Exhibit 10.3

 

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Credit Agreement”) is made
and entered into as of the 28th day of March, 2003, by and among MTR GAMING
GROUP, INC., a Delaware corporation (“MTRI”), MOUNTAINEER PARK, INC., a West
Virginia corporation (“MPI”), SPEAKEASY GAMING OF LAS VEGAS, INC., a Nevada
corporation (“SGLVI”), SPEAKEASY GAMING OF RENO, INC., a Nevada corporation
(“SGRI”), PRESQUE ISLE DOWNS, INC., a Pennsylvania corporation (“PIDI”) and
RACING ACQUISITION, INC., an Ohio corporation (“RAI” and together with MTRI,
MPI, SGLVI, SGRI and PIDI, collectively referred to as the “Borrowers”), each
financial institution whose name is set forth on the signature pages of this
Credit Agreement and each lender which may hereafter become a party to this
Credit Agreement pursuant to Section 10.10(b) (each individually a “Lender” and
collectively the “Lenders”), WELLS FARGO BANK, National Association, as the
swingline lender (herein in such capacity, together with its successors and
assigns, the “Swingline Lender”), and WELLS FARGO BANK, National Association, as
the issuer of letters of credit following the Closing Date (in such capacity,
together with its successors and assigns, the “L/C Issuer”) and WELLS FARGO
BANK, National Association, as administrative and collateral agent for the
Lenders, Swingline Lender and L/C Issuer (herein, in such capacity, called the
“Agent Bank” and, together with the Lenders, Swingline Lender and L/C Issuer,
collectively referred to as the “Banks”).

 

R E C I T A L S:

 

WHEREAS:

 

A.                                   In this Credit Agreement all capitalized
words and terms shall have the respective meanings and be construed herein as
hereinafter provided in Section 1.01 of this Credit Agreement and shall be
deemed to incorporate such words and terms as a part hereof in the same manner
and with the same effect as if the same were fully set forth.

 

B.                                     MPI, SGLVI, SGRI, PIDI and RAI are wholly
owned subsidiaries of MTRI.  As of the date hereof, MTRI, MPI, SGLVI, SGRI and
PIDI are indebted to WFB and other lenders as set forth in the Existing Credit
Agreement under the terms of the Existing Credit Facility.

 

C.                                     Under the terms of the Scioto Merger
Agreement, on the Scioto Merger Effective Date, SDI and RAI will merge, with SDI
remaining as the surviving corporation as a wholly owned subsidiary of MTRI and
owner of the SDI Facility.

 

--------------------------------------------------------------------------------


 

D.                                    MTRI has issued One Hundred Thirty Million
Dollars ($130,000,000.00) in 9 3/4% Senior Notes due April 1, 2010 (the “Initial
Senior Unsecured Notes”) in a limited offering to Qualified Institutional Buyers
(as defined in Rule 144A of the Securities and Exchange Commission (the “SEC”)),
accredited institutional investors (as defined in Rule 501(a) (1), (2), (3) or
(7) of the Securities Act) and non United States Persons (as defined in Rule 903
of Regulation S of the Securities Act), which Initial Senior Unsecured Notes are
intended to be issued under and pursuant to the Senior Unsecured Indenture. 
Following the issuance of the Initial Senior Unsecured Notes and in order to
facilitate trading in such debt securities, MTRI intends to file a registration
statement with the SEC seeking to register an exchange offer for the exchange of
the Initial Senior Unsecured Notes for an issue of One Hundred Thirty Million
Dollars ($130,000,000.00) in 9 3/4% Senior Notes due April 1, 2010 (the
“Exchange Senior Unsecured Notes”) under and pursuant to the Senior Unsecured
Indenture.  The Exchange Senior Unsecured Notes will be identical in all
material respects to the Initial Senior Unsecured Notes.

 

E.                                      The Borrowers desire to fully amend and
restate the Existing Credit Facility as a secured revolving credit facility in
the amount of Fifty Million Dollars ($50,000,000.00), the proceeds of which will
be used to fund ongoing Capital Expenditures and working capital requirements
and for other general corporate purposes, including a swingline subfacility for
fundings in smaller minimum amounts and on shorter notice in the maximum amount
of Ten Million Dollars ($10,000,000.00) at any time outstanding and a letter of
credit subfacility for the issuance of Letters of Credit up to the maximum
aggregate amount of Ten Million Dollars ($10,000,000.00) at any time
outstanding.

 

F.                                      Lenders are willing to establish the
Credit Facility in favor of the Borrower Consolidation in the principal amount
of Fifty Million Dollars ($50,000,000.00) at any time outstanding, including the
Swingline Facility to be funded by the Swingline Lender, as a subfacility in the
maximum aggregate amount of Ten Million Dollars ($10,000,000.00) at any time
outstanding and a letter of credit subfacility for the issuance of Letters of
Credit up to the maximum aggregate amount of Ten Million Dollars
($10,000,000.00) at any time outstanding, all on the terms and subject to the
conditions, covenants and understandings hereinafter set forth and contained in
each of the Loan Documents.

 

NOW, THEREFORE, in consideration of the foregoing, and other valuable
considerations as hereinafter described, the parties hereto do promise, covenant
and agree as follows:

 

2

--------------------------------------------------------------------------------


 


ARTICLE I

DEFINITIONS

 


SECTION 1.01.                             DEFINITIONS.  FOR THE PURPOSES OF THIS
CREDIT AGREEMENT, EACH OF THE FOLLOWING TERMS SHALL HAVE THE MEANING SPECIFIED
WITH RESPECT THERETO, UNLESS A DIFFERENT MEANING CLEARLY APPEARS FROM THE
CONTEXT:


 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which any member of the Borrower
Consolidation directly or indirectly acquires (i) any real property that does
not constitute an Expansion Capital Expenditure, (ii) any New Venture or any
ongoing business, or (iii) all or substantially all of the assets of any firm,
partnership, joint venture, limited liability company, corporation or division
thereof, whether through purchase of assets, merger or otherwise.

 

“Adjusted Fixed Charge Coverage Ratio” as of the end of any Fiscal Quarter shall
mean with reference to the Borrower Consolidation:

 

For the Fiscal Quarter under review, together with the most recently ended three
(3) preceding Fiscal Quarters, the sum of: (i) EBITDA, less (ii) the aggregate
amount of Distributions actually paid, less (iii) the aggregate amount of
actually paid federal and state taxes on or measured by income, less (iv) the
aggregate amount of the Capital Expenditure Proxy Amount

 

Divided by (¸)

 

The sum of: (i) Interest Expense (expensed and capitalized) determined for the
Fiscal Quarter under review together with the most recently ended three (3)
preceding Fiscal Quarters, plus (ii) the current portion of all interest bearing
Indebtedness as of the end of the Fiscal Quarter under review, plus (iii) the
current portion of Capitalized Lease Liabilities as of the end of the Fiscal
Quarter under review.

 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Agent Bank” shall mean WFB in its capacity as administrative and collateral
agent for Lenders.

 

3

--------------------------------------------------------------------------------


 

“Aggregate Commitment” shall mean reference to the aggregate amount committed by
Lenders for advance to or on behalf of the Borrower Consolidation as Borrowings
under the Credit Facility in the initial principal amount of Fifty Million
Dollars ($50,000,000.00), as may be reduced from time to time by: (i) Voluntary
Permanent Reductions, and/or (ii) Mandatory Commitment Reductions.

 

“Aggregate Outstandings” shall mean collective reference to the sum of the
Funded Outstandings, Swingline Outstandings and L/C Exposure as of any given
date of determination.

 

“Alternative Payments” shall mean the “Alternative Payments” as defined and
described in the Scioto Merger Agreement.

 

“Applicable Margin” means for any Base Rate Loan or LIBOR Loan, the applicable
percentage amount to be added to the Base Rate or LIBO Rate, as the case may be,
as follows: (i) commencing on the Closing Date and continuing until the Rate
Adjustment Date, the Applicable Margins as calculated on the Pricing Certificate
to be delivered by Borrowers to Agent Bank on the Closing Date pursuant to
Section 3.26 and; (ii) commencing on the Rate Adjustment Date and continuing
until Credit Facility Termination, the margin rates as set forth in Table One
below in each instance based on the Leverage Ratio calculated with regard to the
Borrower Consolidation as of each Fiscal Quarter end, commencing with the Fiscal
Quarter ending March 31, 2003, together with the immediately preceding three (3)
Fiscal Quarters on a four (4) Fiscal Quarter basis, any change in the applicable
percentage amount by reason thereof to be effective as of the 1st day of the
third (3rd) month immediately following each such Fiscal Quarter end:

 

 

 

TABLE ONE

 

TABLE TWO

 

Leverage Ratio

 

Base Rate
Margin

 

LIBO
Rate
Margin

 

Commitment
Percentage

 

Greater than or equal to 3.50 to 1.00

 

2.75

%

4.00

%

0.75

%

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

 

2.25

%

3.50

%

0.75

%

Greater than or equal to 2.50 to 1.0 but less than 3.00 to 1.00

 

1.75

%

3.00

%

0.625

%

Greater than or equal to 2.00 to 1.0 but less than 2.50 to 1.00

 

1.25

%

2.50

%

0.500

%

Less than 2.00 to 1.00

 

0.75

%

2.00

%

0.375

%

 

4

--------------------------------------------------------------------------------


 

“Arneault” shall mean Edson (Ted) Arneault, an individual, President and Chief
Executive Officer of MTRI as of the Closing Date.

 

“Assets” shall mean the total assets of the Borrower Consolidation determined in
accordance with GAAP.

 

“Assignment and Assumption Agreement” shall mean the document evidencing an
assignment of a Syndication Interest by any Lender to an Eligible Assignee in
the form of the Assignment, Assumption and Consent Agreement marked “Exhibit H”,
affixed hereto and by this reference incorporated herein and made a part hereof.

 

“Authorized Officer(s)” shall mean, relative to the Borrower Consolidation,
those of the respective officers whose signatures and incumbency shall have been
certified to Agent Bank and the Banks as required in Section 3.05(iv) of the
Credit Agreement with the authority and responsibility to deliver Notices of
Borrowing, Notice of Swingline Advances, Continuation/Conversion Notices,
Pricing Certificates, Compliance Certificates and all other requests, notices,
reports, consents, certifications and authorizations on behalf of Borrowers and
the Borrower Consolidation.

 

“Available Borrowings” shall mean, at any time, and from time to time, the
aggregate amount available to Borrowers for a Borrowing or issuance of a Letter
of Credit not exceeding the amount of the Maximum Availability, as of each date
of determination.

 

“Bank Facilities” shall mean collective reference to the Credit Facility,
Swingline Facility and L/C Facility.

 

“Banking Business Day” means (a) with respect to any Borrowing, payment or rate
determination of LIBOR Loans, a day, other than a Saturday or Sunday, on which
Agent Bank is open for business in San Francisco and on which dealings in
Dollars are carried on in the London interbank market, and (b) for all other
purposes any day excluding Saturday, Sunday and any day which is a legal holiday
under the laws of the States of California and/or Nevada, or is a day on which
banking institutions located in California and/or Nevada are required or
authorized by law or other governmental action to close.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended, 11
U.S.C. Section 101, et seq.

 

“Banks” shall have the meaning set forth in the Preamble to this Credit
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Base Rate” shall mean, as of any date of determination, the rate per annum
equal to the higher of (a) the Prime Rate in effect on such date and (b) the
Federal Funds Rate in effect on such date plus one-half of one percent (1/2 of
1%) (fifty basis points).

 

“Base Rate Loan” shall mean reference to that portion of the unpaid principal
balance of the Credit Facility bearing interest with reference to the Base Rate
plus the Applicable Margin.

 

“Borrower Consolidation” shall mean collective reference to Borrowers and each
Restricted Subsidiary created in accordance with Section 5.27 on a consolidated
basis, without regard to any Unrestricted Subsidiary.

 

“Borrowers” shall mean collective reference to MTRI, MPI, SGLVI, SGRI, PIDI and
RAI (and, following the Scioto Merger Effective Date, SDI as RAI’s successor by
merger).

 

“Borrowing(s)” shall mean collective reference to such amounts as Borrowers may
request from time to time to be advanced under the Credit Facility by Notice of
Borrowing in the manner provided in Section 2.03, or at the request of Agent
Bank pursuant to Section 2.08 or 2.14.

 

“Breakage Charges” shall have the meaning set forth in Section 2.07(c) of the
Credit Agreement.

 

“Capital Expenditure Proxy Amount” as used herein shall mean two percent (2.0%)
of revenues net of promotional allowances determined for the four (4)
consecutive Fiscal Quarter period ending with the Fiscal Quarter under review.

 

“Capital Expenditures” shall mean, for any period, without duplication, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
during that period and including Capitalized Lease Liabilities) by a Borrower or
the Borrower Consolidation, as the context may require, during such period that,
in conformity with GAAP, are required to be included in or reflected by the
property, plant or equipment or similar fixed or capital asset accounts
reflected in the balance sheet of a Borrower or the Borrower Consolidation, as
the context may require (including equipment which is purchased simultaneously
with the trade-in of existing equipment owned by Borrower or the Borrower
Consolidation, as the context may require, to the extent of (a) the gross amount
of such purchase price less (b) the cash proceeds of trade-in credit of the
equipment being traded in at such time), but excluding capital expenditures made
in connection with the replacement or restoration of assets, to the extent
reimbursed or refinanced from insurance proceeds paid on account of the loss of
or damage to the assets being replaced or restored, or from awards of
compensation arising from the

 

6

--------------------------------------------------------------------------------


 

taking by condemnation of or the exercise of the power of eminent domain with
respect to such assets being replaced or restored.

 

“Capital Proceeds” shall mean the proceeds received by the Borrower
Consolidation from (i) partial or total condemnation or destruction of any part
of the Collateral, (ii) insurance proceeds (other than rent insurance and
business interruption insurance) received in connection with damage to or
destruction of the Collateral, and (iii) the sale, transfer, conveyance or other
disposition of any portion of the Collateral in accordance with the provisions
of this Credit Agreement (not including, however, any proceeds received by
Borrowers, or any of them, from a sale, condemnation, damage or destruction of
FF&E or other personal property if such FF&E or other personal property is
replaced by items of equivalent value and utility, in each case such exclusion
to apply only during any period in which no Default or Event of Default has
occurred and is continuing).

 

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
Consolidation under any leasing or similar arrangement which, in accordance with
GAAP, would be classified as capitalized leases, and, for purposes of this
Credit Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be terminated by the
lessee without payment of a penalty.

 

“Cash” shall mean, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with GAAP.

 

“Cash Collateral Account” shall mean the restricted depository savings account
to be established by Borrowers or Agent Bank on behalf of Borrowers with L/C
Issuer at its offices located at 3800 Howard Hughes Parkway, Las Vegas, Nevada,
or at such other office located in the United States as may be designated from
time to time by L/C Issuer, for the purpose of depositing Cash collateral for
the aggregate L/C Exposure upon the occurrence of any Event of Default.

 

“Cash Collateral Pledge Agreement” shall mean the Pledge and Assignment of
Savings Account Agreement to be executed by Borrowers in favor of L/C Issuer as
of the Closing Date as the same may be amended or modified from time to time
under the terms of which all sums held from time to time in the Cash Collateral
Account are pledged in favor of L/C Issuer to secure repayment of any funding
required under any outstanding Letters of Credit, a copy of the form of which
Cash Collateral Pledge Agreement is marked “Exhibit R”, affixed to the Credit
Agreement and by this reference incorporated herein and made a part hereof.

 

7

--------------------------------------------------------------------------------


 

“Cash Equivalents” shall mean, when used in connection with any Person, that
Person’s Investments in:

 

(a)                                  Government Securities due within one (1)
year after the date of the making of the Investment;

 

(b)                                 readily marketable direct obligations of any
State of the United States of America given on the date of such Investment a
credit rating of at least Aa by Moody’s Investors Service, Inc. or AA by
Standard & Poor’s Corporation, in each case due within one (1) year from the
making of the Investment;

 

(c)                                  certificates of deposit issued by, bank
deposits in, eurodollar deposits through, bankers’ acceptance of, and repurchase
agreements covering Government Securities executed by, United National Bank of
West Virginia or any bank incorporated under the laws of the United States of
America or any State thereof and having on the date of such Investment combined
capital, surplus and undivided profits of at least Two Hundred Fifty Million
Dollars ($250,000,000.00), or total assets of at least Five Billion Dollars
($5,000,000,000.00), in each case due within one (1) year after the date of the
making of the Investment;

 

(d)                                 certificates of deposit issued by, bank
deposits in, eurodollar deposits through, bankers’ acceptances of, and
repurchase agreements covering Government Securities executed by, any branch or
office located in the United States of America of a bank incorporated under the
laws of any jurisdiction outside the United States of America having on the date
of such Investment combined capital, surplus and undivided profits of at least
Five Hundred Million Dollars ($500,000,000.00), or total assets of at least
Fifteen Billion Dollars ($15,000,000,000.00) in each case due within one year
after the date of the making of the Investment;

 

(e)                                  repurchase agreements covering Government
Securities executed by a broker or dealer registered under Section 15(b) of the
Securities Exchange Act of 1934 having on the date of the Investment capital of
at least One Hundred Million Dollars ($100,000,000.00), due within thirty (30)
days after the date of the making of the Investment; provided that the maker of
the Investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities on the books of such registered broker or dealer, as
soon as practicable after the making of the Investment;

 

8

--------------------------------------------------------------------------------


 

(f)                                    readily marketable commercial paper of
corporations doing business in and incorporated under the laws of the United
States of America or any State thereof or of any corporation that is the holding
company for a bank described in clauses (c) or (d) above given on the date of
such Investment a credit rating of at least P-1 by Moody’s Investors Service,
Inc. or A-1 by Standard & Poor’s Corporation, in each case due within three
hundred sixty-five (365) days after the date of the making of the Investment;

 

(g)                                 “money market preferred stock” issued by a
corporation incorporated under the laws of the United States of America or any
State thereof given on the date of such Investment a credit rating of at least
Aa by Moody’s Investors Service, Inc. or AA by Standard & Poor’s Corporation, in
each case having an investment period not to exceed fifty (50) days; provided
that (i) the amount of all such Investments issued by the same issuer does not
exceed Five Million Dollars ($5,000,000.00) and (ii) the aggregate amount of all
such Investments does not exceed Fifteen Million Dollars ($15,000,000.00); and

 

(h)                                 a readily redeemable “money market mutual
fund” sponsored by a bank described in clauses (c) or (d) hereof, or a
registered broker or dealer described in clause (e) hereof, that has and
maintains an investment policy limiting its investments primarily to instruments
of the types described in clauses (a) through (g) hereof and having on the date
of such Investment total assets of at least One Billion Dollars
($1,000,000,000.00).

 

“Change of Control” shall mean the occurrence of any of the following:

 

(a)                                  Any “person” or “group” (as such terms are
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) other than any such “person” or “group” which is or which includes the
holders of the common stock (voting and non-voting) of MTRI as of the Closing
Date or their Affiliates, own or control, more than forty percent (40%) of the
common voting stock of MTRI; or

 

(b)                                 During any period of twenty-four (24)
consecutive months commencing after the Closing Date, individuals who at the
beginning of such period constituted MTRI’s Board of Directors (together with
any new or replacement directors whose election by MTRI’s Board of Directors or
whose nomination for election by MTRI’s shareholders, was approved by a vote of
at least a majority of the directors then still in office who were

 

9

--------------------------------------------------------------------------------


 

either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the directors then in office; or

 

(c)                                  MTRI fails to own, directly or indirectly,
one hundred percent (100%) of the capital stock interests of MPI, SGLVI, SGRI,
PIDI and RAI.

 

“Closing Date” shall mean the date upon which: (i) each requirement set forth in
Article IIIA of this Credit Agreement has been satisfied or waived and (ii) the
Security Documentation have each been filed and/or recorded in accordance with
and in the manner required by the Closing Instructions.

 

“Closing Disbursements” shall have the meaning set forth by Section 2.02(a).

 

“Closing Instructions” shall mean a collective reference to the SGLVI Closing
Instructions, the SGRI Closing Instructions and the MPI Closing Instructions.

 

“Collateral” shall mean: (a) a collective reference to the MPI Collateral, SGLVI
Collateral, the SGRI Collateral and the MTRI Collateral; and (b) any and all
other property and/or intangible rights, interests or benefits inuring to or in
favor of Borrowers which are in any manner assigned, pledged, encumbered or
otherwise hypothecated in favor of Lenders or Agent Bank on behalf of the
Lenders to secure repayment of the Bank Facilities.

 

“Collateral Properties” shall mean collective reference to the real properties,
improvements and associated FF&E which are pledged and encumbered as Collateral
securing repayment of the Bank Facilities from time to time, which shall consist
of the MPI Real Property, SGLVI Real Property and MTRI Hawaii Real Property,
together with any other real property or interests therein which may be held by
Agent Bank from time to time to secure repayment of the Bank Facilities,
including, without limitation, the SDI Real Property following the Scioto Merger
Effective Date.

 

“Commencement of Construction” shall mean the start of the actual construction
of works of improvement by breaking ground on a Construction Project.

 

“Commercial Letter(s) of Credit” shall mean a letter or letters of credit issued
by L/C Issuer pursuant to Section 2.14 of the Credit Agreement for the purpose
of assuring payment for goods, equipment or materials supplied to any member of
the Borrower Consolidation.

 

“Commitment Fee” shall have the meaning ascribed to such term in Section 2.09(b)
of this Credit Agreement.

 

10

--------------------------------------------------------------------------------


 

“Compliance Certificate” shall mean a compliance certificate as described in
Section 5.08(e) which is more particularly described on “Exhibit D”, affixed
hereto and by this reference incorporated herein and made a part hereof.

 

“Construction Project(s)” shall mean, as the context may require: (i) the PIDI
Construction Project, (ii) the SDI Construction Project, and/or (iii) any other
construction project for which the projected or budgeted cost to complete,
including all Expansion Capital Expenditures, is equal to or in excess of
Fifteen Million Dollars ($15,000,000.00).

 

“Construction Project Reviews” shall mean, with reference to each of the
Construction Projects, a quarterly review of such Construction Project by
Lenders’ Consultant, including, without limitation:

 

(a)                                  a review of each set of plans and
specifications and determination and acceptability of documentation relating to
each applicable Construction Project.

 

(b)                                 site inspections of the applicable
Construction Project to verify:

 

(i)                                     the percentage of construction
completed;

 

(ii)                                  the applicable Construction Project is in
substantial compliance with the applicable governing construction documentation,
ie., plans, specifications, construction budgets and approved change orders,
etc.;

 

(c)                                  A review of budgetary aspects, including
construction cost and project completion analysis on a monthly basis.

 

“Contingent Liability(ies)” shall mean, as to any Person any obligation of such
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness, leases or dividends (“primary obligations”) of any other Person
that is not a Borrower hereunder (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor

 

11

--------------------------------------------------------------------------------


 

to make payment of such primary obligation, (d) to make payment in respect of
any net liability arising in connection with any Interest Rate Hedges, foreign
currency exchange agreement, commodity hedging agreement or any similar
agreement or arrangement in any such case if the purpose or intent of such
agreement is to provide assurance that such primary obligation will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such primary obligation will be protected (in whole or in
part) against loss in respect thereof or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Liability shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business, trade payables incurred in the ordinary course of business and less
than ninety (90) days in arrears.  The amount of any Contingent Liability shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Liability is made or, if
not stated or determinable, the reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Continuation/Conversion Notice” shall mean a notice of continuation of or
conversion to a LIBOR Loan and certificate duly executed by an Authorized
Officer, substantially in the form of that certain exhibit marked “Exhibit C”,
affixed hereto and by this reference incorporated herein and made a part hereof.

 

“Convert, Conversion and Converted” shall refer to a Borrowing at or
continuation of a particular interest rate basis or conversion of one interest
rate basis to another pursuant to Section 2.05(c).

 

“Credit Agreement” shall mean this Third Amended and Restated Credit Agreement
together with all Schedules and Exhibits attached thereto, executed by and among
Borrowers and Banks setting forth the terms and conditions of the Credit
Facility, as may be amended, modified, extended, renewed or restated from time
to time.

 

“Credit Facility” shall mean the agreement of Lenders to fund a secured
revolving line of credit during the Revolving Credit Period subject to the terms
and conditions set forth in this Credit Agreement and the Revolving Credit Note,
up to the Maximum Permitted Balance as may be reduced from time to time in
accordance with the terms of this Credit Agreement and the Revolving Credit
Note.

 

“Credit Facility Termination” shall mean indefeasible payment in full of all
sums owing under the Bank Facilities and each of the other Loan Documents, the
occurrence of the Stated Expiry Date or other termination of all outstanding
Letters of Credit, and the irrevocable termination of: (i) the obligation of
Lenders to advance Borrowings under the Credit Facility, (ii) the obligation of
L/C Issuer to issue Letters of

 

12

--------------------------------------------------------------------------------


 

Credit under the L/C Facility, and (iii) the obligation of Swingline Lender to
make Swingline Advances under the Swingline Facility.

 

“Deeds of Trust” shall mean collective reference to the MPI Deed of Trust, the
SGLVI Deed of Trust and the MTRI Hawaii Mortgage, together with any other deeds
of trust or mortgages which may be executed by a member of the Borrower
Consolidation in favor of Agent Bank from time to time for the purpose of
securing Borrowers’ payment and performance under the Bank Facilities, in each
case as the same may be amended, modified, extended, renewed or restated from
time to time.

 

“Default” shall mean the occurrence or non-occurrence, as the case may be, of
any event that with the giving of notice or passage of time, or both, would
become an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 2.10(b) with respect
to defaults occurring under the Revolving Credit Note and shall mean the Prime
Rate plus the then Applicable Margin plus two percent (2%) per annum for all
other purposes.

 

“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Credit Agreement within the time period specified for
performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Banking Business Days
after notice from Agent Bank.

 

“Designated Deposit Account” shall mean a deposit account to be maintained by
Borrowers with Agent Bank, as from time to time designated in writing by an
Authorized Officer.

 

“Disposition” shall have the meaning ascribed to such term in Section 6.11(c).

 

“Dispute” shall have the meaning set forth in Section 10.14(a).

 

“Distributions” shall mean and collectively refer to any and all cash dividends
on stock, loans, management fees, payments, advances or other distributions,
fees or compensation of any kind or character whatsoever, other than within the
Borrower Consolidation, but shall not include consideration paid for tangible
and intangible assets in an arms length exchange for fair market value, trade
payments made and other payments for liabilities incurred in the ordinary course
of business or compensation to officers, directors and employees of Borrowers in
the ordinary course of business.

 

“Documents” shall have the meaning set forth in Section 10.14(a).

 

13

--------------------------------------------------------------------------------


 

“Dollars” and “$” means the lawful money of the United States of America.

 

“EBITDA” shall mean with reference to any Person, for any fiscal period under
review, the sum of (i) Net Income for that period, less (ii) any one-time
non-Cash gain reflected in such Net Income, plus (iii) any losses on sales of
assets and other extraordinary losses and one-time non-Cash charges, plus
(iv) Interest Expense (expensed and capitalized) for that period, plus (v) the
aggregate amount of federal and state taxes on or measured by income for that
period (whether or not payable during that period), plus (vi) depreciation,
amortization and all other non-cash expenses for that period, plus (vii)
preopening expenses for that period, in each case determined in accordance with
GAAP and, in the case of items (iii), (iv), (v), (vi) and (vii), only to the
extent deducted in the determination of Net Income for that period.  For
purposes of Financial Covenants and pricing calculations EBITDA shall (i) not
include the results of SDI for periods prior to the Scioto Merger Effective
Date, and (ii) include only Cash distributions actually funded by an
Unrestricted Subsidiary that are received by the Borrower Consolidation.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender and (c) any commercial bank having a combined
capital and surplus of Fifty Million Dollars ($50,000,000.00) or more that is
(i) organized under the Laws of the United States of America, any State thereof
or the District of Columbia or (ii) organized under the Laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of such a country, provided that (A)
such bank is acting through a branch or agency located in the United States of
America and (B) is otherwise exempt from withholding of tax on interest and
delivers Form 1001 or Form 4224 at the time of any assignment.

 

“Environmental Certificate” shall mean the Certificate and Indemnification
Regarding Hazardous Substances to be executed by Borrowers on or before the
Closing Date and delivered to Agent Bank as a further inducement to the Banks to
establish the Bank Facilities, as such certificate may be amended, modified,
extended, renewed or restated from time to time.

 

“Equipment Leases and Contracts” shall mean collective reference to the MPI
Equipment Leases and Contracts and SGLVI Equipment Leases and Contracts,
together with any other equipment leases and contracts which may be executed by
a member of the Borrower Consolidation in favor of Agent Bank from time to time
for the purpose of securing Borrowers’ payment and performance under the Bank
Facilities, in

 

14

--------------------------------------------------------------------------------


 

each case as the same may be amended, modified, extended, renewed or restated
from time to time.

 

“Equity Offering” shall mean the issuance and sale of shares of common voting
stock by MTRI to the public after the Closing Date in exchange for Cash or Cash
Equivalents but shall not include, however, shares of stock utilized in a
stock-for-stock Acquisition or a stock-for-assets Acquisition.

 

“Event of Default” shall mean any event of default as defined in Section 7.01
hereof.

 

“Excess Capital Proceeds” shall have the meaning ascribed to such term in
Section 6.11(c) of this Credit Agreement.

 

“Exchange Senior Unsecured Notes” shall have the meaning ascribed to such term
in Recital Paragraph D.

 

“Existing Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement dated as of June 27, 2002, executed by and among Borrowers and
the lenders therein named.

 

“Existing Credit Facility” shall mean the revolving line of credit up to the
maximum principal amount of One Hundred Million Dollars ($100,000,000.00) at any
time outstanding, evidenced by the Existing Credit Agreement.

 

“Existing Security Documents” shall have the meaning ascribed to such term
“Security Documentation” in the Existing Credit Agreement.

 

“Expansion Capital Expenditures” shall mean collective reference to Capital
Expenditures (a) made or advanced for the construction, development and
completion of the PIDI Construction Project, (b) made or advanced for the
construction, development and completion of the SDI Construction Project, and
(c) made to or for the benefit of or for use in connection with any Hotel/Casino
Facility, any other Construction Project or New Venture which (i) are not for
the purpose of maintaining, repairing or replacing existing assets of the
Borrower Consolidation, (ii) consist of the acquisition, construction or
creation of additional assets and improvements owned by the Borrower
Consolidation, and (iii) are added as Collateral under the Credit Facility and
are encumbered by the Security Documentation, any amendments required by Agent
Bank for such purpose to be at the expense of the Borrower Consolidation.

 

“FF&E” shall mean reference to the MPI FF&E and SGLVI FF&E and any other
furniture, fixtures and equipment, including, without limitation, all gaming
devices

 

15

--------------------------------------------------------------------------------


 

and associated equipment, inventories and supplies used in connection with the
Hotel/Casino Facilities or any New Venture.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989.

 

“Federal Funds Rate” means, as of any date of determination, the rate set forth
in the weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such date opposite the caption “Federal Funds
(Effective)”.  If for any relevant date such rate is not yet published in
H.15(519), the rate for such date will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any successor, the “Composite 3:30 p.m.
Quotation”) for such date under the caption “Federal Funds Effective Rate”.  If
on any relevant date the appropriate rate for such date is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such date
will be the arithmetic mean of the rates for the last transaction in overnight
Federal funds arranged prior to 9:00 a.m. (New York City time) on that date by
each of three leading brokers of Federal funds transactions in New York City
selected by the Agent Bank.  For purposes of the Credit Agreement, any change in
the Base Rate due to a change in the Federal Funds Rate shall be effective as of
the opening of business on the effective date of such change.

 

“Fee Side Letter” shall mean the Confidential Fee Letter dated March 20, 2003,
executed by and between Borrowers and Agent Bank concerning payment of the fees
more particularly therein described.

 

“Financial Covenants” shall mean collective reference to the financial covenants
set forth in Article VI of this Credit Agreement.

 

“Financing Statements” shall mean collective reference to the MPI Financing
Statements, SGLVI Financing Statements, SGRI Financing Statements and MTRI
Financing Statements, together with any other financing statements which may be
executed by a member of the Borrower Consolidation in favor of Agent Bank from
time to time for the purpose of securing Borrowers’ payment and performance
under the Bank Facilities, in each case as the same may be amended, modified,
extended, renewed or restated from time to time.

 

“Fiscal Quarter” shall mean the consecutive three (3) month periods during each
Fiscal Year beginning on January 1, April 1, July 1 and October 1 and ending on
March 31, June 30, September 30 and December 31, respectively.

 

16

--------------------------------------------------------------------------------


 

“Fiscal Year” shall mean the fiscal year period beginning January 1 of each
calendar year and ending on the following December 31.

 

“Fiscal Year End” shall mean December 31 of each calendar year.

 

“Funded Debt” shall mean with reference to the Borrower Consolidation for any
period: (i) the daily average of the Aggregate Outstandings for such period,
plus (ii) the total as of the last day of such period of both the long-term and
current portions (without duplication) of all other Indebtedness (including
Contingent Liabilities) and Capitalized Lease Liabilities.

 

“Funded Outstandings” shall mean the unpaid principal amount outstanding on the
Credit Facility as of any given date of determination for Borrowings made
thereunder.

 

“Funding Date” shall mean each date upon which Lenders fund Borrowings requested
by Borrowers in accordance with the provisions of Section 2.03 or at the request
of Agent Bank pursuant to Section 2.08 or 2.14.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

“Gaming Authority(ies)” shall mean any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States federal or foreign government, any state, province or any city
or other political subdivision or otherwise and whether now or hereafter in
existence or any officer or official thereof, including, without limitation,
Nevada Gaming Authorities and West Virginia Gaming Authorities, with authority
to regulate any gaming operation owned, managed or operated by the Borrower
Consolidation.

 

“Gaming Devices” shall mean slot machines and other devices which constitute
gaming devices and related equipment.

 

“Gaming Laws” means all statutes, rules, regulations, ordinances, codes and
administrative or judicial precedents pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gambling, gaming or
casino activities conducted by the Borrower Consolidation within its
jurisdiction, including the Nevada Gaming Control Act and the West Virginia
Racing Act and Lottery Act.

 

17

--------------------------------------------------------------------------------


 

“Gaming Permits” shall mean collective reference to every license, permit or
other authorization required to own, operate and otherwise conduct unrestricted
gaming operations at the Hotel/Casino Facilities or any New Venture.

 

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States of America or obligations guaranteed by
the full faith and credit of the United States of America and (b) obligations of
an agency or instrumentality of, or corporation owned, controlled or sponsored
by, the United States of America that are generally considered in the securities
industry to be implicit obligations of the United States of America.

 

“Governmental Authority” or “Governmental Authorities” shall mean any federal,
state, regional, county or municipal governmental agency, board, commission,
officer or official whose consent or approval is required or whose regulations
must be followed as a prerequisite to (i) the continued operation and occupancy
of the Collateral Properties, the Hotel/Casino Facilities or any New Venture, or
(ii) the performance of any act or obligation or the observance of any
agreement, provision or condition of whatever nature herein contained.

 

“Green Shingle Loan” shall mean the loan made by MTRI to Tecnica in the amount
of Two Million Forty-Five Thousand Six Hundred Fifty-Three Dollars and
Sixty-Four Cents ($2,045,653.64), plus closing costs, to finance the purchase of
the Green Shingle Property by Tecnica.

 

“Green Shingle Loan Agreement” shall mean that certain Loan Agreement, dated
March 22, 2002, by and between Tecnica, as borrower, and MTRI, as Lender,
setting forth the terms, conditions and understandings with respect to the Green
Shingle Loan, including, without limitation, provisions that MTRI has the option
to purchase the Green Shingle Property in exchange for the Indebtedness
evidenced by the Green Shingle Loan.

 

“Green Shingle Loan Documents” shall have the meaning set forth in
Section 3.21(c).

 

“Green Shingle Mortgage” shall mean that certain Mortgage, which was executed by
Tecnica, as mortgagor, for the benefit of MTRI, as mortgagee, and which was
recorded in the Official Records of Erie County, Pennsylvania on March 29, 2002
in Mortgage Book Volume 0865 at Page 2046, all for the purpose of encumbering
the Green Shingle Property, as a first priority mortgage lien, securing
repayment of the Green Shingle Loan.

 

“Green Shingle Note” shall mean that certain Promissory Note, which was executed
by Tecnica under date of March 22, 2002, and which is payable to the order of

 

18

--------------------------------------------------------------------------------


 

MTRI in the principal amount of Two Million Forty-Five Thousand Six Hundred
Fifty-Three Dollars and Sixty-Four Cents ($2,045,653.64), as evidence of
Tecnica’s obligation to repay the Green Shingle Loan together with accrued
interest thereon.

 

“Green Shingle Perfection Items” shall mean collective reference to: (i) an
endorsement of the Green Shingle Note executed by MTRI in favor of Agent Bank;
(ii) a collateral assignment of the Green Shingle Mortgage executed by MTRI in
favor of Agent Bank; (iii) the original stock certificates which are subject to
the Tecnica Stock Pledge; and (iv) such title insurance policies and/or
endorsements regarding the Lien of the Green Shingle Mortgage (or proforma
commitment for the issuance thereof), as may be requested by Agent Bank; all of
which shall be in a form and substance acceptable to Agent Bank.

 

“Green Shingle Property” shall mean a parcel containing approximately
eighty-three (83) acres encompassing the Green Shingle Restaurant/Motel at 6468
Sterrettania Road and the Poplar White Thruway Service at 6450 Sterrettania Road
in McKean Township, Erie, Pennsylvania.

 

“Green Shingle Security Documents” shall mean collective reference to the Green
Shingle Mortgage, Tecnica Stock Pledge and all other documents and instruments
securing repayment of the Green Shingle Loan.

 

“Hawaii Title Insurance Company” shall mean Title Guaranty of Hawaii, Inc., with
offices located at 235 Queen Street, Honolulu, Hawaii, as the issuing agent for
Ticor Title Insurance Company, together with such reinsurers with direct access
as are requested by Agent Bank or other title insurance company or companies as
may be reasonably acceptable to Agent Bank.

 

“Hazardous Materials Laws” shall have the meaning set forth in Section 5.20.

 

“Hotel/Casino Facility” shall mean individual reference and “Hotel/Casino
Facilities” shall mean collective reference to the MPI Hotel/Casino Facilities
and the SGLVI Hotel/Casino Facility, in each case including any future
expansions thereof, related thereto or used in connection therewith, and all
appurtenances thereto.

 

“Indebtedness” of any Person includes all obligations, contingent or otherwise,
which in accordance with GAAP should be classified upon such Person’s balance
sheet as liabilities, but in any event including liabilities for borrowed money
or other liabilities secured by any lien existing on property owned or acquired
by such Person, Affiliate or a Subsidiary thereof (whether or not the liability
secured thereby shall have been assumed), obligations which have been or under
GAAP should be capitalized for financial reporting purposes, and all guaranties,
endorsements, and other

 

19

--------------------------------------------------------------------------------


 

contingent obligations with respect to Indebtedness of others, including, but
not limited to, any obligations to acquire any of such Indebtedness, to
purchase, sell, or furnish property or services primarily for the purpose of
enabling such other Person to make payment of any of such Indebtedness, or
otherwise to assure the owner of any of such Indebtedness against loss with
respect thereto.

 

“Indenture Trustee” shall mean Wells Fargo Bank Minnesota, National Association.

 

“Initial Senior Unsecured Notes” shall have the meaning ascribed to such term in
Recital Paragraph D.

 

“Insider Cash Loans” shall mean collective reference to all loans advanced by
any member of the Borrower Consolidation in Cash to any officer or director of
any member of the Borrower Consolidation, for the purpose of funding taxes
payable by such officers and directors from the purchase and sale of shares of
MTRI acquired through stock options or other employee incentive plans
established by the Borrower Consolidation.

 

“Insider Non-Cash Loans” shall mean collective reference to loans made by book
entry (and not evidenced by the advance of Cash) to any officer or director of
any member of the Borrower Consolidation for the purpose of exercising stock
options for the acquisition of shares of the stock of MTRI.

 

“Intangibles” shall mean the aggregate goodwill, trademarks, patents,
organizational expense and other similar intangible items of the Borrower
Consolidation determined on a consolidated basis in accordance with GAAP.

 

“Interest Expense” shall mean with respect to any Person, as of the last day of
any fiscal period under review, the sum of (i) all interest, fees, charges and
related expenses paid or payable (without duplication but including capitalized
interest) for that fiscal period by such Person to a lender in connection with
borrowed money (including any obligations for fees, charges and related expenses
payable to the issuer of any letter of credit) or the deferred purchase price of
assets that are considered “interest expense” under GAAP, plus (ii) the portion
of the up front costs and expenses for Interest Rate Hedges (to the extent not
included in (i)) fairly allocated to such interest rate hedges as expenses for
such period, plus (iii) the portions of Capital Lease Liabilities paid or
payable with respect to such period that should be treated as interest in
accordance with GAAP.

 

“Interest Period(s)” shall have the meaning set forth in Section 2.05(d) of the
Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

“Interest Rate Hedges” shall mean, with respect to any Person, all liabilities
of such Person under interest rate swap agreements, interest rate cap
agreements, basis swap, forward rate agreement and interest collar or floor
agreements and all other agreements or arrangements designed to protect such
Person against fluctuations in interest rates or currency exchange rates.

 

“Interest Rate Option” shall have the meaning ascribed to such term in
Section 2.05(b) of the Credit Agreement.

 

“Investment” shall mean, when used in connection with any Person: (i) any
investment by or of that Person, whether by means of purchase or other
acquisition of stock or other securities of any other Person or by means of a
loan, advance creating a debt, capital contribution, guaranty or other debt or
equity participation or interest in any other Person, including any partnership
and joint venture interests of such Person, (ii) any Acquisition, and (iii) any
other item that is or would be classified as an investment on a balance sheet of
such Person prepared in accordance with GAAP, as in effect as of the Closing
Date.  The amount of any Investment shall be the amount actually invested
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“J&J Drywall Insurance Coverage” shall mean provisions acceptable to Agent Bank,
to be included in the MPI Title Insurance Policy (by endorsement or otherwise),
providing affirmative coverage against any loss which may be sustained by reason
of the J&J Drywall Lien having priority over the MPI Deed of Trust (including,
without limitation, any cost to the Banks of providing a defense against the J&J
Drywall Lien).

 

“J&J Drywall Lien” shall mean a reference to the mechanics lien which is
contemplated by that certain notice of mechanic’s lien filed by J&J Drywall,
Inc. and recorded in the Office of the Clerk of the County Court of Hancock
County, West Virginia, on September 24, 2002, in Mechanics Lien Book E at
Page 361, in the amount of One Million Eight Hundred Seventy-Seven Thousand Six
Hundred Twenty Dollars and Sixty Cents ($1,877,620.60).

 

“L/C Agreement(s)” shall mean collective reference to the Application and
Agreement for Standby Letter of Credit and Application and Agreement for
Commercial Letter of Credit and addendum(s) thereto executed by an Authorized
Officer of Borrowers in favor of L/C Issuer in L/C Issuer’s standard form,
setting forth the terms and conditions upon which L/C Issuer shall issue a
Letter(s) of Credit, as the same may be amended or modified from time to time.

 

“L/C Exposure” shall mean the aggregate amount which L/C Issuer may be required
to fund or is contingently liable for disbursement under all issued and

 

21

--------------------------------------------------------------------------------


 

outstanding Letter(s) of Credit, which amount shall be determined by subtracting
from the aggregate of the Stated Amount of each such Letter(s) of Credit, the
principal amount of all L/C Reimbursement Obligations which have accrued and
have been fully satisfied as of each date of determination.

 

“L/C Facility” shall mean the agreement of L/C Issuer to issue Letters of Credit
subject to the terms and conditions and up to the maximum amounts and duration
as set forth in Section 2.14 of the Credit Agreement.

 

“L/C Fee” shall have the meaning set forth in Section 2.09(c) of the Credit
Agreement.

 

“L/C Issuer” shall mean WFB in its capacity as the issuer of Letters of Credit
under the L/C Facility following the Closing Date.

 

“L/C Reimbursement Obligation(s)” shall mean the obligation of Borrowers to
reimburse L/C Issuer for amounts funded or disbursed under a Letter(s) of
Credit, together with accrued interest thereon.

 

“LIBO Rate” means, relative to any LIBOR Loan Interest Period for any LIBOR Loan
included in any Borrowing, the per annum rate (reserve adjusted as hereinbelow
provided) of interest quoted by Agent Bank, rounded upwards, if necessary, to
the nearest one-sixteenth of one percent (0.0625%) at which Dollar deposits in
immediately available funds are offered by Agent Bank to leading banks in the
London interbank market at approximately 11:00 a.m. London, England time two (2)
Banking Business Days prior to the beginning of such Interest Period, for
delivery on the first day of such Interest Period for a period approximately
equal to such Interest Period and in an amount equal or comparable to the LIBOR
Loan to which such Interest Period relates.  The foregoing rate of interest
shall be reserve adjusted by dividing the applicable LIBO Rate by a one (1.00)
minus the LIBOR Reserve Percentage, with such quotient to be rounded upward to
the nearest whole multiple of one-hundredth of one percent (0.01%).  All
references in this Credit Agreement or other Loan Documents to a LIBO Rate
include the aforesaid reserve adjustment.

 

“LIBOR Loan” shall mean each portion of the total unpaid principal under the
Credit Facility which bears interest at a rate determined by reference to the
LIBO Rate plus the Applicable Margin.

 

“LIBOR Reserve Percentage” means, relative to any Interest Period for LIBOR
Loans made by any Lender, the reserve percentage (expressed as a decimal) equal
to the actual aggregate reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transactional adjustments or other scheduled changes in reserve requirements)
announced within

 

22

--------------------------------------------------------------------------------


 

Agent Bank as the reserve percentage applicable to Agent Bank as specified under
regulations issued from time to time by the Federal Reserve Board.  The LIBOR
Reserve Percentage shall be based on Regulation D of the Federal Reserve Board
or other regulations from time to time in effect concerning reserves for
“Eurocurrency Liabilities” from related institutions as though Agent Bank were
in a net borrowing position.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, maritime laws, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.

 

“Lender Reply Period” shall have the meaning set forth in Section 9.10(d).

 

“Lenders’ Consultant” shall mean the Affiliate or other representative of Agent
Bank to be engaged by Agent Bank in connection with the Construction Project
Reviews.

 

“Lenders” shall have the meaning set forth in the Preamble to this Credit
Agreement.  At all times that there are no Lenders other than WFB, the terms
“Lender” and “Lenders” means WFB in its individual capacity.  With respect to
matters requiring the consent to or approval of all Lenders at any given time,
all then existing Defaulting Lenders will be disregarded and excluded, and, for
voting purposes only, “all Lenders” shall be deemed to mean “all Lenders other
than Defaulting Lenders”.

 

“Letter(s) of Credit” shall mean collective reference to the Standby Letter(s)
of Credit and/or Commercial Letters of Credit, as the case may be, issued by L/C
Issuer on behalf of Borrowers, as the same may be extended, renewed or reissued
from time to time.

 

“Leverage Ratio” as of the end of any Fiscal Quarter shall mean the ratio
resulting by dividing (a) Funded Debt as of the end of the Fiscal Quarter under
review by (b) the sum of EBITDA for the Fiscal Quarter under review plus EBITDA
for each of the most recently ended three (3) preceding Fiscal Quarters.

 

“Liabilities” shall mean the total liabilities of the Borrower Consolidation in
accordance with GAAP.

 

“Liabilities and Costs” means all claims, judgments, liabilities, obligations,
responsibilities, losses, damages (including lost profits), punitive or treble
damages, costs, disbursements and expenses (including, without limitation,
reasonable attorneys’, experts’ and consulting fees and costs of investigation
and feasibility studies), fines, penalties and monetary sanctions, interest,
direct or indirect, known or unknown, absolute or contingent, past, present or
future.

 

23

--------------------------------------------------------------------------------


 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan Documents” shall mean collective reference to the Credit Agreement, the
Revolving Credit Note, the Security Documentation, Cash Collateral Pledge
Agreement, the Environmental Certificate and all other documents and instruments
which may hereafter be executed and delivered by or on behalf of Borrowers or
any other Person in connection with the Credit facility for the benefit of Banks
or Agent Bank on behalf of the Lenders, as the same may be amended, modified,
supplemented, replaced, renewed or restated from time to time.

 

“Logan Filly Parcel” shall mean the real property subject to the Logan Filly
Purchase Agreement which is particularly described on that certain exhibit
marked “Exhibit O” affixed hereto and by this reference incorporated herein and
made a part hereof.

 

“Logan Filly Parcel Closing” shall mean closing of the sale transaction for
MPI’s acquisition of the Logan Filly Parcel.

 

“Logan Filly Parcel Permitted Exceptions” shall mean a collective reference to
Exceptions numbered 1 through 7, 9, 11 through 14, 18 and 20 through 24 which
are set forth by that certain Title Insurance Commitment which has been issued
by Chicago Title Insurance Company, with respect to the Logan Filly Parcel,
under Commitment No. A-4893 and dated as of April 13, 1999.

 

“Logan Filly Purchase Agreement” shall mean that certain Purchase Agreement
Filly Parcel, under date of June 22, 1999, by and between MPI, as purchaser, and
the Logan Group, as seller, pursuant to which, among other things, the Logan
Group agreed to sell the Logan Filly Parcel to MPI in accordance with the terms
and conditions set forth therein.

 

“Logan Group” shall mean a collective reference to Robert Logan, an individual,
Realm, Inc., a West Virginia corporation, and Realm Corp., an Ohio corporation.

 

“Logan Loan Documents” shall mean a collective reference to: (i) the promissory
note which is to be executed by MPI and payable to the order of the Logan Group,
in a principal amount of Three Hundred Eighty-three Thousand Dollars
($383,000.00), and in the form which is attached to the Logan Primary Purchase

 

24

--------------------------------------------------------------------------------


 

Agreement as “Exhibit E”, as part of the purchase price for the Logan Primary
Parcel; and (ii) a Deed of Trust (Commercial Loan), securing performance under
such promissory note, in the form which has been delivered to Agent Bank under
cover of a letter from Robert Gach, Esq. dated December 14, 1999 and addressed
to Henderson & Morgan, LLC; all of which are to be executed and delivered as of
the Logan Primary Parcel Closing in accordance with the terms and conditions of
the Logan Primary Purchase Agreement.

 

“Logan Primary Parcel” shall mean the real property subject to the Logan Primary
Purchase Agreement which is particularly described on that certain exhibit
marked “Exhibit N” affixed hereto and by this reference incorporated herein and
made a part hereof.

 

“Logan Primary Parcel Closing” shall mean closing of the sale transaction for
MPI’s acquisition of the Logan Primary Parcel from the Logan Group.

 

“Logan Primary Parcel Permitted Exceptions” shall mean a collective reference
to: (i) the Logan Loan Documents; and (ii) exceptions 2, 5 through 9, 12, 13, 15
through 24, 26 through 29 and 31, all as set forth on that certain Title
Insurance Commitment which has been issued by Chicago Title Insurance Company,
with respect to the Logan Primary Parcel, under Commitment No. A-4700 and dated
as of September 15, 1998.

 

“Logan Primary Purchase Agreement” shall mean that certain Purchase Agreement,
under date of June 22, 1999, by and between MPI, as purchaser, and the Logan
Group, as seller, pursuant to which, among other things, the Logan Group agreed
to sell the Logan Primary Parcel to MPI in accordance with the terms and
conditions set forth therein.

 

“Logan Purchase Agreements” shall mean a collective reference to the Logan Filly
Purchase Agreement and the Logan Primary Purchase Agreement.

 

“MPI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

 

“MPI Assignment of Entitlements, Contracts, Rents and Revenues” shall mean the
assignment to be executed by MPI on or before the Closing Date, whereby MPI
presently assigns to Agent Bank in consideration of the Bank Facilities
(reserving a revocable license to retain use and enjoy): (a) all of its right,
title and interest under all MPI Spaceleases and MPI Equipment Leases and
Contracts relating to the MPI Hotel/Casino Facilities, (b) all of its right,
title and interest in and to all permits, licenses and contracts relating to the
MPI Hotel/Casino Facilities, except Gaming Permits and except those permits,
licenses and contracts which are unassignable, and (c) all rents,

 

25

--------------------------------------------------------------------------------


 

issues, profits, revenues and income from the MPI Real Property, from the
operation of the MPI Hotel/Casino Facilities and from any other business
activity conducted on the MPI Real Property, as such assignment may be amended,
modified, extended, renewed, restated, substituted or replaced from time to
time.

 

“MPI Closing Instructions” shall mean the closing letter to be given to the MPI
Title Insurance Company, by Agent Bank, on or before the Closing Date setting
forth the requirements for issuance of the MPI Title Insurance Policy and other
conditions for recording the MPI Deed of Trust and the other MPI Security
Documents; all to the reasonable satisfaction of Agent Bank, Lenders and the
Borrowers.

 

“MPI Collateral” shall mean collective reference to: (i) all of the MPI Real
Property and MPI FF&E and the contract rights, leases, intangibles and other
interests of MPI which are subject to the liens and security interests of the
MPI Security Documents; (ii) all rights of MPI presently assigned pursuant to
the terms of the MPI Security Documents; and (iii) any and all other property
and/or intangible rights, interest or benefits inuring to or in favor of MPI,
which are in any manner assigned, pledged, encumbered or otherwise hypothecated
in favor of Agent Bank on behalf of Lenders to secure payment of the Bank
Facilities.

 

“MPI Deed of Trust” shall mean the Deed of Trust, Fixture Filing and Security
Agreement with Assignment of Rents to be executed by MPI on or before the
Closing Date in favor of Agent Bank, encumbering the MPI Real Property, MPI
FF&E, MPI Hotel/Casino Facilities and other Collateral described therein, all
for the purpose of securing the Bank Facilities and Borrowers’ payment and
performance under each of the Loan Documents (other than the Environmental
Certificate) as such deed of trust may be amended, modified, extended, renewed,
restated, substituted or replaced from time to time.

 

“MPI Equipment Leases and Contracts” shall mean the executed leases and purchase
contracts pertaining to the MPI FF&E wherein MPI is the lessee or vendee, as the
case may be, as set forth on that certain schedule marked “Schedule 4.16(A)”,
affixed hereto and by this reference incorporated herein and made a part hereof.

 

“MPI FF&E” shall mean the furniture, fixtures and equipment and all gaming
equipment and devices which have been installed or are to be installed and used,
owned or leased by MPI in connection with the operation of the MPI Hotel/Casino
Facilities.

 

“MPI Financing Statements” shall mean the Uniform Commercial Code financing
statements to be filed in the Office of the Secretary of State of the State of
West Virginia and in the Office of the County Recorder of Hancock County, West

 

26

--------------------------------------------------------------------------------


 

Virginia, in order to perfect the security interest granted to Agent Bank under
the MPI Deed of Trust and under other Security Documentation, all in accordance
with requirements of the West Virginia Uniform Commercial Code, as such
financing statements may be amended, modified, extended, renewed, restated,
substituted or replaced from time to time.

 

“MPI Hotel/Casino Facilities” shall mean the racetrack, hotel and casino
business and related activities conducted on the MPI Real Property under the
common law trade names of the “Mountaineer Racetrack & Gaming Resort”,
“Mountaineer Lodge” and “Woodview Golf Course”.

 

“MPI Permitted Encumbrances” shall mean, at any particular time, (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent, (ii) statutory liens for labor and/or materials and liens for taxes,
assessments or governmental charges the validity of which, in either instance,
are being contested in good faith by Borrowers by appropriate proceedings, and
as provided in Sections 5.03 and 5.10 hereof, respectively, provided that,
Borrowers shall have maintained adequate reserves in accordance with GAAP for
payment of same, (iii) liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); (iv) leases or subleases granted to others (including, without
limitation, any Subsidiary) not interfering in any material respect with the
ordinary conduct of the business of the MPI Hotel/Casino Facilities, including,
without limitation, the MPI Trailer Park Leases, (v) liens created or
contemplated by the MPI Security Documents, (vi) the liens, encumbrances and
restrictions on the MPI Real Property and MPI FF&E which are shown as exceptions
on Schedule B of the MPI Title Insurance Policy, including, without limitation,
the Woodview Loan Documents, (vii) liens consented to in writing by Agent Bank
upon the approval of Requisite Lenders, (viii) liens of legally valid capital
leases and purchase money security interests for MPI FF&E to the extent
permitted by Section 6.09(c), (ix) each and every easement, restriction, license
or right-of-way that (A) is hereafter granted to any Governmental Authority or
public utility providing services to the MPI Real Property and (B) does not
interfere in any material respect with the MPI Hotel/Casino facilities; (x)
judgment liens, writs, warrants, levies, distraints, attachments and other
similar process which do not constitute an Event of Default; (xi) subsequent to
the Logan Primary Parcel Closing, the Logan Primary Parcel Permitted Exceptions;
(xii) subsequent to the Logan Filly Parcel Closing, the Logan Filly Parcel
Permitted Exceptions; and (xiii) the J&J Drywall Lien, so long as permitted
under Section 5.03.

 

“MPI Real Property” shall mean: (i) the real property owned by MPI which is more
particularly described on that certain exhibit marked “Exhibit K”, affixed
hereto

 

27

--------------------------------------------------------------------------------


 

and by this reference incorporated herein and made a part hereof (excluding any
Route 2 Condemnation Easements and Route 2 Condemnation Property which has been
acquired by the West Virginia Department of Transportation pursuant to any MPI
Route 2 Condemnations); (ii) subsequent to occurrence of the Logan Primary
Parcel Closing, the Logan Primary Parcel; and (iii) subsequent to occurrence of
the Logan Filly Parcel Closing, the Logan Filly Parcel.

 

“MPI Route 2 Condemnations” shall mean acquisition, from time to time, of the
MPI Route 2 Condemnation Property (or portions thereof) and the MPI Route 2
Condemnation Easements (or portions thereof) from MPI by the West Virginia
Department of Transportation for the purpose of facilitating its expansion of
West Virginia State Route 2, pursuant to: (i) condemnation; or (ii) any transfer
in lieu of such condemnation.

 

“MPI Route 2 Condemnation Easements” shall mean collective reference to
easements, over that portion of the MPI Real Property and for the purposes which
are particularly described by “Exhibit M-2” attached hereto.

 

“MPI Route 2 Condemnation Property” shall mean that portion of the MPI Real
Property which is particularly described by “Exhibit M-1” attached hereto and
incorporated by reference herein.

 

“MPI Security Documents” shall mean collective reference to the MPI Deed of
Trust, MPI Assignment of Entitlements, Contracts, Rents and Revenues, the MPI
Financing Statements and all other documents, instruments or agreements which
are executed or delivered by or on behalf of MPI and accepted by Agent Bank, on
behalf of Lenders, as security for payment of the Bank Facilities.

 

“MPI Spaceleases” shall mean the executed leases and concession agreements
pertaining to the MPI Hotel/Casino Facilities, or any portion thereof, wherein
MPI is the lessor, as set forth on that certain schedule marked
“Schedule 4.15(A)”, affixed hereto and by this reference incorporated herein and
made a part hereof.

 

“MPI Title Insurance Company” shall mean Commonwealth Land Title Insurance
Company, with offices located at 300 Bilmar Drive, Suite 150 in Pittsburgh,
Pennsylvania, together with such reinsurers with direct access as are requested
by Agent Bank or other title insurance company or companies as may be reasonably
acceptable to Agent Bank.

 

“MPI Title Insurance Policy” shall mean the ALTA Extended Coverage Lenders
Policy of Title Insurance which is to be issued by the MPI Title Insurance
Company, as of the Closing Date, in the aggregate amount of Fifty Million
Dollars

 

28

--------------------------------------------------------------------------------


 

($50,000,000.00), in favor of Agent Bank, insuring the MPI Deed of Trust as a
first priority Lien encumbering the MPI Real Property; subject only to the
exceptions shown on Schedule B, Part One thereof, together with such
endorsements thereto as are required by Agent Bank (including, without
limitation, a tie-in endorsement with respect to the SGLVI Title Insurance
Policy), all in accordance with the MPI Closing Instructions.

 

“MPI Trailer Park Leases” shall mean collective reference to the leases of
trailer spaces at Mountaineer Mobile City which are more particularly described
on Schedule 4.15(A).

 

“MTRI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

 

“MTRI Collateral” shall mean collective reference to: (i) all of the MTRI Hawaii
Real Property, the Green Shingle Loan Documents and the contract rights, leases,
intangibles and other interests of MTRI which are subject to the liens and
security interests of the MTRI Security Documents; (ii) all rights of MTRI
presently assigned pursuant to the terms of the MTRI Security Documents; and
(iii) any and all other property and/or intangible rights, interest or benefits
inuring to or in favor of MTRI, which are in any manner assigned, pledged,
encumbered or otherwise hypothecated in favor of Agent Bank on behalf of Lenders
to secure payment of the Bank Facilities.

 

“MTRI Financing Statements” shall mean the Uniform Commercial Code financing
statement to be filed in the Office of the Secretary of State of the State of
Delaware in order to perfect the security interest granted to Agent Bank under
the MTRI Security Agreement and under other Security Documentation, all in
accordance with requirements of the Delaware Uniform Commercial Code, as such
financing statement may be amended, modified, extended, renewed, restated,
substituted or replaced from time to time.

 

“MTRI Hawaii Closing Instructions” shall mean the closing letter to be given to
the Hawaii Title Insurance Company, by Agent Bank, on or before the Closing Date
setting forth the requirements for issuance of the MTRI Hawaii Title Insurance
Policy and other conditions for recording of the MTRI Hawaii Mortgage; all to
the reasonable satisfaction of Agent Bank, Lenders and the Borrowers.

 

“MTRI Hawaii Mortgage” shall mean the Mortgage to be executed by MTRI on or
before the Closing Date in favor of Agent Bank, encumbering the MTRI Hawaii Real
Property, all for the purpose of securing the Bank Facilities and Borrowers’
payment and performance under each of the Loan Documents as such Mortgage may be
amended, modified, extended, renewed, restated, substituted or replaced from
time to time.

 

29

--------------------------------------------------------------------------------


 

“MTRI Hawaii Real Property” shall mean a condominium leasehold estate in the
residential condominium unit commonly referred to as Apartment No. 2101 of the
Foster Tower Condominium Project in Honolulu, Hawaii.

 

“MTRI Hawaii Title Insurance Policy” shall mean the ALTA Extended Coverage
Lenders Policy of Title Insurance which is to be issued by the Hawaii Title
Insurance Company, as of the Closing Date, in the aggregate amount of Two
Hundred Fifty Thousand Dollars ($250,000.00), in favor of Agent Bank, insuring
the MTRI Hawaii Mortgage as a first priority Lien encumbering the condominium
lessee’s interest in the MTRI Hawaii Real Property; subject only to the
exceptions shown on Schedule B, Part One thereof, together with such
endorsements thereto as are required by Agent Bank, all in accordance with the
MTRI Hawaii Closing Instructions.

 

“MTRI Permitted Encumbrances” shall mean, at any particular time, (i) liens for
taxes, assessments or governmental charges not then due and payable or not then
delinquent, (ii) statutory liens for labor and/or materials and liens for taxes,
assessments or governmental charges the validity of which, in either instance,
are being contested in good faith by Borrowers by appropriate proceedings, and
as provided in Sections 5.03 and 5.10 hereof, respectively, provided that,
Borrowers shall have maintained adequate reserves in accordance with GAAP for
payment of same, (iii) liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); (iv) liens created or contemplated by the MTRI Security Documents; (v)
the liens, encumbrances and restrictions on the MTRI Hawaii Real Property and
existing improvements which are shown as exceptions on Schedule B of the MTRI
Hawaii Title Insurance Policy; (vi) liens consented to in writing by Agent Bank
upon the approval of Requisite Lenders, (vii) liens of legally valid capital
leases and purchase money security interests for FF&E to the extent permitted by
Section 6.09(c); and (viii) judgment liens, writs, warrants, levies, distraints,
attachments and other similar process which do not constitute an Event of
Default.

 

“MTRI Security Agreement” shall mean the Security Agreement to be executed by
MTRI, as debtor, on or before the Closing Date, pursuant to which, among other
things, MTRI grants a blanket security interest to Agent Bank in and to all
personal property of MTRI (including, without limitation, all right, title and
interest of MTRI in, and to, the Green Shingle Loan Documents), all as security
for payment and performance under the Bank Facilities, as such Security
Agreement may be renewed, extended, amended, restated, replaced, substituted or
otherwise modified from time to time.

 

30

--------------------------------------------------------------------------------


 

“MTRI Security Documents” shall mean collective reference to the Stock Pledges,
the MTRI Security Agreement, the Green Shingle Perfection Items, the MTRI Hawaii
Mortgage, the MTRI Financing Statements and all other documents, instruments or
agreements which are executed or delivered by or on behalf of MTRI, and accepted
by Agent Bank, on behalf of the Lenders, as security for payment of the Bank
Facilities.

 

“Maintenance Capital Expenditures” shall mean collective reference to Capital
Expenditures made to or for the benefit of or for use in connection with the
Hotel/Casino Facilities or any New Venture which are for the purpose of
maintaining, repairing and/or replacing existing assets of the Borrower
Consolidation.

 

“Mandatory Commitment Reduction(s)” shall mean a permanent reduction of the
Aggregate Commitment which shall be made from time to time as may be required
under Sections 5.12, 5.26, 6.11(c), 6.12(b) and/or 8.02.

 

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Change” shall mean: (i) any set of circumstances of events
which, other than with respect to the Representations and Warranties set forth
in Article IV of the Credit Agreement which shall be construed to be applicable
to circumstances and events existing both as of the Closing Date (or such
earlier date as may be referenced in each particular provision) and subsequent
to the Closing Date, are not in existence as of the Closing Date, which are
material and adverse to (a) the Collateral or (b) the condition (financial or
otherwise) or business operations of the Borrower Consolidation taken as a
whole, or (c) the ability of any of the Lenders to enforce any of their material
rights or remedies under any of the Loan Documents, or (ii) any events or
changes, which, other than with respect to the Representations and Warranties
set forth in Article IV of the Credit Agreement which shall be construed to be
applicable to events and changes existing both as of the Closing Date (or such
earlier date as may be referenced in each particular provision) and subsequent
to the Closing Date, are not in existence as of the Closing Date and which have
or result in a material adverse effect upon (a) the value of the Hotel/Casino
Facilities taken as a whole or the priority of the security interests granted to
Agent Bank, (b) the validity of any of the Loan Documents, or (c) the use,
occupancy or operation of the Hotel/Casino Facilities taken as a whole.

 

“Maturity Date” shall mean April 1, 2008.

 

“Maximum Availability” shall mean the Maximum Permitted Balance less the
Aggregate Outstandings.

 

31

--------------------------------------------------------------------------------


 

“Maximum Maintenance Cap Ex Limit” shall have the meaning ascribed to such term
in Section 6.06(a) of the Credit Agreement.

 

“Maximum Permitted Balance” shall mean the maximum amount of principal which may
be outstanding on the Credit Facility from time to time, which shall be the
amount of the Aggregate Commitment as may be reduced from time to time by:
(i) Voluntary Permanent Reductions and (ii) Mandatory Commitment Reductions.

 

“Minimum Maintenance Cap Ex Requirement” shall have the meaning ascribed to such
term in Section 6.06(a) of the Credit Agreement.

 

“Net Income” shall mean with respect to the Borrower Consolidation for any
fiscal period, the net income of the Borrower Consolidation (determined without
regard to any Insider Non-Cash Loans, until such Insider Non-Cash Loans have
been repaid) during such fiscal period determined in accordance with GAAP.

 

“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
Consolidation in respect of (a) Capital Proceeds net of the direct costs
relating to such sale, transfer, conveyance or disposition of FF&E or other
items of Collateral, amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the asset or assets that were the subject of
such sale, transfer, conveyance or disposition of FF&E or other items of
Collateral and all Indebtedness assumed by the purchaser in connection with such
sale, transfer, conveyance or disposition of FF&E or other items of Collateral
and all taxes paid or payable as a result of such sale, transfer, conveyance or
disposition, and (b) any Equity Offering issued by MTRI, in each case less all
costs, fees and expenses (including without limitation underwriting, placement,
financial advisory and similar fees and expenses) incurred in connection with
the issuance of such Equity Offering, but shall not include the proceeds of
Insider Cash Loan and Insider Non-Cash Loans, until such Insider Non-Cash Loans
have been repaid.

 

“Nevada Gaming Authorities” shall mean, without limitation, the Nevada Gaming
Commission and the State Gaming Control Board and any other applicable
governmental or administrative state or local agency involved in the regulation
of gaming and gaming activities conducted by the Borrower Consolidation in the
State of Nevada.

 

“New Acquisition Certifications” shall mean the requirements and certifications
to be made by Borrowers concurrently with the Acquisition of any real property
to be added as Collateral under the Bank Facilities, consisting of each of the
following (a) evidence that such additional real property and improvements
located thereon, if any, are protected by insurance coverages as required for
Collateral under Section 5.09, (b) certification that such additional real
property is not within an area

 

32

--------------------------------------------------------------------------------


 

designated as a one hundred (100) year flood zone, and (c) a Phase I
Environmental Site Assessment prepared in conformance with the scope and
limitations of ASTM Standard Designation E 1527-93, approved by Agent Bank, with
any recommended action stated therein having been completed by Borrowers.

 

“New Venture” means collective reference to: (a) the SDI Facility upon
consummation of the Merger, (b) the acquisition of land for the PIDI Facility,
and (c) each other casino, hotel, casino/hotel, resort, casino/resort, riverboat
casino, dock casino, dog or horse racing business, entertainment center or
similar facility (or any site or proposed site for any of the foregoing or
entity that provides management or other services or goods to any of the
foregoing) owned in whole by any member of the Borrower Consolidation (including
each Restricted Subsidiary created in accordance with Section 5.27).

 

“New Venture Investment” shall mean any Investment made by the Borrower
Consolidation in or to any New Venture, but shall not include the Expansion
Capital Expenditures to the extent permitted under Section 6.06(b).

 

“New Venture Investments” shall mean collective reference to each and every New
Venture Investment.

 

“Non Pro Rata Borrowing” means a Borrowing with respect to which fewer than all
Lenders have funded their respective Pro Rata Shares of such Borrowing and the
failure of the non-funding Lender or Lenders to fund its or their respective Pro
Rata Shares of such Borrowing constitutes a breach of this Credit Agreement.

 

“Notes” shall mean collective reference to the Revolving Credit Note and the
Swingline Note.

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.03.

 

“Notice of Swingline Advance” shall have the meaning set forth in Section
2.08(b).

 

“Obligations” means, from time to time, all Indebtedness of Borrowers owing to
Agent Bank, any Lender or any Person entitled to indemnification pursuant to
Section 5.14, or any of their respective successors, transferees or assigns, of
every type and description, whether or not evidenced by any note, guaranty or
other instrument, arising under or in connection with this Credit Agreement, any
other Loan Document or any Interest Rate Hedge, whether or not for the payment
of money, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired.  The term includes, without limitation, all interest,
charges, expenses, fees,

 

33

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees and disbursements, reasonable fees and disbursements
of expert witnesses and other consultants, and any other sum now or hereinafter
chargeable to Borrowers under or in connection with Credit Agreement or any
other Loan Document.  Notwithstanding the foregoing definition of “Obligations”,
Borrowers’ obligations under any environmental indemnity agreement constituting
a Loan Document, or any environmental representation, warranty, covenant,
indemnity or similar provision in this Credit Agreement or any other Loan
Document, shall be secured by the Collateral only to the extent, if any,
specifically provided in the Security Documentation.

 

“PIDI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

 

“PIDI Construction Project” shall mean the project, as may be proposed by
Borrowers, for the construction and development of the PIDI Facility in
accordance with plans and specifications and budget analysis to be provided to
Agent Bank and Lenders’ Consultant in accordance with Section 5.30.

 

“PIDI Facility” shall mean the real property, improvements and appurtenances
which are acquired by PIDI or any member of the Borrower Consolidation in Erie,
Pennsylvania, including, without limitation, the Green Shingle Property, if so
acquired, for the purpose of constructing a new thoroughbred horse race track to
be known as “Presque Isle Downs”, including, without limitation, if certain
legislation legalizing slot machines at race tracks is passed in Pennsylvania,
casino and gaming facilities and related appurtenances.

 

“PIDI Options” shall mean a collective reference to those option agreements
which are particularly described by Exhibit S attached hereto and incorporated
by reference herein pursuant to which PIDI is the optionee of various parcels of
real property located in Erie County, Pennsylvania, with an aggregate area of
approximately 268 acres.

 

“PIDI Real Property” shall mean the real property which is subject to the PIDI
Options.

 

“Pension Plan” means any “employee pension benefit plan” (other than a
“multi-employer plan” as defined in Title IV of ERISA which is maintained by any
Person which is not a member of the Borrower Consolidation) that is subject to
Title IV of ERISA and which is maintained for employees of Borrowers or any of
its ERISA Affiliates.

 

34

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” shall mean collective reference to the MPI Permitted
Encumbrances, SGLVI Permitted Encumbrances, the MTRI Permitted Encumbrances and
the Restricted Subsidiary Permitted Encumbrances.

 

“Person” means an individual, firm, corporation, limited liability company,
trust, association, partnership, joint venture, tribunal or other entity.

 

“Policies of Insurance” shall mean the insurance to be obtained and maintained
by Borrowers throughout the term of this Credit Agreement as provided by Section
5.09 herein.

 

“Post Foreclosure Plan” shall have the meaning set forth in Section 9.11(e).

 

“Pricing Certificate” shall have the meaning set forth in Section 5.08(b).

 

“Prime Rate” means at any time, and from time to time, the rate of interest most
recently announced within WFB at its principal office in San Francisco,
California, as its “Prime Rate”, with the understanding that WFB’s “Prime Rate”
is one of its base rates and serves as the basis upon which effective rates of
interest are calculated for those loans and extensions of credit making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as WFB may designate. 
Each change in the Prime Rate shall be effective on the day the change is
announced within WFB.

 

“Principal Prepayments” shall have the meaning set forth in Section 2.07(a) of
this Credit Agreement.

 

“Pro Rata Share” shall mean, with respect to any Lender, a percentage equal to
such Lender’s Syndication Interest in the Credit Facility as set forth on the
Schedule of Lenders’ Proportions in Credit Facility.

 

“Protective Advance” means all sums expended as determined by Agent Bank to be
necessary to: (a) protect the priority, validity and enforceability of the
Security Documentation on, and security interests in, any Collateral and the
instruments evidencing or securing the Obligations, or (b) prevent the value of
any Collateral from being materially diminished (assuming the lack of such a
payment within the necessary time frame could potentially cause such Collateral
to lose value), or (c) protect any of the Collateral from being materially
damaged, impaired, mismanaged or taken, including, without limitation, any
amounts expended in accordance with Section 10.20 or post-foreclosure ownership,
maintenance, operation or marketing of any Collateral.

 

35

--------------------------------------------------------------------------------


 

“Qualified Appraisal” shall mean reference to an appraisal or appraisals of the
Hotel/Casino Facilities and Collateral, or any portion thereof, acceptable to
Agent Bank, prepared at Borrowers’ expense in compliance with FIRREA by an
appraiser acceptable to Agent Bank, with sufficient copies delivered to Agent
Bank for distribution to each of the Lenders.

 

“RAI” shall have the meaning ascribed to such term in the Preamble of the Credit
Agreement.

 

“RRLLC” shall mean collective reference to R R LLC, a Nevada limited liability
company, Martin R. Giudici and Kristi B. Giudici, husband and wife, and Quantum
Investments, a Nevada limited liability company.

 

“RRLLC Deed of Trust” shall mean the Deed of Trust with Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated as of March 10, 2003,
executed by RRLLC, as trustor, to First American Title Company of Nevada, as
trustee, for the benefit of SGRI, as beneficiary and secured party, recorded on
March 11, 2003, in the Official Records of Washoe County, Nevada, as Document
No. 2818895.

 

“RRLLC Guarantys” shall mean collective reference to the respective Personal
Guarantys guarantying the full payment and performance of all present and future
indebtedness and obligations under the RRLLC Note and RRLLC Deed of Trust
executed by Leland F. Hernandez, Michael E. Benjamin, Martin R. Giudici and
Kristi B. Giudici, respectively.

 

“RRLLC Note” shall mean the Promissory Note Secured by Deed of Trust dated as of
March 11, 2003, in the principal sum of Two Million One Hundred Sixty-Two
Thousand Five Hundred Dollars ($2,162,500.00), executed by RRLLC, payable to the
order of SGRI.

 

“Rate Adjustment Date” shall mean June 1, 2003.

 

“Regulatory Redemption” shall have the meaning ascribed to the term “Required
Regulatory Redemption” in Section 3.9 of the Senior Unsecured Indenture.

 

“Related Entities” shall mean collective reference to all stockholders,
employees, Affiliates and Subsidiaries of the Borrowers, or any of them, other
than another Borrower.

 

“Replacement Note(s)” shall have the meaning set forth in Section 2.06(i) of the
Credit Agreement.

 

36

--------------------------------------------------------------------------------


 

“Reportable Event” shall mean any of the events described in Section 4043(b) of
ERISA, other than an event for which the thirty (30) day notice requirement is
waived by regulations.

 

“Requisite Lenders” means, as of any date of determination prior to the
occurrence of an Event of Default, Lenders holding Syndication Interests equal
to or in excess of seventy-five percent (75.0%) of the Credit Facility; and at
all times during which an Event of Default has occurred and remains continuing,
Lenders holding a percentage equal to or in excess of seventy-five percent (75%)
of the Funded Outstandings; provided that, (i) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Pro Rata Shares of Lenders shall be redetermined, for voting
purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders, and
(ii) notwithstanding the foregoing, at all times when two or more Lenders are
party to this Credit Agreement, the term Requisite Lenders shall in no event
mean less than two (2) Lenders.

 

“Restricted Subsidiary” shall mean a wholly owned Subsidiary of MTRI (other than
MPI, SGLVI, SGRI, PIDI and RAI) which: (a) has not incurred any Indebtedness
other than in connection with a Subsidiary Guaranty, guaranties issued in
connection with the Senior Unsecured Notes, and accrued expenses, tax liability,
deferred taxes and trade accounts payable less than ninety (90) days past due
and other accrued or deferred liabilities incurred in the ordinary course of
business, (b) is not subject to any Liens except Restricted Subsidiary Permitted
Encumbrances and in connection with a Restricted Subsidiary Stock Pledge,
(c) has executed and delivered to Agent Bank a Subsidiary Guaranty and has
executed and delivered to Agent Bank such security instruments, mortgages, ship
mortgages and other documents as Agent Bank may reasonably require for the
purpose of adding its assets, real and personal, as additional Collateral
securing repayment of the Bank Facilities and the Subsidiary Guaranty, (d) all
of the stock or other evidence of ownership thereof has been pledged in favor of
Agent Bank by a Restricted Subsidiary Security Agreement, and (e) has been
designated by MTRI to be a Restricted Subsidiary by written notice thereof to
Agent Bank, subject to MTRI’s right to redesignate such New Venture Subsidiary
as an Unrestricted Subsidiary by written notice thereof to Agent Bank so long
as: (i) no Default or Event of Default has occurred and remains continuing, and
(ii) giving effect to such redesignation as of the end of the most recently
ended Fiscal Quarter on a pro forma basis, no Default or Event of Default would
exist under the Financial Covenants.

 

“Restricted Subsidiary Permitted Encumbrances” shall mean, at any particular
time with respect to a Restricted Subsidiary, (i) Liens for taxes, assessments
or governmental charges not then due, payable and delinquent, (ii) statutory
Liens for labor or materials or liens for taxes, assessments or governmental
charges not then required to be paid pursuant to Section 5.10, (iii) Liens in
favor of Agent Bank or any Lender created or contemplated by the Security
Documentation, (iv) Liens consented to

 

37

--------------------------------------------------------------------------------


 

in writing by Agent Bank upon the approval of Requisite Lenders, (v) Liens of
legally valid capital leases and purchase money security interests for acquired
FF&E up to the maximum amount permitted under Section 6.09(c), and only to the
extent of the lesser of the purchase money loan or the fair market value of the
acquired FF&E at the time of the acquisition thereof, (vi) Liens of legally
valid leases for FF&E, (vii) easements, licenses or rights-of-way, now existing
or hereafter granted to any Governmental Authority or public utility providing
services to the Restricted Subsidiary or Restricted Subsidiary Venture, (viii)
judgment and attachment Liens which do not constitute an Event of Default,
(ix) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, customs and revenue authorities and materialmen and other similar
Liens imposed by law incurred in the ordinary course of business which could not
reasonably be expected to cause a Material Adverse Change and which are
discharged in accordance with Section 5.04, (x) Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations; (xi) leases or subleases granted to others
not interfering in any material respect with the ordinary conduct of the
business of such Restricted Subsidiary; (xii) the replacement or renewal of any
Lien otherwise permitted hereunder; (xiii) minor defects, encroachments or
irregularities in title not interfering in any material respect with the
ordinary conduct of the business of such Restricted Subsidiary; and (xiv) Liens
in existence at the time of acquisition or designation of any Restricted
Subsidiary, so long as such Lien is not created or perfected in contemplation of
such acquisition or designation.

 

“Restricted Subsidiary Stock Pledge” shall mean the Security Agreement and
Pledge Agreement in substantially the form of the Stock Pledges, and in any case
to the reasonable satisfaction of Agent Bank, to be executed by MTRI in favor of
Agent Bank on behalf of the Banks for the purpose of pledging and granting a
security interest in the capital stock and other interests which it may have in
any Restricted Subsidiary, as it may be amended, modified, supplemented,
extended, renewed or restated from time to time.

 

“Restricted Subsidiary Venture” shall mean a New Venture wholly owned by a
Restricted Subsidiary.

 

“Revolving Credit Note” shall mean the Revolving Credit Note, a copy of which is
marked “Exhibit A”, affixed hereto and by this reference incorporated herein and
made a part hereof, to be executed by Borrowers on the Closing Date, payable to
the order of Agent Bank on behalf of the Lenders, evidencing the Credit
Facility, as may be amended, modified, extended, renewed or restated from time
to time.

 

38

--------------------------------------------------------------------------------


 

“Revolving Credit Period” shall mean the period commencing on the Closing Date
and terminating on the Maturity Date.

 

“SDI” shall mean Scioto Downs, Inc., an Ohio corporation.

 

“SDI Construction Project” shall mean the expansion project, as may be proposed
by Borrowers, for the construction and development of additional improvements at
the SDI Facility following the Scioto Merger Effective Date, including, without
limitation, potential casino gaming if permitted under Law, in accordance with
plans and specifications and budget analysis to be provided to Agent Bank and
Lenders’ Consultant in accordance with Section 5.30.

 

“SDI Facility” shall mean the real property, improvements and appurtenances
located in Columbus, Ohio, owned by SDI, on which SDI owns and operates a
harness horse racing facility with pari mutual wagering known as “Scioto Downs”.

 

“SEC” shall mean Securities and Exchange Commission.

 

“SGLVI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

 

“SGLVI Assignment of Entitlements, Contracts, Rents and Revenues” shall mean the
assignment to be executed by SGLVI on or before the Closing Date, whereby SGLVI
presently assigns to Agent Bank in consideration of the Bank Facilities
(reserving a revocable license to retain use and enjoy): (a) all of its right,
title and interest under all SGLVI Spaceleases and SGLVI Equipment Leases and
Contracts relating to the SGLVI Hotel/Casino Facility, (b) all of its right,
title and interest in and to all permits, licenses and contracts relating to the
SGLVI Hotel/Casino Facility, except Gaming Permits and except those permits,
licenses and contracts which are unassignable, and (c) all rents, issues,
profits, revenues and income from the SGLVI Real Property, from the operation of
the SGLVI Hotel/Casino Facility and from any other business activity conducted
on the SGLVI Real Property, as such assignment may be amended, modified,
extended, renewed, restated, substituted or replaced from time to time.

 

“SGLVI Closing Instructions” shall mean the closing letter to be given to the
SGLVI Title Insurance Company, by Agent Bank, on or before the Closing Date
setting forth the requirements for issuance of the SGLVI Title Insurance Policy
and other conditions for recording the SGLVI Deed of Trust and the other SGLVI
Security Documents; all to the reasonable satisfaction of Agent Bank, Lenders
and the Borrowers.

 

39

--------------------------------------------------------------------------------


 

“SGLVI Collateral” shall mean collective reference to: (i) all of the SGLVI Real
Property, SGLVI FF&E, and the contract rights, leases, intangibles and other
interests of SGLVI, which are subject to the liens and security interests of the
SGLVI Security Documents; (ii) all rights of SGLVI presently assigned pursuant
to the terms of the SGLVI Security Documents; and (iii) any and all other
property and/or intangible rights, interest or benefits inuring to or in favor
of SGLVI, which are in any manner assigned, pledged, encumbered or otherwise
hypothecated in favor of Agent Bank on behalf of Lenders to secure payment of
the Bank Facilities.

 

“SGLVI Deed of Trust” shall mean the Deed of Trust, Fixture Filing and Security
Agreement with Assignment of Rents to be executed by SGLVI on or before the
Closing Date in favor of Agent Bank, encumbering the SGLVI Real Property, SGLVI
FF&E, SGLVI Hotel/Casino Facility and other Collateral described therein, all
for the purpose of securing the Bank Facilities and Borrowers’ payment and
performance under each of the Loan Documents (other than the Environmental
Certificate) as such deed of trust may be amended, modified, extended, renewed,
restated, substituted or replaced from time to time.

 

“SGLVI Equipment Leases and Contracts” shall mean the executed leases and
purchase contracts pertaining to the SGLVI FF&E wherein SGLVI is the lessee or
vendee, as the case may be, as set forth on that certain schedule marked
“Schedule 4.16(B)”, affixed hereto and by this reference incorporated herein and
made a part hereof.

 

“SGLVI FF&E” shall mean the furniture, fixtures and equipment and all gaming
equipment and devices which have been installed or are to be installed and used,
owned or leased by SGLVI in connection with the operation of the SGLVI
Hotel/Casino Facility.

 

“SGLVI Financing Statements” shall mean the Uniform Commercial Code financing
statements to be filed in the Office of the Secretary of State of the State of
Nevada and in the Office of the County Recorder of Clark County, Nevada, in
order to perfect the security interest granted to Agent Bank under the SGLVI
Deed of Trust and under other Security Documentation, all in accordance with
requirements of the Nevada Uniform Commercial Code, as such financing statements
may be amended, modified, extended, renewed, restated, substituted or replaced
from time to time.

 

“SGLVI Hotel/Casino Facility” shall mean the improvements and the hotel and
casino business and related activities conducted on the SGLVI Real Property
under the trade name of Ramada Inn and Speedway Casino.

 

“SGLVI Permitted Encumbrances” shall mean, at any particular time, (i) liens for
taxes, assessments or governmental charges not then due and payable or not

 

40

--------------------------------------------------------------------------------


 

then delinquent, (ii) statutory liens for labor and/or materials and liens for
taxes, assessments or governmental charges the validity of which, in either
instance, are being contested in good faith by Borrowers by appropriate
proceedings, and as provided in Sections 5.03 and 5.10 hereof, respectively,
provided that, Borrowers shall have maintained adequate reserves in accordance
with GAAP for payment of same, (iii) liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money); (iv) leases or subleases granted to others (including, without
limitation, any Subsidiary) not interfering in any material respect with the
ordinary conduct of the business of the SGLVI Hotel/Casino Facility; (v) liens
created or contemplated by the SGLVI Security Documents, (vi) the liens,
encumbrances and restrictions on the SGLVI Real Property, SGLVI FF&E and
existing improvements which are shown as exceptions on Schedule B of the SGLVI
Title Insurance Policy, (vii) liens consented to in writing by Agent Bank upon
the approval of Requisite Lenders, (viii) liens of legally valid capital leases
and purchase money security interests for SGLVI FF&E to the extent permitted by
Section 6.09(c), and (ix) each and every easement, license, restriction or
right-of-way that (A) is hereafter granted to any Governmental Authority or
public utility providing services to the SGLVI Real Property and (B) does not
interfere in any material respect with the SGLVI Hotel/Casino Facility; and
(x) judgment liens, writs, warrants, levies, distraints, attachments and other
similar process which do not constitute an Event of Default.

 

“SGLVI Real Property” shall mean the real property owned by SGLVI which is more
particularly described on that certain exhibit marked “Exhibit L”, affixed
hereto and by this reference incorporated herein and made a part hereof.

 

“SGLVI Security Documents” shall mean collective reference to the SGLVI Deed of
Trust, SGLVI Assignment of Entitlements, Contracts, Rents and Revenues, the
SGLVI Financing Statements and all other documents, instruments or agreements
which are executed or delivered by or on behalf of SGLVI, and accepted by Agent
Bank, on behalf of the Lenders, as security for payment of the Bank Facilities.

 

“SGLVI Spaceleases” shall mean the executed leases and concession agreements
pertaining to the SGLVI Hotel/Casino Facility, or any portion thereof, wherein
SGLVI is the lessor, as set forth on that certain schedule marked
“Schedule 4.15(B)”, affixed hereto and by this reference incorporated herein and
made a part hereof.

 

“SGLVI Title Insurance Company” shall mean Nevada Title Company, with offices
located at 2500 North Buffalo Drive, Suite 150, Las Vegas, Nevada, as the

 

41

--------------------------------------------------------------------------------


 

issuing agent for Commonwealth Land Title Insurance Company, together with such
reinsurers with direct access as are requested by Agent Bank or other title
insurance company or companies as may be reasonably acceptable to Agent Bank.

 

“SGLVI Title Insurance Policy” shall mean the ALTA Extended Coverage Lenders
Policy of Title Insurance which is to be issued by the SGLVI Title Insurance
Company, as of the Closing Date, in the aggregate amount of Six Million Dollars
($6,000,000.00) in favor of Agent Bank, insuring the SGLVI Deed of Trust as a
first priority Lien encumbering the SGLVI Real Property; subject only to the
exceptions shown on Schedule B, Part One thereof, together with such
endorsements thereto as are required by Agent Bank (including, without
limitation, a tie-in endorsement with respect to the MPI Title Insurance
Policy), all in accordance with the SGLVI Closing Instructions.

 

“SGRI” shall have the meaning ascribed to such term in the Preamble of this
Credit Agreement.

 

“SGRI Collateral” shall mean collective reference to: (i) SGRI Loan Documents
and other interests of SGRI which are subject to the liens and security
interests of the SGRI Security Documents; (ii) all rights of SGRI presently
assigned and/or pledged pursuant to the terms of the SGRI Security Documents;
and (iii) any and all other property and/or intangible rights, interest or
benefits inuring to or in favor of SGRI, which are in any manner assigned,
pledged, encumbered or otherwise hypothecated in favor of Agent Bank on behalf
of Lenders to secure payment of the Bank Facilities.

 

“SGRI Loan Documents” shall mean collective reference to the RRLLC Note, RRLLC
Deed of Trust and RRLLC Guarantys.

 

“SGRI Security Documents” shall mean collective reference to (i) the Security
Agreement and Pledge of Secured Promissory Note dated as of March 11, 2003, as
amended by First Amendment to Security Agreement and Pledge of Secured
Promissory Note dated concurrently herewith, each executed between SGRI and
Agent Bank, (ii) Endorsement executed by SGRI in favor of Agent Bank,
(iii) Notice of Assignment executed by SGRI and Agent Bank, (iv) each of the
SGRI Loan Documents, and (v) all other documents, instruments or agreements
which are executed or delivered by or on behalf of SGRI and accepted by Agent
Bank, on behalf of Lenders, as additional security for Borrowers’ payment and
performance under the Bank Facilities.

 

“Schedule of Restricted and Unrestricted Subsidiaries” shall mean the Schedule
of Restricted and Unrestricted Subsidiaries, a copy of which is set forth as
Schedule 4.24, affixed hereto and by this reference incorporated herein and made
a

 

42

--------------------------------------------------------------------------------


 

part hereof, setting forth the information described in Section 4.24 with
respect to each Restricted and Unrestricted Subsidiary which exists as of the
Closing Date.

 

“Schedule of Lenders’ Proportions in Credit Facility” shall mean the Schedule of
Lenders’ Proportions in Credit Facility, a copy of which is marked
“Schedule 2.01(a)”, affixed hereto and by this reference incorporated herein and
made a part hereof, setting forth the respective Syndication Interest and
maximum amount to be funded under the Credit Facility by each Lender, as the
same may be amended, modified or restated from time to time in connection with
an Assignment and Assumption Agreement.

 

“Schedule of Significant Litigation” shall mean the Schedule of Significant
Litigation, a copy of which is set forth as Schedule 3.18, affixed hereto and by
this reference incorporated herein and made a part hereof, setting forth the
information described in Section 3.18 with respect to each Significant
Litigation.

 

“Scioto Merger” shall mean the merger of SDI and RAI with SDI remaining

 

as the surviving corporation as a wholly owned Subsidiary of MTRI, pursuant to
the terms of the Scioto Merger Agreement.

 

“Scioto Merger Agreement” shall mean the Agreement and Plan of Merger dated
December 23, 2002, as amended by Amendment No. 1 to Agreement and Plan of Merger
dated February 24, 2003, executed among MTRI, as parent, RAI, as the merger
subsidiary, and SDI, as the company, setting forth the terms and conditions for
the Scioto Merger.

 

“Scioto Merger Effective Date” shall mean the date upon which the Scioto Merger
has been consummated.

 

“Secured Interest Rate Hedge(s)” shall mean any Interest Rate Hedge entered into
between any Borrower and any Lender, or Affiliate of any Lender, which is
secured by the Security Documentation.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documentation” shall mean a collective reference to the MPI Security
Documents, SGLVI Security Documents, SGRI Security Documents, the MTRI Security
Documents, the Trademark Security Agreement and all other instruments and
agreements to be executed by or on behalf of Borrowers or other applicable
Persons, in favor of Agent Bank on behalf of the Lenders securing repayment of
the Credit Facility.

 

“Senior Unsecured Indenture” shall mean that certain Indenture dated as of
March 25, 2003, executed by and among MTRI, as issuer, MPI, SGLVI, SGRI and

 

43

--------------------------------------------------------------------------------


 

PIDI, as guarantors, each other Subsidiary of MTRI that is or becomes a
guarantor thereunder, and the Indenture Trustee, as trustee, pursuant to which
MTRI issued the Senior Unsecured Notes.

 

“Senior Unsecured Notes” shall mean at any time the issued and outstanding
9 3/4% Initial Senior Unsecured Notes and/or the Exchange Senior Unsecured
Notes, as applicable, due April 1, 2010, in the aggregate principal amount of
One Hundred Thirty Million Dollars ($130,000,000.00).

 

“Senior Unsecured Notes Effective Date” shall mean the date upon which the
Initial Senior Unsecured Notes shall have been issued by MTRI and MTRI shall
have received the proceeds thereof, net of any discounts and any other amounts
due to the initial purchasers or third parties in connection with offering and
issuance of the Initial Senior Unsecured Notes.

 

“Share Repurchases” shall mean the purchase of shares of any class of stock,
option, right or other equity interest, whether voting or non-voting of MTRI by
any member of the Borrower Consolidation, or any of them.

 

“Significant Litigation” shall mean each action, suit, proceeding, litigation
and controversy involving Borrowers, or any of them, involving claims in excess
of One Million Dollars ($1,000,000.00) or which if determined adverse to the
interests of Borrowers, or any of them, could result in a Material Adverse
Change.

 

“Spaceleases” shall mean collective reference to the MPI Spaceleases and SGLVI
Spaceleases.

 

“Standby Letter(s) of Credit” shall mean a letter or letters of credit issued by
L/C Issuer pursuant to Section 2.14 of the Credit Agreement for the purpose of
securing payment or performance of a financial obligation of Borrowers, other
than in connection with the payment for goods, equipment or materials.

 

“Stated Amount” shall mean the maximum amount which L/C Issuer may be required
to disburse to the beneficiary(ies) of a Letter(s) of Credit under the terms
thereof.

 

“Stated Expiry Date(s)” shall mean the date set forth on the face of a Letter(s)
of Credit as the date when all obligations of L/C Issuer to advance funds
thereunder will terminate, as the same may be extended from time to time.

 

“Stock Pledges” shall mean collective reference to: (i) the Security Agreement
and Pledge of Stock (Nevada) dated as of February 10, 2000, executed between
MTRI, as debtor, and Agent Bank, as secured party, together with Speakeasy

 

44

--------------------------------------------------------------------------------


 

Gaming of Las Vegas, Inc. Certificate No. 2 dated January 24, 2000, for 100
shares, issued in favor of MTRI and the Irrevocable Stock Power executed in
connection therewith, and further together with Speakeasy Gaming of Reno, Inc.
Certificate No. 2 dated January 24, 2000, for 100 shares, issued in favor of
MTRI and the Irrevocable Stock Power executed in connection therewith, (ii) the
Security Agreement and Pledge of Stock dated concurrently herewith, executed
between MTRI, as debtor, and Agent Bank, as secured party, together with
Mountaineer Park, Inc. Certificate No. 16 dated October 16, 1992 for 110 shares,
issued in favor of MTRI (formerly Excalibur Holding Corporation) and the
Irrevocable Stock Power executed in connection therewith, and (iii) each of
Security Agreement and Pledge of Stock and related stock powers executed in
favor of Agent Bank, including each Restricted Subsidiary Stock Pledge and the
Stock Pledges to be executed on or before the Closing Date for the issued and
outstanding shares of PIDI and RAI; in each case executed and delivered to Agent
Bank on behalf of the Lenders as security for the Bank Facilities and all other
sums which may be owing by Borrowers to the Banks from time to time under the
Credit Agreement, as the same may be amended, modified or restated from time to
time (including, without limitation, the amendment and restatement of the
Existing Credit Agreement evidenced by this Credit Agreement and the Revolving
Credit Note executed concurrently herewith), as the same may be amended,
modified or restated from time to time.

 

“Subsidiary” shall mean, on the date in question, any Person of which an
aggregate of 50% or more of the stock of any class or classes (or equivalent
interests) is owned of record or beneficially, directly or indirectly, by
another Person and/or any of its Subsidiaries, if the holders of the stock of
such class or classes (or equivalent interests) (a) are ordinarily, in the
absence of contingencies, entitled to vote for the election of a majority of the
directors (or individuals performing similar functions) of such Person, even
though the right so to vote has been suspended by the happening of such a
contingency, or (b) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of such
Person, whether or not the right so to vote exists by reason of the happening of
a contingency.

 

“Subsidiary Guaranty” shall mean the General Continuing Subsidiary Guaranty to
be executed by each Subsidiary in favor of the Agent Bank on behalf of Banks in
the form of the General Continuing Subsidiary Guaranty marked “Exhibit J”,
affixed hereto and by this reference incorporated herein and made a part hereof,
under the terms of which each Subsidiary irrevocably and unconditionally
guaranties to Agent Bank on behalf of the Banks the full and prompt payment and
performance of all Obligations.

 

“Swingline Advance” shall mean each advance made by Swingline Lender to
Borrowers under the Swingline Facility.

 

45

--------------------------------------------------------------------------------


 

“Swingline Facility” shall mean the agreement of Swingline Lender to make
Swingline Advances to Borrowers subject to the terms and conditions and up to
the maximum amounts and for the duration as set forth in Section 2.08 of this
Credit Agreement.

 

“Swingline Lender” shall have the meaning set forth in the Preamble of this
Credit Agreement.

 

“Swingline Note” shall mean the Swingline Note, a copy of which is marked
“Exhibit P”, affixed hereto and by this reference incorporated herein and made a
part hereof, to be executed by Borrowers on the Closing Date, payable to the
order of Swingline Lender evidencing the Swingline Facility, as the same may be
amended or restated from time to time.

 

“Swingline Outstandings” shall mean the aggregate amount of all outstanding and
unpaid Swingline Advances as of each date of determination.

 

“Syndication Costs” shall mean collective reference to all costs and expenses
incurred by Agent Bank in connection with the sale, transfer and/or assignment
of a Syndication Interest to any other Lender.

 

“Syndication Interest” shall mean the proportionate interest of each Lender in
the Credit Facility as set forth on the Schedule of Lenders’ Proportions in
Credit Facility, as the same may be amended or restated from time to time.

 

“Tangible Net Worth” shall mean Assets, excluding Intangibles, less Liabilities,
in each instance calculated without regard to Insider Non-Cash Loans and Insider
Cash Loans.

 

“Tecnica” shall mean Tecnica Development Corp.

 

“Tecnica Stock Pledge” shall mean the pledge of all outstanding stock of Tecnica
in favor of MTR as additional security for repayment of the Green Shingle Loan.

 

“Title Insurance Companies” shall mean collective reference to the MPI Title
Insurance Company and the SGLVI Title Insurance Company.

 

“Title Insurance Policies” shall mean collective reference to the MPI Title
Insurance Policy, SGLVI Title Insurance and the MTRI Hawaii Title Insurance
Policy.

 

“Trademark Security Agreement” shall mean the security agreement to be executed
by each of the Borrowers as of the Closing Date for the purpose of granting a
security interest in favor of Agent Bank in all trademarks, tradenames,
copyrights and

 

46

--------------------------------------------------------------------------------


 

servicemarks used in connection with the Hotel/Casino Facilities, including,
without limitation each registration and application set forth on Schedule 4.22
or otherwise described on Schedule A to the Trademark Security Agreement, as
such Trademark Security Agreement may be amended, modified, supplemented,
replaced, renewed or restated from time to time.

 

“Unrestricted Subsidiary shall mean each Subsidiary of MTRI which is not a
Restricted Subsidiary or a Borrower.

 

“Unsuitable Lender” shall have the meaning set forth in Section 10.10(d).

 

“Voluntary Permanent Reduction” shall have the meaning set forth in
Section 2.01(c).

 

“WFB” shall mean Wells Fargo Bank, National Association.

 

“West Virginia Gaming Authorities” shall mean the West Virginia State Racing
Commission and West Virginia State Lottery Commission and any other applicable
governmental or administrative state or local agency involved in the regulation
of gaming and gaming activities conducted by the Borrower Consolidation in the
State of West Virginia.

 

“Woodview Citizens Bank Documents” shall mean a collective reference to: (i)
that certain Deed of Trust encumbering the Woodview Real Property which is
executed by Robert H. Hillis, as borrower, for the benefit of The Citizens
Banking Company, as lender, and which is recorded in the Official Records of
Hancock County, West Virginia on February 4, 1994 in Book 313 at Page 609 as
Document No. 007556; (ii) the promissory note secured by said Deed of Trust
which is executed by the Woodview Partnership under date of January 31, 1994 and
is payable to the order of The Citizens Banking Company in the original
principal amount of Two Hundred Six Thousand Dollars ($206,000.00); and
(iii) that certain Commercial Loan Modification Agreement which is executed
under date of January 21, 1999 by the Woodview Partnership, MPI, Robert B.
Hillis, Randall J. Hillis and The Citizens Banking Company.

 

“Woodview Citizens Bank Estoppel” shall mean the Estoppel Certificate (The
Citizens Banking Company) to be duly executed by The Citizens Banking Company,
on or before the Closing Date, wherein it certifies and represents to Agent Bank
that: (a) the Woodview Citizens Bank Documents represent the entire agreement
between The Citizens Banking Company and the borrowers under the Woodview
Citizens Bank Documents, (b)  the Woodview Citizens Bank Documents have not been
modified, supplemented or amended except as described therein, (c) to the best
knowledge of The Citizens Banking Company, there are no existing or continuing
defaults under the Woodview Citizens Bank Documents, and (d) other provisions
are

 

47

--------------------------------------------------------------------------------


 

set forth regarding notice to Agent Bank in the event of default under the
Woodview Citizens Bank Documents and the rights of Banks to cure any such
default.

 

“Woodview Estoppel Certificates” shall mean a collective reference to the
Woodview Citizens Bank Estoppel and the Woodview Hillis Estoppel.

 

“Woodview Hillis Documents” shall mean a collective reference to: (i) that
certain Deed of Trust encumbering the Woodview Real Property which is executed
by MPI, as grantor, for the benefit of Robert B. Hillis and Randall J. Hillis,
as lenders, and which is recorded in the Official Records of Hancock County,
West Virginia on January 22, 1999 in Book 379 at Page 239 as Document
No. 012844; and (ii) the promissory note secured by said Deed of Trust which is
executed by MPI under date of January 21, 1999 and is payable to the order of
Robert B. Hillis and Randall J. Hillis in the original principal amount of Six
Hundred Three Thousand Four Hundred Seventy-nine Dollars and Nine Cents
($603,479.09).

 

“Woodview Hillis Estoppel” shall mean an Estoppel Certificate (Hillis) to be
executed by Robert B. Hillis and Randall J. Hillis, on or before the Closing
Date, wherein they certify and represent to Agent Bank that: (a) the Woodview
Hillis Documents represent the entire agreement between them and MPI, (b)  the
Woodview Hillis Documents have not been modified, supplemented or amended except
as described therein, (c) to their best knowledge, there are no existing or
continuing defaults under the Woodview Hillis Documents, and (d) other
provisions are set forth regarding notice to Agent Bank in the event of default
under the Woodview Hillis Documents and the rights of Banks to cure any such
default.

 

“Woodview Loan Documents” shall mean a collective reference to the Woodview
Citizens Bank Documents and the Woodview Hillis Documents.

 

“Woodview Partnership” shall mean Woodview Golf Course, a West Virginia general
partnership.

 

“Woodview Real Property” shall mean that portion of the MPI Real Property which
is described as Parcel 2 on Exhibit K affixed hereto and by this reference
incorporated herein and made a part hereof.

 


SECTION 1.02.                             INTERPRETATION AND CONSTRUCTION.  IN
THIS CREDIT AGREEMENT, UNLESS THE CONTEXT OTHERWISE REQUIRES:


 

(a)                                  Articles and Sections mentioned by number
only are the respective Articles and Sections of this Credit Agreement as so
numbered;

 

48

--------------------------------------------------------------------------------


 

(b)                                 Words importing a particular gender mean and
include every other gender, and words importing the singular number mean and
include the plural number and vice versa;

 

(c)                                  All times specified herein, unless
otherwise specifically referred, shall be the time in San Francisco, California;

 

(d)                                 Any headings preceding the texts of the
several Articles and Sections of this Credit Agreement, and any table of
contents or marginal notes appended to copies hereof, shall be solely for
convenience of reference and shall not constitute a part of this Credit
Agreement, nor shall they affect its meaning, construction or effect;

 

(e)                                  If any clause, definition, provision or
Section of this Credit Agreement shall be determined to be apparently contrary
to or conflicting with any other clause, definition, provision or Section of
this Credit Agreement then the clause, definition, provision or Section
containing the more specific provisions shall control and govern with respect to
such apparent conflict.  The parties hereto do agree that each has contributed
to the drafting of this Credit Agreement and all Loan Documents and that the
provisions herein contained shall not be construed against either Borrowers or
Lenders as having been the person or persons responsible for the preparation
thereof;

 

(f)                                    The terms “herein”, “hereunder”,
“hereby”, “hereto”, “hereof” and any similar terms as used in the Credit
Agreement refer to this Credit Agreement; the term “heretofore” means before the
date of execution of this Credit Agreement; and the term “hereafter” means after
the date of the execution of this Credit Agreement;

 

(g)                                 All accounting terms used herein which are
not otherwise specifically defined shall be used in accordance with GAAP;

 

(h)                                 If any clause, provision or Section of this
Credit Agreement shall be ruled invalid or unenforceable by any court of
competent jurisdiction, such holding shall not invalidate or render
unenforceable any of the remaining provisions hereof;

 

(i)                                     Each reference to this Credit Agreement
or any other Loan Document or any of them, as used in this Credit Agreement or
in any other Loan Document, shall be deemed a reference to this Credit Agreement
or such Loan Document, as applicable, as the same may be amended, modified,
supplemented, replaced, renewed or restated from time to time; and

 

(j)                                     Every affirmative duty, covenant and
obligation of Borrowers hereunder shall be equally applicable to each of the
Borrowers individually and where

 

49

--------------------------------------------------------------------------------


 

the context would result in the best interests or rights of Banks shall be
construed to mean “Borrowers or any of them” or “Borrowers and each of them”, as
applicable.

 


SECTION 1.03.                             USE OF DEFINED TERMS.  UNLESS
OTHERWISE DEFINED OR THE CONTEXT OTHERWISE REQUIRES, TERMS FOR WHICH MEANINGS
ARE PROVIDED IN THIS CREDIT AGREEMENT SHALL HAVE SUCH MEANINGS WHEN USED IN THE
REVOLVING CREDIT NOTE AND IN EACH LOAN DOCUMENT AND OTHER COMMUNICATION
DELIVERED FROM TIME TO TIME IN CONNECTION WITH THIS CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT.


 


SECTION 1.04.                             CROSS-REFERENCES.  UNLESS OTHERWISE
SPECIFIED, REFERENCES IN THIS CREDIT AGREEMENT AND IN EACH OTHER LOAN DOCUMENT
TO ANY ARTICLE OR SECTION ARE REFERENCES TO SUCH ARTICLE OR SECTION OF THIS
CREDIT AGREEMENT OR SUCH OTHER LOAN DOCUMENT, AS THE CASE MAY BE, AND, UNLESS
OTHERWISE SPECIFIED, REFERENCES IN ANY ARTICLE, SECTION OR DEFINITION TO ANY
CLAUSE ARE REFERENCES TO SUCH CLAUSE OF SUCH ARTICLE, SECTION OR DEFINITION.


 


SECTION 1.05.                             EXHIBITS AND SCHEDULES.  ALL EXHIBITS
AND SCHEDULES TO THIS CREDIT AGREEMENT, EITHER AS ORIGINALLY EXISTING OR AS THE
SAME MAY FROM TIME TO TIME BE SUPPLEMENTED, MODIFIED OR AMENDED, ARE
INCORPORATED HEREIN BY THIS REFERENCE.


 


ARTICLE II


 

AMOUNT, TERMS AND SECURITY OF THE CREDIT FACILITY

 


SECTION 2.01.                             THE CREDIT FACILITY.


 


A.                                       SUBJECT TO THE CONDITIONS AND UPON THE
TERMS HEREINAFTER SET FORTH AND IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
THE REVOLVING CREDIT NOTE, ON AND AFTER THE CLOSING DATE LENDERS SEVERALLY AGREE
IN THE PROPORTIONS SET FORTH ON THE SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT
FACILITY TO LEND AND ADVANCE BORROWINGS TO BORROWERS, UP TO THE MAXIMUM
AVAILABILITY SUCH AMOUNTS AS BORROWERS MAY REQUEST DURING THE REVOLVING CREDIT
PERIOD BY NOTICE OF BORROWING DULY EXECUTED BY AN AUTHORIZED OFFICER AND
DELIVERED TO AGENT BANK FROM TIME TO TIME FOR BORROWINGS UNDER THE CREDIT
FACILITY AS PROVIDED IN SECTION 2.03.


 


B.                                      SUBJECT TO THE USES AND PURPOSES SET
FORTH IN SECTION 2.02, ON AND AFTER THE CLOSING DATE BORROWERS MAY BORROW, REPAY
AND REBORROW THE AVAILABLE BORROWINGS UP TO THE MAXIMUM PERMITTED BALANCE FROM
TIME TO TIME.  PROVIDED, HOWEVER, AMOUNTS OF FUNDED OUTSTANDINGS BEARING
INTEREST WITH REFERENCE TO A LIBO RATE SHALL BE SUBJECT TO BREAKAGE CHARGES
INCIDENT TO PREPAYMENT.  THE CREDIT FACILITY SHALL BE FOR A TERM COMMENCING ON
THE CLOSING DATE AND TERMINATING ON THE MATURITY DATE, ON WHICH DATE THE ENTIRE
OUTSTANDING BALANCE OF THE CREDIT FACILITY SHALL BE FULLY PAID AND CREDIT
FACILITY TERMINATION SHALL OCCUR.  IN NO EVENT SHALL ANY LENDER BE LIABLE TO
FUND ANY AMOUNTS UNDER THE CREDIT FACILITY IN EXCESS OF ITS RESPECTIVE
SYNDICATION INTEREST IN ANY BORROWING.

 

50

--------------------------------------------------------------------------------


 


C.                                       BORROWERS MAY VOLUNTARILY PERMANENTLY
REDUCE THE MAXIMUM PERMITTED BALANCE FROM TIME TO TIME (A “VOLUNTARY PERMANENT
REDUCTION”) ON THE FOLLOWING CONDITIONS:


 

(I)                                     THAT EACH SUCH VOLUNTARY PERMANENT
REDUCTION BE IN THE MINIMUM AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00) AND
MADE IN WRITING BY AN AUTHORIZED OFFICER, EFFECTIVE ON THE FIFTH (5TH) BANKING
BUSINESS DAY FOLLOWING RECEIPT BY AGENT BANK;

 

(II)                                  THAT EACH SUCH VOLUNTARY PERMANENT
REDUCTION SHALL BE IRREVOCABLE AND A PERMANENT REDUCTION TO THE MAXIMUM
PERMITTED BALANCE; AND

 

(III)                               IN THE EVENT ANY VOLUNTARY PERMANENT
REDUCTION REDUCES THE MAXIMUM PERMITTED BALANCE TO LESS THAN THE SUM OF THE
FUNDED OUTSTANDINGS, THE BORROWERS SHALL IMMEDIATELY CAUSE THE FUNDED
OUTSTANDINGS TO BE REDUCED BY SUCH AMOUNT AS MAY BE NECESSARY TO CAUSE THE
FUNDED OUTSTANDINGS TO BE EQUAL TO OR LESS THAN THE MAXIMUM PERMITTED BALANCE.

 


SECTION 2.02.                             USE OF PROCEEDS OF THE CREDIT
FACILITY.  AVAILABLE BORROWINGS SHALL BE USED FOR THE PURPOSES OF:


 


A.                                       ON THE CLOSING DATE (COLLECTIVELY THE
“CLOSING DISBURSEMENTS”):


 

(I)                                     CONTINUING UP TO FIFTY MILLION DOLLARS
($50,000,000.00) OF THE OUTSTANDING PRINCIPAL BALANCE UNDER THE EXISTING CREDIT
FACILITY AS FUNDED OUTSTANDINGS UNDER THE CREDIT FACILITY; AND

 

(II)                                  PAYING IN FULL THE FEES DUE AGENT BANK AS
SET FORTH IN THE FEE SIDE LETTER, THE COSTS, FEES AND EXPENSES OF TITLE
INSURANCE COMPANIES INCURRED IN CONNECTION WITH THE ISSUANCE OF THE TITLE
ENDORSEMENTS, THE COSTS, FEES AND EXPENSES OF THE ATTORNEYS FOR BORROWERS AND
THE COSTS, FEES AND EXPENSES OF HENDERSON & MORGAN, LLC, ATTORNEYS FOR AGENT
BANK, AND ASSOCIATE COUNSEL AND INSURANCE CONSULTANTS RETAINED BY THEM INCURRED
TO THE CLOSING DATE.

 


B.                                      DURING THE REVOLVING CREDIT PERIOD:

 

51

--------------------------------------------------------------------------------


 

(I)                                     FUNDING WORKING CAPITAL NEEDS OF THE
BORROWER CONSOLIDATION RELATING TO THE HOTEL/CASINO FACILITIES;

 

(II)                                  FUNDING ONGOING CAPITAL EXPENDITURE
REQUIREMENTS OF THE BORROWER CONSOLIDATION RELATING TO THE HOTEL/CASINO
FACILITIES; AND

 

(III)                               FUNDING FOR OTHER GENERAL CORPORATE
PURPOSES.

 


SECTION 2.03.                             NOTICE OF BORROWINGS.


 


A.                                       AN AUTHORIZED OFFICER MAY GIVE AGENT
BANK, NO LATER THAN 9:00 A.M. ON ANY BANKING BUSINESS DAY AT AGENT BANK’S OFFICE
SPECIFIED IN SECTION 2.07, THREE (3) FULL BANKING BUSINESS DAYS PRIOR WRITTEN
NOTICE IN THE FORM OF THE NOTICE OF BORROWING (“NOTICE OF BORROWING”), A COPY OF
WHICH IS MARKED “EXHIBIT B”, AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED
HEREIN AND MADE A PART HEREOF, FOR EACH PROPOSED BORROWING TO BE MADE WITH
REFERENCE TO A LIBO RATE AND AT LEAST ONE (1) FULL BANKING BUSINESS DAY PRIOR
NOTICE FOR ALL OTHER BORROWINGS, SPECIFYING THE DATE AND AMOUNT OF EACH PROPOSED
BORROWING.  AGENT BANK SHALL GIVE PROMPT NOTICE OF EACH NOTICE OF BORROWING TO
LENDERS OF THE AMOUNT TO BE FUNDED AND SPECIFYING THE FUNDING DATE IN ACCORDANCE
WITH SECTION 9.03(A).  NOT LATER THAN 11:00 A.M. ON THE FUNDING DATE SPECIFIED,
EACH LENDER SHALL DISBURSE TO AGENT BANK ITS PRO RATA SHARE OF THE AMOUNT TO BE
ADVANCED BY EACH SUCH LENDER IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA AND
IN IMMEDIATELY AVAILABLE FUNDS.  AGENT BANK SHALL MAKE THE PROCEEDS OF SUCH
FUNDINGS RECEIVED BY IT ON OR BEFORE 11:00 A.M. FROM THE LENDERS AVAILABLE TO
BORROWERS BY DEPOSITING, PRIOR TO 1:00 P.M. ON THE DAY SO RECEIVED (BUT NOT
PRIOR TO THE FUNDING DATE) IN THE DESIGNATED DEPOSIT ACCOUNT MAINTAINED WITH
AGENT BANK, THE AMOUNTS RECEIVED FROM THE LENDERS.  NO BORROWING MAY EXCEED THE
AVAILABLE BORROWINGS.  EACH BORROWING TO BE MADE WITH REFERENCE TO THE BASE RATE
SHALL BE IN A MINIMUM AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) AND
IN INCREMENTS OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00).  BORROWERS SHALL BE
ENTITLED TO NO MORE THAN THREE (3) BORROWINGS DURING EACH CALENDAR MONTH,
EXCLUSIVE OF BORROWINGS MADE FOR THE SOLE PURPOSE OF FUNDING REPAYMENT OF A
SWINGLINE ADVANCE.


 


B.                                      THE FAILURE OF ANY LENDER TO FUND ITS
PRO RATA SHARE OF ANY BORROWING ON ANY FUNDING DATE SHALL NEITHER RELIEVE ANY
OTHER LENDER OF ANY OBLIGATION HEREUNDER TO FUND ITS PRO RATA SHARE OF SUCH
BORROWING ON SUCH FUNDING DATE NOR RELIEVE SUCH LENDER WHICH HAS FAILED TO FUND
ITS PRO RATA SHARE OF ITS OBLIGATIONS TO BORROWERS HEREUNDER.  NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO FUND ITS PRO RATA SHARE OF
SUCH BORROWING ON ANY FUNDING DATE NOR SHALL ANY LENDER BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO PERFORM ITS RESPECTIVE

 

52

--------------------------------------------------------------------------------


 


OBLIGATIONS HEREUNDER.  THE PROVISIONS SET FORTH IN SECTION 10.10(D) SHALL BE
APPLICABLE TO A DEFAULTING LENDER TO THE SAME EXTENT AS IF SUCH DEFAULTING
LENDER WAS FOUND TO BE AN UNSUITABLE LENDER.


 


SECTION 2.04.                             CONDITIONS OF BORROWINGS.  BORROWINGS,
OTHER THAN BORROWINGS MADE AT THE REQUEST OF AGENT BANK FOR THE PURPOSE OF
FUNDING REPAYMENT OF SWINGLINE OUTSTANDINGS AND/OR L/C REIMBURSEMENT OBLIGATIONS
AS HEREINAFTER PROVIDED, WILL ONLY BE MADE SO LONG AS BORROWERS ARE IN FULL
COMPLIANCE WITH EACH OF THE REQUIREMENTS AND CONDITIONS PRECEDENT SET FORTH IN
ARTICLE III B OF THIS CREDIT AGREEMENT; PROVIDED, HOWEVER, UPON THE CONSENT OF
REQUISITE LENDERS, LENDERS SHALL ADVANCE BORROWINGS NOTWITHSTANDING THE
EXISTENCE OF LESS THAN FULL COMPLIANCE WITH THE REQUIREMENTS OF ARTICLE III B
AND BORROWINGS SO MADE SHALL BE DEEMED TO HAVE BEEN MADE PURSUANT TO THIS CREDIT
AGREEMENT.


 


SECTION 2.05.                             THE REVOLVING CREDIT NOTE AND INTEREST
RATE OPTIONS.


 


A.                                       THE CREDIT FACILITY SHALL BE FURTHER
EVIDENCED BY THE REVOLVING CREDIT NOTE PAYABLE TO THE ORDER OF AGENT BANK ON
BEHALF OF THE LENDERS.  AGENT BANK SHALL RECORD MANUALLY OR ELECTRONICALLY THE
DATE AND AMOUNT OF EACH BORROWING ADVANCED BY THE LENDERS TOGETHER WITH THE
APPLICABLE INTEREST PERIOD IN THE CASE OF PORTIONS OF THE UNPAID PRINCIPAL UNDER
THE CREDIT FACILITY BEARING INTEREST WITH REFERENCE TO A LIBO RATE, AND THE
AMOUNT OF EACH REPAYMENT OF PRINCIPAL MADE THEREUNDER BY BORROWERS AND THE ENTRY
OF SUCH RECORDS SHALL BE CONCLUSIVE ABSENT MANIFEST OR DEMONSTRABLE ERROR;
PROVIDED, HOWEVER, THE FAILURE TO MAKE SUCH A RECORD OR NOTATION WITH RESPECT TO
ANY BORROWING OR REPAYMENT THEREOF, OR AN ERROR IN MAKING SUCH A RECORD OR
NOTATION, SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF BORROWERS
HEREUNDER OR UNDER THE REVOLVING CREDIT NOTE.


 


B.                                      INTEREST SHALL ACCRUE ON THE ENTIRE
OUTSTANDING PRINCIPAL BALANCE OF THE CREDIT FACILITY AT A RATE PER ANNUM EQUAL
TO THE BASE RATE PLUS THE APPLICABLE MARGIN, UNLESS BORROWERS REQUEST A LIBOR
LOAN PURSUANT TO SECTION 2.03 OR ELECT PURSUANT TO SECTION 2.05(C) HEREINBELOW
TO HAVE INTEREST ACCRUE ON A PORTION OR PORTIONS OF THE OUTSTANDING PRINCIPAL
BALANCE OF THE CREDIT FACILITY AT A LIBO RATE (“INTEREST RATE OPTION”), IN WHICH
CASE INTEREST ON SUCH PORTION OR PORTIONS SHALL ACCRUE AT A RATE PER ANNUM EQUAL
TO SUCH LIBO RATE PLUS THE APPLICABLE MARGIN IN EFFECT AS OF THE SECOND BANKING
BUSINESS DAY PRIOR TO THE FIRST DAY OF THE APPLICABLE INTEREST PERIOD, AS LONG
AS: (I) EACH SUCH LIBOR LOAN IS IN A MINIMUM AMOUNT OF FIVE MILLION DOLLARS
($5,000,000.00) PLUS MINIMUM INCREMENTS OF ONE MILLION DOLLARS ($1,000,000.00),
OR SUCH LESSER AMOUNT AS EQUALS THE MAXIMUM PERMITTED BALANCE, AND (II) NO MORE
THAN FIVE (5) LIBOR LOANS MAY BE OUTSTANDING AT ANY ONE TIME.  INTEREST ACCRUED
ON EACH BASE RATE LOAN SHALL BE DUE AND PAYABLE ON THE FIRST DAY OF THE MONTH
FOLLOWING THE CLOSING DATE, ON THE FIRST DAY OF EACH SUCCESSIVE MONTH
THEREAFTER, AND ON THE MATURITY DATE.  FOR EACH LIBOR LOAN, ACCRUED INTEREST
SHALL BE DUE AND PAYABLE AT THE END OF

 

53

--------------------------------------------------------------------------------


 


EACH INTEREST PERIOD APPLICABLE THERETO, BUT IN ANY EVENT NO LESS FREQUENTLY
THAN AT THE END OF EACH THREE (3) MONTH PERIOD DURING THE TERM OF SUCH LIBOR
LOAN.  AGENT BANK SHALL NOTIFY BORROWER IN WRITING FIVE (5) BANKING BUSINESS
DAYS PRIOR TO EACH PAYMENT OF INTEREST DUE HEREWITH, DETAILING THE AMOUNT OWED
AND THE CALCULATION THEREOF.  EXCEPT AS QUALIFIED ABOVE, THE OUTSTANDING
PRINCIPAL BALANCE HEREUNDER MAY BE A BASE RATE LOAN OR ONE OR MORE LIBOR LOANS,
OR ANY COMBINATION THEREOF, AS BORROWERS SHALL SPECIFY.


 


C.                                       SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND REMAINS CONTINUING, BORROWERS MAY CONVERT FROM
ONE INTEREST RATE OPTION TO ANOTHER INTEREST RATE OPTION OR CONTINUE AN INTEREST
RATE OPTION FOR ANOTHER INTEREST PERIOD BY GIVING IRREVOCABLE NOTICE TO AGENT
BANK OF SUCH CONVERSION BY 11:00 A.M., ON A DAY WHICH IS AT LEAST THREE (3)
BANKING BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH CONVERSION TO OR
CONTINUATION OF EACH LIBOR LOAN OR ONE (1) BANKING BUSINESS DAY PRIOR TO THE
PROPOSED DATE OF SUCH CONVERSION TO EACH BASE RATE LOAN.  EACH SUCH NOTICE SHALL
BE MADE BY AN AUTHORIZED OFFICER BY TELEPHONE AND THEREAFTER IMMEDIATELY
CONFIRMED IN WRITING BY DELIVERY TO AGENT BANK OF A CONTINUATION/CONVERSION
NOTICE SPECIFYING THE DATE OF SUCH CONVERSION OR CONTINUATION, THE AMOUNTS TO BE
SO CONVERTED OR CONTINUED AND THE INTEREST PERIOD IF THE CONVERSION OR
CONTINUATION IS BEING MADE WITH REFERENCE TO A LIBOR LOAN.  UPON RECEIPT OF SUCH
CONTINUATION/CONVERSION NOTICE, AGENT BANK SHALL PROMPTLY SET THE APPLICABLE
INTEREST RATE (WHICH IN THE CASE OF A LIBOR LOAN SHALL BE THE LIBO RATE PLUS THE
APPLICABLE MARGIN AS OF THE SECOND BANKING BUSINESS DAY PRIOR TO THE FIRST DAY
OF THE APPLICABLE INTEREST PERIOD) AND THE APPLICABLE INTEREST PERIOD IF THE
CONVERSION OR CONTINUATION IS BEING MADE WITH REFERENCE TO A LIBOR LOAN AND
SHALL CONFIRM THE SAME IN WRITING TO BORROWERS AND LENDERS.  EACH CONVERSION OR
CONTINUATION SHALL BE ON A BANKING BUSINESS DAY.  NO LIBOR LOAN SHALL BE
CONVERTED TO A BASE RATE LOAN OR RENEWED ON ANY DAY OTHER THAN THE LAST DAY OF
THE CURRENT INTEREST PERIOD RELATING TO SUCH AMOUNTS OUTSTANDING UNLESS
BORROWERS PAY ANY APPLICABLE BREAKAGE CHARGES.  ALL BORROWINGS ADVANCED AT THE
REQUEST OF AGENT BANK UNDER SECTION 2.08 OF THE CREDIT AGREEMENT SHALL BEAR
INTEREST WITH REFERENCE TO THE BASE RATE PLUS THE APPLICABLE MARGIN, SUBJECT TO
BORROWERS’ RIGHT TO CONVERT SUCH BORROWING TO A LIBOR LOAN OR LIBOR LOANS AS
PROVIDED HEREIN.  IF BORROWERS FAIL TO GIVE A CONTINUATION/CONVERSION NOTICE FOR
THE CONTINUATION OF A LIBOR LOAN AS A LIBOR LOAN FOR A NEW INTEREST PERIOD IN
ACCORDANCE WITH THIS SECTION 2.05(C), SUCH LIBOR LOAN SHALL AUTOMATICALLY BECOME
A BASE RATE LOAN AT THE END OF ITS THEN CURRENT INTEREST PERIOD.


 


D.                                      EACH INTEREST PERIOD (EACH INDIVIDUALLY
AN “INTEREST PERIOD” AND COLLECTIVELY THE “INTEREST PERIODS”) FOR A LIBOR LOAN
SHALL COMMENCE ON THE DATE SUCH LIBOR LOAN IS MADE OR THE DATE OF CONVERSION OR
CONTINUATION OF ANY AMOUNT OR AMOUNTS OF THE OUTSTANDING BORROWINGS HEREUNDER TO
A LIBOR LOAN, AS THE CASE MAY BE, AND SHALL END ON THE DATE WHICH IS ONE (1),
TWO (2), THREE (3) OR SIX (6) MONTHS THEREAFTER, AS ELECTED BY BORROWERS. 
HOWEVER, NO INTEREST PERIOD MAY EXTEND BEYOND THE MATURITY DATE.  EACH INTEREST
PERIOD FOR A LIBOR LOAN SHALL COMMENCE AND END ON

 

54

--------------------------------------------------------------------------------


 


A BANKING BUSINESS DAY.  IF ANY INTEREST PERIOD COMMENCES ON A DATE FOR WHICH
THERE IS NO CORRESPONDING DATE IN THE MONTH IN WHICH IT IS SCHEDULED TO END,
SUCH INTEREST PERIOD SHALL END ON THE LAST BANKING BUSINESS DAY OF SUCH MONTH. 
IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY WHICH IS NOT A BANKING
BUSINESS DAY, THE INTEREST PERIOD SHALL BE EXTENDED TO EXPIRE ON THE NEXT
SUCCEEDING BANKING BUSINESS DAY, UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO
CARRY SUCH INTEREST PERIOD INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH
INTEREST PERIOD SHALL END ON THE IMMEDIATELY PRECEDING BANKING BUSINESS DAY.


 


E.                                       THE APPLICABLE LIBO RATE AND BASE RATE
SHALL BE DETERMINED BY THE AGENT BANK, AND NOTICE THEREOF SHALL BE GIVEN
PROMPTLY TO BORROWERS AND LENDERS.  EACH DETERMINATION OF THE APPLICABLE BASE
RATE AND LIBO RATE SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWERS, IN THE
ABSENCE OF MANIFEST OR DEMONSTRABLE ERROR.  THE AGENT BANK SHALL, UPON WRITTEN
REQUEST OF BORROWERS OR ANY LENDER, DELIVER TO BORROWERS OR SUCH LENDER, AS THE
CASE MAY BE, A STATEMENT SHOWING THE COMPUTATIONS USED BY THE AGENT BANK IN
DETERMINING ANY RATE HEREUNDER.


 


F.                                         COMPUTATION OF FEES AND INTEREST ON
ALL BASE RATE LOANS AND LIBOR LOANS SHALL BE CALCULATED ON THE BASIS OF A YEAR
OF THREE HUNDRED SIXTY (360) DAYS AND THE ACTUAL NUMBER OF DAYS ELAPSED.  THE
APPLICABLE BASE RATE SHALL BE EFFECTIVE THE SAME DAY AS A CHANGE IN THE BASE
RATE IS ANNOUNCED BY WFB AS BEING EFFECTIVE.


 


G.                                      IF WITH RESPECT TO ANY INTEREST PERIOD,
(A) THE AGENT BANK REASONABLY DETERMINES (WHICH DETERMINATION SHALL BE BINDING
AND CONCLUSIVE ON BORROWERS) THAT BY REASON OF CIRCUMSTANCES AFFECTING THE
INTER-BANK EURODOLLAR MARKET ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE APPLICABLE LIBO RATE, OR (B) REQUISITE LENDERS ADVISE AGENT
BANK THAT THE LIBO RATE AS DETERMINED BY AGENT BANK WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAINTAINING OR FUNDING, FOR SUCH
INTEREST PERIOD, A LIBOR LOAN UNDER THE CREDIT FACILITY, THEN SO LONG AS SUCH
CIRCUMSTANCES SHALL CONTINUE:  (I) AGENT BANK SHALL PROMPTLY NOTIFY BORROWERS
THEREOF, (II) THE LENDERS SHALL NOT BE UNDER ANY OBLIGATION TO MAKE A LIBOR LOAN
OR CONVERT A BASE RATE LOAN INTO A LIBOR LOAN FOR WHICH SUCH CIRCUMSTANCES
EXIST, AND (III) ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD, THE LIBOR
LOAN FOR WHICH SUCH CIRCUMSTANCES EXIST SHALL, UNLESS THEN REPAID IN FULL,
AUTOMATICALLY CONVERT TO A BASE RATE LOAN.


 


H.                                      NOTWITHSTANDING ANY OTHER PROVISIONS OF
THE CREDIT AGREEMENT, IF, AFTER THE CLOSING DATE, ANY LAW, RULE, REGULATION,
TREATY, INTERPRETATION OR DIRECTIVE (WHETHER HAVING THE FORCE OF LAW OR NOT) OR
ANY CHANGE THEREIN SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN
LIBOR LOANS, THEN (I) THE COMMITMENT AND AGREEMENT TO MAINTAIN LIBOR LOANS AS TO
SUCH

 

55

--------------------------------------------------------------------------------


 


LENDER SHALL IMMEDIATELY BE SUSPENDED, AND (II) UNLESS REQUIRED TO BE TERMINATED
EARLIER, LIBOR LOANS AS TO SUCH LENDER, IF ANY, SHALL BE CONVERTED ON THE LAST
DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE THERETO TO BASE RATE LOANS. 
IF IT SHALL BECOME LAWFUL FOR SUCH LENDER TO AGAIN MAINTAIN LIBOR LOANS, THEN
BORROWERS MAY ONCE AGAIN AS TO SUCH LENDER REQUEST CONVERSIONS TO THE LIBO
RATE.  DURING ANY PERIOD OF SUCH SUSPENSION, SUCH LENDER SHALL MAKE BASE RATE
LOANS.


 


I.                                          THE BORROWERS AGREE THAT UPON
WRITTEN NOTICE BY: (Y) AGENT BANK OR (Z) ANY LENDER TO THE BORROWERS (WITH A
COPY OF SUCH NOTICE CONCURRENTLY DELIVERED TO AGENT BANK) TO THE EFFECT THAT A
PROMISSORY NOTE OR OTHER EVIDENCE OF INDEBTEDNESS IS REQUIRED FOR SUCH LENDER BY
A GOVERNMENTAL AUTHORITY, BANKING REGULATORY AGENCY OR REGULATORY AUDIT IN ORDER
FOR SUCH LENDER TO EVIDENCE (WHETHER FOR THE PURPOSES OF PLEDGE, ENFORCEMENT OR
OTHERWISE) THE BORROWINGS OWING TO, OR TO BE MADE BY, SUCH LENDER:


 

(I)                                     THE BORROWERS SHALL PROMPTLY EXECUTE AND
DELIVER TO EACH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF EACH SUCH
LENDER (EACH INDIVIDUALLY A “REPLACEMENT NOTE” AND COLLECTIVELY THE “REPLACEMENT
NOTES”) IN THE FORM OF THE REVOLVING CREDIT NOTE IN THE AMOUNT OF EACH LENDER’S
RESPECTIVE SYNDICATION INTEREST IN THE CREDIT FACILITY;

 

(II)                                  THE REPLACEMENT NOTES SHALL, IN THE
AGGREGATE, FULLY REPLACE THE REVOLVING CREDIT NOTE AND EACH REFERENCE TO THE
REVOLVING CREDIT NOTE IN THIS CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS
SHALL BE DEEMED TO BE A COLLECTIVE REFERENCE TO THE REPLACEMENT NOTES;

 

(III)                               BORROWINGS, INTEREST RATE OPTIONS,
CONSTRUCTION/CONVERSION NOTICES AND ALL OTHER PROVISIONS FOR THE DISBURSEMENT OF
FUNDS, SETTING OF INTEREST RATES AND COLLECTION OF REPAYMENTS OF INTEREST AND
PRINCIPAL SHALL CONTINUE TO BE MADE BY AGENT BANK AS THE ADMINISTRATIVE AND
COLLATERAL AGENT FOR THE LENDERS IN THE SAME MANNER AND TO THE SAME EXTENT AS
PROVIDED IN THE REVOLVING CREDIT NOTE AND THIS CREDIT AGREEMENT AS FULLY
APPLICABLE TO EACH OF THE REPLACEMENT NOTES;

 

(IV)                              THE AGENT BANK, UPON THE CONSENT OF REQUISITE
LENDERS, SHALL CAUSE THE TITLE INSURANCE COMPANY TO ISSUE, AT THE EXPENSE OF
LENDERS, SUCH ENDORSEMENTS TO THE TITLE INSURANCE POLICIES AS MAY BE REASONABLY
NECESSARY TO ASSURE THE AGGREGATE OBLIGATION EVIDENCED BY THE REPLACEMENT NOTES
IS SECURED BY THE

 

56

--------------------------------------------------------------------------------


 

DEED OF TRUST WITH THE SAME COVERAGE AND PRIORITY AS THE OBLIGATION EVIDENCED BY
THE REVOLVING CREDIT NOTE; AND

 

(V)                                 CONCURRENTLY WITH THE DELIVERY OF THE
REPLACEMENT NOTES, AGENT BANK SHALL RETURN THE ORIGINAL REVOLVING CREDIT NOTE TO
BORROWER MARKED AS SUPERSEDED AND REPLACED BY THE REPLACEMENT NOTES.

 


SECTION 2.06.                             SECURITY FOR THE CREDIT FACILITY.  THE
SECURITY DOCUMENTATION SHALL SECURE THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE
OF THE TERMS AND PROVISIONS OF THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE
AND ALL OF THE OTHER LOAN DOCUMENTS.  IN FURTHERANCE OF SUCH SECURITY, THE
SECURITY DOCUMENT AMENDMENTS SHALL BE EXECUTED AND DELIVERED TO AGENT BANK, AS
OF THE CLOSING DATE, BY THE RESPECTIVE PARTIES TO EACH OF THE SECURITY DOCUMENT
AMENDMENTS AND RECORDED AND/OR FILED AS REQUIRED BY THE CLOSING INSTRUCTIONS.


 


SECTION 2.07.                             PLACE AND MANNER OF PAYMENT.


 


A.                                       ALL AMOUNTS PAYABLE BY BORROWERS TO THE
LENDERS SHALL BE MADE TO AGENT BANK ON BEHALF OF LENDERS PURSUANT TO THE TERMS
OF THE CREDIT AGREEMENT AND THE NOTES AND SHALL BE MADE ON A BANKING BUSINESS
DAY IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA AND IN IMMEDIATELY AVAILABLE
FUNDS.  OTHER THAN IN CONNECTION WITH PRINCIPAL PAYMENTS WHICH MAY BE REQUIRED
TO DECREASE THE FUNDED OUTSTANDINGS TO AN AMOUNT EQUAL TO OR LESS THAN THE
MAXIMUM PERMITTED BALANCE, BORROWERS SHALL NOT MAKE REPAYMENTS (“PRINCIPAL
PREPAYMENTS”) OF THE OUTSTANDING BALANCE OF PRINCIPAL OWING UNDER THE REVOLVING
CREDIT NOTE MORE FREQUENTLY THAN THREE (3) SUCH PRINCIPAL PREPAYMENTS DURING
EACH CALENDAR MONTH.  EACH SUCH PRINCIPAL PREPAYMENT OF A BASE RATE LOAN SHALL
BE IN A MINIMUM AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) (OR, IF
LESS, THE OUTSTANDING PRINCIPAL AMOUNT OF BASE RATE LOANS) AND IN INCREMENTS OF
ONE HUNDRED THOUSAND DOLLARS ($100,000.00) IN EXCESS THEREOF.  EACH SUCH
PRINCIPAL PREPAYMENT OF A LIBOR LOAN SHALL BE IN A MINIMUM AMOUNT OF FIVE
MILLION DOLLARS ($5,000,000.00) AND IN INCREMENTS OF ONE MILLION DOLLARS
($1,000,000.00) IN EXCESS THEREOF; PROVIDED, THAT IN NO EVENT SHALL ANY
OUTSTANDING LIBOR LOAN HAVE A PRINCIPAL BALANCE OF LESS THEN FIVE MILLION
DOLLARS ($5,000,000.00).  BORROWERS SHALL GIVE WRITTEN NOTICE TO AGENT BANK OF
EACH PRINCIPAL PAYMENT BY 11:00 A.M. ON A DAY WHICH IS AT LEAST THREE (3)
BANKING BUSINESS DAYS PRIOR TO EACH PRINCIPAL PREPAYMENT OF ALL OR ANY PORTION
OF A LIBOR LOAN OR ONE (1) BANKING BUSINESS DAY PRIOR TO EACH PRINCIPAL
PREPAYMENT OF ALL OR ANY PORTION OF A BASE RATE LOAN.


 


B.                                      ALL SUCH AMOUNTS PAYABLE BY BORROWERS
SHALL BE MADE TO AGENT BANK AT ITS OFFICE LOCATED AT WELLS FARGO BANK,
SYNDICATIONS DIVISION, 201 THIRD

 

57

--------------------------------------------------------------------------------


 


STREET, EIGHTH FLOOR, SAN FRANCISCO, CALIFORNIA 94103, OR AT SUCH OTHER ADDRESS
AS MAY BE DIRECTED IN WRITING BY AGENT BANK FROM TIME TO TIME.  IF SUCH PAYMENT
IS RECEIVED BY AGENT BANK PRIOR TO 11:00 A.M., AGENT BANK SHALL CREDIT BORROWERS
WITH SUCH PAYMENT ON THE DAY SO RECEIVED AND SHALL PROMPTLY DISBURSE TO THE
APPROPRIATE LENDERS ON THE SAME DAY THE PRO RATA SHARE OF PAYMENTS RELATING TO
THE CREDIT FACILITY, IN IMMEDIATELY AVAILABLE FUNDS.  IF SUCH PAYMENT IS
RECEIVED BY AGENT BANK AFTER 11:00 A.M., AGENT BANK SHALL CREDIT BORROWERS WITH
SUCH PAYMENT AS OF THE NEXT BANKING BUSINESS DAY AND DISBURSE TO THE APPROPRIATE
LENDERS ON THE NEXT BANKING BUSINESS DAY SUCH PRO RATA SHARE OF SUCH PAYMENT
RELATING TO THE CREDIT FACILITY IN IMMEDIATELY AVAILABLE FUNDS.  ANY PAYMENT ON
THE CREDIT FACILITY MADE BY BORROWERS TO AGENT BANK PURSUANT TO THE TERMS OF
THIS CREDIT AGREEMENT OR THE REVOLVING CREDIT NOTE FOR THE ACCOUNT OF LENDERS
SHALL CONSTITUTE PAYMENT TO THE APPROPRIATE LENDERS.  IF THE REVOLVING CREDIT
NOTE OR ANY PAYMENT REQUIRED TO BE MADE THEREON OR HEREUNDER, IS OR BECOMES DUE
AND PAYABLE ON A DAY OTHER THAN A BANKING BUSINESS DAY, THE DUE DATE THEREOF
SHALL BE EXTENDED TO THE NEXT SUCCEEDING BANKING BUSINESS DAY AND INTEREST
THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


C.                                       SUBJECT TO SECTION 2.07(A), THE
OUTSTANDING PRINCIPAL OWING UNDER THE CREDIT FACILITY AND THE REVOLVING CREDIT
NOTE MAY BE PREPAID AT ANY TIME IN WHOLE OR IN PART WITHOUT PENALTY; PROVIDED,
HOWEVER, THAT ANY PORTION OR PORTIONS OF THE UNPAID PRINCIPAL BALANCE WHICH IS
ACCRUING INTEREST AT A LIBO RATE MAY ONLY BE PREPAID OR REPAID ON THE LAST DAY
OF THE APPLICABLE INTEREST PERIOD UNLESS BORROWERS GIVE THREE (3) DAYS PRIOR
WRITTEN NOTICE TO AGENT BANK AND ADDITIONALLY PAY CONCURRENTLY WITH SUCH
PREPAYMENT OR REPAYMENT SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE
LENDERS FOR ANY LOSSES, COSTS OR EXPENSES WHICH THEY MAY INCUR AS A RESULT OF
SUCH PAYMENT, INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND OR
MAINTAIN SUCH LIBOR LOAN (“BREAKAGE CHARGES”).  A CERTIFICATE OF A LENDER AS TO
AMOUNTS PAYABLE HEREUNDER SHALL BE CONCLUSIVE AND BINDING ON BORROWERS FOR ALL
PURPOSES, ABSENT MANIFEST OR DEMONSTRABLE ERROR.  ANY CALCULATION HEREUNDER
SHALL BE MADE ON THE ASSUMPTION THAT EACH LENDER HAS FUNDED OR WILL FUND EACH
LIBOR LOAN IN THE LONDON INTERBANK MARKET; PROVIDED THAT NO LENDER SHALL HAVE
ANY OBLIGATION TO ACTUALLY FUND ANY LIBOR LOAN IN SUCH MANNER.


 


D.                                      UNLESS THE AGENT BANK RECEIVES NOTICE
FROM AN AUTHORIZED OFFICER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE
LENDERS THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT IN FULL AS AND WHEN
REQUIRED, THE AGENT BANK MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT IN
FULL TO THE AGENT BANK ON SUCH DATE IN IMMEDIATELY AVAILABLE FUNDS AND THE AGENT
BANK MAY (BUT SHALL NOT BE SO REQUIRED), IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO EACH LENDER ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN
DUE SUCH LENDER.  IF AND TO THE EXTENT THE BORROWERS HAVE NOT MADE SUCH PAYMENT
IN FULL TO THE AGENT BANK, EACH LENDER SHALL REPAY TO THE AGENT BANK ON DEMAND
SUCH AMOUNT DISTRIBUTED TO SUCH LENDER, TOGETHER WITH INTEREST THEREON


 


58

--------------------------------------------------------------------------------



 


AT THE FEDERAL FUNDS RATE FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED
TO SUCH LENDER UNTIL THE DATE REPAID.


 


E.                                       IF, OTHER THAN AS EXPRESSLY PROVIDED
ELSEWHERE HEREIN, ANY LENDER SHALL OBTAIN ANY PAYMENT WITH RESPECT TO THE CREDIT
FACILITY (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF
SET-OFF, OR OTHERWISE) IN EXCESS OF ITS SYNDICATION INTEREST, SUCH LENDER SHALL
IMMEDIATELY (A) NOTIFY THE AGENT BANK OF SUCH FACT, AND (B) PURCHASE FROM THE
OTHER LENDERS SUCH PARTICIPATIONS IN THE CREDIT FACILITY AS SHALL BE NECESSARY
TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT WITH EACH OF THEM IN
PROPORTION TO THEIR RESPECTIVE SYNDICATION INTERESTS; PROVIDED, HOWEVER, THAT IF
ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER RECOVERED FROM THE
PURCHASING LENDER, SUCH PURCHASE SHALL TO THAT EXTENT BE RESCINDED AND EACH
OTHER LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE PAID
THEREFOR, TOGETHER WITH AN AMOUNT EQUAL TO SUCH PAYING LENDER’S RATABLE SHARE
(ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH PAYING LENDER’S REQUIRED
REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF
ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT
OF THE TOTAL AMOUNT SO RECOVERED.  THE BORROWERS AGREE THAT ANY LENDER SO
PURCHASING A PARTICIPATION FROM ANOTHER LENDER MAY, TO THE FULLEST EXTENT
PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE
BORROWERS IN THE AMOUNT OF SUCH PARTICIPATION.  THE AGENT BANK WILL KEEP RECORDS
(WHICH SHALL BE CONCLUSIVE AND BINDING IN THE ABSENCE OF MANIFEST OR
DEMONSTRABLE ERROR) OF EACH PARTICIPATION PURCHASED UNDER THIS SECTION AND WILL
IN EACH CASE NOTIFY THE LENDERS FOLLOWING ANY SUCH PURCHASES OR REPAYMENTS.


 


SECTION 2.08.                             THE SWINGLINE FACILITY.


 


A.                                       SUBJECT TO THE CONDITIONS AND UPON THE
TERMS HEREINAFTER SET FORTH AND IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF
THE SWINGLINE NOTE, EXHIBIT P AFFIXED HERETO, ON AND AFTER THE CLOSING DATE,
SWINGLINE LENDER AGREES TO LEND AND ADVANCE SWINGLINE ADVANCES TO BORROWERS IN
THE AMOUNTS AND AT THE TIMES PROVIDED BELOW.  NOTWITHSTANDING ANYTHING HEREIN
CONTAINED TO THE CONTRARY, HOWEVER, BORROWER SHALL NOT BE ENTITLED TO ANY
SWINGLINE ADVANCES ON AND AFTER THE DATE WHICH IS TEN (10) CALENDAR DAYS PRIOR
TO THE MATURITY DATE.


 


B.                                      WITH RESPECT TO EACH PROPOSED SWINGLINE
ADVANCE, AN AUTHORIZED OFFICER SHALL GIVE SWINGLINE LENDER WRITTEN NOTICE IN THE
FORM OF THE NOTICE OF SWINGLINE ADVANCE (“NOTICE OF SWINGLINE ADVANCE”), A COPY
OF WHICH IS MARKED “EXHIBIT Q”, AFFIXED HERETO AND BY THIS REFERENCE
INCORPORATED HEREIN AND MADE A PART HEREOF, TO BE RECEIVED BY SWINGLINE LENDER
NO LATER THAN 12:00 NOON ON THE DATE FOR EACH PROPOSED SWINGLINE ADVANCE
SPECIFYING THE REQUESTED AMOUNT TO BE FUNDED OR ORAL NOTICE TO BE RECEIVED BY
SWINGLINE LENDER NO LATER THAN 12:00 NOON ON SUCH DATE, TO BE FOLLOWED BY A DULY
COMPLETED AND EXECUTED NOTICE OF SWINGLINE ADVANCE NO LATER


 

59

--------------------------------------------------------------------------------


 


THAN 1:00 P.M. ON THE SAME DATE.  SWINGLINE LENDER SHALL, ON THE DATE FOR EACH
PROPOSED SWINGLINE ADVANCE, DEPOSIT INTO THE DESIGNATED DEPOSIT ACCOUNT IN
LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN IMMEDIATELY AVAILABLE FUNDS SUCH
AMOUNTS AS BORROWERS MAY REQUEST; PROVIDED, THAT: (I) AFTER GIVING EFFECT TO
SUCH SWINGLINE ADVANCE, THE SWINGLINE OUTSTANDINGS SHALL NOT EXCEED TEN MILLION
DOLLARS ($10,000,000.00), (II) THE AMOUNT REQUESTED DOES NOT EXCEED THE
AVAILABLE BORROWINGS, (III) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, AND (IV) THE CONDITIONS PRECEDENT SET FORTH IN SECTIONS 3.23 AND
3.24 SHALL HAVE BEEN SATISFIED.  WITHIN THE FOREGOING LIMITATIONS, BORROWERS MAY
BORROW, REPAY AND REBORROW UNDER THE SWINGLINE FACILITY.  EACH SWINGLINE ADVANCE
SHALL BE IN AN INTEGRAL MULTIPLE OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00). 
PROMPTLY AFTER RECEIPT OF EACH REQUEST FOR A SWINGLINE ADVANCE, SWINGLINE LENDER
SHALL OBTAIN TELEPHONIC VERIFICATION FROM AGENT BANK THAT, GIVING EFFECT TO SUCH
REQUEST, THE AMOUNT OF SUCH REQUEST DOES NOT EXCEED THE THEN AVAILABLE
BORROWINGS (SUCH VERIFICATION TO BE PROMPTLY CONFIRMED IN WRITING).  UNLESS
NOTIFIED TO THE CONTRARY BY THE SWINGLINE LENDER, EACH REPAYMENT OF A SWINGLINE
ADVANCE SHALL BE IN AN AMOUNT WHICH IS AN INTEGRAL MULTIPLE OF ONE HUNDRED
THOUSAND DOLLARS ($100,000.00), TOGETHER WITH THE ACCRUED INTEREST THEREON.  THE
SWINGLINE LENDER SHALL PROMPTLY NOTIFY THE AGENT BANK OF THE SWINGLINE
OUTSTANDINGS EACH TIME THERE IS A CHANGE THEREIN.


 


C.                                       EACH SWINGLINE ADVANCE SHALL BEAR
INTEREST AT THE BASE RATE PLUS THE APPLICABLE MARGIN AND SHALL BE PAYABLE AT THE
TIMES AND IN THE MANNER SET FORTH BELOW AND, IN ANY EVENT, ON OR BEFORE TEN (10)
DAYS PRIOR TO THE MATURITY DATE.  UNLESS OTHERWISE PAID, INTEREST ACCRUED ON THE
UNPAID BALANCE OF SWINGLINE OUTSTANDINGS FOR THE PERIOD COMMENCING ON THE FIRST
CALENDAR DAY AND ENDING ON THE LAST CALENDAR DAY OF EACH AND EVERY MONTH SHALL
BE PAID MONTHLY IN ARREARS ON OR BEFORE THE FIFTH (5TH) DAY FOLLOWING RECEIPT BY
BORROWERS OF AN INVOICE FROM SWINGLINE LENDER SETTING FORTH THE AMOUNT OF SUCH
ACCRUED INTEREST.  IN THE EVENT ANY SWINGLINE ADVANCE IS OUTSTANDING FOR TEN
(10) CONSECUTIVE BANKING BUSINESS DAYS OR AS OF THE TENTH (10TH) DAY PRIOR TO
THE MATURITY DATE, THEN ON THE NEXT BANKING BUSINESS DAY (UNLESS BORROWERS HAVE
MADE OTHER ARRANGEMENTS ACCEPTABLE TO THE SWINGLINE LENDER TO PAY THE SWINGLINE
OUTSTANDING IN FULL OR TO CONTINUE SUCH SWINGLINE OUTSTANDING), BORROWERS SHALL
REQUEST A BORROWING UNDER THE CREDIT FACILITY IN AN AMOUNT SUFFICIENT TO PAY THE
APPLICABLE SWINGLINE ADVANCE IN FULL, TOGETHER WITH ALL INTEREST ACCRUED
THEREON.  UPON RECEIPT OF THE AMOUNT OF THE BORROWING FROM THE LENDERS, THE
AGENT BANK SHALL PROVIDE SUCH AMOUNT TO THE SWINGLINE LENDER FOR REPAYMENT OF
THE APPLICABLE SWINGLINE ADVANCE AND THE BALANCE OF THE BORROWING, IF ANY, SHALL
BE DEPOSITED IN IMMEDIATELY AVAILABLE FUNDS TO THE DESIGNATED DEPOSIT ACCOUNT. 
IN THE EVENT BORROWERS FAIL TO REQUEST A BORROWING WITHIN THE PERIOD SPECIFIED
ABOVE, AGENT BANK SHALL, WITHOUT NOTICE TO THE BORROWERS AND WITHOUT REGARD TO
ANY OTHER CONDITIONS PRECEDENT FOR THE MAKING OF BORROWINGS UNDER THE CREDIT
FACILITY, INCLUDING, WITHOUT LIMITATION THE REMEDIES SET FORTH IN SECTION 7.02,
PROMPTLY (BUT SUBJECT TO THE NOTICE PERIODS FOR BORROWINGS SET FORTH IN
SECTION 2.03) CAUSE A BORROWING TO BE MADE AND FUNDED BY THE LENDERS UNDER THE
CREDIT FACILITY IN


 

60

--------------------------------------------------------------------------------


 

the amount necessary to pay the applicable Swingline Advance in full, together
with all interest accrued thereon, to the extent of Available Borrowings, and
the Borrowers shall be deemed to have requested such Borrowing and consented to
its being made as provided for herein.


 


D.                                      EACH LENDER’S OBLIGATION TO ADVANCE
BORROWINGS IN THE PROPORTIONATE AMOUNT OF ITS SYNDICATION INTEREST IN THE CREDIT
FACILITY OF ANY UNREIMBURSED SWINGLINE OUTSTANDINGS PURSUANT HERETO IS SEVERAL,
AND NOT JOINT OR JOINT AND SEVERAL.  THE FAILURE OF ANY LENDER TO PERFORM ITS
OBLIGATION TO ADVANCE A BORROWING IN A PROPORTIONATE AMOUNT OF SUCH LENDER’S
SYNDICATION INTEREST OF ANY UNREIMBURSED SWINGLINE OUTSTANDINGS SHALL NEITHER
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO ADVANCE SUCH BORROWING
IN THE AMOUNT OF SUCH OTHER LENDER’S PROPORTIONATE SYNDICATION INTEREST OF SUCH
AMOUNT, NOR RELIEVE THE LENDER WHICH HAS FAILED TO FUND OF ITS OBLIGATIONS TO
BORROWERS HEREUNDER.  THE BORROWERS AGREE TO ACCEPT THE BORROWINGS FOR PAYMENT
OF SWINGLINE OUTSTANDINGS AS PROVIDED HEREINABOVE, WHETHER OR NOT SUCH
BORROWINGS COULD HAVE BEEN MADE PURSUANT TO THE TERMS OF ARTICLE III B OR ANY
OTHER SECTION OF THIS CREDIT AGREEMENT.


 


SECTION 2.09.                             FEES.


 


A.                                       ON THE CLOSING DATE AND ON EACH OTHER
APPLICABLE DATE, BORROWERS SHALL PAY THE FEES AS REQUIRED IN THE FEE SIDE
LETTER, EACH OF SUCH FEES TO BE RETAINED BY AGENT BANK OR DISTRIBUTED TO LENDERS
AS AGREED BETWEEN AGENT BANK AND EACH LENDER.


 


B.                                      BORROWERS SHALL PAY A QUARTERLY NONUSAGE
FEE (THE “COMMITMENT FEE”) TO THE AGENT BANK FOR THE ACCOUNT OF LENDERS BASED ON
THE LEVERAGE RATIO, CALCULATED AS OF EACH FISCAL QUARTER END FOLLOWING THE
CLOSING DATE WITH REFERENCE TO THE BORROWER CONSOLIDATION, TO DETERMINE THE
APPLICABLE COMMITMENT PERCENTAGE DETERMINED AS SET FORTH IN TABLE TWO OF THE
DEFINITION OF APPLICABLE MARGIN.  AS OF THE CLOSING DATE, THE COMMITMENT
PERCENTAGE SHALL BE SET IN ACCORDANCE WITH THE PRICING CERTIFICATE TO BE
DELIVERED BY BORROWERS TO AGENT BANK ON THE CLOSING DATE PURSUANT TO
SECTION 3.04.


 

The Commitment Fee shall commence to accrue on the Closing Date and shall be
calculated as the product of (i) the applicable Commitment Percentage multiplied
by (ii) the daily average of the Maximum Permitted Balance less the daily
average of the Funded Outstandings computed on the basis of a three hundred
sixty (360) day year based on the number of actual days elapsed.  Each
Commitment Fee shall be payable in arrears on a quarterly basis on or before the
fifth (5th) day following receipt by Borrowers of an invoice from Agent Bank
setting forth the amount of such Commitment Fee for each applicable Fiscal
Quarter, and upon Bank Facility Termination.  Each Commitment Fee shall be
promptly distributed by Agent Bank to Lenders in proportion

 

61

--------------------------------------------------------------------------------


 

to their respective Syndication Interests in the Credit Facility, as in effect
from time to time during each applicable Fiscal Quarter.

 


C.                                       CONCURRENTLY WITH THE ISSUANCE OF EACH
LETTER OF CREDIT, BORROWERS SHALL PAY AN ISSUANCE FEE TO THE L/C ISSUER (“L/C
FEE”) IN AN AMOUNT EQUAL TO THE STATED AMOUNT OF EACH SUCH LETTER OF CREDIT
MULTIPLIED BY THE LIBO RATE MARGIN, AS SET FORTH IN TABLE ONE OF THE DEFINITION
OF APPLICABLE MARGIN, APPLICABLE AS OF SUCH DATE OF ISSUANCE, CALCULATED ON A
PER ANNUM BASIS FOR THE NUMBER OF DAYS ELAPSING FROM THE ISSUANCE DATE TO THE
STATED EXPIRY DATE OF EACH SUCH LETTER OF CREDIT, BUT IN NO EVENT SHALL THE L/C
FEE BE LESS THAN FIVE HUNDRED DOLLARS ($500.00) FOR EACH LETTER OF CREDIT.  FROM
EACH L/C FEE THE GREATER OF FIVE HUNDRED DOLLARS ($500.00) OR ONE QUARTER OF ONE
PERCENT (.25%) OF THE STATED AMOUNT OF EACH SUCH LETTER OF CREDIT, CALCULATED ON
A PER ANNUM BASIS AS PROVIDED HEREINABOVE, SHALL BE RETAINED BY L/C ISSUER FOR
ITS OWN ACCOUNT AND THE BALANCE OF EACH L/C FEE SHALL BE PROMPTLY DISTRIBUTED BY
AGENT BANK TO LENDERS IN PROPORTION TO THEIR RESPECTIVE SYNDICATION INTERESTS IN
THE CREDIT FACILITY.  ALL L/C FEES PAID BY BORROWERS ARE NONREFUNDABLE AND SHALL
BE DEEMED FULLY EARNED UPON ISSUANCE OF THE APPLICABLE LETTER OF CREDIT.


 


SECTION 2.10.                             LATE CHARGES AND DEFAULT RATE.


 


A.                                       IF ANY PAYMENT DUE UNDER THE REVOLVING
CREDIT NOTE IS NOT PAID WITHIN THREE (3) BANKING BUSINESS DAYS AFTER RECEIPT BY
BORROWERS OF WRITTEN NOTICE OF SUCH NONPAYMENT FROM AGENT BANK, BORROWERS
PROMISE TO PAY A LATE CHARGE IN THE AMOUNT OF THREE PERCENT (3%) OF THE AMOUNT
OF SUCH DELINQUENT PAYMENT AND AGENT BANK NEED NOT ACCEPT ANY LATE PAYMENT MADE
UNLESS IT IS ACCOMPANIED BY SUCH THREE PERCENT (3%) LATE PAYMENT CHARGE.  ANY
LATE CHARGE SHALL BE PAID TO LENDERS IN PROPORTION TO THEIR RESPECTIVE
SYNDICATION INTERESTS.


 


B.                                      IN THE EVENT OF THE EXISTENCE OF AN
EVENT OF DEFAULT, COMMENCING ON THE FIRST (1ST) BANKING BUSINESS DAY FOLLOWING
THE RECEIPT BY BORROWERS OF WRITTEN NOTICE OF THE OCCURRENCE OF SUCH EVENT OF
DEFAULT FROM AGENT BANK, THE TOTAL OF THE UNPAID BALANCE OF THE PRINCIPAL AND
THE THEN ACCRUED AND UNPAID INTEREST OWING UNDER THE REVOLVING CREDIT NOTE SHALL
COMMENCE ACCRUING INTEREST AT A RATE EQUAL TO TWO PERCENT (2.0%) OVER THE
INTEREST RATE OTHERWISE APPLICABLE TO THE REVOLVING CREDIT NOTE (THE “DEFAULT
RATE”) UNTIL ALL EVENTS OF DEFAULT WHICH MAY EXIST HAVE BEEN CURED, AT WHICH
TIME THE INTEREST RATE SHALL REVERT TO THE RATE OF INTEREST OTHERWISE ACCRUING
PURSUANT TO THE TERMS OF THE REVOLVING CREDIT NOTE.


 


C.                                       IN THE EVENT OF THE OCCURRENCE OF AN
EVENT OF DEFAULT, BORROWERS AGREE TO PAY ALL REASONABLE COSTS OF COLLECTION,
INCLUDING THE REASONABLE ATTORNEYS’ FEES INCURRED BY AGENT BANK, IN ADDITION TO
AND AT THE TIME OF THE PAYMENT OF SUCH SUM OF MONEY AND/OR THE PERFORMANCE OF
SUCH ACTS AS MAY BE REQUIRED TO CURE SUCH EVENT OF DEFAULT.  IN THE EVENT LEGAL
ACTION IS COMMENCED FOR THE COLLECTION OF ANY SUMS OWING HEREUNDER OR UNDER THE
TERMS OF THE REVOLVING CREDIT NOTE, THE BORROWERS

 

62

--------------------------------------------------------------------------------


 


AGREE THAT ANY JUDGMENT ISSUED AS A CONSEQUENCE OF SUCH ACTION AGAINST BORROWERS
SHALL BEAR INTEREST AT A RATE EQUAL TO THE DEFAULT RATE UNTIL FULLY PAID.


 


SECTION 2.11.                             NET PAYMENTS.  ALL PAYMENTS UNDER THIS
CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE AND/OR L/C REIMBURSEMENT OBLIGATIONS
SHALL BE MADE WITHOUT SET-OFF, COUNTERCLAIM, RECOUPMENT OR DEFENSE OF ANY KIND
AND IN SUCH AMOUNTS AS MAY BE NECESSARY IN ORDER THAT ALL SUCH PAYMENTS, AFTER
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY FUTURE TAXES, LEVIES, IMPOSTS,
DUTIES OR OTHER CHARGES OF WHATSOEVER NATURE IMPOSED BY THE UNITED STATES OR ANY
GOVERNMENTAL AUTHORITY, OTHER THAN FRANCHISE TAXES OR ANY TAX ON OR MEASURED BY
THE GROSS RECEIPTS OR OVERALL NET INCOME OF ANY LENDER PURSUANT TO THE INCOME
TAX LAWS OF THE UNITED STATES OR ANY STATE, OR THE JURISDICTION WHERE EACH
LENDER’S PRINCIPAL OFFICE IS LOCATED (COLLECTIVELY “TAXES”), SHALL NOT BE LESS
THAN THE AMOUNTS OTHERWISE SPECIFIED TO BE PAID UNDER THIS CREDIT AGREEMENT AND
THE REVOLVING CREDIT NOTE.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE
TO THE LENDERS UNDER THIS SECTION 2.10 SUBMITTED TO THE BORROWERS BY THE LENDERS
SHALL SHOW IN REASONABLE DETAIL AN ACCOUNTING OF THE AMOUNT PAYABLE AND THE
CALCULATIONS USED TO DETERMINE IN GOOD FAITH SUCH AMOUNT AND SHALL BE CONCLUSIVE
ABSENT MANIFEST OR DEMONSTRABLE ERROR.  ANY AMOUNTS PAYABLE BY THE BORROWERS
UNDER THIS SECTION 2.10 WITH RESPECT TO PAST PAYMENTS SHALL BE DUE WITHIN TEN
(10) DAYS FOLLOWING RECEIPT BY THE BORROWERS OF SUCH CERTIFICATE FROM THE
LENDERS; ANY SUCH AMOUNTS PAYABLE WITH RESPECT TO FUTURE PAYMENTS SHALL BE DUE
WITHIN TEN (10) DAYS AFTER DEMAND WITH SUCH FUTURE PAYMENTS.  WITH RESPECT TO
EACH DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES, THE BORROWERS
SHALL PROMPTLY FURNISH TO THE LENDERS SUCH CERTIFICATES, RECEIPTS AND OTHER
DOCUMENTS AS MAY BE REQUIRED (IN THE REASONABLE JUDGMENT OF THE LENDERS) TO
ESTABLISH ANY TAX CREDIT TO WHICH THE LENDERS MAY BE ENTITLED.


 


SECTION 2.12.                             INCREASED COSTS.  IF AFTER THE DATE
HEREOF THE ADOPTION OF, OR ANY CHANGE IN, ANY APPLICABLE LAW, RULE OR REGULATION
(INCLUDING WITHOUT LIMITATION REGULATION D OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM AND ANY SUCCESSOR THERETO), OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL
BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION
THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY FUTURE REQUEST OR FUTURE DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY:


 


A.                                       SHALL SUBJECT ANY LENDER TO ANY TAX,
DUTY OR OTHER CHARGE WITH RESPECT TO THE CREDIT FACILITY AND/OR THE REVOLVING
CREDIT NOTE OR SUCH LENDER’S OBLIGATION TO MAKE ANY FUNDING OF THE CREDIT
FACILITY, OR SHALL CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OF
THE PRINCIPAL OF, OR INTEREST ON, THE CREDIT FACILITY OR ANY OTHER AMOUNTS DUE
UNDER THE REVOLVING CREDIT NOTE IN RESPECT OF THE CREDIT FACILITY OR SUCH
LENDER’S OBLIGATION TO FUND THE CREDIT FACILITY (EXCEPT FOR CHANGES IN THE RATE
OF TAX ON THE OVERALL NET INCOME OF SUCH LENDER IMPOSED BY THE UNITED STATES OR

 

63

--------------------------------------------------------------------------------


 


ANY GOVERNMENTAL AUTHORITY PURSUANT TO THE INCOME TAX LAWS OF THE UNITED STATES
OR ANY STATE, OR THE JURISDICTION WHERE EACH LENDER’S PRINCIPAL OFFICE IS
LOCATED); OR


 


B.                                      WITH RESPECT TO THE CREDIT FACILITY OR
THE OBLIGATION OF THE LENDERS TO ADVANCE BORROWINGS UNDER THE CREDIT FACILITY
SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE IMPOSED BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM, SPECIAL DEPOSIT, CAPITALIZATION,
CAPITAL ADEQUACY OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR
THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER; OR


 


C.                                       SHALL IMPOSE ON ANY LENDER ANY OTHER
CONDITION AFFECTING THE CREDIT FACILITY, THE REVOLVING CREDIT NOTE OR SUCH
LENDER’S OBLIGATION TO ADVANCE BORROWINGS UNDER THE CREDIT FACILITY;


 

and the result of any of the foregoing, as set forth in subsections (a), (b) or
(c) is to increase the cost to (or in the case of Regulation D or reserve
requirements referred to above or a successor thereto, to impose a cost on) such
Lender of making or maintaining the Credit Facility, or to reduce the amount of
any sum or rate of return received or receivable by such Lender under the
Revolving Credit Note, then within ten (10) days after demand by such Lender
(which demand shall be accompanied by a certificate setting forth the basis of
such demand), the Borrowers shall pay directly to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost (or in
the case of Regulation D or reserve requirements referred to above or a
successor thereto, such costs which may be imposed upon such Lender) or such
reduction of any sum or rate of return received or receivable under the
Revolving Credit Note less the amount, if any, of the reduction of the Lenders’
tax liability to another taxing authority resulting from the payment of such
taxes.  A certificate as to any additional amounts payable to any Lender under
this Section 2.11 submitted to the Borrowers by such Lender shall show in
reasonable detail an accounting of the amount payable and the calculations used
to determine in good faith such amount and shall be conclusive absent manifest
or demonstrable error.

 


SECTION 2.13.                             MITIGATION; EXCULPATION.


 


A.                                       EACH LENDER AGREES THAT IT WILL
PROMPTLY NOTIFY THE BORROWERS IN WRITING UPON ITS BECOMING AWARE THAT ANY
PAYMENTS ARE TO BECOME DUE TO IT UNDER THIS CREDIT AGREEMENT PURSUANT TO SECTION
2.11 OR 2.12.  EACH LENDER FURTHER AGREES THAT IT WILL USE REASONABLE EFFORTS
NOT MATERIALLY DISADVANTAGEOUS TO IT (IN ITS REASONABLE DETERMINATION) IN ORDER
TO AVOID OR MINIMIZE, AS THE CASE MAY BE, THE PAYMENT BY THE BORROWERS OF ANY
ADDITIONAL AMOUNTS PURSUANT TO SECTION 2.11 OR 2.12.  EACH LENDER REPRESENTS, TO
THE BEST OF ITS KNOWLEDGE, THAT AS OF THE CLOSING DATE NO SUCH AMOUNTS ARE
PAYABLE TO IT.


 


B.                                      BORROWERS SHALL NOT BE LIABLE TO ANY
LENDER FOR ANY PAYMENTS UNDER SECTION 2.11 OR 2.12 ARISING TO THE EXTENT OF SUCH
LENDER’S GROSS NEGLIGENCE OR WILFUL MISCONDUCT OR BREACH OF ANY LAWS (OTHER THAN
AS A RESULT OF BORROWERS’ BREACH), OR

 

64

--------------------------------------------------------------------------------


 


FOR AMOUNTS WHICH WERE INCURRED MORE THAN NINETY (90) DAYS PRIOR TO THE DATE
BORROWERS ARE NOTIFIED OF THE INCURRENCE OF SUCH AMOUNT.


 


SECTION 2.14.                             ISSUANCE OF LETTERS OF CREDIT.


 


A.                                       ANY AUTHORIZED OFFICER OF BORROWERS MAY
FROM TIME TO TIME REQUEST THAT A STANDBY LETTER OF CREDIT OR COMMERCIAL LETTER
OF CREDIT BE ISSUED BY DELIVERING TO L/C ISSUER (WITH A TELECOPY TO THE AGENT
BANK) ON A BANKING BUSINESS DAY, AT LEAST FIVE (5) BANKING BUSINESS DAYS PRIOR
TO THE DATE OF SUCH PROPOSED ISSUANCE, AN L/C AGREEMENT IN L/C ISSUER’S THEN
STANDARD FORM (CONSISTENT WITH THE TERMS OF THE CREDIT AGREEMENT), COMPLETED TO
THE SATISFACTION OF L/C ISSUER AND SUCH OTHER CERTIFICATES AS THE L/C ISSUER MAY
REASONABLY REQUEST; PROVIDED, HOWEVER, THAT NO LETTER OF CREDIT SHALL BE ISSUED
(A) IF ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND REMAINS CONTINUING, OR
(B) IF AFTER GIVING EFFECT TO THE ISSUANCE THEREOF, THE AGGREGATE STATED AMOUNT
OF OUTSTANDING LETTERS OF CREDIT WOULD EXCEED TEN MILLION DOLLARS
($10,000,000.00), OR (C) THE STATED AMOUNT OF THE REQUESTED LETTER OF CREDIT
EXCEEDS THE MAXIMUM AVAILABILITY.  EACH LETTER OF CREDIT SHALL BE ISSUED BY THE
L/C ISSUER ON THE BANKING BUSINESS DAY SPECIFIED IN THE BORROWER’S APPLICATION
THEREFOR.  EACH REQUEST FOR A LETTER OF CREDIT AND EACH LETTER OF CREDIT SHALL
BE SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS,
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NEW 1994 REVISION NO. 500, OR ANY
SUCCESSOR PUBLICATION THEN IN EFFECT.  EACH STANDBY LETTER OF CREDIT WILL BE
ISSUED FOR A TERM NOT GREATER THAN ONE (1) YEAR AND SHALL NOT INCLUDE ANY
PROVISION FOR AUTOMATIC RENEWAL.  EACH COMMERCIAL LETTER OF CREDIT WILL BE
ISSUED FOR A TERM NOT GREATER THAN ONE HUNDRED EIGHTY (180) CALENDAR DAYS.  IN
NO EVENT SHALL ANY LETTER OF CREDIT HAVE A STATED EXPIRY DATE LATER THAN THIRTY
(30) DAYS PRIOR TO THE MATURITY DATE.  PROMPTLY AFTER RECEIPT OF EACH REQUEST
FOR THE ISSUANCE OF A LETTER OF CREDIT AND IMMEDIATELY PRIOR TO THE ISSUANCE
THEREOF, L/C ISSUER SHALL OBTAIN TELEPHONIC VERIFICATION FROM AGENT BANK THAT
THE AMOUNT OF SUCH REQUEST DOES NOT EXCEED THE THEN AVAILABLE BORROWINGS.  THE
L/C ISSUER SHALL PROMPTLY NOTIFY THE AGENT BANK OF THE AGGREGATE L/C EXPOSURE OF
OUTSTANDING LETTERS OF CREDIT EACH TIME THERE IS A CHANGE THEREIN.


 


B.                                      UPON PRESENTATION OF A DRAFT DRAWN UNDER
ANY LETTER OF CREDIT, L/C ISSUER SHALL PROMPTLY NOTIFY THE AGENT BANK AND
BORROWERS OF THE AMOUNT UNDER SUCH DRAFT AND THE DATE UPON WHICH SUCH DRAFT IS
TO BE FUNDED.  ON OR BEFORE TWO (2) BANKING BUSINESS DAYS FOLLOWING SUCH NOTICE
(UNLESS BORROWERS HAVE MADE OTHER ARRANGEMENTS ACCEPTABLE TO THE L/C ISSUER TO
PAY THE AMOUNT OF SUCH DRAFT IN FULL), BORROWERS SHALL ADVANCE TO L/C ISSUER THE
AMOUNT OF SUCH DRAFT FROM BORROWERS’ AVAILABLE FUNDS OR SHALL REQUEST A
BORROWING UNDER THE CREDIT FACILITY IN AN AMOUNT SUFFICIENT TO PAY THE AMOUNT OF
SUCH DRAFT IN FULL.  THE AGENT BANK, UPON RECEIPT OF SUCH FUNDS FROM THE
LENDERS, SHALL AUTOMATICALLY PROVIDE SUCH AMOUNT TO THE L/C ISSUER FOR PAYMENT
OF THE AMOUNT OF SUCH DRAFT AND THE BALANCE OF THE BORROWING SHALL BE DEPOSITED
IN IMMEDIATELY AVAILABLE FUNDS TO THE DESIGNATED DEPOSIT ACCOUNT.  IN THE

 

65

--------------------------------------------------------------------------------


 


EVENT BORROWERS FAIL TO ADVANCE TO L/C ISSUER THE AMOUNT OF SUCH DRAFT FROM
BORROWERS’ AVAILABLE FUNDS OR TO REQUEST A BORROWING WITHIN TWO (2) BANKING
BUSINESS DAYS FROM RECEIPT OF THE NOTICE AS SPECIFIED ABOVE, ON THE THIRD (3RD)
BANKING BUSINESS DAY FOLLOWING AGENT BANK’S RECEIPT OF SUCH NOTICE, AGENT BANK
SHALL, WITHOUT NOTICE TO OR CONSENT OF THE BORROWERS AND WITHOUT REGARD TO ANY
OTHER CONDITIONS PRECEDENT FOR THE MAKING OF BORROWINGS UNDER THE CREDIT
FACILITY, CAUSE A BORROWING TO BE MADE AND FUNDED BY THE LENDERS UNDER THE
CREDIT FACILITY AND LENDERS AGREE TO FUND THEIR RESPECTIVE PRO RATA SHARE OF
SUCH BORROWING IN THE AMOUNT NECESSARY TO PAY THE AMOUNT OF SUCH DRAFT IN FULL. 
UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, L/C ISSUER SHALL, WITHOUT NOTICE OR
FURTHER AUTHORIZATION OR CONSENT OF BORROWERS WHATSOEVER, BE AUTHORIZED TO
IMMEDIATELY CAUSE THE CASH COLLATERAL ACCOUNT TO BE ESTABLISHED AND FUNDED BY
LENDERS WITH A BORROWING ADVANCED TO AGENT BANK EQUAL TO THE AGGREGATE AMOUNT OF
THE L/C EXPOSURE THEN OUTSTANDING.  ALL AMOUNTS HELD BY L/C ISSUER IN THE CASH
COLLATERAL ACCOUNT SHALL BE HELD AS SECURITY FOR THE REPAYMENT OF ANY L/C
REIMBURSEMENT OBLIGATION THEREAFTER ARISING PURSUANT TO THE TERMS OF THE L/C
AGREEMENT(S) AND THE CASH COLLATERAL PLEDGE AGREEMENT.  BORROWINGS ADVANCED BY
LENDERS TO PAY DRAFTS DRAWN UPON OR TO SECURE REPAYMENT OF THE L/C EXPOSURE
UNDER LETTERS OF CREDIT PURSUANT TO THIS SUBSECTION SHALL: (I) CONSTITUTE
BORROWINGS UNDER THE CREDIT FACILITY, (II) INITIALLY BE BASE RATE LOANS AND
(III) BE SUBJECT TO ALL OF THE PROVISIONS OF THIS CREDIT AGREEMENT CONCERNING
BORROWINGS UNDER THE CREDIT FACILITY, EXCEPT THAT SUCH BORROWINGS SHALL BE MADE
UPON DEMAND OF THE AGENT BANK AS SET FORTH ABOVE RATHER THAN UPON NOTICE OF
BORROWING BY BORROWERS AND SHALL BE MADE, NOTWITHSTANDING ANYTHING IN THIS
CREDIT AGREEMENT TO THE CONTRARY, WITHOUT REGARD TO ANY OTHER CONDITIONS
PRECEDENT TO THE MAKING OF BORROWINGS UNDER THE CREDIT AGREEMENT AND
NOTWITHSTANDING ANY DEFAULT OR EVENT OF DEFAULT THEREUNDER.  ALL AMOUNTS PAID BY
L/C ISSUER ON A DRAFT DRAWN UNDER ANY LETTER OF CREDIT WHICH HAS NOT BEEN FUNDED
OR CONCURRENTLY REIMBURSED BY BORROWERS OR THROUGH A BORROWING AS PROVIDED
HEREINABOVE, SHALL BEAR INTEREST AT THE BASE RATE PLUS THE APPLICABLE MARGIN PER
ANNUM UNTIL REPAID OR REIMBURSED TO L/C ISSUER.


 


C.                                       EACH LENDER’S OBLIGATION TO ADVANCE
BORROWINGS IN THE PROPORTIONATE AMOUNT OF ITS SYNDICATION INTEREST IN THE CREDIT
FACILITY OF ANY UNREIMBURSED AMOUNTS OUTSTANDING UNDER ANY LETTER OF CREDIT
PURSUANT HERETO IS SEVERAL, AND NOT JOINT OR JOINT AND SEVERAL.  THE FAILURE OF
ANY LENDER TO PERFORM ITS OBLIGATION TO ADVANCE A BORROWING IN A PROPORTIONATE
AMOUNT OF SUCH LENDER’S SYNDICATION INTEREST OF ANY UNREIMBURSED AMOUNTS
OUTSTANDING UNDER A LETTER OF CREDIT WILL NOT RELIEVE ANY OTHER LENDER OF ITS
OBLIGATION HEREUNDER TO ADVANCE SUCH BORROWING IN THE AMOUNT OF SUCH OTHER
LENDER’S PROPORTIONATE SYNDICATION INTEREST OF SUCH AMOUNT, NOR RELIEVE THE
LENDER WHICH HAS FAILED TO FUND OF ITS OBLIGATION TO FUND HEREUNDER.  THE
BORROWERS AGREE TO ACCEPT THE BORROWINGS FOR PAYMENT OF LETTERS OF CREDIT AS
PROVIDED HEREINABOVE, WHETHER OR NOT SUCH BORROWINGS COULD HAVE BEEN MADE
PURSUANT TO THE TERMS OF ARTICLE III B OR ANY OTHER SECTION OF THE CREDIT
AGREEMENT.

 

66

--------------------------------------------------------------------------------


 


D.                                      LETTERS OF CREDIT SHALL BE USED AND
ISSUED FOR THE BENEFIT OF BORROWERS FOR THE GENERAL CORPORATE PURPOSES OF
BORROWERS RELATING TO THE HOTEL/CASINO FACILITIES OR ANY NEW VENTURE.


 


ARTICLE III


 

CONDITIONS PRECEDENT TO THE CLOSING DATE

 

A.                                   Closing Conditions.  The obligation of each
of the Banks to fund any Closing Disbursement under the Credit Facility is
subject to the following conditions precedent, each of which shall be satisfied
on or before April 4, 2003 (unless all of the Banks, in their sole and absolute
discretion, shall agree otherwise).  The occurrence of the Closing Date is
subject to and contingent upon Agent Bank having received, in each case in form
and substance reasonably satisfactory to Agent Bank, or in the case of an
occurrence, action or event, the occurrence of, each of the following:

 


SECTION 3.01.                             CREDIT AGREEMENT.  EXECUTED
COUNTERPARTS OF THIS CREDIT AGREEMENT IN SUFFICIENT DUPLICATE ORIGINALS FOR
BORROWERS AND EACH OF THE BANKS.


 


SECTION 3.02.                             THE NOTES.


 


A.                                       ON OR BEFORE THE CLOSING DATE, THE
REVOLVING CREDIT NOTE DULY EXECUTED BY THE BORROWERS IN FAVOR OF AGENT BANK
SHALL BE DELIVERED TO AGENT BANK.


 


B.                                      ON OR BEFORE THE CLOSING DATE, THE
SWINGLINE NOTE DULY EXECUTED BY THE BORROWERS IN FAVOR OF SWINGLINE LENDER SHALL
BE DELIVERED TO SWINGLINE LENDER.


 


SECTION 3.03.                             SECURITY DOCUMENTATION.  THE SECURITY
DOCUMENTATION DULY EXECUTED BY EACH OF THE APPLICABLE BORROWERS OR OTHER PARTIES
THERETO (EXCEPT THAT THE FINANCING STATEMENTS SHALL NOT BE EXECUTED), CONSISTING
OF THE FOLLOWING:


 

With Respect to the MPI Hotel/Casino Facilities

 


A.                                       MPI DEED OF TRUST;


 


B.                                      MPI ASSIGNMENT OF ENTITLEMENTS,
CONTRACTS, RENTS AND REVENUES; AND


 


C.                                       MPI FINANCING STATEMENTS.


 

With Respect to the SGLVI Hotel/Casino Facility

 


D.                                      SGLVI DEED OF TRUST;


 


E.               SGLVI ASSIGNMENT OF ENTITLEMENTS, CONTRACTS, RENTS AND
REVENUES;

 

67

--------------------------------------------------------------------------------


 


F.                 SGLVI FINANCING STATEMENTS;


 


WITH RESPECT TO SGRI


 


G.                                      THE SGRI LOAN DOCUMENTS AND SGRI
SECURITY DOCUMENTS;


 

With Respect to MTRI

 


H.                                      THE STOCK PLEDGES OF ALL ISSUED AND
OUTSTANDING STOCK OF MPI, SGLVI, SGRI, PIDI AND RAI, TOGETHER WITH THE
IRREVOCABLE STOCK POWERS AND THE ORIGINALS OF THE STOCK CERTIFICATES PLEDGED
THEREUNDER;


 


I.                                          MTRI SECURITY AGREEMENT;


 


J.                                          MTRI HAWAII MORTGAGE;


 


K.                                       MTRI FINANCING STATEMENT; AND


 


L.                                          GREEN SHINGLE PERFECTION ITEMS;


 

With respect to all Borrowers

 


M.                                    TRADEMARK SECURITY AGREEMENT.


 


SECTION 3.04.                             OTHER LOAN DOCUMENTS.  THE FOLLOWING
LOAN DOCUMENTS DULY EXECUTED BY EACH OF THE APPLICABLE BORROWERS AND ANY OTHER
APPLICABLE PARTY THERETO, CONSISTING OF THE FOLLOWING SHALL BE DELIVERED OR
CAUSED TO BE DELIVERED TO AGENT BANK ON OR BEFORE THE CLOSING DATE:


 


A.                                       ENVIRONMENTAL CERTIFICATE;


 

b.                                      Woodview Citizens Bank Estoppel; and

 

c.                                       Woodview Hillis Estoppel.

 


SECTION 3.05.                             ARTICLES OF INCORPORATION, BYLAWS,
CORPORATE RESOLUTIONS, CERTIFICATES OF GOOD STANDING AND CLOSING CERTIFICATE. 
ON OR BEFORE THE CLOSING DATE, AGENT BANK SHALL HAVE RECEIVED FROM EACH OF THE
BORROWERS: (I) A CERTIFICATE OF GOOD STANDING ISSUED BY THE SECRETARY OF STATE
OF THE APPLICABLE STATE OF INCORPORATION AND DATED WITHIN THIRTY (30) BANKING
BUSINESS DAYS OF THE CLOSING DATE, (II) A COPY OF THE ARTICLES OF INCORPORATION
AND BY-LAWS CERTIFIED TO BE TRUE AND CORRECT BY A DULY AUTHORIZED OFFICER OF
EACH RESPECTIVE BORROWER, (III) AN ORIGINAL CERTIFICATE OF CORPORATE RESOLUTION
AND CERTIFICATE OF INCUMBENCY EXECUTED BY THE SECRETARY OF EACH RESPECTIVE
BORROWER AND ATTESTED TO BY ITS PRESIDENT, VICE PRESIDENT, OR TREASURER
AUTHORIZING BORROWERS TO ENTER INTO ALL DOCUMENTS AND AGREEMENTS TO BE EXECUTED
BY IT PURSUANT TO THIS CREDIT AGREEMENT AND FURTHER AUTHORIZING AND EMPOWERING
THE OFFICER OR OFFICERS WHO WILL EXECUTE SUCH DOCUMENTS AND AGREEMENTS WITH THE
AUTHORITY AND POWER TO EXECUTE SUCH

 

68

--------------------------------------------------------------------------------


 


DOCUMENTS AND AGREEMENTS ON BEHALF OF EACH RESPECTIVE BORROWER, (IV) DESIGNATION
BY CORPORATE CERTIFICATE (“AUTHORIZED OFFICER CERTIFICATE”), SUBSTANTIALLY IN
THE FORM OF THE AUTHORIZED OFFICER CERTIFICATE MARKED “EXHIBIT F”, AFFIXED
HERETO AND BY THIS REFERENCE INCORPORATED HEREIN AND MADE A PART HEREOF, OF THE
OFFICERS OF EACH RESPECTIVE BORROWER WHO ARE AUTHORIZED TO GIVE NOTICES OF
BORROWING, CONTINUATION/ CONVERSION NOTICES, PRICING CERTIFICATES, COMPLIANCE
CERTIFICATES AND ALL OTHER NOTICES, REQUESTS, REPORTS, CONSENTS, CERTIFICATIONS
AND AUTHORIZATIONS ON BEHALF OF EACH OF THE BORROWERS AND THE BORROWER
CONSOLIDATION, EACH INDIVIDUALLY AN “AUTHORIZED OFFICER” AND COLLECTIVELY THE
“AUTHORIZED OFFICERS”, AND (V) AN ORIGINAL CLOSING CERTIFICATE (“CLOSING
CERTIFICATE”), SUBSTANTIALLY IN THE FORM OF THE CLOSING CERTIFICATE MARKED
“EXHIBIT G”, AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED HEREIN AND MADE A
PART HEREOF, DULY EXECUTED BY AN AUTHORIZED OFFICER OF BORROWERS.


 


SECTION 3.06.                             OPINION OF COUNSEL.  ONE OR MORE
OPINIONS OF COUNSEL TO THE BORROWERS, DATED AS OF THE CLOSING DATE AND ADDRESSED
TO THE AGENT BANK ON BEHALF OF ITSELF AND EACH OF THE BANKS, TOGETHER WITH THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, SUBSTANTIALLY IN THE FORM OF THE LEGAL
OPINION MARKED “EXHIBIT I”, AFFIXED HERETO AND BY THIS REFERENCE INCORPORATED
HEREIN AND MADE A PART HEREOF.


 


SECTION 3.07.                             TITLE INSURANCE POLICIES.  AS OF THE
CLOSING DATE, THE TITLE INSURANCE POLICIES (OR PROFORMA COMMITMENT FOR THE
ISSUANCE THEREOF) CONSISTENT WITH THE REQUIREMENTS OF THE CLOSING INSTRUCTIONS.


 


SECTION 3.08.                             SURVEY.  IF REQUIRED BY TITLE
INSURANCE COMPANY AS A CONDITION FOR THE ISSUANCE OF THE MPI TITLE ENDORSEMENTS,
A CURRENT BOUNDARY AND LOCATION SURVEY FOR THE MPI REAL PROPERTY, SUBJECT TO
EXCEPTIONS APPROVED BY LENDERS PRIOR TO THE CLOSING DATE, DELIVERED TO AGENT
BANK NO LESS THAN TEN (10) BANKING BUSINESS DAYS PRIOR TO THE CLOSING DATE,
WHICH, IF SO REQUIRED, MUST (A) BE CERTIFIED TO AGENT BANK AND THE MPI TITLE
INSURANCE COMPANY, (B) SHOW THE MPI REAL PROPERTY TO BE FREE OF ENCROACHMENTS,
OVERLAPS, AND OTHER SURVEY DEFECTS, (C) SHOW THE COURSES AND DISTANCES OF THE
LOT LINES FOR THE MPI REAL PROPERTY, (D) SHOW THAT ALL EXISTING IMPROVEMENTS ARE
LOCATED WITHIN SAID LOT AND BUILDING LINES, AND (E) SHOW THE LOCATION  OF ALL
ABOVE AND BELOW GROUND EASEMENTS, IMPROVEMENTS, APPURTENANCES, UTILITIES,
RIGHTS-OF-WAY, WATER RIGHTS AND INGRESS AND EGRESS, BY REFERENCE TO BOOK AND
PAGE NUMBERS AND/OR FILED MAP REFERENCE.  ON OR BEFORE THE CLOSING DATE,
BORROWERS SHALL COMPLY WITH ALL OTHER SURVEY REQUIREMENTS OF TITLE INSURANCE
COMPANIES FOR THE ISSUANCE OF THE TITLE INSURANCE POLICIES WITHOUT REFERENCE TO
ANY EXCEPTION OF TITLE BASED ON ANY SURVEY REQUIREMENT.


 


SECTION 3.09.                             PAYMENT OF TAXES.  EVIDENCE
SATISFACTORY TO AGENT BANK THAT ALL PAST AND CURRENT REAL AND PERSONAL PROPERTY
TAXES AND ASSESSMENTS WHICH ARE PRESENTLY DUE AND PAYABLE APPLICABLE TO THE
COLLATERAL PROPERTIES HAVE BEEN PAID IN FULL.

 

69

--------------------------------------------------------------------------------


 


SECTION 3.10.                             INSURANCE.  COPIES OF DECLARATION
PAGES OF EACH INSURANCE POLICY, CERTIFIED TO BE TRUE AND CORRECT IN ALL RESPECTS
BY AN AUTHORIZED OFFICER OF BORROWERS, TOGETHER WITH ORIGINAL BINDERS EVIDENCING
BORROWERS AS THE NAMED INSURED, AND ORIGINAL CERTIFICATES OF INSURANCE, LOSS
PAYEE AND MORTGAGEE ENDORSEMENTS NAMING AGENT BANK AS MORTGAGEE, LOSS PAYEE AND
ADDITIONAL INSURED AS REQUIRED BY THE INSURANCE PROVISIONS SET FORTH IN
SECTION 5.09 OF THIS CREDIT AGREEMENT.


 


SECTION 3.11.                             PAYMENT OF FEES.  PAYMENT BY BORROWERS
TO AGENT BANK OF THE FEES TO THE EXTENT THEN DUE AND PAYABLE ON THE CLOSING DATE
AS PROVIDED IN SECTION 2.09(A) HEREINABOVE.


 


SECTION 3.12.                             REIMBURSEMENT FOR EXPENSES AND FEES. 
REIMBURSEMENT BY BORROWERS FOR ALL REASONABLE FEES AND OUT-OF-POCKET EXPENSES
INCURRED BY AGENT BANK IN CONNECTION WITH THE CREDIT FACILITY, EXCLUDING,
HOWEVER, ALL SYNDICATION COSTS, BUT INCLUDING, BUT NOT LIMITED TO, ESCROW
CHARGES, TITLE INSURANCE PREMIUMS, ENVIRONMENTAL EXAMINATIONS, RECORDING FEES,
APPRAISAL FEES, REASONABLE ATTORNEY’S FEES OF HENDERSON & MORGAN, LLC AND
INSURANCE CONSULTANT FEES, AND ALL OTHER LIKE FEES AND EXPENSES REMAINING UNPAID
AS OF THE CLOSING DATE TO THE EXTENT THEN DUE AND PAYABLE ON THE CLOSING DATE,
PROVIDED THAT THE AMOUNT THEN INVOICED SHALL NOT THEREAFTER PRECLUDE BORROWERS’
OBLIGATION TO PAY SUCH COSTS AND EXPENSES RELATING TO THE CLOSING OF THE CREDIT
FACILITY FOLLOWING THE CLOSING DATE OR TO REIMBURSE AGENT BANK FOR THE PAYMENT
THEREOF.


 


SECTION 3.13.                             SCHEDULES OF SPACELEASES AND EQUIPMENT
LEASES AND CONTRACTS.  THE SCHEDULES OF SPACELEASES (SCHEDULES 4.15(A) AND (B))
AND EQUIPMENT LEASES AND CONTRACTS (SCHEDULES 4.16(A) AND (B)) IN EACH INSTANCE
SETTING FORTH THE NAME OF THE OTHER PARTY THERETO, A BRIEF DESCRIPTION OF EACH
SPACELEASE, EQUIPMENT LEASE AND CONTRACT AND THE COMMENCEMENT AND ENDING DATE
THEREOF.


 


SECTION 3.14.                             PHASE I ENVIRONMENTAL SITE
ASSESSMENTS.


 


A.                                       A PHASE I ENVIRONMENTAL SITE ASSESSMENT
OR ASSESSMENTS OF THE COLLATERAL PROPERTIES PREPARED IN CONFORMANCE WITH THE
SCOPE AND LIMITATIONS OF ASTM STANDARD DESIGNATION E1527-93 AND APPROVED BY
AGENT BANK.  THE PHASE I ENVIRONMENTAL SITE ASSESSMENTS DELIVERED TO AGENT BANK
IN CONNECTION WITH THE EXISTING CREDIT FACILITY SHALL BE DEEMED TO SATISFY THIS
REQUIREMENT.  ANY RECOMMENDED ACTION SHALL HAVE BEEN COMPLETED BY BORROWERS.


 


B.                                      BORROWERS HEREBY CONFIRM THE
REPRESENTATIONS CONTAINED IN SECTIONS 2.1 AND 2.2 OF THE ENVIRONMENTAL
CERTIFICATE ARE TRUE AND CORRECT IN ALL RESPECTS, EXCEPT WITH RESPECT TO THE
MATTERS DISCLOSED ON THE SCHEDULE OF SIGNIFICANT LITIGATION.

 

70

--------------------------------------------------------------------------------


 


SECTION 3.15.                             EVIDENCE OF RIGHT TO OCCUPANCY OF
COLLATERAL PROPERTIES.  A COPY OF THE PERMANENT CERTIFICATE OF OCCUPANCY ISSUED
BY EACH APPLICABLE GOVERNMENTAL AUTHORITY, EVIDENCING THE RIGHT OF THE BORROWER
CONSOLIDATION TO USE AND HOLD OPEN FOR THE USE AND OCCUPANCY OF THE PUBLIC OF
THE HOTEL/CASINO FACILITIES.


 


SECTION 3.16.                             GAMING PERMITS.  COPIES OF THOSE
GAMING PERMITS ISSUED BY EACH APPLICABLE GAMING AUTHORITY EVIDENCING THE RIGHT
OF THE BORROWER CONSOLIDATION TO CONDUCT PARI-MUTUEL WAGERING ON LIVE
HORSERACING AND SIMULCAST HORSE AND GREYHOUND RACING AT THE MPI HOTEL/CASINO
FACILITIES AND TO CONDUCT GAMING ACTIVITIES AND GAMES OF CHANCE AT EACH OF THE
HOTEL/CASINO FACILITIES.


 


SECTION 3.17.                             FINANCIAL STATEMENTS.  AUDITED
FINANCIAL STATEMENTS OF THE BORROWER CONSOLIDATION FOR THE MOST RECENTLY ENDED
FISCAL YEAR, TO THE EXTENT THE SAME HAVE BEEN PREPARED AND ARE AVAILABLE.


 


SECTION 3.18.                             SCHEDULE OF ALL SIGNIFICANT
LITIGATION.  A SCHEDULE OF SIGNIFICANT LITIGATION (SCHEDULE 3.18) INVOLVING ANY
MEMBER OF THE BORROWER CONSOLIDATION, IN EACH INSTANCE SETTING FORTH THE NAMES
OF THE OTHER PARTIES THERETO, A BRIEF DESCRIPTION OF SUCH LITIGATION, WHETHER OR
NOT SUCH LITIGATION IS COVERED BY INSURANCE AND, IF SO, WHETHER THE DEFENSE
THEREOF AND LIABILITY THEREFOR HAS BEEN ACCEPTED BY THE APPLICABLE INSURANCE
COMPANY INDICATING WHETHER SUCH ACCEPTANCE OF SUCH DEFENSES WITH OR WITHOUT A
RESERVATION OF RIGHTS, THE COMMENCEMENT DATE OF SUCH LITIGATION AND THE AMOUNT
SOUGHT TO BE RECOVERED BY THE ADVERSE PARTIES THERETO OR THE AMOUNT WHICH IS
OTHERWISE IN CONTROVERSY.


 


SECTION 3.19.                              NO INJUNCTION OR OTHER LITIGATION. 
NO LAW OR REGULATION SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY SHALL, AND NO LITIGATION SHALL BE PENDING OR THREATENED
WHICH IN THE REASONABLE JUDGMENT OF THE AGENT BANK WOULD OR WOULD REASONABLY BE
EXPECTED TO, ENJOIN, PROHIBIT, LIMIT OR RESTRAIN THE EXECUTION AND DELIVERY OF
THIS CREDIT AGREEMENT OR THE MAKING OF ANY ADVANCE UNDER THE CREDIT FACILITY.


 


SECTION 3.20.                             ADDITIONAL DOCUMENTS AND STATEMENTS. 
AS OF THE CLOSING DATE SUCH ADDITIONAL DOCUMENTS, AFFIDAVITS, CERTIFICATES AND
OPINIONS AS REQUISITE LENDERS MAY REASONABLY REQUIRE TO INSURE COMPLIANCE WITH
THIS CREDIT AGREEMENT.  THE STATEMENTS SET FORTH IN SECTION 3.23 SHALL BE TRUE
AND CORRECT.


 


SECTION 3.21.                             WOODVIEW LOAN DOCUMENTS, LOGAN
PURCHASE AGREEMENTS, GREEN SHINGLE LOAN DOCUMENTS, SGRI LOAN DOCUMENTS, SCIOTO
MERGER AGREEMENT AND PIDI OPTIONS.


 


A.                                       A TRUE AND CORRECT COPY OF THE WOODVIEW
LOAN DOCUMENTS AND OF ALL AMENDMENTS AND MODIFICATIONS THERETO;

 

71

--------------------------------------------------------------------------------


 


B.                                      A TRUE AND CORRECT COPY OF THE LOGAN
PURCHASE AGREEMENTS AND OF ALL AMENDMENTS AND MODIFICATIONS THERETO;


 


C.                                       EACH OF THE FOLLOWING WITH RESPECT TO
THE GREEN SHINGLE LOAN:


 

(I)                                     THE ORIGINALS OF EACH OF THE GREEN
SHINGLE NOTE, GREEN SHINGLE LOAN AGREEMENT, GREEN SHINGLE SECURITY DOCUMENTS AND
THE ORIGINAL STOCK CERTIFICATES OF TECNICA STOCK REFERENCED IN THE TECNICA STOCK
PLEDGE (COLLECTIVELY, THE “GREEN SHINGLE LOAN DOCUMENTS”);

 

(II)                                  SUCH ENDORSEMENTS AND ASSIGNMENTS OF THE
GREEN SHINGLE LOAN DOCUMENTS AS ARE REASONABLY REQUIRED BY AGENT BANK AND ITS
ATTORNEYS TO PERFECT A FIRST POSITION SECURITY INTEREST IN THE GREEN SHINGLE
LOAN DOCUMENTS AS ADDITIONAL COLLATERAL FOR THE CREDIT FACILITY;

 


D.                                      THE DULY EXECUTED ORIGINALS OF EACH OF
THE RRLLC NOTE, RRLLC DEED OF TRUST AND RRLLC GUARANTYS;


 


E.                                       A TRUE AND CORRECT COPY OF THE SCIOTO
MERGER AGREEMENT AND ALL AMENDMENTS, MODIFICATIONS, SCHEDULES, ATTACHMENTS AND
ADDENDA RELATING THERETO; AND


 


F.                                         A TRUE AND CORRECT COPY OF EACH PIDI
OPTION.


 


SECTION 3.22.                             ISSUANCE OF SENIOR UNSECURED NOTES. 
ON OR BEFORE THE CLOSING DATE: (I) THE SENIOR UNSECURED NOTES EFFECTIVE DATE
SHALL HAVE OCCURRED, (II) MTRI SHALL HAVE ISSUED THE SENIOR UNSECURED NOTES IN
AN AGGREGATE FACE AMOUNT OF NO LESS THAN ONE HUNDRED TWENTY-FIVE MILLION DOLLARS
($125,000,000.00) BEARING INTEREST AT NO GREATER THAN ELEVEN PERCENT (11.0%) PER
ANNUM, AND (III) AGENT BANK SHALL HAVE RECEIVED A TRUE AND CORRECT FINAL
EXECUTION COPY OF THE SENIOR UNSECURED INDENTURE.  ADDITIONALLY, AS OF THE
CLOSING DATE, THE CREDIT AGREEMENT SHALL CONSTITUTE THE “CREDIT AGREEMENT” AS
DEFINED IN THE SENIOR UNSECURED INDENTURE AND THE INCURRENCE AND MAINTENANCE OF
THE BANK FACILITIES SHALL BE PERMITTED UNDER THE SENIOR UNSECURED INDENTURE AS
SECURED INDEBTEDNESS OF THE BORROWER CONSOLIDATION.


 


B.                                     CONDITIONS PRECEDENT TO ALL BORROWINGS. 
THE OBLIGATION OF EACH LENDER AND AGENT BANK TO MAKE ANY BORROWING REQUESTED TO
BE MADE ON ANY FUNDING DATE, EXCEPT BORROWINGS MADE UPON THE DEMAND OF AGENT
BANK FOR THE PURPOSE OF FUNDING REPAYMENT OF SWINGLINE ADVANCES AND/OR L/C
REIMBURSEMENT OBLIGATIONS, IS

 

72

--------------------------------------------------------------------------------


 


SUBJECT TO THE OCCURRENCE OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT AS OF
SUCH FUNDING DATE:

 


SECTION 3.23.                             NOTICE OF BORROWING.  WITH RESPECT TO
ANY BORROWING, THE AGENT BANK SHALL HAVE RECEIVED IN ACCORDANCE WITH
SECTION 2.03 ON OR BEFORE SUCH FUNDING DATE AN ORIGINAL AND DULY EXECUTED NOTICE
OF BORROWING OR FACSIMILE COPY THEREOF, TO BE PROMPTLY FOLLOWED BY AN ORIGINAL.


 


SECTION 3.24.                             CERTAIN STATEMENTS.  ON THE CLOSING
DATE AND AS OF THE FUNDING DATE THE FOLLOWING STATEMENTS SHALL BE TRUE AND
CORRECT:


 


A.                                       THE REPRESENTATIONS AND WARRANTIES WITH
RESPECT TO THE BORROWERS CONTAINED IN ARTICLE IV HEREOF (OTHER THAN
REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK ONLY AS OF A DIFFERENT DATE
WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE) ARE TRUE AND CORRECT ON AND AS
OF THE FUNDING DATE AND AS OF THE CLOSING DATE IN ALL MATERIAL RESPECTS AS
THOUGH MADE ON AND AS OF THAT DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES ARE NOT TRUE AND CORRECT AS A RESULT OF A CHANGE
WHICH IS PERMITTED BY THIS CREDIT AGREEMENT OR BY ANY OTHER LOAN DOCUMENT, OR
WHICH IS OTHERWISE CONSENTED TO BY REQUISITE LENDERS;


 


B.                                      THE REPRESENTATIONS AND CERTIFICATIONS
CONTAINED IN THE ENVIRONMENTAL CERTIFICATE ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK ONLY
AS OF A DIFFERENT DATE WHICH SHALL BE TRUE AND CORRECT AS OF SUCH DATE);


 


C.                                       SINCE THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.17 AND 5.08(B), NO MATERIAL
ADVERSE CHANGE SHALL HAVE OCCURRED; AND


 


D.                                      NO EVENT HAS OCCURRED OR AS A RESULT OF
ANY BORROWINGS CONTEMPLATED HEREBY WOULD OCCUR AND IS CONTINUING, OR WOULD
RESULT FROM THE MAKING THEREOF, WHICH CONSTITUTES A DEFAULT OR EVENT OF DEFAULT
HEREUNDER.


 


SECTION 3.25.                             GAMING PERMITS.  THE BORROWER
CONSOLIDATION SHALL HAVE ALL GAMING PERMITS MATERIAL TO OR REQUIRED FOR THE
CONDUCT OF ITS GAMING BUSINESSES AND THE CONDUCT OF GAMES OF CHANCE AT THE MPI
HOTEL/CASINO FACILITIES AND THE SGLVI HOTEL/CASINO FACILITY AND SUCH GAMING
PERMITS SHALL NOT THEN BE SUSPENDED, ENJOINED OR PROHIBITED (FOR ANY LENGTH OF
TIME) BY ANY GAMING AUTHORITY OR ANY OTHER GOVERNMENTAL AUTHORITY.


 


SECTION 3.26.                             COMPLIANCE AND PRICING CERTIFICATES. 
A COMPLIANCE CERTIFICATE AND A PRICING CERTIFICATE EACH PREPARED ON A PROJECTED
PRO FORMA BASIS FOR THE FISCAL QUARTER ENDING DECEMBER 31, 2002.

 

73

--------------------------------------------------------------------------------


 


ARTICLE IV


 

REPRESENTATIONS AND WARRANTIES

 


TO INDUCE BANKS TO ENTER INTO THIS CREDIT AGREEMENT, BORROWERS MAKE THE
FOLLOWING REPRESENTATIONS AND WARRANTIES:

 


SECTION 4.01.                             ORGANIZATION; POWER AND
AUTHORIZATION.  MTRI IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE STATE OF DELAWARE.  SGLVI AND SGRI ARE EACH A CORPORATION DULY
ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF NEVADA.  MPI IS A
CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF
WEST VIRGINIA.  PIDI IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.  RAI IS A CORPORATION DULY
ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF OHIO.  EACH
BORROWER (I) HAS ALL REQUISITE CORPORATE POWER, AUTHORITY AND LEGAL RIGHT TO
EXECUTE AND DELIVER EACH DOCUMENT, AGREEMENT OR CERTIFICATE TO WHICH IT IS A
PARTY OR BY WHICH IT IS BOUND IN CONNECTION WITH THE CREDIT FACILITY, TO
CONSUMMATE THE TRANSACTIONS AND PERFORM ITS OBLIGATIONS HEREUNDER AND
THEREUNDER, AND TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON AND CONDUCT ITS
BUSINESS AS PRESENTLY CONDUCTED OR PROPOSED TO BE CONDUCTED, AND (II) HAS TAKEN
ALL NECESSARY CORPORATE ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS
A PARTY OR BY WHICH IT IS BOUND AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THEREUNDER.


 


SECTION 4.02.                             NO CONFLICT WITH, VIOLATION OF OR
DEFAULT UNDER LAWS OR OTHER AGREEMENTS.  NEITHER THE EXECUTION AND DELIVERY OF
THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE OR ANY OTHER LOAN DOCUMENT, OR
ANY OTHER AGREEMENT, CERTIFICATE OR INSTRUMENT TO WHICH ANY BORROWER IS A PARTY
OR BY WHICH IT IS BOUND IN CONNECTION WITH THE CREDIT FACILITY, NOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER, NOR THE
COMPLIANCE WITH OR PERFORMANCE OF THE TERMS AND CONDITIONS HEREIN OR THEREIN, IS
PREVENTED BY, LIMITED BY, CONFLICTS IN ANY MATERIAL RESPECT WITH, OR WILL RESULT
IN A MATERIAL BREACH OR VIOLATION OF, OR A MATERIAL DEFAULT (WITH DUE NOTICE OR
LAPSE OF TIME OR BOTH) UNDER, OR THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE,
OR ENCUMBRANCE OF ANY NATURE WHATSOEVER UPON ANY OF THEIR RESPECTIVE PROPERTY OR
ASSETS BY VIRTUE OF, THE TERMS, CONDITIONS OR PROVISIONS OF (A) ANY INDENTURE,
EVIDENCE OF INDEBTEDNESS, LOAN OR FINANCING  AGREEMENT, OR OTHER AGREEMENT OR
INSTRUMENT OF WHATEVER NATURE TO WHICH ANY BORROWER IS BOUND, OR (B) ANY
PROVISION OF ANY EXISTING LAW, RULE, REGULATION, ORDER, WRIT, INJUNCTION OR
DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH BORROWERS ARE SUBJECT.


 


SECTION 4.03.                             LITIGATION.  EXCEPT AS DISCLOSED ON
THE SCHEDULE OF SIGNIFICANT LITIGATION DELIVERED IN CONNECTION WITH
SECTION 3.18, TO THE BEST KNOWLEDGE OF BORROWERS, AFTER DUE INQUIRY AND
INVESTIGATION, THERE IS NO ACTION, SUIT, PROCEEDING, INQUIRY, HEARING OR
INVESTIGATION PENDING OR THREATENED, IN ANY COURT OF LAW OR IN EQUITY,

 

74

--------------------------------------------------------------------------------


 


OR BEFORE ANY GOVERNMENTAL AUTHORITY, WHICH REASONABLY WOULD BE EXPECTED TO (A)
RESULT IN ANY MATERIAL ADVERSE CHANGE IN THE OPERATION OF THE HOTEL/CASINO
FACILITIES OR IN ITS BUSINESS, FINANCIAL CONDITION, PROPERTIES OR OPERATIONS,
(B) MATERIALLY ADVERSELY AFFECT THE BORROWERS’ ABILITY TO PERFORM THEIR
RESPECTIVE OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
OR (C) MATERIALLY ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY OF THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.  TO THE BEST KNOWLEDGE OF BORROWERS,
AFTER DUE INQUIRY AND INVESTIGATION, NO BORROWER IS IN VIOLATION OF OR DEFAULT
WITH RESPECT TO ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY
GOVERNMENTAL AUTHORITY.


 


SECTION 4.04.                             AGREEMENTS LEGAL, BINDING, VALID AND
ENFORCEABLE.  THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE, THE SECURITY
DOCUMENTATION AND ALL OTHER LOAN DOCUMENTS, WHEN EXECUTED AND DELIVERED BY
BORROWERS IN CONNECTION WITH THE CREDIT FACILITY WILL CONSTITUTE LEGAL, VALID
AND BINDING OBLIGATIONS OF BORROWERS, ENFORCEABLE AGAINST BORROWERS IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS AND THE EXERCISE
OF JUDICIAL DISCRETION IN ACCORDANCE WITH GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT
LAW).


 


SECTION 4.05.                             INFORMATION AND FINANCIAL DATA
ACCURATE; FINANCIAL STATEMENTS; NO ADVERSE EVENT.  TO THE BEST OF BORROWERS’
KNOWLEDGE, INFORMATION AND BELIEF, ALL INFORMATION AND FINANCIAL AND OTHER DATA
PREVIOUSLY FURNISHED IN WRITING BY BORROWERS IN CONNECTION WITH THE CREDIT
FACILITY WAS TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE
FURNISHED (UNLESS SUBSEQUENTLY CORRECTED PRIOR TO THE DATE HEREOF), AND THERE
HAS BEEN NO MATERIAL ADVERSE CHANGE WITH RESPECT THERETO TO THE DATE OF THIS
CREDIT AGREEMENT SINCE THE DATES THEREOF.  NO INFORMATION HAS BEEN OMITTED WHICH
WOULD MAKE THE INFORMATION PREVIOUSLY FURNISHED IN SUCH FINANCIAL STATEMENTS TO
BANKS MISLEADING OR INCORRECT IN ANY MATERIAL RESPECT TO THE DATE OF THIS CREDIT
AGREEMENT.  ANY AND ALL FINANCIAL STATEMENTS HERETOFORE FURNISHED TO BANKS BY
BORROWERS: (A) PRESENT FAIRLY THE FINANCIAL POSITION OF BORROWERS AS OF THEIR
RESPECTIVE DATES AND THE RESULTS OF OPERATIONS AND CHANGES IN FINANCIAL POSITION
FOR THE PERIODS TO WHICH THEY APPLY, AND (B) HAVE BEEN PREPARED IN CONFORMITY
WITH GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED.  SINCE
THE DATE OF THE FINANCIAL STATEMENTS REFERRED TO IN THIS SECTION 4.05, THERE HAS
BEEN NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION, ASSETS, LIABILITIES,
BUSINESS OR OPERATIONS OF BORROWERS.


 


SECTION 4.06.                             GOVERNMENTAL APPROVALS.  ALL TIMELY
CONSENTS, APPROVALS, ORDERS OR AUTHORIZATIONS OF, OR REGISTRATIONS,
DECLARATIONS, NOTICES OR FILINGS WITH ANY GOVERNMENTAL AUTHORITY WHICH ARE
REQUIRED IN CONNECTION WITH THE VALID EXECUTION AND DELIVERY OF THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY BORROWERS AND THE CARRY-OUT OR
PERFORMANCE OF ANY OF THE TRANSACTIONS REQUIRED OR CONTEMPLATED HEREUNDER, OR
THEREUNDER, BY BORROWERS, HAVE BEEN OBTAINED OR ACCOMPLISHED AND ARE IN FULL
FORCE

 

75

--------------------------------------------------------------------------------


 


AND EFFECT, OR CAN BE OBTAINED OR ACCOMPLISHED BY BORROWERS.  TO THE BEST OF
BORROWERS’ KNOWLEDGE, ALL TIMELY CONSENTS, APPROVALS, ORDERS OR AUTHORIZATIONS
OF, OR REGISTRATIONS, DECLARATIONS, NOTICES OR FILINGS WITH ANY GOVERNMENTAL
AUTHORITY WHICH ARE REQUIRED BY BORROWERS IN CONNECTION WITH THE USE AND
OPERATION OF THE MPI HOTEL/CASINO FACILITIES AND SGLVI HOTEL/CASINO FACILITY
HAVE BEEN OBTAINED OR ACCOMPLISHED AND ARE IN FULL FORCE AND EFFECT.


 


SECTION 4.07.                             PAYMENT OF TAXES.  TO THE BEST OF
BORROWERS’ KNOWLEDGE, BORROWERS HAVE DULY FILED OR CAUSED TO BE FILED ALL
FEDERAL, STATE AND LOCAL TAX REPORTS AND RETURNS WHICH ARE REQUIRED TO BE FILED
BY THEM AND HAVE PAID OR MADE PROVISIONS FOR THE PAYMENT OF, ALL MATERIAL TAXES,
ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES WHICH HAVE OR MAY HAVE BECOME
DUE PURSUANT TO SAID RETURNS OR OTHERWISE PURSUANT TO ANY ASSESSMENT RECEIVED BY
BORROWERS EXCEPT SUCH TAXES, ASSESSMENTS, FEES OR OTHER GOVERNMENTAL CHARGES, IF
ANY, AS ARE BEING CONTESTED IN GOOD FAITH BY BORROWERS BY APPROPRIATE
PROCEEDINGS AND FOR WHICH BORROWERS HAVE MAINTAINED ADEQUATE RESERVES FOR THE
PAYMENT THEREOF IN ACCORDANCE WITH GAAP.


 


SECTION 4.08.                             TITLE TO PROPERTIES.  TO THE BEST OF
BORROWERS’ KNOWLEDGE, BORROWERS SHALL HAVE GOOD AND MARKETABLE TITLE TO THE
COLLATERAL PROPERTIES AS OF THE CLOSING DATE AND AT ALL TIMES DURING THE TERM OF
THE CREDIT FACILITY (INCLUDING, WITHOUT LIMITATION, THE LOGAN PRIMARY PARCEL
SUBSEQUENT TO THE LOGAN PRIMARY PARCEL CLOSING AND THE LOGAN FILLY PARCEL
SUBSEQUENT TO THE LOGAN FILLY PARCEL CLOSING).  EACH OF THE BORROWERS HAS GOOD
AND MARKETABLE TITLE TO:  (A) ALL OF ITS PROPERTIES AND ASSETS REFLECTED IN THE
MOST RECENT FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.05 HEREOF AS OWNED BY
THEM (EXCEPT THOSE PROPERTIES AND ASSETS DISPOSED OF SINCE THE DATE OF SAID
FINANCIAL STATEMENTS IN THE ORDINARY COURSE OF BUSINESS OR THOSE PROPERTIES AND
ASSETS WHICH ARE NO LONGER USED OR USEFUL IN THE CONDUCT OF ITS BUSINESSES),
INCLUDING, BUT NOT LIMITED TO, BORROWERS’ INTEREST IN PATENTS, TRADEMARKS,
TRADENAMES, SERVICEMARKS, AND LICENSES RELATING TO OR PERTAINING TO THE
COLLATERAL PROPERTIES OR THE HOTEL/CASINO FACILITIES, AND (B) ALL PROPERTIES AND
ASSETS ACQUIRED BY THEM SUBSEQUENT TO THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS REFERRED TO IN SECTION 4.05 HEREOF.  ALL SUCH PROPERTIES AND ASSETS
ARE NOT SUBJECT TO ANY LIENS, ENCUMBRANCES OR RESTRICTIONS EXCEPT PERMITTED
ENCUMBRANCES.  ALL ROADS, EASEMENTS AND RIGHTS OF WAY NECESSARY FOR THE FULL
UTILIZATION OF THE COLLATERAL PROPERTIES HAVE BEEN COMPLETED AND/OR OBTAINED.


 


SECTION 4.09.                             NO UNTRUE STATEMENTS.  TO THE BEST OF
BORROWERS’ KNOWLEDGE, ALL STATEMENTS, REPRESENTATIONS AND WARRANTIES MADE BY
BORROWERS IN THIS CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY OTHER
AGREEMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT PREVIOUSLY FURNISHED OR TO BE
FURNISHED BY BORROWERS TO BANKS PURSUANT TO THE PROVISIONS OF THIS CREDIT
AGREEMENT, AT THE TIME THEY WERE MADE AND ON AND AS OF THE CLOSING DATE: (A) ARE
AND SHALL BE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS, (B) DO NOT AND
SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT, AND (C) DO NOT AND
SHALL NOT OMIT TO STATE A MATERIAL FACT, THE ABSENCE OF WHICH

 

76

--------------------------------------------------------------------------------


 


MAKES THE INFORMATION CONTAINED HEREIN OR THEREIN MATERIALLY MISLEADING OR
INCOMPLETE.  BORROWERS UNDERSTAND THAT ALL SUCH STATEMENTS, REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED TO HAVE BEEN RELIED UPON BY BANKS AS A MATERIAL
INDUCEMENT TO ESTABLISH THE CREDIT FACILITY.


 


SECTION 4.10.                             BROKERAGE COMMISSIONS.  NO PERSON IS
ENTITLED TO RECEIVE ANY BROKERAGE COMMISSION, FINDER’S FEE OR SIMILAR FEE OR
PAYMENT IN CONNECTION WITH THE EXTENSIONS OF CREDIT CONTEMPLATED BY THIS CREDIT
AGREEMENT.  NO BROKERAGE OR OTHER FEE, COMMISSION OR COMPENSATION IS TO BE PAID
BY BANKS WITH RESPECT TO THE EXTENSIONS OF CREDIT CONTEMPLATED HEREBY AND
BORROWERS AGREE TO INDEMNIFY BANKS AGAINST ANY SUCH CLAIMS FOR BROKERAGE FEES OR
COMMISSIONS AND TO PAY ALL EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES INCURRED BY BANKS IN CONNECTION WITH THE DEFENSE OF ANY ACTION
OR PROCEEDING BROUGHT TO COLLECT ANY SUCH BROKERAGE FEES OR COMMISSIONS.


 


SECTION 4.11.                             NO DEFAULTS.  NO BORROWER HAS RECEIVED
ANY NOTICE, DECLARATION OR SIMILAR CORRESPONDENCE OR COMMUNICATION, ORAL OR
WRITTEN, EVIDENCING, DECLARING OR CLAIMING A VIOLATION OF ANY APPLICABLE LAW
AND/OR REGULATIONS, THE VIOLATION OF WHICH MATERIALLY AND ADVERSELY AFFECTS THE
BUSINESS, FINANCIAL CONDITION OR OPERATIONS OF THE HOTEL/CASINO FACILITIES. 
BORROWERS ARE NOT IN VIOLATION OR DEFAULT (NOR IS THERE ANY WAIVER IN EFFECT
WHICH, IF NOT IN EFFECT, WOULD RESULT IN A VIOLATION OR DEFAULT) IN ANY MATERIAL
AND ADVERSE RESPECT UNDER ANY INDENTURE, EVIDENCE OF INDEBTEDNESS, LOAN OR
FINANCING AGREEMENT OR OTHER AGREEMENT OR INSTRUMENT OF WHATEVER NATURE TO WHICH
THEY ARE A PARTY OR BY WHICH THEY ARE BOUND (EXCEPT FOR ANY DEFAULTS PREVIOUSLY
BROUGHT TO LENDERS’ ATTENTION IN WRITING, FOR WHICH BORROWERS HAVE RECEIVED A
WAIVER FROM REQUISITE LENDERS), A DEFAULT UNDER WHICH WOULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.


 


SECTION 4.12.                             EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974.  NO REPORTABLE EVENT HAS OCCURRED AND IS CONTINUING WITH RESPECT TO
ANY PENSION PLAN UNDER ERISA, THAT GIVES RISE TO LIABILITIES THAT WOULD
CONSTITUTE A MATERIAL ADVERSE CHANGE.


 


SECTION 4.13.                             AVAILABILITY OF UTILITY SERVICES.  ALL
UTILITY SERVICES AND FACILITIES NECESSARY FOR THE HOTEL/CASINO FACILITIES AND
THE COLLATERAL PROPERTIES INCLUDING, WITHOUT LIMITATION, ELECTRICAL, WATER, GAS
AND SEWAGE SERVICES AND FACILITIES ARE AVAILABLE AT THE BOUNDARIES OF THE
COLLATERAL PROPERTIES.


 


SECTION 4.14.                             POLICIES OF INSURANCE.  AS OF THE
CLOSING DATE, EACH OF THE COPIES OF THE DECLARATION PAGES, ORIGINAL BINDERS AND
CERTIFICATES OF INSURANCE EVIDENCING THE POLICIES OF INSURANCE RELATING TO THE
HOTEL/CASINO FACILITIES DELIVERED TO AGENT BANK BY BORROWERS (I) IS A TRUE,
CORRECT AND COMPLETE COPY OF THE RESPECTIVE ORIGINAL THEREOF AS IN EFFECT ON THE
DATE HEREOF, AND NO AMENDMENTS OR MODIFICATIONS OF ANY OF SAID DOCUMENTS OR
INSTRUMENTS NOT INCLUDED IN SUCH COPIES HAVE BEEN MADE, AND (II) HAS NOT BEEN
TERMINATED AND IS IN FULL FORCE AND EFFECT.  BORROWERS ARE NOT IN DEFAULT IN THE

 

77

--------------------------------------------------------------------------------


 


OBSERVANCE OR PERFORMANCE OF THEIR RESPECTIVE OBLIGATIONS UNDER SAID DOCUMENTS
AND INSTRUMENTS, AND BORROWERS HAVE DONE ALL THINGS REQUIRED TO BE DONE AS OF
THE CLOSING DATE TO KEEP UNIMPAIRED THEIR RESPECTIVE RIGHTS THEREUNDER.


 


SECTION 4.15.                             SPACELEASES.  SCHEDULES OF ALL
EXECUTED SPACELEASES PERTAINING TO THE HOTEL/CASINO FACILITIES, OR ANY PORTION
THEREOF, IN EXISTENCE AS OF THE CLOSING DATE, ARE SET FORTH ON SCHEDULES 4.15(A)
AND (B) ATTACHED HERETO.


 


SECTION 4.16.                             EQUIPMENT LEASES AND CONTRACTS. 
SCHEDULES OF ALL EXECUTED EQUIPMENT LEASES AND CONTRACTS PERTAINING TO THE
HOTEL/CASINO FACILITIES OR ANY PORTION THEREOF, IN EXISTENCE AS OF THE CLOSING
DATE, ARE SET FORTH ON SCHEDULES 4.16 (A) AND (B) ATTACHED HERETO.


 


SECTION 4.17.                             GAMING PERMITS AND APPROVALS.  ALL
GAMING PERMITS REQUIRED TO BE HELD BY BORROWERS ARE CURRENT AND IN GOOD STANDING
AND BORROWERS PRESENTLY HOLD ALL GAMING PERMITS NECESSARY FOR THE CONTINUED
OPERATION OF THE HOTEL/CASINO FACILITIES.


 


SECTION 4.18.                             ENVIRONMENTAL CERTIFICATE.  THE
REPRESENTATIONS AND CERTIFICATIONS CONTAINED IN THE ENVIRONMENTAL CERTIFICATE
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 4.19.                             INVESTMENT COMPANY ACT.  EACH BORROWER
IS NEITHER AN “INVESTMENT COMPANY” NOR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 4.20.                             PUBLIC UTILITY HOLDING COMPANY ACT. 
EACH BORROWER IS NEITHER A “HOLDING COMPANY,” NOR A “SUBSIDIARY COMPANY” OF A
“HOLDING COMPANY,” NOR AN “AFFILIATE” OF A “HOLDING COMPANY” NOR OF A
“SUBSIDIARY COMPANY” OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


SECTION 4.21.                             LABOR RELATIONS.  THERE IS NO STRIKE
OR WORK STOPPAGE IN EXISTENCE, OR TO THE BEST KNOWLEDGE OF BORROWERS THREATENED,
INVOLVING ANY BORROWER OR THE HOTEL/CASINO FACILITIES THAT REASONABLY WOULD BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.


 


SECTION 4.22.                             TRADEMARKS, PATENTS, LICENSES,
FRANCHISES, FORMULAS AND COPYRIGHTS.  EXCEPT AS DISCLOSED IN SCHEDULE 4.22, EACH
OF THE BORROWERS OWNS ALL THE PATENTS, TRADEMARKS, PERMITS, SERVICE MARKS, TRADE
NAMES, COPYRIGHTS, LICENSES, FRANCHISES AND FORMULAS, OR HAS A VALID LICENSE OR
SUBLICENSE OF RIGHTS WITH RESPECT TO THE FOREGOING, AND HAS OBTAINED ASSIGNMENTS
OF ALL LEASES AND OTHER RIGHTS OF WHATEVER NATURE, NECESSARY FOR THE PRESENT
CONDUCT OF ITS RESPECTIVE BUSINESSES, WITHOUT ANY KNOWN CONFLICT WITH THE RIGHTS
OF OTHERS WHICH, OR THE FAILURE TO OBTAIN WHICH, AS THE CASE MAY BE, COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE ON THE

 

78

--------------------------------------------------------------------------------


 


BUSINESS, OPERATIONS, PROPERTY, ASSETS OR CONDITION (FINANCIAL OR OTHERWISE) OF
BORROWERS.  EACH OF THE PATENTS, TRADEMARKS, SERVICEMARKS, TRADENAMES AND
COPYRIGHTS OWNED BY BORROWERS UNDER THE COMMON LAW OR WHICH IS REGISTERED WITH
ANY GOVERNMENTAL AUTHORITY IS SET FORTH ON SCHEDULE 4.22, ATTACHED HERETO.


 


SECTION 4.23.                             CONTINGENT LIABILITIES.  AS OF THE
CLOSING DATE, BORROWERS HAVE INCURRED NO MATERIAL CONTINGENT LIABILITIES (ANY
CONTINGENT LIABILITY IN EXCESS OF ONE MILLION DOLLARS ($1,000,000.00) BEING
DEEMED MATERIAL) OTHER THAN THOSE DESCRIBED ON SCHEDULE 4.23.


 


SECTION 4.24.                             SUBSIDIARIES.  AS OF THE CLOSING DATE,
NO MEMBER OF THE BORROWER CONSOLIDATION HAS ANY SUBSIDIARIES THAT ARE NOT
MEMBERS OF THE BORROWER CONSOLIDATION, OTHER THAN THOSE SUBSIDIARIES EXISTING AS
OF THE CLOSING DATE WHICH ARE DESCRIBED ON THE SCHEDULE OF RESTRICTED AND
UNRESTRICTED SUBSIDIARIES ATTACHED HERETO AS SCHEDULE 4.24.


 


SECTION 4.25.                             WOODVIEW LOAN DOCUMENTS, LOGAN
PURCHASE AGREEMENTS, GREEN SHINGLE LOAN DOCUMENTS, SGRI LOAN DOCUMENTS, SCIOTO
MERGER AGREEMENT AND PIDI OPTIONS.

 

79

--------------------------------------------------------------------------------


 


A.                                       THE COPIES OF THE WOODVIEW LOAN
DOCUMENTS AND LOGAN PURCHASE AGREEMENTS WHICH HAVE BEEN DELIVERED TO AGENT BANK
IN ACCORDANCE WITH SECTION 3.21(A) AND (B) ARE TRUE AND CORRECT COPIES OF THE
ORIGINALS THEREOF.


 


B.                                      THE GREEN SHINGLE LOAN DOCUMENTS AND THE
SGRI LOAN DOCUMENTS WHICH HAVE BEEN DELIVERED TO AGENT BANK IN ACCORDANCE WITH
SECTION 3.21(C) AND (D), RESPECTIVELY, ARE ORIGINALS.


 


C.                                       THE COPY OF THE SCIOTO MERGER AGREEMENT
AND ALL OTHER AMENDMENTS, ATTACHMENTS AND ADDENDA WHICH HAVE BEEN DELIVERED TO
AGENT BANK IN ACCORDANCE WITH SECTION 3.21(E) ARE TRUE AND CORRECT COPIES OF THE
ORIGINALS THEREOF.


 


D.                                      THE COPIES OF THE PIDI OPTIONS WHICH
HAVE BEEN DELIVERED TO AGENT BANK IN ACCORDANCE WITH SECTION 3.21(F) ARE TRUE
AND CORRECT COPIES OF THE ORIGINALS THEREOF.


 


E.                                       THE WOODVIEW LOAN DOCUMENTS, LOGAN
PURCHASE AGREEMENT, GREEN SHINGLE LOAN DOCUMENTS, SGRI LOAN DOCUMENTS, SCIOTO
MERGER AGREEMENT AND PIDI OPTIONS ARE ALL IN FULL FORCE AND EFFECT, AND NONE OF
THEM HAVE BEEN AMENDED OR OTHERWISE MODIFIED EXCEPT AS SET FORTH BY DOCUMENTS
DELIVERED TO AGENT BANK IN ACCORDANCE WITH SECTION 3.21.


 


SECTION 4.26.                             PLEDGED STOCK.  THE STOCK CERTIFICATES
DELIVERED TO AGENT BANK IN CONNECTION WITH THE STOCK PLEDGES REPRESENT ONE
HUNDRED PERCENT (100%) OF ALL OF THE ISSUED AND OUTSTANDING STOCK OF MPI, SGLVI,
SGRI, PIDI AND RAI.


 


SECTION 4.27.                             SENIOR UNSECURED INDENTURE.  THE COPY
OF THE SENIOR UNSECURED INDENTURE AND ALL MODIFICATIONS AND AMENDMENTS THERETO
(IF ANY) WHICH HAVE BEEN DELIVERED TO AGENT BANK IN ACCORDANCE WITH SECTION 3.22
IS A TRUE, CORRECT AND COMPLETE COPY OF THE RESPECTIVE ORIGINAL THEREOF, AS IN
EFFECT ON THE CLOSING DATE, AND NO AMENDMENTS OR MODIFICATIONS HAVE BEEN MADE TO
SUCH SENIOR UNSECURED INDENTURE, EXCEPT AS SET FORTH BY DOCUMENTS DELIVERED TO
AGENT BANK IN ACCORDANCE WITH SAID SECTION 3.22 OR OTHERWISE REASONABLY APPROVED
IN WRITING BY REQUISITE LENDERS.  THE SENIOR UNSECURED INDENTURE, AS AMENDED,
HAS NOT BEEN TERMINATED AND IS IN FULL FORCE AND EFFECT.  THE BORROWER
CONSOLIDATION IS NOT IN DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OF ITS
MATERIAL OBLIGATIONS UNDER THE SENIOR UNSECURED INDENTURE AND HAS DONE ALL
THINGS REQUIRED TO BE DONE AS OF THE CLOSING DATE TO KEEP UNIMPAIRED ITS RIGHTS
THEREUNDER.


 


ARTICLE V


 

GENERAL COVENANTS OF BORROWERS

 


TO INDUCE THE BANKS TO ENTER INTO THIS CREDIT AGREEMENT, BORROWERS COVENANT TO
BANKS AS FOLLOWS:

 

80

--------------------------------------------------------------------------------


 


SECTION 5.01.                             FF&E.  THE BORROWER CONSOLIDATION
SHALL FURNISH, FIXTURE AND EQUIP THE HOTEL/CASINO FACILITIES WITH FF&E IT
REASONABLY DEEMS APPROPRIATE FOR THE OPERATION OF THE HOTEL/CASINO FACILITIES. 
ALL FF&E THAT IS PURCHASED AND INSTALLED IN THE HOTEL/CASINO FACILITIES SHALL BE
PURCHASED FREE AND CLEAR OF ANY LIENS, ENCUMBRANCES OR CLAIMS, OTHER THAN
PERMITTED ENCUMBRANCES.


 


SECTION 5.02.                             PERMITS; LICENSES AND LEGAL
REQUIREMENTS.  BORROWERS SHALL COMPLY IN ALL MATERIAL RESPECTS WITH AND KEEP IN
FULL FORCE AND EFFECT, AS AND WHEN REQUIRED, ALL GAMING PERMITS AND ALL MATERIAL
PERMITS, LICENSES AND APPROVALS OBTAINED FROM ANY GOVERNMENTAL AUTHORITIES WHICH
ARE REQUIRED FOR THE OPERATION AND USE OF THE MPI HOTEL/CASINO FACILITIES AND
SGLVI HOTEL/CASINO FACILITY.  BORROWERS SHALL COMPLY IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE MATERIAL EXISTING AND FUTURE LAWS, RULES, REGULATIONS,
ORDERS, ORDINANCES AND REQUIREMENTS OF ALL GOVERNMENTAL AUTHORITIES, AND WITH
ALL RECORDED RESTRICTIONS AFFECTING THE COLLATERAL PROPERTIES.


 


SECTION 5.03.                             PROTECTION AGAINST LIEN CLAIMS. 
BORROWERS SHALL PROMPTLY PAY AND DISCHARGE OR CAUSE TO BE PAID AND DISCHARGED
ALL CLAIMS AND LIENS FOR LABOR DONE AND MATERIALS AND SERVICES SUPPLIED AND
FURNISHED IN CONNECTION WITH THE HOTEL/CASINO FACILITIES IN ACCORDANCE WITH THIS
SECTION 5.03, EXCEPT SUCH CLAIMS AND LIENS, IF ANY, AS ARE BEING CONTESTED IN
GOOD FAITH BY BORROWERS BY APPROPRIATE PROCEEDINGS AND FOR WHICH BORROWERS HAVE
MAINTAINED ADEQUATE RESERVES FOR THE PAYMENT THEREOF IN ACCORDANCE WITH GAAP. 
IF ANY MECHANIC’S LIEN OR MATERIALMAN’S LIEN SHALL BE RECORDED, FILED OR
SUFFERED TO EXIST AGAINST THE COLLATERAL PROPERTIES OR ANY OF THEM OR ANY
INTEREST THEREIN BY REASON OF WORK, LABOR, SERVICES OR MATERIALS SUPPLIED,
FURNISHED OR CLAIMED TO HAVE BEEN SUPPLIED AND FURNISHED IN CONNECTION WITH THE
HOTEL/CASINO FACILITIES, UPON BORROWERS RECEIPT OF WRITTEN NOTICE FROM AGENT
BANK DEMANDING THE RELEASE AND DISCHARGE OF SUCH LIEN, SAID LIEN OR CLAIM SHALL
BE PAID, RELEASED AND DISCHARGED OF RECORD WITHIN NINETY (90) DAYS FOLLOWING ITS
RECEIPT OF SUCH NOTICE, OR, IN LIEU OF SUCH PAYMENT BORROWERS MAY (I) WITH
RESPECT TO THE SGLVI HOTEL/CASINO FACILITY CAUSE SAID MECHANIC’S LIEN OR
MATERIALMAN’S LIEN TO BE RELEASED OF RECORD PURSUANT TO THE PROVISIONS SET FORTH
IN THE NEVADA REVISED STATUTES 108.2413, ET. SEQ., WITHIN ONE HUNDRED TWENTY
(120) DAYS OF THE DATE OF SUCH NOTICE; AND (II) TO THE EXTENT THAT ANY SUCH
MECHANIC’S LIEN OR MATERIALMAN’S LIEN SHALL BE RECORDED, FILED OR SUFFERED TO
EXIST IN THE STATE OF WEST VIRGINIA, BORROWERS SHALL CAUSE SAID MECHANIC’S LIEN
TO BE RELEASED OF RECORD PURSUANT TO A BONDING OR SIMILAR STATUTORY PROCEDURE
UNDER THE LAWS OF THE STATE OF WEST VIRGINIA, WHICH STATUTORY PROCEDURES SHALL
BE REASONABLY ACCEPTABLE TO AGENT BANK AND ACCOMPLISHED WITHIN ONE HUNDRED
TWENTY (120) DAYS OF THE DATE OF SUCH NOTICE, EXCEPT THAT BORROWERS SHALL NOT BE
REQUIRED TO PROVIDE FOR RELEASE OF THE J&J DRYWALL LIEN SO LONG AS THE J&J
DRYWALL INSURANCE COVERAGE REMAINS OF FULL FORCE AND EFFECT AND THE J&J DRYWALL
LIEN CLAIMANT HAS NOT COMMENCED LITIGATION OR OTHER JUDICIAL PROCEEDING FOR THE
ENFORCEMENT OF THE J&J DRYWALL LIEN.

 

81

--------------------------------------------------------------------------------


 


SECTION 5.04.                             LOGAN PROPERTY.


 


A.                                       CONCURRENTLY, OR SUBSTANTIALLY
CONCURRENT, WITH OCCURRENCE OF THE LOGAN PRIMARY PARCEL CLOSING, MPI SHALL
EXECUTE AND DELIVER, OR CAUSE THE EXECUTION AND DELIVERY OF, SUCH DOCUMENTS, AND
TAKE SUCH ACTIONS (INCLUDING WITHOUT LIMITATION THE PURCHASE OF APPROPRIATE
TITLE INSURANCE COVERAGE) AS MAY BE REQUIRED IN THE REASONABLE DISCRETION OF
AGENT BANK IN ORDER TO: (I) MAKE AND COMPLY WITH EACH OF THE NEW ACQUISITION
CERTIFICATIONS, (II) CAUSE THE LOGAN PRIMARY PARCEL TO BE ENCUMBERED AS
COLLATERAL HEREUNDER SUBJECT ONLY TO MPI PERMITTED ENCUMBRANCES; AND
(III) PROVIDE AGENT BANK WITH ADEQUATE ASSURANCES OF SUCH ENCUMBRANCE AND
PRIORITY.


 


B.                                      CONCURRENTLY, OR SUBSTANTIALLY
CONCURRENT, WITH OCCURRENCE OF THE LOGAN FILLY PARCEL CLOSING, MPI SHALL EXECUTE
AND DELIVER, OR CAUSE THE EXECUTION AND DELIVERY OF, SUCH DOCUMENTS, AND TAKE
SUCH ACTIONS (INCLUDING WITHOUT LIMITATION THE PURCHASE OF APPROPRIATE TITLE
INSURANCE COVERAGE) AS MAY BE REQUIRED IN THE REASONABLE DISCRETION OF AGENT
BANK IN ORDER TO: (I) MAKE AND COMPLY WITH EACH OF THE NEW ACQUISITION
CERTIFICATIONS, (II) CAUSE THE LOGAN FILLY PARCEL TO BE ENCUMBERED AS COLLATERAL
HEREUNDER SUBJECT ONLY TO MPI PERMITTED ENCUMBRANCES; AND (III) PROVIDE AGENT
BANK WITH ADEQUATE ASSURANCES OF SUCH ENCUMBRANCE AND PRIORITY.


 


SECTION 5.05.                             NO CHANGE IN CHARACTER OF BUSINESS OR
LOCATION OF CHIEF EXECUTIVE OFFICE.  AT ALL TIMES THROUGHOUT THE TERM OF THE
CREDIT FACILITY (A) THE CHIEF EXECUTIVE OFFICE OF BORROWERS SHALL BE LOCATED AT
STATE ROUTE 2, SOUTH, P.O. BOX 356, CHESTER, WEST VIRGINIA 26034; PROVIDED,
HOWEVER, BORROWERS SHALL BE ENTITLED TO MOVE THEIR CHIEF EXECUTIVE OFFICE TO
ANOTHER LOCATION UPON NO LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO
AGENT BANK, (B) THE HOTEL/CASINO FACILITIES SHALL BE OPERATED BY THE BORROWER
CONSOLIDATION, AND (C) BORROWERS SHALL NOT EFFECT A MATERIAL CHANGE IN THE
NATURE AND CHARACTER OF THE BUSINESS AT THE HOTEL/CASINO FACILITIES AS PRESENTLY
CONDUCTED AND AS PRESENTLY CONTEMPLATED AND DISCLOSED TO BANKS.


 


SECTION 5.06.                             PRESERVATION AND MAINTENANCE OF
PROPERTIES AND ASSETS; ACQUISITION OF ADDITIONAL PROPERTY.


 


A.                                       AT ALL TIMES THROUGHOUT THE TERM OF THE
CREDIT FACILITY, (I) THE BORROWER CONSOLIDATION SHALL OPERATE, MAINTAIN AND
PRESERVE ALL RIGHTS, PRIVILEGES, FRANCHISES, LICENSES, GAMING PERMITS AND OTHER
PROPERTIES AND ASSETS NECESSARY TO CONDUCT ITS BUSINESSES AND THE HOTEL/CASINO
FACILITIES, IN ACCORDANCE WITH ALL APPLICABLE GOVERNMENTAL LAWS, ORDINANCES,
APPROVALS, RULES AND REGULATIONS AND REQUIREMENTS, INCLUDING, BUT NOT LIMITED
TO, ZONING, SANITARY, POLLUTION, BUILDING, ENVIRONMENTAL AND SAFETY LAWS AND
ORDINANCES, RULES AND REGULATIONS PROMULGATED THEREUNDER, AND (II) BORROWERS
SHALL NOT CONSOLIDATE WITH, REMOVE, DEMOLISH, MATERIALLY ALTER, DISCONTINUE THE
USE OF, SELL, TRANSFER, ASSIGN, HYPOTHECATE OR OTHERWISE DISPOSE OF TO ANY
PERSON, ANY PART OF ITS PROPERTIES AND ASSETS NECESSARY FOR THE CONTINUANCE OF
ITS BUSINESS, AS PRESENTLY CONDUCTED AND AS PRESENTLY CONTEMPLATED, OTHER THAN
IN THE NORMAL COURSE OF

 

82

--------------------------------------------------------------------------------


 


BUSINESS, ALTERATIONS OR MODIFICATIONS AS ARE REASONABLY EXPECTED TO INCREASE
THE VALUE OF THE COLLATERAL, OR AS OTHERWISE PERMITTED PURSUANT TO THIS CREDIT
AGREEMENT.


 


B.                                      FURTHERMORE, IN THE EVENT ANY BORROWER,
OR ANY AFFILIATE AND/OR RELATED ENTITY THEREOF, SHALL ACQUIRE ANY OTHER REAL
PROPERTY OR RIGHTS TO THE USE OF REAL PROPERTY WHICH IS: (I) ADJACENT TO ANY OF
THE COLLATERAL PROPERTIES AND USED IN A MATERIAL MANNER IN CONNECTION WITH THE
USE AND/OR OPERATION AT THE COLLATERAL PROPERTIES, THE HOTEL/CASINO FACILITIES,
OR ANY OF THEM, OR (II) IF NOT SO ADJACENT, NECESSARY AND REQUIRED FOR THE USE
AND OPERATION OF SUCH COLLATERAL PROPERTY, HOTEL/CASINO FACILITIES, OR ANY OF
THEM, BORROWERS SHALL CONCURRENTLY WITH THE ACQUISITION OF SUCH REAL PROPERTY OR
THE RIGHTS TO THE USE OF SUCH REAL PROPERTY, EXECUTE OR CAUSE THE EXECUTION OF
SUCH DOCUMENTS AS MAY BE NECESSARY TO ADD SUCH REAL PROPERTY OR RIGHTS TO THE
USE OF REAL PROPERTY AS COLLATERAL UNDER THE BANK FACILITIES, TOGETHER WITH EACH
OF THE NEW ACQUISITION CERTIFICATIONS.


 


C.                                       CONCURRENTLY, OR SUBSTANTIALLY
CONCURRENT WITH CLOSING OF ANY MPI ROUTE 2 CONDEMNATION, AGENT BANK SHALL CAUSE:
(I) ANY MPI ROUTE 2 CONDEMNATION PROPERTY, WHICH WAS SUBJECT TO SUCH MPI ROUTE 2
CONDEMNATION, TO BE RELEASED FROM THE MPI SECURITY DOCUMENTS; AND (II) THE MPI
SECURITY DOCUMENTS TO BE SUBORDINATED TO ANY MPI ROUTE 2 CONDEMNATION EASEMENTS
WHICH WERE SUBJECT TO SUCH MPI ROUTE 2 CONDEMNATION; IN EACH CASE PURSUANT TO
SUCH DOCUMENTATION AND SUBJECT TO SUCH CONDITIONS AS ARE ACCEPTABLE TO AGENT
BANK, IN ITS DISCRETION.


 


SECTION 5.07.                             REPAIR OF PROPERTIES AND ASSETS.  AT
ALL TIMES THROUGHOUT THE TERM OF THE CREDIT FACILITY, BORROWERS SHALL, AT THEIR
OWN COST AND EXPENSE, (A) MAINTAIN, PRESERVE AND KEEP IN A MANNER CONSISTENT
WITH HOTEL AND GAMING CASINO OPERATING PRACTICES, AS THE CASE MAY BE, APPLICABLE
TO HOTEL/CASINO OPERATIONS OPERATING IN THE JURISDICTIONS IN WHICH SUCH
PROPERTIES ARE LOCATED, ITS ASSETS AND PROPERTIES, INCLUDING, BUT NOT LIMITED
TO, THE COLLATERAL PROPERTIES AND ALL FF&E OWNED OR LEASED BY BORROWERS IN GOOD
AND SUBSTANTIAL REPAIR, WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED, (B) FROM TIME TO TIME, MAKE OR CAUSE TO BE MADE, ALL NECESSARY AND
PROPER REPAIRS, REPLACEMENTS, RENEWALS, IMPROVEMENTS AND BETTERMENTS THERETO,
AND (C) FROM TIME TO TIME, MAKE SUCH SUBSTITUTIONS, ADDITIONS, MODIFICATIONS AND
IMPROVEMENTS AS MAY BE NECESSARY AND AS SHALL NOT IMPAIR THE STRUCTURAL
INTEGRITY, OPERATING EFFICIENCY AND ECONOMIC VALUE OF SAID ASSETS AND
PROPERTIES.  ALL ALTERATIONS, REPLACEMENTS, RENEWALS, OR ADDITIONS MADE PURSUANT
TO THIS SECTION 5.07 SHALL BECOME AND CONSTITUTE A PART OF SAID ASSETS AND
PROPERTY AND SUBJECT, INTER ALIA, TO THE PROVISIONS OF SECTION 5.01 AND SUBJECT
TO THE LIEN OF THE LOAN DOCUMENTS.


 


SECTION 5.08.                             FINANCIAL STATEMENTS; REPORTS;
CERTIFICATES AND BOOKS AND RECORDS.  UNTIL CREDIT FACILITY TERMINATION,
BORROWERS SHALL, UNLESS THE AGENT BANK (WITH THE WRITTEN APPROVAL OF THE
REQUISITE LENDERS) OTHERWISE CONSENTS, AT BORROWERS’ SOLE EXPENSE, DELIVER TO
THE AGENT BANK AND EACH OF THE LENDERS A FULL AND COMPLETE

 

83

--------------------------------------------------------------------------------


 


COPY OF EACH OF THE FOLLOWING AND SHALL COMPLY WITH EACH OF THE FOLLOWING
FINANCIAL REQUIREMENTS:


 


A.                                       MONTHLY AND QUARTERLY FINANCIAL
REPORTING.


 

(I)                                     AS SOON AS PRACTICABLE, AND IN ANY EVENT
WITHIN TWENTY (20) DAYS AFTER THE END OF EACH CALENDAR MONTH (INCLUDING THE LAST
CALENDAR MONTH OF EACH FISCAL YEAR), THE CONSOLIDATED AND CONSOLIDATING BALANCE
SHEET, INCOME STATEMENT, STATEMENT OF CASH FLOWS, STATEMENT OF RETAINED EARNINGS
AND OPERATING STATEMENT FOR THE CALENDAR MONTH UNDER REVIEW AND REFLECTING
YEAR-TO-DATE PERFORMANCE OF THE BORROWER CONSOLIDATION AND A COMPARISON OF THE
FINANCIAL PERFORMANCE OF THE BORROWER CONSOLIDATION TO THE PRIOR FISCAL YEAR’S
OPERATIONS AND PROJECTED RESULTS FROM OPERATIONS AT THE HOTEL/CASINO FACILITIES
(IN EACH CASE RECONCILED WITH YEAR END AUDITED STATEMENTS AND COMPARED TO BUDGET
AND PRIOR YEAR PERIOD) OF THE BORROWER CONSOLIDATION ALL IN REASONABLE DETAIL. 
SUCH FINANCIAL STATEMENTS SHALL BE CERTIFIED BY AN AUTHORIZED OFFICER OF THE
BORROWER CONSOLIDATION AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS AND CASH FLOWS OF THE BORROWER CONSOLIDATION IN ACCORDANCE WITH GAAP
(OTHER THAN FOOTNOTE DISCLOSURES) AS AT SUCH DATE AND FOR SUCH PERIODS, SUBJECT
ONLY TO NORMAL YEAR-END ACCRUALS AND AUDIT ADJUSTMENTS;

 

(II)                                  AS SOON AS PRACTICABLE, AND IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER (INCLUDING THE
FOURTH FISCAL QUARTER IN ANY FISCAL YEAR), THE CONSOLIDATED AND CONSOLIDATING
BALANCE SHEET, INCOME STATEMENT, STATEMENT OF CASH FLOWS, STATEMENT OF RETAINED
EARNINGS AND OPERATING STATEMENT FOR THE FISCAL QUARTER UNDER REVIEW AND
REFLECTING YEAR-TO-DATE PERFORMANCE OF THE BORROWER CONSOLIDATION AND A
COMPARISON OF THE FINANCIAL PERFORMANCE OF THE BORROWER CONSOLIDATION TO THE
PRIOR FISCAL YEAR’S OPERATIONS AND PROJECTED RESULTS FROM OPERATIONS AT THE
HOTEL/CASINO FACILITIES (IN EACH CASE RECONCILED WITH YEAR END AUDITED
STATEMENTS AND COMPARED TO BUDGET AND PRIOR YEAR PERIOD) OF THE BORROWER
CONSOLIDATION ALL IN REASONABLE DETAIL.  SUCH FINANCIAL STATEMENTS SHALL BE
CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER CONSOLIDATION AS FAIRLY
PRESENTING THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
BORROWER CONSOLIDATION IN ACCORDANCE WITH GAAP (OTHER THAN FOOTNOTE DISCLOSURES)
AS AT SUCH DATE AND FOR SUCH PERIODS, SUBJECT ONLY TO NORMAL YEAR-END ACCRUALS
AND AUDIT ADJUSTMENTS;

 

84

--------------------------------------------------------------------------------


 


B.                                      PRICING CERTIFICATE.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH
FISCAL QUARTER (INCLUDING THE FOURTH (4TH) FISCAL QUARTER IN ANY FISCAL YEAR), A
PRICING CERTIFICATE IN THE FORM MARKED “EXHIBIT E”, AFFIXED TO THE CREDIT
AGREEMENT AND BY THIS REFERENCE INCORPORATED HEREIN AND MADE A PART HEREOF (THE
“PRICING CERTIFICATE”) SETTING FORTH A PRELIMINARY CALCULATION OF THE LEVERAGE
RATIO AS OF THE LAST DAY OF SUCH FISCAL QUARTER, AND PROVIDING REASONABLE DETAIL
AS TO THE CALCULATION THEREOF, WHICH CALCULATIONS SHALL BE BASED ON THE
PRELIMINARY UNAUDITED FINANCIAL STATEMENTS OF THE BORROWER CONSOLIDATION FOR
SUCH FISCAL QUARTER, AND AS SOON AS PRACTICABLE THEREAFTER, IN THE EVENT OF ANY
MATERIAL VARIANCE IN THE ACTUAL CALCULATION OF THE LEVERAGE RATIO FROM SUCH
PRELIMINARY CALCULATION, A REVISED PRICING CERTIFICATE SETTING FORTH THE ACTUAL
CALCULATION THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT BORROWERS DO NOT
DELIVER A PRICING CERTIFICATE WHEN DUE, THEN UNTIL (BUT ONLY UNTIL) SUCH PRICING
CERTIFICATE IS DELIVERED AS PROVIDED HEREIN, THE LEVERAGE RATIO SHALL BE DEEMED,
FOR THE PURPOSE OF DETERMINING THE APPLICABLE MARGIN, TO BE GREATER THAN 2.5 TO
1.0 AND THE APPLICABLE MARGIN DETERMINED WITH RESPECT THERETO.


 


C.                                       ANNUAL FINANCIAL REPORTING.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER THE END OF EACH
FISCAL YEAR, (I) THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEET, INCOME
STATEMENT, STATEMENT OF RETAINED EARNINGS AND CASH FLOWS (RECONCILED WITH YEAR
END AUDITED STATEMENTS) OF THE BORROWER CONSOLIDATION AS AT THE END OF SUCH
FISCAL YEAR, ALL IN REASONABLE DETAIL.  SUCH FINANCIAL STATEMENTS SHALL BE
PREPARED IN ACCORDANCE WITH GAAP AND SHALL BE ACCOMPANIED BY A REPORT OF
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING SELECTED BY BORROWERS AND
REASONABLY SATISFACTORY TO THE AGENT BANK (IT BEING UNDERSTOOD THAT ERNST &
YOUNG, LLP OR ANY “BIG 5” ACCOUNTING FIRM SHALL BE AUTOMATICALLY DEEMED
SATISFACTORY TO THE AGENT BANK), WHICH REPORT SHALL BE PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED AUDITING STANDARDS AS AT SUCH DATE, AND SHALL NOT BE
SUBJECT TO ANY QUALIFICATIONS OR EXCEPTIONS AS TO THE SCOPE OF THE AUDIT NOR TO
ANY OTHER QUALIFICATION OR EXCEPTION DETERMINED BY THE REQUISITE LENDERS IN
THEIR GOOD FAITH BUSINESS JUDGMENT TO BE ADVERSE TO THE INTERESTS OF THE BANKS. 
SUCH ACCOUNTANTS’ REPORT SHALL BE ACCOMPANIED BY A CERTIFICATE STATING THAT, IN
MAKING THE EXAMINATION PURSUANT TO GENERALLY ACCEPTED AUDITING STANDARDS
NECESSARY FOR THE CERTIFICATION OF SUCH FINANCIAL STATEMENTS AND SUCH REPORT,
SUCH ACCOUNTANTS HAVE OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR, IF, IN THE
OPINION OF SUCH ACCOUNTANTS, ANY SUCH DEFAULT SHALL EXIST, STATING THE NATURE
AND STATUS OF SUCH DEFAULT, AND STATING THAT SUCH ACCOUNTANTS HAVE REVIEWED THE
FINANCIAL COVENANTS AS AT THE END OF SUCH FISCAL YEAR (WHICH SHALL ACCOMPANY
SUCH CERTIFICATE) UNDER SECTIONS 6.01 THROUGH 6.07, HAVE READ SUCH SECTIONS
(INCLUDING THE DEFINITIONS OF ALL DEFINED TERMS USED THEREIN) AND THAT NOTHING
HAS COME TO THE ATTENTION OF SUCH ACCOUNTANTS IN THE COURSE OF SUCH EXAMINATION
THAT WOULD CAUSE THEM TO BELIEVE THAT THE SAME WERE NOT CALCULATED BY THE
BORROWER CONSOLIDATION IN THE MANNER PRESCRIBED BY THIS CREDIT AGREEMENT.  SUCH
FINANCIAL STATEMENTS SHALL BE CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER
CONSOLIDATION IN THE SAME MANNER AS REQUIRED WITH RESPECT TO FINANCIAL
STATEMENTS DELIVERED PURSUANT TO SECTION 5.08(A);

 

85

--------------------------------------------------------------------------------


 


D.                                      BUDGETS AND PROJECTIONS.  AS SOON AS
PRACTICABLE, AND IN ANY EVENT NO LATER THAN FIFTEEN (15) DAYS FOLLOWING THE
COMMENCEMENT OF EACH FISCAL YEAR, A BUDGET (INCLUDING A CAPITAL EXPENDITURE
BUDGET) AND PROJECTION BY FISCAL QUARTER FOR THAT FISCAL YEAR AND BY FISCAL YEAR
FOR THE NEXT FOUR (4) SUCCEEDING FISCAL YEARS, INCLUDING FOR THE FIRST SUCH
FISCAL YEAR, PROJECTED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS, STATEMENTS
OF OPERATIONS AND STATEMENTS OF CASH FLOW AND, FOR THE SECOND (2ND) AND THIRD
(3RD) SUCH FISCAL YEARS, PROJECTED CONSOLIDATED AND CONSOLIDATING CONDENSED
BALANCE SHEETS AND STATEMENTS OF OPERATIONS AND CASH FLOWS, OF THE BORROWER
CONSOLIDATION, ALL IN REASONABLE DETAIL.


 


E.                                       COMPLIANCE CERTIFICATE.  CONCURRENTLY
WITH THE FINANCIAL STATEMENTS AND REPORTS REQUIRED PURSUANT TO SECTIONS
5.08(A)(II) AND 5.08(C), COMPLIANCE CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER;


 


F.                                         SEC REPORTING.  PROMPTLY AFTER THE
SAME ARE AVAILABLE, COPIES OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT
OR OTHER REPORT OR COMMUNICATION THAT SHALL HAVE BEEN SENT TO THE STOCKHOLDERS
OF MTRI, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS
(INCLUDING, WITHOUT LIMITATION, EACH 10Q AND 10K REPORT) AND REGISTRATION
STATEMENTS WHICH MTRI SHALL HAVE FILED OR BE REQUIRED TO FILE WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO
THE BANKS PURSUANT TO OTHER PROVISIONS OF THIS SECTION 5.08.


 


G.                                      BOOKS AND RECORDS.  UNTIL CREDIT
FACILITY TERMINATION, BORROWERS, AND EACH OF THEM, SHALL KEEP AND MAINTAIN
COMPLETE AND ACCURATE BOOKS AND RECORDS IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED.  SUBJECT TO COMPLIANCE WITH ALL APPLICABLE GAMING LAWS AND THE
SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, BORROWERS, AND EACH OF THEM,
SHALL PERMIT BANKS AND ANY AUTHORIZED REPRESENTATIVES OF BANKS TO HAVE
REASONABLE ACCESS TO AND TO INSPECT, EXAMINE AND MAKE COPIES OF THE BOOKS AND
RECORDS, ANY AND ALL ACCOUNTS, DATA AND OTHER DOCUMENTS OF BORROWERS AT ALL
REASONABLE TIMES UPON THE GIVING OF REASONABLE NOTICE OF SUCH INTENT.  IN
ADDITION:  (I) IN THE EVENT OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT, OR (II) IN THE EVENT ANY MATERIAL ADVERSE CHANGE OCCURS, BORROWERS
SHALL PROMPTLY, AND IN ANY EVENT WITHIN THREE (3) DAYS AFTER ACTUAL KNOWLEDGE
THEREOF, NOTIFY AGENT BANK IN WRITING OF SUCH OCCURRENCE; AND


 


H.                                      CONSTRUCTION PROJECTS REPORTING.  ON OR
BEFORE THIRTY (30) DAYS AFTER THE END OF EACH CALENDAR MONTH OCCURRING
SUBSEQUENT TO THE COMMENCEMENT OF CONSTRUCTION OF ANY CONSTRUCTION PROJECT AND
CONTINUING UNTIL FORTY-FIVE (45) DAYS AFTER FINAL COMPLETION OF SUCH
CONSTRUCTION PROJECT, BORROWERS SHALL SUBMIT A WRITTEN REPORT TO AGENT BANK AND
TO LENDERS’ CONSULTANT REPORTING ON THE STATUS OF SUCH CONSTRUCTION, INCLUDING,
WITHOUT LIMITATION, PERCENTAGE OF COMPLETION, LINE ITEM BREAKDOWN OF AMOUNTS
EXPENDED AND AMOUNTS REMAINING TO BE EXPENDED TO COMPLETION AND COMPARISON TO
THE

 

86

--------------------------------------------------------------------------------


 


APPROVED CONSTRUCTION BUDGETS, INCLUDING, WITHOUT LIMITATION, ANY CHANGES,
VARIANCES AND/OR OVERAGES TO THE LINE ITEMS, SCOPE OR TOTAL COSTS OF SUCH
CONSTRUCTION PROJECT.


 


I.                                          OTHER INFORMATION.  UNTIL CREDIT
FACILITY TERMINATION, BORROWERS, AND EACH OF THEM, SHALL FURNISH TO AGENT BANK,
WITH SUFFICIENT COPIES FOR DISTRIBUTION TO EACH OF THE BANKS, ANY FINANCIAL
INFORMATION OR OTHER INFORMATION BEARING ON THE FINANCIAL STATUS OF THE
BORROWERS, OR ANY OF THEM, WHICH IS REASONABLY REQUESTED BY AGENT BANK OR
REQUISITE LENDERS.


 


SECTION 5.09.                             INSURANCE.  UNTIL CREDIT FACILITY
TERMINATION, BORROWERS SHALL OBTAIN, OR CAUSE TO BE OBTAINED, AND SHALL MAINTAIN
OR CAUSE TO BE MAINTAINED WITH RESPECT TO THE COLLATERAL, AT THEIR OWN COST AND
EXPENSE, AND SHALL DEPOSIT WITH AGENT BANK ON OR BEFORE THE CLOSING DATE:


 


A.                                       PROPERTY INSURANCE.  BORROWERS SHALL
MAINTAIN A SPECIAL CAUSES OF LOSS (“ALL RISK” - ISO FORM OR EQUIVALENT), PERILS
POLICY COVERING THE BUILDINGS AND IMPROVEMENTS, AND ANY OTHER PERMANENT
STRUCTURES FOR ONE HUNDRED PERCENT (100%) OF THE REPLACEMENT COST.  BORROWERS
SHALL MAINTAIN A TEN MILLION DOLLAR ($10,000,000.00) LIMIT OF COVERAGE FOR THE
PERILS OF FLOOD AND EARTHQUAKE COVERING THE COLLATERAL.  UPON THE REQUEST OF
AGENT BANK, REPLACEMENT COST FOR INSURANCE PURPOSES WILL BE ESTABLISHED BY AN
INDEPENDENT APPRAISER MUTUALLY SELECTED BY BORROWERS AND AGENT BANK.  THE POLICY
WILL INCLUDE AGREED AMOUNT (WAIVING CO-INSURANCE), REPLACEMENT COST VALUATION
AND BUILDING ORDINANCE ENDORSEMENTS.  THE POLICY WILL INCLUDE A STANDARD
MORTGAGEE CLAUSE (ISO FORM OR EQUIVALENT, I.E. BORROWER’S ACTS WILL NOT IMPAIR
MORTGAGEE’S RIGHT TO RECOVER, EXCLUSIVE PAYMENT OF LOSS TO MORTGAGEE AND
AUTOMATIC NOTICE OF CANCELLATION OR NON-RENEWAL TO MORTGAGEE) AND PROVIDE THAT
ALL LOSSES IN EXCESS OF TWO HUNDRED THOUSAND DOLLARS ($200,000.00) BE ADJUSTED
WITH THE AGENT BANK.  THE BORROWERS WAIVE ANY AND ALL RIGHTS OF SUBROGATION
AGAINST BANKS RESULTING FROM LOSSES TO PROPERTY.


 


B.                                      PERSONAL PROPERTY (INCLUDING MACHINERY,
EQUIPMENT, FURNITURE, FIXTURES, STOCK).  BORROWERS SHALL MAINTAIN A SPECIAL
CAUSES OF LOSS (“ALL RISK”) PERILS PROPERTY COVERAGE FOR ALL PERSONAL PROPERTY
OWNED, LEASED OR FOR WHICH BORROWERS ARE LEGALLY LIABLE.  THE COVERAGE WILL
INCLUDE A LENDERS’ LOSS PAYABLE ENDORSEMENT IN FAVOR OF AGENT BANK.


 

The policy providing real property and personal property coverages, as specified
in 5.09(a) and (b) hereinabove, may include a deductible of no more than
Twenty-Five Thousand Dollars ($25,000.00) for any single occurrence.  Flood and
earthquake deductibles can be no more than Two Hundred Fifty Thousand Dollars
($250,000.00), if a separate deductible applies.

 


C.                                       BUSINESS INTERRUPTION/EXTRA EXPENSE. 
BORROWERS SHALL MAINTAIN COMBINED BUSINESS INTERRUPTION/EXTRA EXPENSE COVERAGE
FOR THE HOTEL/CASINO FACILITIES WITH A LIMIT REPRESENTING NO LESS THAN EIGHTY
PERCENT (80%) OF THE NET PROFIT PLUS

 

87

--------------------------------------------------------------------------------


 


CONTINUING EXPENSES (INCLUDING DEBT SERVICE) FOR THE RACE TRACK, HOTEL AND
CASINO FACILITIES (INCLUDING ALL VIDEO LOTTERY/SLOT OPERATIONS).  SUCH COVERAGE
SHALL INCLUDE AN EXTENSIONS FOR OFF PREMISES POWER LOSSES AT ONE MILLION DOLLARS
($1,000,000.00) AND EXTENDED PERIOD OF INDEMNITY OF ONE HUNDRED EIGHTY (180)
DAYS ENDORSEMENT.  THESE COVERAGES MAY HAVE DEDUCTIBLE OF NO GREATER THAN
TWENTY-FOUR (24) HOURS, OR TWENTY-FIVE THOUSAND ($25,000.00), IF A SEPARATE
DEDUCTIBLE APPLIES.  THIS COVERAGE WILL BE SPECIFICALLY ENDORSED TO INCLUDE
AGENT BANK AS LOSS PAYEE.


 


D.                                      BOILER AND MACHINERY.  BORROWERS SHALL
MAINTAIN A BOILER AND MACHINERY POLICY FOR THE CASINO FACILITIES WRITTEN ON A
COMPREHENSIVE FORM WITH A COMBINED DIRECT AND INDIRECT LIMIT OF NO LESS THAN TEN
MILLION DOLLARS ($10,000,000.00).  THE POLICY SHALL INCLUDE EXTENSIONS FOR
AGREED AMOUNT (WAIVING CO-INSURANCE) AND REPLACEMENT COST VALUATION.  THE POLICY
MAY CONTAIN DEDUCTIBLES OF NO GREATER THAN TEN THOUSAND DOLLARS ($10,000.00)
DIRECT AND TWENTY-FOUR (24) HOURS INDIRECT.


 


E.                                       CRIME INSURANCE.  BORROWERS SHALL
OBTAIN A COMPREHENSIVE CRIME POLICY, INCLUDING THE FOLLOWING COVERAGES:


 

(I)                                     EMPLOYEE DISHONESTY - ONE MILLION
DOLLARS ($1,000,000.00);

 

(II)                                  MONEY AND SECURITIES (INSIDE) - FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00);

 

(III)                               MONEY AND SECURITIES (OUTSIDE) - FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00);

 

(IV)                              DEPOSITOR’S FORGERY - ONE MILLION DOLLARS
($1,000,000.00);

 

(V)                                 COMPUTER FRAUD - ONE MILLION DOLLARS
($1,000,000.00).

 

The policy must be amended so that money is defined to include “tokens and
chips” (as defined in Regulation 12.010 of the Nevada Gaming Authorities).  The
policy may contain deductibles of no greater than Twenty-Five Thousand Dollars
($25,000,000.00) for all coverages listed above.

 


F.                                         COMMERCIAL GENERAL LIABILITY (1998
FORM OR EQUIVALENT).  BORROWERS SHALL MAINTAIN A COMMERCIAL GENERAL LIABILITY
POLICY WITH A ONE MILLION DOLLAR ($1,000,000.00) COMBINED SINGLE LIMIT FOR
BODILY INJURY AND PROPERTY DAMAGE, INCLUDING PRODUCTS LIABILITY, CONTRACTUAL
LIABILITY, AND ALL STANDARD POLICY FORM EXTENSIONS.  THE

 

88

--------------------------------------------------------------------------------


 


POLICY MUST PROVIDE A TWO MILLION DOLLAR ($2,000,000.00) GENERAL AGGREGATE (PER
LOCATION, IF MULTI-LOCATION RISK) AND BE WRITTEN ON AN “OCCURRENCE FORM”.  THE
POLICY WILL ALSO INCLUDE EXTENSIONS FOR LIQUOR LEGAL LIABILITY, EMPLOYEE
BENEFITS LEGAL LIABILITY, INNKEEPERS LEGAL AND SAFE DEPOSIT LEGAL COVERAGES AND
SPECTATOR LIABILITY COVERAGES (IF NECESSARY, A SEPARATE POLICY CAN BE SECURED
FOR SPECTATOR LIABILITY).  IF THE GENERAL LIABILITY POLICY CONTAINS A
SELF-INSURED RETENTION, IT SHALL BE NO GREATER THAN TEN THOUSAND DOLLARS
($10,000.00) PER OCCURRENCE, WITH AN AGGREGATE RETENTION OF NO MORE THAN TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00), INCLUDING EXPENSES.


 

The policy shall be endorsed to include Agent Bank as an additional insured on
behalf of the Banks.  Definition of additional insured shall include all
officers, directors, employees, agents and representatives of the additional
insured.  The coverage for additional insured shall apply on a primary basis
irrespective of any other insurance whether collectible or not (ISO Form
#CG20261185 Additional Insured - Designated Person or Organization, or
Equivalent).

 


G.                                      CARE, CUSTODY AND CONTROL LIABILITY. 
BORROWERS SHALL MAINTAIN A CARE, CUSTODY AND CONTROL LIABILITY POLICY WITH A
SINGLE LIMIT OF NO LESS THAN ONE HUNDRED THOUSAND DOLLARS ($100,000.00) (EACH
HORSE)/ONE MILLION DOLLARS ($1,000,000.00) (IN THE AGGREGATE) PER OCCURRENCE FOR
ANY INJURY, DAMAGE OR DEATH TO HORSES IN THE CARE, CUSTODY AND CONTROL OF THE
BORROWERS.  THE AGENT BANK SHALL BE INCLUDED AS AN ADDITIONAL INSURED UNDER SUCH
POLICY.


 


H.                                      AUTOMOBILE.  BORROWERS SHALL MAINTAIN A
COMPREHENSIVE AUTOMOBILE LIABILITY INSURANCE POLICY WRITTEN UNDER COVERAGE
“SYMBOL 1”, PROVIDING A ONE MILLION DOLLAR ($1,000,000.00) COMBINED SINGLE LIMIT
FOR BODILY INJURY AND PROPERTY DAMAGE COVERING ALL OWNED, NON-OWNED AND HIRED
VEHICLES OF THE BORROWERS.  IF THE POLICY CONTAINS A SELF INSURED RETENTION IT
SHALL BE NO GREATER THAN TEN THOUSAND DOLLARS ($10,000.00) PER OCCURRENCE WITH
AN AGGREGATE RETENTION OF NO MORE THAN TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00), INCLUDING EXPENSES.  THE FOLLOWING ADDITIONAL COVERAGES MUST BE
PURCHASED BY BORROWERS:


 

(I)                                     GARAGE LIABILITY.  A ONE MILLION DOLLAR
($1,000,000.00) COMBINED SINGLE LIMIT FOR BODILY AND PROPERTY DAMAGE FOR THE
GARAGE OPERATION.

 

(II)                                  GARAGEKEEPERS LEGAL LIABILITY.  FIVE
HUNDRED THOUSAND DOLLAR ($500,000.00) LIMIT FOR COMPREHENSIVE AND COLLISION
COVERAGES FOR PHYSICAL DAMAGE TO VEHICLES IN THE BORROWERS’ CARE, CUSTODY AND
CONTROL.  THE POLICY CAN BE SUBJECT TO A DEDUCTIBLE OF NO GREATER THAN TWO
THOUSAND FIVE HUNDRED DOLLARS ($2,500.00) FOR EACH AUTO AND TEN THOUSAND DOLLARS
($10,000.00) FOR EACH LOSS.

 

89

--------------------------------------------------------------------------------


 


I.                                          WORKERS COMPENSATION AND EMPLOYERS
LIABILITY INSURANCE.  BORROWERS SHALL MAINTAIN A STANDARD WORKERS COMPENSATION
POLICY COVERING THE STATES OF NEVADA, WEST VIRGINIA (AS WEST VIRGINIA IS A
MONOPOLISTIC STATE COVERAGE MUST BE SECURED THROUGH THE STATE FUND) AND ANY
OTHER STATE WHERE THE COMPANY IS OPERATING, INCLUDING EMPLOYERS LIABILITY
COVERAGE SUBJECT TO A LIMIT OF NO LESS THAN ONE MILLION DOLLARS ($1,000,000.00)
EACH EMPLOYEE, ONE MILLION DOLLARS ($1,000,000.00) EACH ACCIDENT, ONE MILLION
DOLLARS ($1,000,000.00) POLICY LIMIT.  THE POLICY SHALL INCLUDE ENDORSEMENTS FOR
VOLUNTARY COMPENSATION, STOP GAP LIABILITY, LONG-SHOREMAN’S AND HARBORS WORKMANS
COMPENSATION ACT AND MARITIME COVERAGES (AS APPLICABLE).  IF THE BORROWERS HAVE
ELECTED TO SELF-INSURE WORKERS COMPENSATION COVERAGE IN THE STATE OF NEVADA (OR
ANY OTHER STATE), THE AGENT BANK MUST BE FURNISHED WITH A COPY OF THE
CERTIFICATE FROM THE STATE(S) PERMITTING SELF-INSURANCE AND EVIDENCE OF A STOP
LOSS EXCESS WORKERS COMPENSATION POLICY WITH A SPECIFIC RETENTION OF NO GREATER
THAN ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00) PER OCCURRENCE.


 


J.                                          RETENTION.  IF BORROWERS’ GENERAL
LIABILITY AND AUTOMOBILE POLICIES INCLUDE A SELF-INSURED RETENTION, IT IS AGREED
AND FULLY UNDERSTOOD THAT BORROWERS ARE SOLELY RESPONSIBLE FOR PAYMENT OF ALL
AMOUNTS DUE WITHIN SAID SELF-INSURED RETENTIONS.  ANY INDEMNIFICATION/HOLD
HARMLESS PROVISION IS EXTENDED TO COVER ALL LIABILITIES ASSOCIATED WITH SAID
SELF-INSURED RETENTIONS.


 


K.                                       UMBRELLA LIABILITY.  AN UMBRELLA
LIABILITY POLICY SHALL BE PURCHASED WITH A LIMIT OF NOT LESS THAN FIFTY MILLION
DOLLARS ($50,000,000.00) PROVIDING EXCESS COVERAGE OVER ALL LIMITS AND COVERAGES
INDICATED IN PARAGRAPHS (F), (H) AND (I) ABOVE.  THE LIMITS CAN BE OBTAINED BY A
COMBINATION OF PRIMARY AND EXCESS UMBRELLA POLICIES, PROVIDED THAT ALL LAYERS
FOLLOW FORM WITH THE UNDERLYING POLICIES INDICATED IN (F), (H) AND (I) ARE
WRITTEN ON AN “OCCURRENCE” FORM.  THIS POLICY SHALL BE ENDORSED TO INCLUDE THE
AGENT BANK AS AN ADDITIONAL INSURED ON BEHALF OF THE BANKS, IN THE SAME MANNER
SET FORTH IN SECTION 5.09(F) HEREINABOVE.


 


L.                                          KEY MAN LIFE INSURANCE.  THE
BORROWER CONSOLIDATION SHALL MAINTAIN KEY-MAN LIFE INSURANCE ON THE LIFE OF
ARNEAULT IN AN AGGREGATE AMOUNT OF NO LESS THAN EIGHT MILLION DOLLARS
($8,000,000.00).  EACH SUCH KEY MAN LIFE INSURANCE POLICY OR POLICIES SHALL
DESIGNATE MTRI AS THE BENEFICIARY THEREOF AND SHALL PROVIDE THAT WRITTEN NOTICE
SHALL BE GIVEN TO AGENT BANK NO LESS THAN THIRTY (30) DAYS PRIOR TO ANY
CANCELLATION OR TERMINATION THEREOF.


 


M.                                    RATINGS.  ALL POLICIES INDICATED ABOVE
SHALL BE WRITTEN WITH INSURANCE COMPANIES LICENSED AND ADMITTED TO DO BUSINESS
IN ALL STATES WHERE THE BORROWER CONSOLIDATION, OR ANY OF THEM, IS OPERATING AND
SHALL BE RATED NO LOWER THAN “A XII” IN THE MOST RECENT ADDITION OF A.M. BEST’S
AND “AA” IN THE MOST RECENT EDITION OF STANDARD & POOR’S, OR SUCH OTHER CARRIER
REASONABLY ACCEPTABLE TO AGENT BANK.  ALL POLICIES DISCUSSED ABOVE SHALL BE
ENDORSED TO PROVIDE THAT IN THE EVENT OF A

 

90

--------------------------------------------------------------------------------


 


CANCELLATION, NON-RENEWAL OR MATERIAL MODIFICATION, AGENT BANK SHALL RECEIVE
THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF.  THE BORROWERS SHALL FURNISH
AGENT BANK WITH CERTIFICATES OF INSURANCE EXECUTED BY AN AUTHORIZED AGENT
EVIDENCING COMPLIANCE WITH ALL INSURANCE PROVISIONS DISCUSSED ABOVE ON AN ANNUAL
BASIS.  THE BORROWERS SHALL ALSO FURNISH ACTUAL POLICY ENDORSEMENTS EVIDENCING
APPROPRIATE STATUS OF AGENT BANK (AS MORTGAGEE, LOSS PAYEE AND ADDITIONAL
INSURED).  CERTIFICATES OF INSURANCE EXECUTED BY AN AUTHORIZED AGENT OF EACH
CARRIER PROVIDING INSURANCE EVIDENCING CONTINUATION OF ALL COVERAGES WILL BE
PROVIDED ON THE CLOSING DATE AND ANNUALLY ON OR BEFORE TEN (10) DAYS PRIOR TO
THE EXPIRATION OF EACH POLICY.  ALL CERTIFICATES AND OTHER NOTICES RELATED TO
THE INSURANCE PROGRAM SHALL BE DELIVERED TO AGENT BANK CONCURRENTLY WITH THE
DELIVERY OF SUCH CERTIFICATES OR NOTICES TO SUCH CARRIER OR TO BORROWERS, OR ANY
OF THEM, AS APPLICABLE.


 


N.                                      OTHER COVERAGE.  ANY OTHER INSURANCE
REASONABLY REQUESTED BY AGENT BANK OR REQUISITE LENDERS IN SUCH AMOUNT AND
COVERING SUCH RISKS AS MAY BE REASONABLY REQUIRED AND CUSTOMARY IN THE RACE
TRACK HOTEL/CASINO INDUSTRY IN THE GENERAL LOCATION OF THE HOTEL/CASINO
FACILITIES.  APPROVAL OF ANY INSURANCE BY AGENT BANK SHALL NOT BE A
REPRESENTATION OF SOLVENCY OF ANY INSURER OR SUFFICIENCY OF ANY COVERAGE
REQUIRED UNDER THIS CREDIT AGREEMENT.  ALL REQUIREMENTS ARE CONSIDERED MINIMUM
IN TERMS OF THE PURCHASE AND MAINTENANCE OF INSURANCE UNDER THIS CREDIT
AGREEMENT.


 


SECTION 5.10.                             TAXES.  THROUGHOUT THE TERM OF THE
CREDIT FACILITY, BORROWERS SHALL PREPARE AND TIMELY FILE OR CAUSE TO BE PREPARED
AND TIMELY FILED ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO BE FILED
BY IT, AND BORROWERS SHALL PAY AND DISCHARGE PRIOR TO DELINQUENCY ALL TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT, OR IN
RESPECT OF ANY OF ANY OF ITS PROPERTIES AND ASSETS EXCEPT SUCH TAXES,
ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES OR LEVIES, IF ANY, AS ARE BEING
CONTESTED IN GOOD FAITH BY BORROWERS IN THE MANNER WHICH IS SET FORTH FOR SUCH
CONTESTS BY SECTION 4.07 HEREIN.


 


SECTION 5.11.                             PERMITTED ENCUMBRANCES ONLY.  AT ALL
TIMES THROUGHOUT THE TERM OF THE CREDIT FACILITY, BORROWERS SHALL NOT CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY MORTGAGE, DEED OF TRUST, PLEDGE, LIEN,
SECURITY INTEREST, ENCUMBRANCE, ATTACHMENT, LEVY, DISTRAINT, OR OTHER JUDICIAL
PROCESS AND BURDENS OF EVERY KIND AND NATURE EXCEPT THE PERMITTED ENCUMBRANCES
ON OR WITH RESPECT TO THE COLLATERAL, EXCEPT (A) WITH RESPECT TO MATTERS
DESCRIBED IN SECTIONS 5.03 AND 5.10 SUCH ITEMS AS ARE BEING CONTESTED IN THE
MANNER DESCRIBED THEREIN, AND (B) WITH RESPECT TO ANY OTHER ITEMS, IF ANY, AS
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH
BORROWERS HAVE MAINTAINED ADEQUATE RESERVES FOR THE PAYMENT THEREOF.


 


SECTION 5.12.                             ADVANCES.  AT ANY TIME DURING THE TERM
OF THE CREDIT FACILITY, IF BORROWERS SHOULD FAIL (A) TO PERFORM OR OBSERVE, OR
(B) TO CAUSE TO BE PERFORMED OR OBSERVED, ANY COVENANT OR OBLIGATION OF
BORROWERS UNDER THIS CREDIT

 

91

--------------------------------------------------------------------------------


 


AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THEN AGENT BANK, UPON THE GIVING
OF REASONABLE NOTICE MAY (BUT SHALL BE UNDER NO OBLIGATION TO) TAKE SUCH STEPS
AS ARE NECESSARY TO REMEDY ANY SUCH NON-PERFORMANCE OR NON-OBSERVANCE AND
PROVIDE FOR PAYMENT THEREOF.  ALL AMOUNTS ADVANCED BY AGENT BANK OR LENDERS
PURSUANT TO THIS SECTION 5.12 SHALL BECOME AN ADDITIONAL OBLIGATION OF BORROWERS
TO LENDERS SECURED BY THE DEEDS OF TRUST AND OTHER LOAN DOCUMENTS, SHALL
CONSTITUTE A MANDATORY COMMITMENT REDUCTION UNTIL REPAID AND SHALL BECOME DUE
AND PAYABLE BY BORROWERS ON THE NEXT INTEREST PAYMENT DATE, TOGETHER WITH
INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE DEFAULT RATE (SUCH INTEREST TO
BE CALCULATED FROM THE DATE OF SUCH ADVANCEMENT TO THE DATE OF PAYMENT THEREOF
BY BORROWERS).


 


SECTION 5.13.                             FURTHER ASSURANCES.  BORROWERS WILL
DO, EXECUTE, ACKNOWLEDGE AND DELIVER, OR CAUSE TO BE DONE, EXECUTED,
ACKNOWLEDGED AND DELIVERED, SUCH AMENDMENTS OR SUPPLEMENTS HERETO OR TO ANY OF
THE LOAN DOCUMENTS AND SUCH FURTHER DOCUMENTS, INSTRUMENTS AND TRANSFERS AS
REQUISITE LENDER OR AGENT BANK MAY REASONABLY REQUIRE FOR THE CURING OF ANY
DEFECT IN THE EXECUTION OR ACKNOWLEDGEMENT HEREOF OR IN ANY OF THE LOAN
DOCUMENTS, OR IN THE DESCRIPTION OF THE COLLATERAL PROPERTIES OR OTHER
COLLATERAL OR FOR THE PROPER EVIDENCING OF GIVING NOTICE OF EACH LIEN OR
SECURITY INTEREST SECURING REPAYMENT OF THE CREDIT FACILITY.  FURTHER, UPON THE
EXECUTION AND DELIVERY OF THE DEEDS OF TRUST AND EACH OF THE LOAN DOCUMENTS AND
THEREAFTER, FROM TIME TO TIME, BORROWERS SHALL CAUSE THE DEEDS OF TRUST AND EACH
OF THE LOAN DOCUMENTS AND EACH AMENDMENT AND SUPPLEMENT THERETO TO BE FILED,
REGISTERED AND RECORDED AND TO BE REFILED, RE-REGISTERED AND RE-RECORDED IN SUCH
MANNER AND IN SUCH PLACES AS MAY BE REASONABLY REQUIRED BY THE REQUISITE LENDERS
OR AGENT BANK, IN ORDER TO PUBLISH NOTICE OF AND FULLY PROTECT THE LIENS OF THE
DEEDS OF TRUST AND THE LOAN DOCUMENTS AND TO PROTECT OR CONTINUE TO PERFECT THE
SECURITY INTERESTS CREATED BY THE DEEDS OF TRUST AND LOAN DOCUMENTS IN THE
COLLATERAL PROPERTIES AND COLLATERAL AND TO PERFORM OR CAUSE TO BE PERFORMED
FROM TIME TO TIME ANY OTHER ACTIONS REQUIRED BY LAW AND EXECUTE OR CAUSE TO BE
EXECUTED ANY AND ALL INSTRUMENTS OF FURTHER ASSURANCE THAT MAY BE NECESSARY FOR
SUCH PUBLICATION, PERFECTION, CONTINUATION AND PROTECTION.


 


SECTION 5.14.                             INDEMNIFICATION.  BORROWERS AGREE TO
AND DO HEREBY JOINTLY AND SEVERALLY INDEMNIFY, PROTECT, DEFEND AND SAVE HARMLESS
AGENT BANK AND EACH OF THE BANKS AND THEIR RESPECTIVE TRUSTEES, OFFICERS,
EMPLOYEES, AGENTS, ATTORNEYS AND SHAREHOLDERS (INDIVIDUALLY AN “INDEMNIFIED
PARTY” AND COLLECTIVELY THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
LOSSES, DAMAGES, EXPENSES OR LIABILITIES OF ANY KIND OR NATURE FROM ANY SUITS,
CLAIMS, OR DEMANDS, INCLUDING REASONABLE COUNSEL FEES INCURRED IN INVESTIGATING
OR DEFENDING SUCH CLAIM, SUFFERED BY ANY OF THEM AND CAUSED BY, RELATING TO,
ARISING OUT OF, RESULTING FROM, OR IN ANY WAY CONNECTED WITH THIS CREDIT
AGREEMENT, WITH ANY OTHER LOAN DOCUMENT OR WITH THE TRANSACTIONS CONTEMPLATED
HEREIN AND THEREBY; PROVIDED, HOWEVER, BORROWERS SHALL NOT BE OBLIGATED TO
INDEMNIFY, PROTECT, DEFEND OR SAVE HARMLESS AN INDEMNIFIED PARTY IF, AND TO THE
EXTENT, THE LOSS, DAMAGE, EXPENSE OR LIABILITY WAS CAUSED BY (A) THE GROSS
NEGLIGENCE OR INTENTIONAL MISCONDUCT OF

 

92

--------------------------------------------------------------------------------


 


SUCH INDEMNIFIED PARTY, OR (B) THE BREACH OF THIS CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY SUCH INDEMNIFIED PARTY OR THE BREACH OF ANY LAWS, RULES OR
REGULATION BY SUCH INDEMNIFIED PARTY (OTHER THAN THOSE BREACHES OF LAWS ARISING
FROM ANY BORROWERS’ DEFAULT).  IN CASE ANY ACTION SHALL BE BROUGHT AGAINST ANY
INDEMNIFIED PARTY BASED UPON ANY OF THE ABOVE AND IN RESPECT TO WHICH INDEMNITY
MAY BE SOUGHT AGAINST BORROWERS, AGENT BANK SHALL PROMPTLY NOTIFY BORROWERS IN
WRITING, AND BORROWERS SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE
EMPLOYMENT OF COUNSEL SELECTED BY BORROWERS AND REASONABLY SATISFACTORY TO
INDEMNIFIED PARTY, THE PAYMENT OF ALL COSTS AND EXPENSES AND THE RIGHT TO
NEGOTIATE AND CONSENT TO SETTLEMENT UPON THE CONSENT OF THE INDEMNIFIED PARTY. 
UPON REASONABLE DETERMINATION MADE BY INDEMNIFIED PARTY THAT SUCH COUNSEL WOULD
HAVE A CONFLICT REPRESENTING SUCH INDEMNIFIED PARTY AND BORROWERS, THE
APPLICABLE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN
ANY SUCH ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF.  BORROWERS SHALL NOT
BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION EFFECTED WITHOUT THEIR CONSENT,
BUT IF SETTLED WITH BORROWERS’ CONSENT, OR IF THERE BE A FINAL JUDGMENT FOR THE
CLAIMANT IN ANY SUCH ACTION, BORROWERS AGREE TO INDEMNIFY, DEFEND AND SAVE
HARMLESS SUCH INDEMNIFIED PARTIES FROM AND AGAINST ANY LOSS OR LIABILITY BY
REASON OF SUCH SETTLEMENT OR JUDGMENT.  THE PROVISIONS OF THIS SECTION 5.14
SHALL SURVIVE THE TERMINATION OF THIS CREDIT AGREEMENT AND THE REPAYMENT OF THE
CREDIT FACILITY AND THE ASSIGNMENT OR SUBPARTICIPATION OF ALL OR ANY PORTION OF
THE SYNDICATION INTEREST HELD BY ANY LENDER PURSUANT TO SECTION 11.10.


 


SECTION 5.15.                             INSPECTION OF THE COLLATERAL AND
APPRAISAL.  AT ALL TIMES DURING THE TERM OF THE CREDIT FACILITY AND SUBJECT TO
COMPLIANCE WITH ALL APPLICABLE GAMING LAWS, BORROWERS SHALL PROVIDE OR CAUSE TO
BE PROVIDED TO BANKS AND ANY AUTHORIZED REPRESENTATIVES OF BANKS, ACCOMPANIED BY
REPRESENTATIVES OF BORROWERS, THE REASONABLE RIGHT OF ENTRY AND FREE ACCESS TO
THE COLLATERAL PROPERTIES TO INSPECT SAME ON REASONABLE PRIOR NOTICE TO
BORROWERS.  PROVIDED, HOWEVER, LENDERS SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO AVOID UNDUE INTERFERENCE WITH BORROWERS’ BUSINESS OPERATIONS.  IF AT ANY TIME
ANY QUALIFIED APPRAISAL OF THE COLLATERAL PROPERTIES, OR ANY OF THEM, IS
REQUIRED TO BE MADE BY ANY BANKING REGULATORY AUTHORITY OR DETERMINED TO BE
NECESSARY BY AGENT BANK OR REQUISITE LENDERS AFTER THE OCCURRENCE OF AN EVENT OF
DEFAULT, BORROWERS AGREE TO PAY ALL FEES, COSTS AND EXPENSES INCURRED BY AGENT
BANK IN CONNECTION WITH THE PREPARATION OF SUCH QUALIFIED APPRAISAL.


 


SECTION 5.16.                             COMPLIANCE WITH OTHER LOAN DOCUMENTS. 
BORROWERS SHALL COMPLY WITH EACH AND EVERY TERM, CONDITION AND AGREEMENT
CONTAINED IN THE LOAN DOCUMENTS INCLUDING, WITHOUT LIMITATION, THE ENVIRONMENTAL
CERTIFICATE AND ALL OF THE SECURITY DOCUMENTATION.


 


SECTION 5.17.                             SUITS OR ACTIONS AFFECTING BORROWERS. 
THROUGHOUT THE TERM OF THE CREDIT FACILITY, BORROWERS SHALL PROMPTLY ADVISE
AGENT BANK IN WRITING WITHIN TEN (10) DAYS AFTER BORROWERS OBTAIN KNOWLEDGE OF
(A) ANY CLAIMS, LITIGATION, PROCEEDINGS OR DISPUTES (WHETHER OR NOT PURPORTEDLY
ON BEHALF OF BORROWERS) AGAINST, OR TO THE ACTUAL

 

93

--------------------------------------------------------------------------------


 


KNOWLEDGE OF BORROWERS, THREATENED OR AFFECTING BORROWERS WHICH, IF ADVERSELY
DETERMINED, WOULD RESULT IN A MATERIAL ADVERSE CHANGE IN THE COLLATERAL
PROPERTIES OR THE BUSINESS, OPERATIONS OR FINANCIAL CONDITIONS OF BORROWERS, (B)
ANY MATERIAL LABOR CONTROVERSY RESULTING IN OR THREATENING TO RESULT IN A STRIKE
AGAINST ANY OF THE COLLATERAL PROPERTIES OR HOTEL/CASINO FACILITIES, OR (C) ANY
PROPOSAL BY ANY GOVERNMENTAL AUTHORITY TO ACQUIRE ANY OF THE MATERIAL ASSETS OR
BUSINESS OF BORROWERS.


 


SECTION 5.18.                             CONSENTS OF AND NOTICE TO GAMING
AUTHORITIES.


 


A.                                       BORROWERS SHALL MAKE ALL NECESSARY
APPLICATIONS TO AND PROCURE ALL NECESSARY CONSENTS AND APPROVALS OF THE
APPLICABLE GAMING AUTHORITIES TO THE: (I) PLEDGE OF THE STOCK OF MPI, SGLVI,
SGRI, PIDI AND RAI PURSUANT TO THE STOCK PLEDGES, (II) THE RESTRICTIONS ON
TRANSFER AND HYPOTHECATION OF THE STOCK OF MPI, SGLVI, SGRI, PIDI AND RAI
CONTAINED IN SECTIONS 6.12(A) AND 7.01(S), AND (III) THE TERMS SET FORTH IN THE
CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS, TO THE EXTENT WHICH MAY BE
REQUIRED BY THE WEST VIRGINIA GAMING AUTHORITIES; AND


 


B.                                      BORROWERS SHALL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE STATUTES, RULES AND REGULATIONS REQUIRING REPORTS
AND DISCLOSURES TO ALL APPLICABLE GAMING AUTHORITIES, INCLUDING, BUT NOT LIMITED
TO, REPORTING THIS CREDIT FACILITY TRANSACTION, WITHIN THE TIME PERIOD REQUIRED
BY REGULATION 8.130(2) OF THE REGULATIONS OF NEVADA GAMING COMMISSION AND STATE
GAMING CONTROL BOARD AND AS MAY BE REQUIRED BY THE WEST VIRGINIA GAMING
AUTHORITIES.


 


SECTION 5.19.                             TRADENAMES, TRADEMARKS AND
SERVICEMARKS.  BORROWERS SHALL NOT ASSIGN OR IN ANY OTHER MANNER ALIENATE THEIR
RESPECTIVE INTERESTS IN ANY MATERIAL TRADENAMES, TRADEMARKS OR SERVICEMARKS
RELATING OR PERTAINING TO THE HOTEL/CASINO FACILITIES DURING THE TERM OF THE
CREDIT FACILITY.  NO BORROWER SHALL CHANGE ITS NAME WITHOUT FIRST GIVING AT
LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO AGENT BANK.


 


SECTION 5.20.                             NOTICE OF HAZARDOUS MATERIALS.  WITHIN
TEN (10) DAYS AFTER AN EXECUTIVE OFFICER OF ANY OF THE BORROWERS SHALL HAVE
OBTAINED ACTUAL KNOWLEDGE THEREOF, BORROWERS SHALL PROMPTLY ADVISE AGENT BANK
AND EACH OF THE LENDERS IN WRITING OF AND DELIVER A COPY OF: (A) ANY AND ALL
ENFORCEMENT, CLEAN-UP, REMOVAL OR OTHER GOVERNMENTAL OR REGULATORY ACTIONS
INSTITUTED OR THREATENED BY ANY GOVERNMENTAL AGENCY PURSUANT TO ANY APPLICABLE
FEDERAL, STATE OR LOCAL LAWS, ORDINANCES OR REGULATIONS RELATING TO ANY
HAZARDOUS MATERIALS (AS DEFINED IN THE ENVIRONMENTAL CERTIFICATE) AFFECTING THE
COLLATERAL PROPERTIES (“HAZARDOUS MATERIALS LAWS”); (B) ALL WRITTEN CLAIMS MADE
OR THREATENED BY ANY THIRD PARTY AGAINST BORROWERS, THE COLLATERAL PROPERTIES,
THE HOTEL/CASINO FACILITIES, OR ANY OF THEM, RELATING TO DAMAGE, CONTRIBUTION,
COST RECOVERY COMPENSATION, LOSS OR INJURY RESULTING FROM ANY HAZARDOUS
MATERIALS (THE MATTERS SET FORTH IN CLAUSES (A) AND (B) ABOVE ARE HEREINAFTER
REFERRED TO AS “HAZARDOUS MATERIALS CLAIMS”); AND (C) THE DISCOVERY OF ANY
OCCURRENCE OR CONDITION ON ANY REAL PROPERTY ADJOINING OR IN THE VICINITY OF THE
COLLATERAL PROPERTIES, THE HOTEL/CASINO FACILITIES, OR ANY

 

94

--------------------------------------------------------------------------------


 


OF THEM, THAT COULD CAUSE ANY BORROWER OR ANY PART THEREOF TO BE HELD LIABLE
UNDER THE PROVISIONS OF, OR TO BE OTHERWISE SUBJECT TO ANY RESTRICTIONS ON THE
OWNERSHIP, OCCUPANCY, TRANSFERABILITY OR USE OF THE COLLATERAL PROPERTIES OR THE
HOTEL/CASINO FACILITIES UNDER, ANY HAZARDOUS MATERIALS LAWS.


 


SECTION 5.21.                             COMPLIANCE WITH ACCESS LAWS.


 


A.                                       BORROWERS AGREE THAT BORROWERS, THE
HOTEL/CASINO FACILITIES AND THE COLLATERAL PROPERTIES SHALL AT ALL TIMES
STRICTLY COMPLY WITH THE REQUIREMENTS OF THE AMERICANS WITH DISABILITIES ACT OF
1990; THE FAIR HOUSING AMENDMENTS ACT OF 1988; AND OTHER FEDERAL, STATE OR LOCAL
LAWS OR ORDINANCES RELATED TO DISABLED ACCESS; OR ANY STATUTE, RULE, REGULATION,
ORDINANCE, ORDER OF GOVERNMENTAL AUTHORITIES, OR ORDER OR DECREE OF ANY COURT
ADOPTED OR ENACTED WITH RESPECT THERETO, AS NOW EXISTING OR HEREAFTER AMENDED OR
ADOPTED (COLLECTIVELY, THE “ACCESS LAWS”), AS MAY BE APPLICABLE TO THE
RESPECTIVE HOTEL/CASINO FACILITIES.  AT ANY TIME, AGENT BANK MAY REQUIRE A
CERTIFICATE OF COMPLIANCE WITH THE ACCESS LAWS AND INDEMNIFICATION AGREEMENT IN
A FORM REASONABLY ACCEPTABLE TO AGENT BANK.  AGENT BANK MAY ALSO REQUIRE A
CERTIFICATE OF COMPLIANCE WITH THE ACCESS LAWS FROM AN ARCHITECT, ENGINEER, OR
OTHER THIRD PARTY ACCEPTABLE TO AGENT BANK.


 


B.                                      NOTWITHSTANDING ANY PROVISIONS SET FORTH
HEREIN OR IN ANY OTHER DOCUMENT, BORROWERS SHALL NOT ALTER OR PERMIT ANY TENANT
OR OTHER PERSON TO ALTER THE HOTEL/CASINO FACILITIES OR THE COLLATERAL
PROPERTIES IN ANY MANNER WHICH WOULD INCREASE BORROWERS’ RESPONSIBILITIES FOR
COMPLIANCE WITH THE ACCESS LAWS WITHOUT THE PRIOR WRITTEN APPROVAL OF AGENT
BANK.  IN CONNECTION WITH SUCH APPROVAL, AGENT BANK MAY REQUIRE A CERTIFICATE OF
COMPLIANCE WITH THE ACCESS LAWS FROM AN ARCHITECT, ENGINEER OR OTHER PERSON
ACCEPTABLE TO AGENT BANK.


 


C.                                       BORROWERS AGREE TO GIVE PROMPT WRITTEN
NOTICE TO AGENT BANK OF THE RECEIPT BY BORROWERS OF ANY CLAIMS OF VIOLATION OF
ANY OF THE ACCESS LAWS AND OF THE COMMENCEMENT OF ANY PROCEEDINGS OR
INVESTIGATIONS WHICH RELATE TO COMPLIANCE WITH ANY OF THE ACCESS LAWS.


 


D.                                      BORROWERS SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
DAMAGES, COSTS, EXPENSES, LOSSES, LIABILITIES, PENALTIES, FINES AND OTHER
PROCEEDINGS INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES ARISING DIRECTLY OR INDIRECTLY FROM OR OUT OF OR IN ANY WAY CONNECTED
WITH ANY FAILURE OF THE HOTEL/CASINO FACILITIES OR THE COLLATERAL PROPERTIES TO
COMPLY WITH ANY OF THE ACCESS LAWS AS THE SAME MAY HAVE BEEN APPLICABLE DURING
THE TERM OF THE CREDIT FACILITY.  THE OBLIGATIONS AND LIABILITIES OF BORROWERS
UNDER THIS SECTION SHALL SURVIVE CREDIT FACILITY TERMINATION, ANY SATISFACTION,
ASSIGNMENT, JUDICIAL OR NONJUDICIAL FORECLOSURE PROCEEDING, OR DELIVERY OF A
DEED IN LIEU OF FORECLOSURE.

 

95

--------------------------------------------------------------------------------


 


SECTION 5.22.                             COMPLIANCE WITH AND RESTRICTION ON
AMENDMENT OF WOODVIEW LOAN DOCUMENTS AND LOGAN LOAN DOCUMENTS.


 


A.                                       UNTIL CREDIT FACILITY TERMINATION,
BORROWERS SHALL FULLY PERFORM AND COMPLY WITH OR CAUSE TO BE PERFORMED AND
COMPLIED WITH ALL OF THE RESPECTIVE MATERIAL COVENANTS, MATERIAL TERMS AND
MATERIAL CONDITIONS IMPOSED OR ASSUMED BY THEM, OR ANY OF THEM, UNDER EACH OF
THE WOODVIEW LOAN DOCUMENTS.  BORROWERS SHALL NOT AMEND, MODIFY OR TERMINATE, OR
ENTER INTO ANY AGREEMENT TO AMEND, MODIFY OR TERMINATE ANY OF THE WOODVIEW LOAN
DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE LENDERS.


 


B.                                      UPON OCCURRENCE OF THE LOGAN PRIMARY
PARCEL CLOSING, AND UNTIL CREDIT FACILITY TERMINATION, BORROWERS SHALL FULLY
PERFORM AND COMPLY WITH OR CAUSE TO BE PERFORMED AND COMPLIED WITH ALL OF THE
RESPECTIVE MATERIAL COVENANTS, MATERIAL TERMS AND MATERIAL CONDITIONS IMPOSED OR
ASSUMED BY THEM, OR ANY OF THEM, UNDER EACH OF THE LOGAN LOAN DOCUMENTS. 
BORROWERS SHALL NOT AMEND, MODIFY OR TERMINATE, OR ENTER INTO ANY AGREEMENT TO
AMEND, MODIFY OR TERMINATE ANY OF THE LOGAN LOAN DOCUMENTS WITHOUT THE PRIOR
WRITTEN CONSENT OF REQUISITE LENDERS.


 


SECTION 5.23.                             COMPLIANCE WITH AND RESTRICTION ON
AMENDMENT OF GREEN SHINGLE LOAN DOCUMENTS AND SGRI LOAN DOCUMENTS.


 


A.                                       UNTIL CREDIT FACILITY TERMINATION,
BORROWERS SHALL FULLY PERFORM AND COMPLY WITH OR CAUSE TO BE PERFORMED AND
COMPLIED WITH ALL OF THE RESPECTIVE MATERIAL COVENANTS, MATERIAL TERMS AND
MATERIAL CONDITIONS IMPOSED OR ASSUMED BY THEM, OR ANY OF THEM, UNDER EACH OF
THE GREEN SHINGLE LOAN DOCUMENTS.  BORROWERS SHALL NOT AMEND, MODIFY OR
TERMINATE, OR ENTER INTO ANY AGREEMENT TO AMEND, MODIFY OR TERMINATE ANY OF THE
GREEN SHINGLE LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE
LENDERS.


 


B.                                      UNTIL CREDIT FACILITY TERMINATION SGRI
SHALL FULLY PERFORM AND COMPLY WITH OR CAUSE TO BE PERFORMED AND COMPLIED WITH
ALL OF THE RESPECTIVE MATERIAL COVENANTS, MATERIAL TERMS AND MATERIAL CONDITIONS
IMPOSED OR ASSUMED BY IT UNDER EACH OF THE SGRI LOAN DOCUMENTS.  SGRI SHALL NOT
AMEND, MODIFY OR TERMINATE, OR ENTER INTO ANY AGREEMENT TO AMEND, MODIFY OR
TERMINATE ANY OF THE SGRI LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF
REQUISITE LENDERS.


 


SECTION 5.24.                             COMPLIANCE WITH AND RESTRICTION ON
AMENDMENT OF SENIOR UNSECURED INDENTURE AND SENIOR UNSECURED NOTES.


 


A.                                       UNTIL CREDIT FACILITY TERMINATION,
BORROWERS SHALL FULLY PERFORM AND COMPLY AND CAUSE COMPLIANCE WITH ALL MATERIAL
AGREEMENTS, COVENANTS, TERMS AND CONDITIONS IMPOSED UPON, OR ASSUMED BY, MTRI
AND ITS SUBSIDIARIES UNDER THE SENIOR UNSECURED INDENTURE AND SENIOR UNSECURED
NOTES.

 

96

--------------------------------------------------------------------------------


 


B.                                      NO AMENDMENTS OR MODIFICATIONS SHALL BE
MADE TO, NOR SHALL ANY AGREEMENT BE MADE OR ENTERED OR ENTERED INTO TO AMEND OR
MODIFY THE SENIOR UNSECURED INDENTURE OR SENIOR UNSECURED NOTES WITHOUT THE
PRIOR WRITTEN CONSENT OF AGENT BANK, OR IF IN THE OPINION OF AGENT BANK SUCH
AMENDMENT OR MODIFICATION IS MATERIAL OR IN ANY MANNER ADVERSE TO THE BORROWER
CONSOLIDATION, OR ANY OF THEM OR THE LENDERS, WITHOUT THE PRIOR WRITTEN CONSENT
OF REQUISITE LENDERS, WHICH CONSENT OF AGENT BANK, OR REQUISITE LENDERS, AS
APPLICABLE, SHALL NOT BE UNREASONABLY WITHHELD.


 


SECTION 5.25.                             PROHIBITION ON PREPAYMENT OR
DEFEASANCE OF SENIOR UNSECURED DEBT.  NOTWITHSTANDING ANYTHING CONTAINED IN THE
CREDIT AGREEMENT TO THE CONTRARY, NO MEMBER OF THE BORROWER CONSOLIDATION SHALL,
EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE REQUISITE LENDERS, PURCHASE,
REDEEM, RETIRE OR OTHERWISE ACQUIRE FOR VALUE, OR SET APART ANY MONEY FOR A
SINKING, DEFEASANCE OR OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION,
RETIREMENT OR OTHER ACQUISITION OF, OR MAKE ANY VOLUNTARY PAYMENT OR PREPAYMENT
OF THE PRINCIPAL OF OR INTEREST ON, OR ANY OTHER AMOUNT OWING IN RESPECT OF, THE
SENIOR UNSECURED NOTES, EXCEPT FOR (I) REGULARLY SCHEDULED PAYMENTS OF INTEREST
IN RESPECT OF SUCH SENIOR UNSECURED NOTES REQUIRED PURSUANT TO THE INSTRUMENTS
EVIDENCING SUCH SENIOR UNSECURED NOTES AND THE SENIOR UNSECURED INDENTURE, AND
(II) THE PRINCIPAL AMOUNT OF ANY REGULATORY REDEMPTION REQUIRED BY ANY GAMING
AUTHORITY.


 


SECTION 5.26.                             KEY MAN LIFE INSURANCE.  IN THE EVENT
OF THE DEATH OF ARNEAULT PRIOR TO CREDIT FACILITY TERMINATION, BORROWERS SHALL
CAUSE A MANDATORY COMMITMENT REDUCTION TO BE MADE TO THE CREDIT FACILITY IN THE
AMOUNT OF FOUR MILLION DOLLARS ($4,000,000.00), WHICH MANDATORY COMMITMENT
REDUCTION SHALL BE MADE ON OR BEFORE THE EARLIER TO OCCUR OF (A) RECEIPT BY MTRI
OF THE PROCEEDS OF THE KEY MAN LIFE INSURANCE REQUIRED TO BE MAINTAINED BY THE
BORROWER CONSOLIDATION UNDER SECTION 5.09; OR (B) ONE HUNDRED TWENTY (120) DAYS
FOLLOWING THE DEATH OF ARNEAULT.


 


SECTION 5.27.                             COMPLIANCE WITH OTHER LOAN DOCUMENTS,
EXECUTION OF SUBSIDIARY GUARANTIES AND PLEDGE OF RESTRICTED SUBSIDIARY STOCK. 
EACH MEMBER OF THE BORROWER CONSOLIDATION SHALL COMPLY WITH EACH AND EVERY TERM,
CONDITION AND AGREEMENT CONTAINED IN THE LOAN DOCUMENTS TO WHICH THEY, OR ANY OF
THEM, ARE A PARTY.  BORROWERS SHALL NOTIFY AGENT BANK IN WRITING ON OR BEFORE
TEN (10) DAYS FOLLOWING THE CREATION THEREOF, OF EACH RESTRICTED SUBSIDIARY AND
UNRESTRICTED SUBSIDIARY, TOGETHER WITH A DESCRIPTION OF EACH NEW VENTURE OWNED
OR TO BE ACQUIRED BY SUCH RESTRICTED SUBSIDIARY OR UNRESTRICTED SUBSIDIARY. 
BORROWERS SHALL FURTHER CAUSE EACH RESTRICTED SUBSIDIARY CREATED OR OTHERWISE
OCCURRING FROM TIME TO TIME FOLLOWING THE CLOSING DATE TO JOIN IN THE EXECUTION
OF THE SUBSIDIARY GUARANTY IN FAVOR OF AGENT BANK AND TO DELIVER THE ORIGINAL
THEREOF, OR A DULY EXECUTED CERTIFICATE OF JOINDER IN THE FORM ATTACHED TO THE
SUBSIDIARY GUARANTY AS EXHIBIT A, TO AGENT BANK PROMPTLY, BUT IN NO EVENT LATER
THAN THIRTY (30) DAYS FOLLOWING THE CREATION OR OTHER OCCURRENCE OF SUCH
RESTRICTED SUBSIDIARY.  MTRI SHALL EXECUTE OR CAUSE TO BE EXECUTED A RESTRICTED
SUBSIDIARY SECURITY

 

97

--------------------------------------------------------------------------------


 


AGREEMENT NO LATER THAN THIRTY (30) DAYS FOLLOWING THE CREATION OR OTHER
OCCURRENCE OF EACH RESTRICTED SUBSIDIARY.  IN THE CASE OF A RESTRICTED
SUBSIDIARY WHICH IS THE HOLDER OF GAMING PERMITS, MTRI SHALL USE ITS BEST
EFFORTS TO CAUSE ALL NECESSARY GOVERNMENTAL AUTHORITIES TO CONSENT TO THE
DELIVERY OF THE APPLICABLE STOCK CERTIFICATES, TOGETHER WITH A STOCK POWER
EXECUTED IN BLANK, TO AGENT BANK AS SOON AS REASONABLY PRACTICAL.  MTRI SHALL
DELIVER THE APPLICABLE STOCK CERTIFICATES TO AGENT BANK PROMPTLY FOLLOWING
RECEIPT OF SUCH APPROVAL.  IN THE CASE OF A RESTRICTED SUBSIDIARY THAT IS NOT
THE HOLDER OF ANY GAMING PERMITS, THE APPLICABLE STOCK CERTIFICATES, TOGETHER
WITH A STOCK POWER EXECUTED IN BLANK, SHALL BE DELIVERED TO AGENT BANK
CONCURRENTLY WITH THE EXECUTION OF THE RESTRICTED SUBSIDIARY SECURITY AGREEMENT.


 


SECTION 5.28.                             PROHIBITION ON AMENDMENT OF SCIOTO
MERGER AGREEMENT.  OTHER THAN WITH RESPECT TO AMENDMENTS OR MODIFICATIONS THAT
CONSTITUTE IMMATERIAL CHANGES OR CLARIFICATIONS HAVING NO ADVERSE ECONOMIC
IMPACT OR CONSEQUENCE TO MTRI OR RAI, NO AMENDMENTS OR MODIFICATIONS SHALL BE
MADE TO, NOR SHALL ANY AGREEMENT BE MADE OR ENTERED OR ENTERED INTO TO AMEND OR
MODIFY THE SCIOTO MERGER AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT
BANK, OR IF IN THE OPINION OF AGENT BANK SUCH AMENDMENT OR MODIFICATION IS
MATERIAL OR IN ANY MANNER ADVERSE TO THE BORROWER CONSOLIDATION, OR ANY OF THEM
OR THE LENDERS, WITHOUT THE PRIOR WRITTEN CONSENT OF REQUISITE LENDERS, WHICH
CONSENT OF AGENT BANK, OR REQUISITE LENDERS, AS APPLICABLE, SHALL NOT BE
UNREASONABLY WITHHELD.  FOR THE PURPOSES OF THIS SECTION 5.28, ANY CHANGE TO THE
PARTIES TO THE SCIOTO MERGER AGREEMENT OR ANY INCREASE OF THE MERGER
CONSIDERATION OR TO THE CONTINGENT PAYMENTS, EACH AS DEFINED THEREIN, SHALL BE
DEEMED “MATERIAL”.  BORROWERS SHALL GIVE WRITTEN NOTICE TO AGENT BANK OF EACH
AMENDMENT OR MODIFICATION TO THE SCIOTO MERGER AGREEMENT PROMPTLY FOLLOWING EACH
SUCH AMENDMENT OR MODIFICATION.


 


SECTION 5.29.                             REQUIREMENTS FOR SCIOTO MERGER. 
BORROWERS AGREE TO PROMPTLY DELIVER TO AGENT BANK ANY INFORMATION CONCERNING THE
SCIOTO MERGER, SDI AND/OR THE SDI FACILITY WHICH IS REASONABLY REQUESTED BY
AGENT BANK.  CONCURRENTLY OR SUBSTANTIALLY CONCURRENT WITH THE OCCURRENCE OF THE
SCIOTO MERGER EFFECTIVE DATE, BORROWER SHALL:


 


A.                                       DELIVER OR CAUSE TO BE DELIVERED TO
AGENT BANK A FULL AND COMPLETE SET OF ALL TRANSFER INSTRUMENTS, ASSIGNMENTS,
MERGER CERTIFICATES AND OTHER DOCUMENTS EXECUTED IN CONNECTION WITH THE SCIOTO
MERGER AND WHICH EVIDENCE THE OCCURRENCE OF THE SCIOTO MERGER EFFECTIVE DATE;


 


B.                                      A WRITTEN CERTIFICATION AND AGREEMENT BY
SDI IN FAVOR OF AGENT BANK UNDER WHICH SDI CERTIFIES AND AGREES THAT (I) THE
SCIOTO MERGER EFFECTIVE DATE HAS OCCURRED, (II) IT IS A WHOLLY OWNED SUBSIDIARY
OF MTRI, AND (III) AS THE SURVIVING CORPORATION OF THE MERGER AND A MEMBER OF
THE BORROWER CONSOLIDATION, IT HAS ASSUMED

 

98

--------------------------------------------------------------------------------


 


AND IS LIABLE FOR ALL OBLIGATIONS WHICH ARE THEN OR THEREAFTER MAY BE OWING TO
THE BANKS UNDER THE BANK FACILITIES AND LOAN DOCUMENTS;


 


C.                                       CAUSE SDI TO EXECUTE AND DELIVER EACH
OF THE NEW ACQUISITION CERTIFICATIONS, TOGETHER WITH SECURITY DOCUMENTS AND
INSTRUMENTS CONSISTENT WITH THE FORM OF THE SECURITY DOCUMENTATION IN ALL
MATERIAL RESPECTS FOR THE PURPOSE OF CREATING AND PERFECTING A FIRST PRIORITY
LIEN AND SECURITY INTEREST IN ALL ASSETS OF SDI, INCLUDING, BUT NOT LIMITED TO
THE SDI FACILITY AND ALL REAL AND PERSONAL PROPERTY OWNED BY SDI, EXCEPT TO THE
EXTENT BORROWERS ELECT TO CONTINUE: (I) SECURED FINANCING IN FAVOR OF NATIONAL
CITY BANK EXISTING PRIOR TO THE SCIOTO MERGER EFFECTIVE DATE, SO LONG AS THE
UNPAID PRINCIPAL BALANCE THEREOF IS NOT INCREASED NOR THE TERMS OF REPAYMENT
THEREOF MODIFIED IN ANY RESPECT THAT WOULD INCREASE THE COST OF SUCH FINANCING
TO THE BORROWER CONSOLIDATION, IN WHICH CASE AGENT BANK SHALL HAVE A SECOND LIEN
AND SECURITY INTEREST AS TO THE COLLATERAL SECURING REPAYMENT OF SUCH SECURED
FINANCING, AND/OR (II) LEASE FINANCING OBLIGATIONS EXISTING PRIOR TO THE MERGER
EFFECTIVE DATE, IN WHICH CASE AGENT BANK SHALL HAVE A SECOND LIEN AND SECURITY
INTEREST AS TO THE EQUIPMENT OR ITEMS SO FINANCED; AND


 


D.                                      AS OF THE 60TH DAY FOLLOWING THE SCIOTO
MERGER EFFECTIVE DATE, NO MEMBER OF THE BORROWER CONSOLIDATION SHALL HAVE
ASSUMED OR SHALL HAVE PERMITTED SDI TO ASSUME OR REMAIN OBLIGATED FOR ANY DIRECT
OR CONTINGENT LIABILITIES (OTHER THAN THE BANK FACILITIES, THE SENIOR UNSECURED
NOTES AND, TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND THE
EXISTING SECURED FINANCING IN FAVOR OF NATIONAL CITY BANK DESCRIBED IN SECTION
5.29(C)(I) ABOVE) IN EXCESS OF FIFTY THOUSAND DOLLARS ($50,000.00) FOR ANY
SINGLE ITEM OF TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) IN THE AGGREGATE
WITHOUT THE PRIOR WRITTEN APPROVAL OF AGENT BANK, INCLUDING, WITHOUT
LIMITATION:  (I) ANY UNFUNDED PENSION PLAN OBLIGATIONS IN EXCESS OF FIFTY
THOUSAND DOLLARS ($50,000.00) IN THE AGGREGATE, AND (II) ANY EXISTING LEASE
FINANCING OBLIGATIONS DESCRIBED IN SECTION 5.29(C)(II) ABOVE.  PROVIDED,
HOWEVER, THAT IN THE EVENT BORROWERS ARE UNABLE TO PROCURE ANY GOVERNMENTAL
APPROVALS WHICH MAY BE NECESSARY IN ORDER TO SATISFY OR OTHERWISE REMOVE ANY
UNFUNDED PENSION PLAN OBLIGATIONS IN EXCESS OF FIFTY THOUSAND DOLLARS
($50,000.00) BY THE SIXTIETH (60TH) DAY FOLLOWING THE MERGER EFFECTIVE DATE,
SUCH SIXTY (60) DAY PERIOD SHALL BE EXTENDED SO LONG AS BORROWERS ARE ACTING IN
GOOD FAITH AND ARE DILIGENTLY USING THEIR BEST EFFORTS TO PROCURE SUCH
GOVERNMENTAL APPROVALS.


 


SECTION 5.30.                             REQUIREMENTS FOR CONSTRUCTION
PROJECTS.


 


A.                                       ON OR BEFORE THIRTY (30) CALENDAR DAYS
PRIOR TO THE COMMENCEMENT OF CONSTRUCTION OF EACH CONSTRUCTION PROJECT,
BORROWERS SHALL DELIVER TO AGENT BANK WITH RESPECT TO SUCH CONSTRUCTION PROJECT
EACH OF THE FOLLOWING ITEMS:


 

(I)                                     A FULL AND DETAILED EXPANSION CAPITAL
EXPENDITURE AND LINE ITEM CONSTRUCTION BUDGET;

 

99

--------------------------------------------------------------------------------


 

(II)                                  A FULL SET OF THE CURRENT PLANS AND
SPECIFICATIONS, TOGETHER WITH ALL CHANGE ORDERS AND REVISIONS; AND

 

(III)                               ANY OTHER CONSTRUCTION DOCUMENTS AND
INFORMATION RELATED THERETO REASONABLY REQUESTED BY AGENT BANK.

 


B.                                      LENDERS’ CONSULTANT SHALL, AT ALL TIMES
DURING THE CONSTRUCTION OF THE APPLICABLE CONSTRUCTION PROJECT, HAVE THE RIGHT
OF REASONABLE ENTRY AND FREE ACCESS TO SUCH CONSTRUCTION PROJECT AND THE RIGHT
TO INSPECT ALL WORK DONE, LABOR PERFORMED AND MATERIALS FURNISHED IN CONNECTION
WITH SUCH CONSTRUCTION PROJECT AND THE RIGHT TO INSPECT ALL WORK DONE, LABOR
PERFORMED AND MATERIALS FURNISHED IN CONNECTION WITH SUCH CONSTRUCTION PROJECT
AND THE RIGHT OF REASONABLE INSPECTION TO INSPECT ALL DRAW REQUESTS BOOKS,
CONTRACTS AND CONSTRUCTION RECORDS WHICH SUCH LENDERS’ CONSULTANT REASONABLY
DEEMS NECESSARY FOR THE CONSTRUCTION PROJECT REVIEWS.  IN PERFORMING SUCH
INSPECTIONS, AGENT BANK AND LENDERS’ CONSULTANT SHALL COOPERATE WITH BORROWERS
IN MAKING SUITABLE ARRANGEMENTS TO MINIMIZE DISRUPTION OF THE CONSTRUCTION WORK,
AND EACH SUCH INSPECTION SHALL BE CONDUCTED PURSUANT TO APPLICABLE INSURANCE,
SAFETY AND SECURITY REQUIREMENTS.


 


C.                                       UNTIL COMPLETION OF THE CONSTRUCTION
PROJECT LENDERS’ CONSULTANT SHALL SUBMIT TO AGENT BANK ON OR BEFORE THE
THIRTIETH (30TH) DAY FOLLOWING THE END OF EACH FISCAL QUARTER, A REPORT ON THE
CONSTRUCTION PROJECT REVIEWS AND THE STATUS OF CONSTRUCTION AS OF THE END OF
SUCH FISCAL QUARTER, TOGETHER WITH ANY OTHER INFORMATION, ACCOUNTING OR
DOCUMENTS REASONABLY REQUESTED BY AGENT BANK OR UPON THE REQUEST OF REQUISITE
LENDERS.


 


D.                                      BORROWERS AGREE TO REIMBURSE AGENT BANK
FOR THE COSTS AND EXPENSES OF THE LENDERS’ CONSULTANT WITHIN THIRTY (30) DAYS OF
BORROWERS’ RECEIPT OF A WRITTEN INVOICE SETTING FORTH THE AMOUNT DUE.


 


ARTICLE VI

 

FINANCIAL COVENANTS

 

Until payment in full of all sums owing hereunder and under the Revolving Credit
Note and the occurrence of Credit Facility Termination, Borrowers agree, as set
forth below, to comply or cause compliance with the following Financial
Covenants.

 


SECTION 6.01.                             LEVERAGE RATIO.  COMMENCING AS OF THE
FIRST FISCAL QUARTER ENDING SUBSEQUENT TO THE CLOSING DATE AND CONTINUING AS OF
EACH FISCAL QUARTER END UNTIL CREDIT FACILITY TERMINATION, THE BORROWER
CONSOLIDATION SHALL MAINTAIN A LEVERAGE RATIO NO GREATER THAN THE RATIOS
DESCRIBED HEREINBELOW TO BE CALCULATED AS OF THE END OF EACH FISCAL QUARTER IN
ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

100

--------------------------------------------------------------------------------


 

 

Fiscal Quarter End

 

Maximum Leverage
Ratio

As of the Closing Date and as of each Fiscal Quarter end through December 31,
2004

 

4.00 to 1.00

 

 

 

As of the Fiscal Quarter ending March 31, 2005 and as of each Fiscal Quarter end
through December 31, 2005

 

3.75 to 1.00

 

 

 

As of the Fiscal Quarter ending March 31, 2006, and as of each Fiscal Quarter
end through Credit Facility Termination

 

3.50 to 1.00

 


SECTION 6.02.                             ADJUSTED FIXED CHARGE COVERAGE RATIO. 
COMMENCING AS OF THE FIRST FISCAL QUARTER ENDING SUBSEQUENT TO THE CLOSING DATE
AND CONTINUING AS OF EACH FISCAL QUARTER END UNTIL CREDIT FACILITY TERMINATION,
THE BORROWER CONSOLIDATION SHALL MAINTAIN AN ADJUSTED FIXED CHARGE COVERAGE
RATIO NO LESS THAN (I) 1.25 TO 1.00 DURING THE PERIOD COMMENCING ON THE CLOSING
DATE AND CONTINUING THROUGH DECEMBER 31, 2004, AND (II) 1.75 TO 1.00 DURING THE
PERIOD COMMENCING JANUARY 1, 2005 AND CONTINUING THROUGH DECEMBER 31, 2005, AND
(III) 2.00 TO 1.00 DURING THE PERIOD COMMENCING ON JANUARY 1, 2006 AND
CONTINUING THROUGH CREDIT FACILITY TERMINATION.


 


SECTION 6.03.                             MINIMUM TANGIBLE NET WORTH.  THE
BORROWER CONSOLIDATION SHALL MAINTAIN AS OF THE LAST DAY OF EACH FISCAL QUARTER
A TANGIBLE NET WORTH EQUAL TO OR GREATER THAN THE SUM OF (A) NINETY PERCENT
(90%) OF THE TANGIBLE NET WORTH OF THE BORROWER CONSOLIDATION CALCULATED AS OF
DECEMBER 31, 2002, PLUS (B) EIGHTY-FIVE PERCENT (85.0%) OF NET INCOME AFTER
TAXES REALIZED BY THE BORROWER CONSOLIDATION AS OF EACH FISCAL QUARTER END
OCCURRING ON AND AFTER DECEMBER 31, 2002, WITHOUT DEDUCTION FOR ANY NET LOSSES,
PLUS (C) NINETY PERCENT (90.0%) OF THE NET PROCEEDS RECEIVED BY THE BORROWER
CONSOLIDATION ALL EQUITY OFFERINGS MADE SUBSEQUENT TO THE CLOSING DATE.


 


SECTION 6.04.                             LIMITATION ON INDEBTEDNESS.  THE
BORROWER CONSOLIDATION SHALL NOT OWE OR INCUR ANY INDEBTEDNESS, EXCEPT AS
SPECIFICALLY PERMITTED HEREINBELOW:


 


A.                                       FUNDED OUTSTANDINGS UNDER THE CREDIT
FACILITY;


 


B.                                      INTEREST RATE HEDGES UP TO THE AGGREGATE
NOTIONAL AMOUNT NO GREATER THAN THE MAXIMUM PERMITTED BALANCE AS OF ANY DATE OF
DETERMINATION;


 


C.                                       INDEBTEDNESS OWING BY BORROWERS AS OF
THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, THE SENIOR UNSECURED NOTES UP
TO THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF ONE HUNDRED THIRTY MILLION DOLLARS
($130,000,000.00);

 

101

--------------------------------------------------------------------------------


 


D.                                      SECURED PURCHASE MONEY INDEBTEDNESS AND
CAPITAL LEASE LIABILITIES RELATING TO FF&E USED AND TO BE USED IN CONNECTION
WITH THE HOTEL/CASINO FACILITIES UP TO THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF
THIRTY-FIVE MILLION DOLLARS ($35,000,000.00) AT ANY TIME OUTSTANDING;


 


E.                                       UNSECURED TRADE PAYABLE INCURRED IN THE
ORDINARY COURSE OF BUSINESS LESS THAN ONE HUNDRED TWENTY (120) DAYS PAST DUE;


 


F.                                         INDEBTEDNESS EVIDENCED BY THE LOGAN
LOAN DOCUMENTS AND/OR THE WOODVIEW LOAN DOCUMENTS; AND


 


G.                                      INDEBTEDNESS INCURRED FOR THE PURPOSE OF
FINANCING PREMIUMS ON DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE COVERAGE UP
TO THE AGGREGATE AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) AT ANY
TIME OUTSTANDING.


 


SECTION 6.05.                             RESTRICTION ON DISTRIBUTIONS.  NO
MEMBER OF THE BORROWER CONSOLIDATION SHALL MAKE ANY DISTRIBUTIONS, OTHER THAN:
(A) DISTRIBUTIONS TO OTHER MEMBERS OF THE BORROWER CONSOLIDATION,
(B) DISTRIBUTIONS MADE IN CONNECTION WITH INSIDER CASH LOANS AND INSIDER
NON-CASH LOANS, (C) SHARE REPURCHASES TO THE EXTENT PERMITTED BY
SECTION 6.08(I).


 


SECTION 6.06.                             CAPITAL EXPENDITURE REQUIREMENTS.


 


A.                                       DURING EACH FISCAL YEAR, BORROWERS
SHALL MAKE OR CAUSE TO BE MADE, MAINTENANCE CAPITAL EXPENDITURES TO THE
HOTEL/CASINO FACILITIES IN A MINIMUM AGGREGATE AMOUNT EQUAL TO OR GREATER
(“MINIMUM MAINTENANCE CAP EX REQUIREMENT”) (I) THAN ONE PERCENT (1%) OF NET
REVENUES DURING EACH OF THE FISCAL YEARS ENDING DECEMBER 31, 2003 AND DECEMBER
31, 2004, AND (II) DURING EACH FISCAL YEAR THEREAFTER OCCURRING EQUAL TO OR
GREATER THAN TWO PERCENT (2%) OF NET REVENUES, IN EACH CASE DETERMINED WITH
REFERENCE TO THE NET REVENUES DERIVED FROM THE HOTEL/CASINO FACILITIES BY THE
BORROWER CONSOLIDATION DURING THE IMMEDIATELY PRECEDING FISCAL YEAR, BUT IN NO
EVENT SHALL MAINTENANCE CAPITAL EXPENDITURES MADE DURING ANY FISCAL YEAR BE
GREATER THAN A MAXIMUM AGGREGATE AMOUNT EQUAL TO SIX PERCENT (6%) OF NET
REVENUES (“MAXIMUM MAINTENANCE CAP EX LIMIT”) DERIVED FROM THE HOTEL/CASINO
FACILITIES BY THE BORROWER CONSOLIDATION DURING THE IMMEDIATELY PRECEDING FISCAL
YEAR.


 


B.                                      IN NO EVENT SHALL THE SUM OF (I) THE
CUMULATIVE AGGREGATE OF EXPANSION CAPITAL EXPENDITURES, PLUS (II) THE CUMULATIVE
AGGREGATE AMOUNT OF NEW VENTURE INVESTMENTS PERMITTED UNDER SECTION 6.08(J),
EXCEED THE AMOUNT OF ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000.00)
IN THE AGGREGATE AT ANY TIME PRIOR TO CREDIT FACILITY TERMINATION.


 


SECTION 6.07.                             CONTINGENT LIABILITY(IES).  THE
BORROWER CONSOLIDATION SHALL NOT DIRECTLY OR INDIRECTLY INCUR ANY CONTINGENT
LIABILITY(IES) WITHOUT THE PRIOR WRITTEN

 

102

--------------------------------------------------------------------------------


 

consent of Requisite Lenders.  In no event shall any Contingent Liabilities be
secured by a Lien on any property or assets of any member of the Borrower
Consolidation, except for unfunded pension plan obligations in the amounts and
during the period described in Section 5.29(d) hereinabove.


 


SECTION 6.08.                             INVESTMENT RESTRICTIONS.  OTHER THAN
INVESTMENTS PERMITTED HEREINBELOW OR APPROVED IN WRITING BY REQUISITE LENDERS,
THE BORROWER CONSOLIDATION SHALL NOT MAKE ANY INVESTMENTS (WHETHER BY WAY OF
LOAN, STOCK PURCHASE, CAPITAL CONTRIBUTION, OR OTHERWISE) OTHER THAN THE
FOLLOWING:


 


A.                                       CASH, CASH EQUIVALENTS AND DIRECT
OBLIGATIONS OF THE UNITED STATES GOVERNMENT;


 


B.                                      PRIME COMMERCIAL PAPER (AA RATED OR
BETTER);


 


C.                                       CERTIFICATES OF DEPOSIT OR REPURCHASE
AGREEMENT ISSUED BY A COMMERCIAL BANK HAVING CAPITAL SURPLUS IN EXCESS OF ONE
HUNDRED MILLION DOLLARS ($100,000,000.00);


 


D.                                      MONEY MARKET OR OTHER FUNDS OF
NATIONALLY RECOGNIZED INSTITUTIONS INVESTING SOLELY IN OBLIGATIONS DESCRIBED IN
(A), (B) AND (C) ABOVE;


 


E.                                       INSIDER CASH LOANS NOT EXCEEDING ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00) IN THE AGGREGATE DURING
ANY FISCAL YEAR, PROVIDED THAT EACH OF SUCH INSIDER CASH LOANS SHALL BEAR
INTEREST AT A RATE NO LESS THAN THE PRIME RATE PLUS ONE PERCENT (1.0%) PER ANNUM
AND SHALL IN EACH INSTANCE BE FULLY DUE AND PAYABLE ON OR BEFORE TWO (2) YEARS
FROM THE DATE SUCH INSIDER CASH LOAN IS ADVANCED BY ANY MEMBER OF THE BORROWER
CONSOLIDATION;


 


F.                                         INSIDER NON-CASH LOANS TO THE EXTENT
PERMITTED BY LAW;


 


G.                                      THE AMOUNTS OWING TO SGRI UNDER THE
TERMS OF THE RRLLC NOTE AND SGRI LOAN DOCUMENTS;


 


H.                                      CAPITAL EXPENDITURES TO THE EXTENT
PERMITTED UNDER SECTION 6.06;


 


I.                                          SHARE REPURCHASES UP TO THE MAXIMUM
CUMULATIVE AGGREGATE AMOUNT OF THIRTY MILLION DOLLARS ($30,000,000.00) DURING
THE PERIOD COMMENCING ON THE CLOSING DATE AND ENDING AT CREDIT FACILITY
TERMINATION;


 


J.                                          NEW VENTURE INVESTMENTS, INCLUDING,
WITHOUT LIMITATION, THE SCIOTO MERGER AND ALL ALTERNATIVE PAYMENTS WHICH MAY BE
MADE UNDER THE TERMS THEREOF FOLLOWING THE SCIOTO MERGER EFFECTIVE DATE, THE
EXERCISE OF THE OPTION TO ACQUIRE

 

103

--------------------------------------------------------------------------------


 

the Green Shingle Property or any other Acquisition made in connection with the
SDI Facility, the PIDI Facility or any New Venture, no greater than the
cumulative maximum aggregate amount of Fifty Million Dollars ($50,000,000.00)
through Credit Facility Termination, so long as:


 

(I)                                     IN EACH INSTANCE THE NEW VENTURE OR
ASSETS ACQUIRED BY SUCH NEW VENTURE INVESTMENT IS CONCURRENTLY PLEDGED AS
ADDITIONAL COLLATERAL SECURING THE BANK FACILITIES;

 

(II)                                  EACH OF THE NEW ACQUISITION CERTIFICATIONS
ARE MADE AND DELIVERED BY BORROWERS WITH RESPECT TO ANY REAL PROPERTY TO BE
ADDED AS COLLATERAL; AND

 

(III)                               NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND REMAINS CONTINUING;

 


K.                                       LOANS TO SCIOTO MADE PRIOR TO THE
SCIOTO MERGER EFFECTIVE DATE FOR WORKING CAPITAL AND CAPITAL EXPENDITURE
PURPOSES UP TO THE MAXIMUM AGGREGATE AMOUNT OF ONE MILLION DOLLARS
($1,000,000.00); AND


 


L.                                          THE GREEN SHINGLE LOAN UP TO THE
MAXIMUM AMOUNT OF TWO MILLION SIX HUNDRED THOUSAND DOLLARS ($2,600,000.00),
SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF SECTION 3.21(C).

 


SECTION 6.09.                             TOTAL LIENS.  THE BORROWER
CONSOLIDATION SHALL NOT DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME OR PERMIT
TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY OF THE COLLATERAL, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, OR FILE OR PERMIT THE
FILING OF, OR PERMIT TO REMAIN IN EFFECT, ANY FINANCING STATEMENT OR OTHER
SIMILAR NOTICE OF ANY LIEN WITH RESPECT TO ANY OF THE COLLATERAL UNDER THE
UNIFORM COMMERCIAL CODE OF ANY STATE OR UNDER ANY SIMILAR RECORDING OR NOTICE
STATUTE, EXCEPT:


 


A.                                       PERMITTED ENCUMBRANCES;


 


B.                                      LIENS GRANTED OR PERMITTED PURSUANT TO
THE SECURITY DOCUMENTATION;


 


C.                                       LIENS ON THE FF&E AND OTHER GOODS
SECURING INDEBTEDNESS TO FINANCE THE PURCHASE PRICE THEREOF; PROVIDED THAT
(I) SUCH LIENS SHALL EXTEND ONLY TO THE EQUIPMENT AND OTHER GOODS SO FINANCED
AND THE PROCEEDS THEREOF, (II) SUCH LIENS SHALL NOT SECURE INDEBTEDNESS IN
EXCESS OF THIRTY-FIVE MILLION DOLLARS ($35,000,000.00)

 

104

--------------------------------------------------------------------------------


 

in the aggregate at any time, and (iii) Agent Bank, upon the written request of
an Authorized Officer, shall confirm the priority of such Liens as paramount to
the Security Documentation to the extent such Liens are permitted under this
Section 6.9(c); and


 


D.                                      LIENS CREATING A SECURITY INTEREST IN
THE PROCEEDS OF THE INSURANCE POLICY OR POLICIES THE PREMIUMS FOR WHICH ARE
FINANCED AS PERMITTED UNDER SECTION 6.04(G).


 


SECTION 6.10.                             NO CHANGE OF CONTROL.  UNTIL THE
OCCURRENCE OF CREDIT FACILITY TERMINATION, NO CHANGE OF CONTROL SHALL OCCUR.


 


SECTION 6.11.                             SALE OF ASSETS, CONSOLIDATION, MERGER,
OR LIQUIDATION.  OTHER THAN AS APPROVED IN WRITING BY REQUISITE LENDERS, NO
MEMBER OF THE BORROWER CONSOLIDATION SHALL WIND UP, LIQUIDATE OR DISSOLVE ITS
AFFAIRS OR ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION (EXCEPT A
MERGER OR CONSOLIDATION WITH ANOTHER ENTITY WITHIN THE BORROWER CONSOLIDATION),
OR CONVEY, SELL, LEASE OR OTHERWISE DISPOSE OF (OR MAKE AN AGREEMENT TO DO ANY
OF THE FOREGOING AT ANY TIME PRIOR TO CREDIT FACILITY TERMINATION) ALL OR ANY
MATERIAL PART OF ITS RESPECTIVE PROPERTY OR ASSETS (EXCEPT TO ANOTHER ENTITY
WITHIN THE BORROWER CONSOLIDATION), EXCEPT THAT THE FOLLOWING SHALL BE
PERMITTED:


 


A.                                       THE BORROWERS MAY MAKE SALES OF
INVENTORY AND OTHER ASSETS IN THE ORDINARY COURSE OF BUSINESS;


 


B.                                      SO LONG AS NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND REMAINS CONTINUING THE BORROWERS MAY, IN THE
ORDINARY COURSE OF BUSINESS AND SUBJECT TO THE PROVISIONS OF
SUBSECTION (C) HEREINBELOW, SELL FF&E AND OTHER ITEMS OF COLLATERAL THAT ARE, IN
BORROWERS’ PRUDENT BUSINESS JUDGMENT, OBSOLETE OR NO LONGER NECESSARY FOR THE
BORROWER CONSOLIDATION’S BUSINESS OBJECTIVES;


 


C.                                       IF THE BORROWER CONSOLIDATION SHOULD
SELL, TRANSFER, CONVEY OR OTHERWISE DISPOSE (“DISPOSITION”) OF ANY FF&E OR OTHER
ITEMS OF COLLATERAL AND, IN THE CASE OF FF&E AND OTHER ITEMS OF COLLATERAL WHICH
HAVE BEEN DESIGNATED AT THE TIME OF SUCH DISPOSITION BY WRITTEN NOTICE TO AGENT
BANK FOR REPLACEMENT (THE “DESIGNATED REPLACEMENT ASSETS”), NOT REPLACE SUCH
DESIGNATED REPLACEMENT ASSETS WITH PURCHASED ITEMS OF EQUIVALENT VALUE AND
UTILITY OR WITH LEASED FF&E OR OTHER ITEMS OF COLLATERAL OF EQUIVALENT VALUE AND
UTILITY WITHIN THE PERMISSIBLE LEASING AND PURCHASE AGREEMENT LIMITATION SET
FORTH IN SECTION 6.04(D) HEREIN, TO THE EXTENT THE SUM OF: (I) THE NET PROCEEDS
FROM THE DISPOSITION OF FF&E AND OTHER ITEMS OF COLLATERAL WHICH ARE NOT
DESIGNATED REPLACEMENT ASSETS, PLUS (II) THE NET PROCEEDS FROM THE DISPOSITION
OF DESIGNATED REPLACEMENT ASSETS WHICH ARE NOT USED TO REPLACE SUCH DESIGNATED
REPLACEMENT ASSETS DURING THE CONSECUTIVE TWELVE (12) MONTH PERIOD FOLLOWING THE
DATE OF SUCH DISPOSITION, WHICH TWELVE (12) MONTH PERIOD ENDS DURING THE FISCAL
YEAR UNDER REVIEW, PLUS (III) CASH PAYMENTS RECEIVED FOR PRINCIPAL OWING UNDER
ANY PROMISSORY NOTES OR DEFERRED PAYMENT ARRANGEMENTS PAYABLE TO THE ORDER OF
ANY MEMBER OF THE

 

105

--------------------------------------------------------------------------------


 

Borrower Consolidation from the Disposition of Collateral during the current or
any prior Fiscal Year, exceeds the cumulative aggregate amount of One Million
Dollars ($1,000,000.00) during any single Fiscal Year (the “Excess Capital
Proceeds”), on or before March 1 of the immediately following Fiscal Year
Borrowers shall be required to permanently reduce the Maximum Permitted Balance
of the Credit Facility by a Mandatory Commitment Reduction in the amount of such
Excess Capital Proceeds, subject, however, to the right of Agent Bank to verify
to its reasonable satisfaction the amount of such Excess Capital Proceeds;


 


D.                                      IN THE EVENT A SALE OF THE SGLVI
COLLATERAL OR OTHER REAL PROPERTY THAT IS NOT AN INCOME PRODUCING ASSET OF THE
BORROWER CONSOLIDATION RESULTS IN A PROMISSORY NOTE RECEIVABLE PAYABLE TO THE
ORDER OF SGLVI OR OTHER MEMBER OF THE BORROWER CONSOLIDATION FOR A PORTION OF
THE APPLICABLE PURCHASE PRICE, SUCH NOTE SHALL BE PERMITTED SO LONG AS (1) THE
PRINCIPAL IS NOT IN EXCESS OF 75% OF THE APPLICABLE PURCHASE PRICE, (2) THE NOTE
IS SECURED BY A FIRST PRIORITY LIEN AND SECURITY INTEREST ENCUMBERING THE SGLVI
COLLATERAL OR OTHER REAL PROPERTY COLLATERAL SO SOLD, AND (3) THE NOTE AND ALL
SUCH LIENS AND SECURITY INTERESTS ARE PLEDGED, COLLATERALLY ASSIGNED TO AND A
FIRST PRIORITY SECURITY INTEREST PERFECTED IN FAVOR OF AGENT BANK AS ADDITIONAL
COLLATERAL FOR THE BANK FACILITIES IN SUBSTANTIALLY THE SAME MANNER AS SET FORTH
IN THE SGRI SECURITY DOCUMENTS.


 


E.                                       NOTWITHSTANDING THE FOREGOING, THE
BORROWER CONSOLIDATION SHALL BE PERMITTED TO CONTRIBUTE REAL PROPERTY COLLATERAL
TO AN UNRESTRICTED SUBSIDIARY AND AGENT BANK AGREES AND IS AUTHORIZED TO RELEASE
SUCH REAL PROPERTY AS COLLATERAL SO LONG AS (I) SUCH REAL PROPERTY IS NOT AN
INCOME PRODUCING ASSET OF THE BORROWER CONSOLIDATION AT THE TIME OF SUCH
CONTRIBUTION AND DOES NOT HAVE A FAIR MARKET VALUE IN EXCESS OF $1,000,000,
EXCEPTING THE PARCEL OF LAND LOCATED IN HANCOCK COUNTY, WEST VIRGINIA CONSISTING
OF APPROXIMATELY 255 ACRES, COMMONLY KNOWN AS THE “QUARRY PROPERTY” WHICH MAY BE
CONTRIBUTED TO AN UNRESTRICTED SUBSIDIARY WITHOUT REGARD TO THE $1,000,000 FAIR
MARKET VALUE LIMITATION, (II) NO MEMBER OF THE BORROWER CONSOLIDATION DIRECTLY,
INDIRECTLY OR CONTINGENTLY BECOMES LIABLE FOR THE DEBTS, LIABILITIES OR
OBLIGATIONS OF SUCH UNRESTRICTED SUBSIDIARY, AND (III) IN NO EVENT SHALL THE
BORROWER CONSOLIDATION CONTRIBUTE OR IN ANY OTHER MANNER INVEST IN EXCESS OF
$1,000,000 (OR IN THE CASE OF THE QUARRY PROPERTY $3,500,000) IN THE AGGREGATE,
IN ANY UNRESTRICTED SUBSIDIARY WITHOUT THE PRIOR WRITTEN CONSENT OF LENDERS.


 


SECTION 6.12.                             NO TRANSFER OF OWNERSHIP; EQUITY
OFFERINGS.


 


A.                                       MTRI SHALL NOT TRANSFER OR HYPOTHECATE
ITS OWNERSHIP INTERESTS IN MPI, SGLVI, SGRI, PIDI OR RAI EXCEPT IN CONNECTION
WITH THE SECURITY DOCUMENTATION.


 


B.                                      MTRI SHALL NOT MAKE ANY EQUITY OFFERING,
UNLESS NINETY PERCENT (90%) OF THE NET PROCEEDS RECEIVED BY THE BORROWER
CONSOLIDATION IN

 

106

--------------------------------------------------------------------------------


 

connection with such Equity Offering are used to make a Mandatory Commitment
Reduction promptly following receipt thereof as provided in Section 6.03(c).


 


SECTION 6.13.                             ERISA.  NO BORROWER SHALL:


 


A.                                       AT ANY TIME, PERMIT ANY PENSION PLAN
WHICH IS MAINTAINED BY ANY BORROWER OR TO WHICH ANY BORROWER IS OBLIGATED TO
CONTRIBUTE ON BEHALF OF ITS EMPLOYEES, IN SUCH CASE IF TO DO SO WOULD CONSTITUTE
A MATERIAL ADVERSE CHANGE, TO:


 

(I)                                     ENGAGE IN ANY NON-EXEMPT “PROHIBITED
TRANSACTION”, AS SUCH TERM IS DEFINED IN SECTION 4975 OF THE CODE;

 

(II)                                  INCUR ANY MATERIAL “ACCUMULATED FUNDING
DEFICIENCY”, AS THAT TERM IS DEFINED IN SECTION 302 OF ERISA; OR

 

(III)                               SUFFER A TERMINATION EVENT TO OCCUR WHICH
MAY REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF ANY BORROWER TO THE PENSION
PLAN OR TO THE PENSION BENEFIT GUARANTY CORPORATION OR THE IMPOSITION OF A LIEN
ON THE COLLATERAL PURSUANT TO SECTION 4068 OF ERISA.

 


B.                                      FAIL, UPON ANY BORROWER BECOMING AWARE
THEREOF, PROMPTLY TO NOTIFY THE AGENT BANK OF THE OCCURRENCE OF ANY REPORTABLE
EVENT WITH RESPECT TO ANY PENSION PLAN OR OF ANY NON-EXEMPT “PROHIBITED
TRANSACTION” (AS DEFINED IN SECTION 4975 OF THE CODE) WITH RESPECT TO ANY
PENSION PLAN WHICH IS MAINTAINED BY ANY BORROWER OR TO WHICH BORROWERS ARE
OBLIGATED TO CONTRIBUTE ON BEHALF OF THEIR EMPLOYEES OR ANY TRUST CREATED
THEREUNDER WHICH REPORTABLE EVENT OR PROHIBITED TRANSACTION WOULD CONSTITUTE A
MATERIAL ADVERSE CHANGE.


 


C.                                       AT ANY TIME, PERMIT ANY PENSION PLAN
WHICH IS MAINTAINED BY ANY BORROWER OR TO WHICH ANY BORROWER IS OBLIGATED TO
CONTRIBUTE ON BEHALF OF ITS EMPLOYEES TO FAIL TO COMPLY WITH ERISA OR OTHER
APPLICABLE LAWS IN ANY RESPECT THAT WOULD RESULT IN A MATERIAL ADVERSE CHANGE.


 


SECTION 6.14.                             MARGIN REGULATIONS.  NO PART OF THE
PROCEEDS OF THE CREDIT FACILITY WILL BE USED BY BORROWERS TO PURCHASE OR CARRY
ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK.  NEITHER THE MAKING OF SUCH LOANS, NOR THE USE OF THE
PROCEEDS OF SUCH LOANS WILL VIOLATE OR BE INCONSISTENT WITH THE PROVISIONS OF
REGULATIONS G, T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM.

 

107

--------------------------------------------------------------------------------


 


SECTION 6.15.                             TRANSACTIONS WITH AFFILIATES.  NO
BORROWER SHALL ENGAGE IN ANY TRANSACTION WITH ANY AFFILIATE OF BORROWERS WHICH
IS NOT A MEMBER OF THE BORROWER CONSOLIDATION, OTHER THAN ARMS LENGTH
TRANSACTIONS FOR FAIR MARKET VALUE, EXCEPT TO THE EXTENT MORE FAVORABLE TO THE
BORROWER CONSOLIDATION.


 


SECTION 6.16.                             LIMITATION ON ADDITIONAL
SUBSIDIARIES.  NO SUBSIDIARY OF MTRI WHICH IS A MEMBER OF THE BORROWER
CONSOLIDATION SHALL CREATE ANY ADDITIONAL SUBSIDIARIES WITHOUT THE PRIOR WRITTEN
CONSENT OF REQUISITE LENDERS.


 


SECTION 6.17.                             LIMITATION ON CONSOLIDATED TAX
LIABILITY.  NO MEMBER OF THE BORROWER CONSOLIDATION SHALL BE LIABLE FOR FEDERAL
INCOME TAXES RELATING TO THE TAXABLE INCOME OF ANY SUBSIDIARY OR AFFILIATE OF
MTRI WHICH IS NOT A MEMBER OF THE BORROWER CONSOLIDATION, OR ANY OF THEM, IN
EXCESS OF THE AMOUNT OF FEDERAL INCOME TAXES IT WOULD PAY IF REPORTING AS A
SEPARATE ENTITY, UNLESS SUCH MEMBER OF THE BORROWER CONSOLIDATION IS FULLY
REIMBURSED BY SUCH SUBSIDIARY OR AFFILIATE OF MTRI ON OR BEFORE THE PAYMENT OF
SUCH TAXES.


 


SECTION 6.18.                             CHANGE IN ACCOUNTING PRINCIPLES. 
EXCEPT AS OTHERWISE PROVIDED HEREIN, IF ANY CHANGES IN ACCOUNTING PRINCIPLES
FROM THOSE USED IN THE PREPARATION OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED TO AGENT BANK PURSUANT TO THE TERMS HEREOF ARE HEREINAFTER REQUIRED OR
PERMITTED BY THE RULES, REGULATIONS, PRONOUNCEMENTS AND OPINIONS OF THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS (OR SUCCESSORS THERETO OR AGENCIES WITH SIMILAR FUNCTIONS)
AND ARE ADOPTED BY THE BORROWERS WITH THE AGREEMENT OF THEIR INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS AND SUCH CHANGES RESULT IN A CHANGE IN THE METHOD
OF CALCULATION OF ANY OF THE FINANCIAL COVENANTS, STANDARDS OR TERMS FOUND
HEREIN, THE PARTIES HERETO AGREE TO ENTER INTO NEGOTIATIONS IN ORDER TO AMEND
SUCH PROVISIONS SO AS TO EQUITABLY REFLECT SUCH CHANGES WITH THE DESIRED RESULT
THAT THE CRITERIA FOR EVALUATING THE FINANCIAL CONDITION OF BORROWERS SHALL BE
THE SAME AFTER SUCH CHANGES AS IF SUCH CHANGES HAD NOT BEEN MADE; PROVIDED,
HOWEVER, THAT NO CHANGE IN GAAP THAT WOULD AFFECT THE METHOD OF CALCULATION OF
ANY OF THE FINANCIAL COVENANTS, STANDARDS OR TERMS SHALL BE GIVEN EFFECT IN SUCH
CALCULATIONS UNTIL SUCH PROVISIONS ARE AMENDED, IN A MANNER SATISFACTORY TO
AGENT BANK AND REQUISITE LENDERS, TO SO REFLECT SUCH CHANGE IN ACCOUNTING
PRINCIPLES.

 


ARTICLE VII

 

EVENTS OF DEFAULT

 


SECTION 7.01.                             EVENTS OF DEFAULT.  ANY OF THE
FOLLOWING EVENTS AND THE PASSAGE OF ANY APPLICABLE NOTICE AND CURE PERIODS SHALL
CONSTITUTE AN EVENT OF DEFAULT HEREUNDER:


 


A.                                       ANY REPRESENTATION OR WARRANTY MADE BY
BORROWERS PURSUANT TO OR IN CONNECTION WITH THIS CREDIT AGREEMENT, THE REVOLVING
CREDIT NOTE, THE

 

108

--------------------------------------------------------------------------------


 

Environmental Certificate, or any other Loan Document or in any report,
certificate, financial statement or other writing furnished by Borrowers in
connection herewith, shall prove to be false, incorrect or misleading in any
materially adverse aspect as of the date when made;


 


B.                                      BORROWERS SHALL HAVE DEFAULTED IN THE
PAYMENT OF ANY PRINCIPAL OR INTEREST ON THE REVOLVING CREDIT NOTE OR SWINGLINE
NOTE WHEN DUE, AND SUCH DEFAULT CONTINUES FOR A PERIOD OF MORE THAN FIVE (5)
DAYS;


 


C.                                       BORROWERS SHALL HAVE DEFAULTED UNDER
THE TERMS OF ANY OTHER OBLIGATION OWING AGENT BANK UNDER THE TERMS OF THIS
CREDIT AGREEMENT, WHICH DEFAULT CONTINUES BEYOND ANY APPLICABLE GRACE PERIOD
THEREIN CONTAINED;


 


D.                                      BORROWERS SHALL HAVE DEFAULTED IN THE
PAYMENT OF ANY LATE CHARGE, NONUSAGE FEES, EXPENSES, INDEMNITIES OR ANY OTHER
AMOUNT OWING UNDER ANY LOAN DOCUMENT OR UNDER THE FEE SIDE LETTER FOR A PERIOD
OF FIVE (5) DAYS AFTER NOTICE THEREOF TO BORROWERS FROM AGENT BANK;


 


E.                                       BORROWERS OR ANY RESTRICTED SUBSIDIARY
SHALL FAIL DULY AND PUNCTUALLY TO PERFORM OR COMPLY WITH: (I) ANY TERM,
COVENANT, CONDITION OR PROMISE CONTAINED IN SECTIONS 6.01, 6.02, 6.03, 6.04,
6.05, 6.06, 6.07, 6.08, 6.09, 6.10, OR 6.12, OR (II) ANY OTHER TERM, COVENANT,
CONDITION OR PROMISE CONTAINED IN THIS CREDIT AGREEMENT, THE REVOLVING CREDIT
NOTE OR SWINGLINE NOTE, THE DEEDS OF TRUST OR ANY OTHER LOAN DOCUMENT AND, IN
THE CASE OF ANY TERM, COVENANT, CONDITION OR PROMISE COVERED BY THIS CLAUSE
(II), SUCH FAILURE SHALL CONTINUE THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF
IS DELIVERED TO BORROWERS BY AGENT BANK OR ANY LENDER OF SUCH FAILURE;


 


F.                                         ANY OF THE SECURITY DOCUMENTATION OR
ANY PROVISION THEREOF: (I) SHALL CEASE TO BE IN FULL FORCE AND EFFECT IN ANY
MATERIAL RESPECT AND SUCH CESSATION RESULTS IN A MATERIAL ADVERSE CHANGE, OR
(II) SHALL CEASE TO GIVE THE AGENT BANK IN ANY MATERIAL RESPECT THE LIENS,
RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE CREATED THEREBY, OR (III) THE
BORROWERS OR ANY RESTRICTED SUBSIDIARY SHALL DEFAULT IN THE DUE PERFORMANCE OR
OBSERVANCE OF ANY TERM, COVENANT OR AGREEMENT ON THEIR PART TO BE PERFORMED OR
OBSERVED PURSUANT TO THE SECURITY DOCUMENTATION FOR A PERIOD OF THIRTY (30) DAYS
AFTER WRITTEN NOTICE THEREOF IS DELIVERED TO BORROWERS BY AGENT BANK OF SUCH
FAILURE (OR SUCH SHORTER PERIOD FOLLOWING SUCH NOTICE AS MAY BE SPECIFICALLY
REQUIRED IN ANY LOAN DOCUMENT), PROVIDED, HOWEVER, THAT IN THE EVENT THE CURE
FOR SUCH EVENT OF DEFAULT REASONABLY REQUIRES MORE THAN THIRTY (30) DAYS, THE
CURE PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL PERIOD SO LONG AS BORROWERS
DILIGENTLY AND PROMPTLY UNDERTAKE SUCH CURE AND IN NO EVENT SHALL THE DEFAULT
REMAIN UNCURED FOR A PERIOD IN EXCESS OF NINETY (90) DAYS FOLLOWING SUCH WRITTEN
NOTICE;


 


G.                                      ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF

 

109

--------------------------------------------------------------------------------


 

with respect to it or its debts under the Bankruptcy Code or any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official, for all or substantially all of its property, or shall consent to any
such relief or to the appointment or taking possession by any such official in
any involuntary case or other proceeding against it;


 


H.                                      AN INVOLUNTARY CASE OR OTHER PROCEEDING
SHALL BE COMMENCED AGAINST ANY BORROWER OR ANY RESTRICTED SUBSIDIARY SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS
UNDER THE BANKRUPTCY CODE OR ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW
OR HEREAFTER IN EFFECT OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER,
LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR OFFICIAL, FOR ALL OR SUBSTANTIALLY ALL OF
ITS PROPERTY, AND SUCH INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN
UNDISMISSED AND UNSTAYED FOR A PERIOD OF NINETY (90) DAYS;


 


I.                                          ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY MAKES AN ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR ADMITS IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE;


 


J.                                          BORROWERS DEFAULT, BEYOND ANY
APPLICABLE GRACE PERIOD, UNDER THE TERMS OF THE SENIOR UNSECURED INDENTURE OR
SENIOR UNSECURED NOTES IF THE EFFECT THEREOF IS TO PERMIT THE ACCELERATION OR
REQUIRE PREPAYMENT, PURCHASE OR REDEMPTION THEREOF BY THE HOLDERS THEREOF OR
BORROWERS SHALL FAIL TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED
MATURITY, REQUIRED PREPAYMENT, OFFER TO PURCHASE, REDEMPTION, ACCELERATION,
DEMAND OR OTHERWISE, IN EACH CASE BEYOND THE GRACE PERIOD PROVIDED WITH RESPECT
TO SUCH INDEBTEDNESS) ON THE INDEBTEDNESS EVIDENCED BY THE WOODVIEW LOAN
DOCUMENTS OR ON ANY OTHER INDEBTEDNESS, IF THE AGGREGATE AMOUNT OF SUCH
INDEBTEDNESS IS TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00), OR
MORE, OR ANY BREACH, DEFAULT OR EVENT OF DEFAULT SHALL OCCUR, OR ANY OTHER EVENT
SHALL OCCUR OR CONDITION SHALL EXIST, UNDER ANY INSTRUMENT, AGREEMENT OR
INDENTURE PERTAINING THERETO IF THE EFFECT THEREOF IS TO ACCELERATE, THE
MATURITY OF ANY SUCH INDEBTEDNESS; OR ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO
BE DUE AND PAYABLE OR SHALL BE REQUIRED TO BE PREPAID, PURCHASED OR REDEEMED
(OTHER THAN BY A REGULARLY SCHEDULED REQUIRED PREPAYMENT) PRIOR TO THE STATED
MATURITY THEREOF, OR THE HOLDER OF ANY LIEN IN ANY AMOUNT, SHALL COMMENCE
FORECLOSURE OF SUCH LIEN UPON PROPERTY OF BORROWERS HAVING A VALUE IN EXCESS OF
ONE MILLION DOLLARS ($1,000,000.00) AND SUCH FORECLOSURE SHALL CONTINUE AGAINST
SUCH PROPERTY TO A DATE LESS THAN THIRTY (30) DAYS PRIOR TO THE DATE OF THE
PROPOSED FORECLOSURE SALE;


 


K.                                       THE OCCURRENCE OF ANY EVENT OF DEFAULT,
BEYOND ANY APPLICABLE GRACE PERIOD, UNDER THE TERMS OF ANY AGREEMENT WITH ANY
LENDER IN CONNECTION WITH A SECURED INTEREST RATE HEDGE RELATING TO THE CREDIT
FACILITY;


 


L.                                          ANY BORROWER OR ANY RESTRICTED
SUBSIDIARY SHALL BE VOLUNTARILY OR INVOLUNTARILY DIVESTED OF TITLE OR POSSESSION
OF ANY COLLATERAL PROPERTY OR

 

110

--------------------------------------------------------------------------------


 

shall lease or in any other manner, voluntarily or involuntarily alienate any of
its interest in any Collateral Property or any portion of the Hotel/Casino
Facilities, other than the Permitted Encumbrances and as permitted in
Section 6.11 or other than within the Borrower Consolidation;


 


M.                                    EXCEPT AS OTHERWISE PROVIDED IN
SECTION 5.29(D) HEREINABOVE, THE OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT
TO A PENSION PLAN WHICH AGENT BANK DETERMINES IN GOOD FAITH CONSTITUTES PROPER
GROUNDS FOR THE TERMINATION OF ANY PENSION PLAN BY THE PENSION BENEFIT GUARANTY
CORPORATION OR FOR THE APPOINTMENT BY AN APPROPRIATE UNITED STATES DISTRICT
COURT OF A TRUSTEE TO ADMINISTER ANY SUCH PLAN THAT WOULD RESULT IN A MATERIAL
ADVERSE CHANGE, SHOULD OCCUR AND SHOULD CONTINUE FOR THIRTY (30) DAYS AFTER
WRITTEN NOTICE OF SUCH DETERMINATION SHALL HAVE BEEN GIVEN TO BORROWERS BY AGENT
BANK;


 


N.                                      COMMENCEMENT AGAINST ANY BORROWER, ANY
TIME AFTER THE EXECUTION OF THIS CREDIT AGREEMENT, OF ANY LITIGATION WHICH IS
NOT STAYED, BONDED, DISMISSED, TERMINATED OR DISPOSED OF TO THE SATISFACTION OF
AGENT BANK WITHIN NINETY (90) DAYS AFTER ITS COMMENCEMENT, AND WHICH (I) HAS A
REASONABLE PROBABILITY OF SUCCESS, AND COULD, IF SUCCESSFUL, IN THE REASONABLE
OPINION OF AGENT BANK, MATERIALLY AND ADVERSELY AFFECT THE PRIORITY OF THE LIENS
GRANTED AGENT BANK BY THE DEEDS OF TRUST IN THE COLLATERAL PROPERTIES, OR (II)
RESULTS IN THE ISSUANCE OF A PRELIMINARY OR PERMANENT INJUNCTION WHICH IS NOT
DISSOLVED OR STAYED PENDING APPEAL WITHIN SIXTY (60) DAYS OF ITS ISSUANCE AND
WHICH PRELIMINARY OR PERMANENT INJUNCTION MATERIALLY ADVERSELY AFFECTS ANY
BORROWERS’ RIGHT TO USE THE COLLATERAL PROPERTIES AS THE HOTEL/CASINO
FACILITIES;


 


O.                                      THE LOSS, REVOCATION, NON-RENEWAL OR
SUSPENSION, OTHER THAN ON ACCOUNT OF FORCES MAJEURE, OF ANY BORROWER’S
UNRESTRICTED GAMING PERMITS OR THE FAILURE OF ANY BORROWER TO MAINTAIN GAMING
ACTIVITIES AT THE HOTEL/CASINO FACILITIES OTHER THAN (I) ON ACCOUNT OF FORCES
MAJEURE AT LEAST TO THE SAME GENERAL EXTENT AS IS PRESENTLY CONDUCTED THEREON
FOR A PERIOD IN EXCESS OF THIRTY (30) CONSECUTIVE DAYS, OR (II) LOSS OF THE
GAMING PERMITS APPLICABLE TO THE PIDI FACILITY SO LONG AS SUCH LOSS OCCURS PRIOR
TO THE COMMENCEMENT OF CONSTRUCTION OF THE PIDI CONSTRUCTION PROJECT;


 


P.                                      ANY MONEY JUDGMENT, WRIT OR WARRANT OF
ATTACHMENT OR SIMILAR PROCESS INVOLVING (I) IN ANY INDIVIDUAL CASE AN AMOUNT IN
EXCESS OF ONE MILLION DOLLARS ($1,000,000.00) OR (II) IN THE AGGREGATE AT ANY
TIME AN AMOUNT IN EXCESS OF TWO MILLION DOLLARS ($2,000,000.00) (IN EITHER CASE
NOT ADEQUATELY COVERED BY INSURANCE AS TO WHICH A SOLVENT AND UNAFFILIATED
INSURANCE COMPANY HAS ACKNOWLEDGED COVERAGE OR RELEASED, BONDED OR EXPUNGED AS
PROVIDED IN SECTION 5.03) SHALL BE ENTERED OR FILED AGAINST ANY BORROWER OR ANY
RESTRICTED SUBSIDIARY OR ANY OF THEIR RESPECTIVE ASSETS AND SHALL REMAIN
UNDISCHARGED, UNVACATED, UNBONDED OR UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS
(OR IN ANY EVENT LATER THAN FIVE (5) DAYS PRIOR TO THE DATE OF ANY PROPOSED SALE
THEREUNDER);

 

111

--------------------------------------------------------------------------------


 


Q.                                      ANY ORDER, JUDGMENT OR DECREE SHALL BE
ENTERED AGAINST ANY BORROWER DECREEING ITS INVOLUNTARY DISSOLUTION OR SPLIT UP
AND SUCH ORDER SHALL REMAIN UNDISCHARGED AND UNSTAYED FOR A PERIOD IN EXCESS OF
THIRTY (30) DAYS, OR BORROWERS SHALL OTHERWISE DISSOLVE OR CEASE TO EXIST;


 


R.                                         THE OCCURRENCE OF ANY CHANGE OF
CONTROL;


 


S.                                       MTRI SELLS, TRANSFERS, ASSIGNS,
HYPOTHECATES OR OTHERWISE ALIENATES ITS INTEREST IN ALL OR ANY PORTION OF THE
COMMON VOTING STOCK OF MPI, SGLVI, SGRI, PIDI OR RAI, OTHER THAN IN CONNECTION
WITH THE STOCK PLEDGES;


 


T.                                         THE OCCURRENCE OF ANY DEFAULT UNDER
ANY SUBSIDIARY GUARANTY DELIVERED TO AGENT BANK OR THE REVOCATION, TERMINATION
OR REPUDIATION OF SUCH SUBSIDIARY GUARANTY BY ANY SUBSIDIARY PRIOR TO CREDIT
FACILITY TERMINATION;


 


U.                                      THE OCCURRENCE OF ANY MATERIAL ADVERSE
CHANGE; OR


 


V.                                      ANY SUBSIDIARY GUARANTY SHALL CEASE TO
BE IN FULL FORCE OR EFFECT IN ANY MATERIAL RESPECT, OR ANY SUBSIDIARY GUARANTOR
SHALL DENY OR DISAFFIRM SUCH SUBSIDIARY GUARANTOR’S OBLIGATIONS UNDER THE
SUBSIDIARY GUARANTY, OR SUCH SUBSIDIARY GUARANTOR SHALL DEFAULT FOR A PERIOD OF
THIRTY (30) DAYS AFTER NOTICE THEREOF FROM AGENT BANK IN THE DUE PERFORMANCE OR
OBSERVANCE OF ANY TERM, COVENANT OR AGREEMENT ON ITS PART TO BE PERFORMED OR
OBSERVED PURSUANT TO THE SUBSIDIARY GUARANTY.


 


SECTION 7.02.                             DEFAULT REMEDIES.


 


A.                                       UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, AGENT BANK MAY AND, UPON THE CONSENT OF
REQUISITE LENDERS SHALL: (I) DECLARE ALL OF THE OUTSTANDING UNPAID INDEBTEDNESS
HEREUNDER AND UNDER THE NOTES AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH ALL
ACCRUED INTEREST THEREON, TO BE FULLY DUE AND PAYABLE WITHOUT PRESENTATION,
DEMAND, PROTEST OR NOTICE OF ANY KIND, AND, IN THE EVENT OF SUCH DECLARATION;
(II) SHALL TERMINATE THE OBLIGATION OF LENDERS TO MAKE ANY ADVANCES FOR
BORROWINGS; AND (III) SHALL TERMINATE THE OBLIGATION OF THE SWINGLINE LENDER TO
MAKE ANY ADVANCES UNDER THE SWINGLINE FACILITY; AND (IV) SHALL TERMINATE THE
OBLIGATION OF THE L/C ISSUER TO ISSUE LETTERS OF CREDIT; AND (V) SHALL DIRECT
THE BORROWERS TO PAY (AND EACH OF THE BORROWERS HEREBY JOINTLY AND SEVERALLY
AGREE UPON RECEIPT OF SUCH NOTICE TO PAY) TO THE L/C ISSUER AN AMOUNT IN CASH
EQUAL TO THE THEN OUTSTANDING L/C EXPOSURE, SUCH CASH TO BE HELD BY L/C ISSUER
IN THE CASH COLLATERAL ACCOUNT AS SECURITY FOR THE REPAYMENT OF ALL L/C
REIMBURSEMENT OBLIGATIONS THEREAFTER OCCURRING; PROVIDED, THAT, THE REMEDIES SET
FORTH IN CLAUSES (I) THROUGH (V) ABOVE WILL BE DEEMED TO HAVE BEEN AUTOMATICALLY
EXERCISED ON THE OCCURRENCE OF ANY EVENT SET OUT IN SECTIONS 7.01(G), (H) OR
(I);

 

112

--------------------------------------------------------------------------------


 


B.                                      ADDITIONALLY, WHILE ANY EVENT OF DEFAULT
HAS OCCURRED AND REMAINS CONTINUING, THE BANKS AND/OR AGENT BANK MAY
(I) EXERCISE ANY AND ALL REMEDIES AVAILABLE TO BANKS OR AGENT BANK UNDER THE
LOAN DOCUMENTS; AND/OR (II) EXERCISE ANY OTHER REMEDIES AVAILABLE TO BANKS OR
AGENT BANK AT LAW OR IN EQUITY, INCLUDING REQUESTING THE APPOINTMENT OF A
RECEIVER TO PERFORM ANY ACTS REQUIRED OF BORROWERS, OR ANY OF THEM, UNDER THIS
CREDIT AGREEMENT;


 


C.                                       THE BANKS AND/OR AGENT BANK MAY
EXERCISE ANY OTHER REMEDIES AVAILABLE TO BANKS OR AGENT BANK AT LAW OR IN
EQUITY, INCLUDING REQUESTING THE APPOINTMENT OF A RECEIVER TO PERFORM ANY ACTS
REQUIRED OF BORROWERS UNDER THIS CREDIT AGREEMENT, AND BORROWERS HEREBY
SPECIFICALLY CONSENT TO ANY SUCH REQUEST BY BANKS.


 

For the purpose of carrying out this section and exercising these rights, powers
and privileges and subject to all applicable Gaming Laws, Borrowers hereby
irrevocably constitute and appoint Agent Bank as their true and lawful
attorney-in-fact to execute, acknowledge and deliver any instruments and do and
perform any acts such as are referred to in this paragraph in the name and on
behalf of Borrowers.  Agent Bank on behalf of Lenders may exercise one or more
of Lenders’ remedies simultaneously and all its remedies are nonexclusive and
cumulative.  Agent Bank and Lenders shall not be required to pursue or exhaust
any Collateral or remedy before pursuing any other Collateral or remedy.  Agent
Bank and Lenders’ failure to exercise any remedy for a particular default shall
not be deemed a waiver of (i) such remedy, nor their rights to exercise any
other remedy for that default, nor (ii) their right to exercise that remedy for
any subsequent default.

 


SECTION 7.03.                             APPLICATION OF PROCEEDS.  ALL PAYMENTS
AND PROCEEDS RECEIVED AND ALL AMOUNTS HELD OR REALIZED FROM THE SALE OR OTHER
DISPOSITION OF THE COLLATERAL PROPERTIES AND/OR COLLATERAL, WHICH ARE TO BE
APPLIED HEREUNDER TOWARDS SATISFACTION OF BORROWERS’ OBLIGATIONS UNDER THE
CREDIT FACILITY, SHALL BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY:


 


A.                                       FIRST, TO THE PAYMENT OF ALL REASONABLE
FEES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES)
INCURRED BY AGENT BANK AND BANKS, THEIR AGENTS OR REPRESENTATIVES IN CONNECTION
WITH THE REALIZATION UPON ANY OF THE COLLATERAL;


 


B.                                      NEXT, TO THE PAYMENT IN FULL OF ANY
OTHER AMOUNTS DUE UNDER THIS CREDIT AGREEMENT, THE SECURITY DOCUMENTATION, OR
ANY OTHER LOAN DOCUMENTS (OTHER THAN THE NOTES AND ANY LIABILITY UNDER THE
SECURED INTEREST RATE HEDGES);


 


C.                                       NEXT, TO THE BALANCE OF INTEREST
REMAINING UNPAID ON THE NOTES;


 


D.                                      NEXT, TO THE BALANCE OF PRINCIPAL
REMAINING UNPAID ON THE REVOLVING CREDIT NOTE;

 

113

--------------------------------------------------------------------------------


 


E.                                       NEXT, TO THE PAYMENT OF ANY OTHER
AMOUNTS OWING TO BANKS WHICH IS NECESSARY TO CAUSE CREDIT FACILITY TERMINATION,
INCLUDING, WITHOUT LIMITATION, ANY AMOUNTS OWING WITH RESPECT TO THE SECURED
INTEREST RATE HEDGES; AND


 


F.                                         NEXT, THE BALANCE, IF ANY, OF SUCH
PAYMENTS OR PROCEEDS TO WHOMEVER MAY BE LEGALLY ENTITLED THERETO.


 


SECTION 7.04.                             NOTICES.  IN ORDER TO ENTITLE AGENT
BANK AND/OR BANKS TO EXERCISE ANY REMEDY AVAILABLE HEREUNDER, IT SHALL NOT BE
NECESSARY FOR AGENT BANK AND/OR BANKS TO GIVE ANY NOTICE, OTHER THAN SUCH NOTICE
AS MAY BE REQUIRED EXPRESSLY HEREIN OR BY APPLICABLE LAW.


 


SECTION 7.05.                             AGREEMENT TO PAY ATTORNEY’S FEES AND
EXPENSES.  SUBJECT TO THE PROVISIONS OF SECTION 10.14, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, AS A RESULT OF WHICH AGENT BANK SHALL REQUIRE AND EMPLOY
ATTORNEYS OR INCUR OTHER EXPENSES FOR THE COLLECTION OF PAYMENTS DUE OR TO
BECOME DUE OR THE ENFORCEMENT OR PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION OR
AGREEMENT ON THE PART OF BORROWERS CONTAINED HEREIN, BORROWERS SHALL, ON DEMAND,
PAY TO AGENT BANK THE REASONABLE FEES OF SUCH ATTORNEYS AND SUCH OTHER
REASONABLE EXPENSES SO INCURRED BY AGENT BANK.


 


SECTION 7.06.                             NO ADDITIONAL WAIVER IMPLIED BY ONE
WAIVER.  IN THE EVENT ANY AGREEMENT CONTAINED IN THIS CREDIT AGREEMENT SHOULD BE
BREACHED BY EITHER PARTY AND THEREAFTER WAIVED BY THE OTHER PARTY, SUCH WAIVER
SHALL BE LIMITED TO THE PARTICULAR BREACH SO WAIVED AND SHALL NOT BE DEEMED TO
WAIVE ANY OTHER BREACH HEREUNDER.


 


SECTION 7.07.                             LICENSING OF AGENT BANK AND LENDERS. 
IN THE EVENT OF THE OCCURRENCE OF AN EVENT OF DEFAULT HEREUNDER OR UNDER ANY OF
THE LOAN DOCUMENTS AND IT SHALL BECOME NECESSARY, OR IN THE OPINION OF REQUISITE
LENDERS ADVISABLE, FOR AN AGENT, SUPERVISOR, RECEIVER OR OTHER REPRESENTATIVE OF
AGENT BANK AND BANKS TO BECOME LICENSED UNDER THE PROVISIONS OF THE LAWS AND/OR
REGULATIONS OF ANY GAMING AUTHORITY AS A CONDITION TO RECEIVING THE BENEFIT OF
ANY COLLATERAL ENCUMBERED BY THE DEEDS OF TRUST OR OTHER LOAN DOCUMENTS FOR THE
BENEFIT OF LENDERS OR OTHERWISE TO ENFORCE THEIR RIGHTS HEREUNDER, BORROWERS
HEREBY GIVE THEIR CONSENT TO THE GRANTING OF SUCH LICENSE OR LICENSES AND AGREE
TO EXECUTE SUCH FURTHER DOCUMENTS AS MAY BE REQUIRED IN CONNECTION WITH THE
EVIDENCING OF SUCH CONSENT.


 


SECTION 7.08.                             EXERCISE OF RIGHTS SUBJECT TO
APPLICABLE LAW.  ALL RIGHTS, REMEDIES AND POWERS PROVIDED BY THIS ARTICLE VII
MAY BE EXERCISED ONLY TO THE EXTENT THAT THE EXERCISE THEREOF DOES NOT VIOLATE
ANY APPLICABLE PROVISION OF THE LAWS OF ANY GOVERNMENTAL AUTHORITY AND ALL OF
THE PROVISIONS OF THIS ARTICLE VII ARE INTENDED TO BE SUBJECT TO ALL APPLICABLE
MANDATORY PROVISIONS OF LAW THAT MAY BE CONTROLLING AND TO BE LIMITED TO THE
EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS CREDIT AGREEMENT INVALID,
UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED OR FILED UNDER THE PROVISIONS OF
ANY APPLICABLE LAW.

 

114

--------------------------------------------------------------------------------


 


SECTION 7.09.                             DISCONTINUANCE OF PROCEEDINGS.  IN
CASE AGENT BANK AND/OR BANKS SHALL HAVE PROCEEDED TO ENFORCE ANY RIGHT, POWER OR
REMEDY UNDER THIS CREDIT AGREEMENT, THE NOTES, THE DEEDS OF TRUST OR ANY OTHER
LOAN DOCUMENT BY FORECLOSURE, ENTRY OR OTHERWISE, AND SUCH PROCEEDINGS SHALL
HAVE BEEN DISCONTINUED OR ABANDONED FOR ANY REASON OR SHALL HAVE BEEN DETERMINED
ADVERSELY TO BANKS, THEN AND IN EVERY SUCH CASE BORROWERS, AGENT BANK AND/OR
BANKS SHALL BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER WITH
RESPECT TO THE COLLATERAL, AND ALL RIGHTS, REMEDIES AND POWERS OF AGENT BANK AND
BANKS SHALL CONTINUE AS IF SUCH PROCEEDINGS HAD NOT BEEN TAKEN, SUBJECT TO ANY
BINDING RULE BY THE APPLICABLE COURT OR OTHER TRIBUNAL IN ANY SUCH PROCEEDING.

 


ARTICLE VIII

 

DAMAGE, DESTRUCTION AND CONDEMNATION

 


SECTION 8.01.                             NO ABATEMENT OF PAYMENTS.  IF ALL OR
ANY PART OF THE COLLATERAL SHALL BE MATERIALLY DAMAGED OR DESTROYED, OR IF TITLE
TO OR THE TEMPORARY USE OF THE WHOLE OR ANY PART OF ANY OF THE COLLATERAL SHALL
BE TAKEN OR CONDEMNED BY A COMPETENT AUTHORITY FOR ANY PUBLIC USE OR PURPOSE,
THERE SHALL BE NO ABATEMENT OR REDUCTION IN THE AMOUNTS PAYABLE BY BORROWERS
HEREUNDER OR UNDER THE REVOLVING CREDIT NOTE, AND BORROWERS SHALL CONTINUE TO BE
OBLIGATED TO MAKE SUCH PAYMENTS.


 


SECTION 8.02.                             DISTRIBUTION OF CAPITAL PROCEEDS UPON
OCCURRENCE OF FIRE, CASUALTY, OTHER PERILS OR CONDEMNATION.  ALL CAPITAL
PROCEEDS RECEIVED FROM INSURANCE POLICIES UNDER SECTION 5.09, INCLUDING FLOOD
AND EARTHQUAKE, COVERING ANY OF THE COLLATERAL OR FROM CONDEMNATION OR SIMILAR
ACTIONS IN REGARD TO SAID COLLATERAL, SHALL BE PAID DIRECTLY TO AGENT BANK.  IN
THE EVENT THE AMOUNT OF CAPITAL PROCEEDS PAID TO AGENT BANK IS EQUAL TO OR LESS
THAN ONE MILLION DOLLARS ($1,000,000.00), SUCH CAPITAL PROCEEDS SHALL BE PAID TO
BORROWERS, UNLESS A DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OR INTEREST OWING
UNDER THE TERMS OF THE BANK FACILITIES OR AN EVENT OF DEFAULT (OTHER THAN
NON-MONETARY EVENTS OF DEFAULT OCCURRING AS A DIRECT CONSEQUENCE OF EACH
CASUALTY LOSS OR CONDEMNATION) SHALL HAVE OCCURRED HEREUNDER AND IS CONTINUING. 
IN THE EVENT THE AMOUNT OF CAPITAL PROCEEDS PAID TO AGENT BANK IS GREATER THAN
ONE MILLION DOLLARS ($1,000,000.00), THEN, UNLESS A DEFAULT OR EVENT OF DEFAULT
(OTHER THAN NON-MONETARY EVENTS OF DEFAULT OCCURRING AS A DIRECT CONSEQUENCE OF
EACH CASUALTY LOSS OR CONDEMNATION) HAS OCCURRED HEREUNDER AND IS THEN
CONTINUING, THE ENTIRE AMOUNT SO COLLECTED OR SO MUCH THEREOF AS MAY BE REQUIRED
(ANY EXCESS TO BE RETURNED TO BORROWERS) TO REPAIR OR REPLACE THE DESTROYED OR
CONDEMNED PROPERTY, SHALL, SUBJECT TO THE CONDITIONS SET FORTH BELOW, BE
RELEASED TO BORROWERS FOR REPAIR OR REPLACEMENT OF THE PROPERTY DESTROYED OR
CONDEMNED OR TO REIMBURSE BORROWERS FOR THE COSTS OF SUCH REPAIR OR REPLACEMENT
INCURRED PRIOR TO THE DATE OF SUCH RELEASE.  IF A DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED HEREUNDER AND IS THEN CONTINUING SUCH AMOUNT MAY, AT THE OPTION OF
REQUISITE LENDERS, BE APPLIED AS A MANDATORY COMMITMENT REDUCTION.  IN THE EVENT
BANKS ARE REQUIRED TO RELEASE ALL OR A PORTION OF THE COLLECTED FUNDS TO
BORROWERS FOR

 

115

--------------------------------------------------------------------------------


 

such repair or replacement of the property destroyed or condemned, such release
of funds shall be made in accordance with the following terms and conditions:


 


A.                                       THE REPAIRS, REPLACEMENTS AND
REBUILDING SHALL BE MADE IN ACCORDANCE WITH PLANS AND SPECIFICATIONS APPROVED BY
REQUISITE LENDERS AND IN ACCORDANCE WITH ALL APPLICABLE LAWS, ORDINANCES, RULES,
REGULATIONS AND REQUIREMENTS OF GOVERNMENTAL AUTHORITIES;


 


B.                                      BORROWERS SHALL PROVIDE AGENT BANK WITH
A DETAILED ESTIMATE OF THE COSTS OF SUCH REPAIRS OR RESTORATIONS;


 


C.                                       BORROWERS SHALL SATISFY THE REQUISITE
LENDERS THAT AFTER THE RECONSTRUCTION IS COMPLETED, THE VALUE OF THE COLLATERAL,
AS DETERMINED BY THE REQUISITE LENDERS IN THEIR REASONABLE DISCRETION, WILL NOT
BE LESS THAN THE VALUE OF THE COLLATERAL IMMEDIATELY PRIOR TO SUCH DESTRUCTION
OR CONDEMNATION AS DETERMINED BY THE REQUISITE LENDERS PURSUANT TO THIS CREDIT
AGREEMENT;


 


D.                                      IN THE REQUISITE LENDERS’ SOLE
REASONABLE OPINION, ANY UNDISBURSED PORTION OF THE AVAILABLE BORROWINGS
CONTEMPLATED HEREUNDER, AFTER DEPOSIT OF SUCH INSURANCE OR CONDEMNATION
PROCEEDS, IS SUFFICIENT TO PAY ALL COSTS OF RECONSTRUCTION OF THE HOTEL/CASINO
FACILITY OR OTHER COLLATERAL DAMAGED, DESTROYED OR CONDEMNED; OR IF THE
UNDISBURSED PORTION OF SUCH CREDIT FACILITY IS NOT SUFFICIENT, BORROWERS SHALL
DEPOSIT ADDITIONAL FUNDS WITH THE AGENT BANK, SUFFICIENT TO PAY SUCH ADDITIONAL
COSTS OF RECONSTRUCTING THE COLLATERAL;


 


E.                                       BORROWERS HAVE DELIVERED TO THE AGENT
BANK A CONSTRUCTION CONTRACT FOR THE WORK OF RECONSTRUCTION IN FORM AND CONTENT,
INCLUDING INSURANCE REQUIREMENTS, ACCEPTABLE TO THE REQUISITE LENDERS WITH A
CONTRACTOR ACCEPTABLE TO THE REQUISITE LENDERS;


 


F.                                         THE REQUISITE LENDERS IN THEIR
REASONABLE DISCRETION HAVE DETERMINED THAT AFTER THE WORK OF RECONSTRUCTION IS
COMPLETED, THE HOTEL/CASINO FACILITIES WILL PRODUCE INCOME SUFFICIENT TO PAY ALL
COSTS OF OPERATIONS AND MAINTENANCE OF THE HOTEL/CASINO FACILITIES WITH A
REASONABLE RESERVE FOR REPAIRS, AND SERVICE ALL INDEBTEDNESS SECURED BY THE
SECURITY DOCUMENTATION;


 


G.                                      NO DEFAULT IN THE PAYMENT OF ANY
PRINCIPAL OR INTEREST OWING UNDER THE TERMS OF THE BANK FACILITIES, AND NO EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER;


 


H.                                      BORROWERS HAVE DEPOSITED WITH THE AGENT
BANK THAT AMOUNT REASONABLY DETERMINED BY THE REQUISITE LENDERS (TAKING INTO
CONSIDERATION THE AMOUNT OF BORROWINGS AVAILABLE AND THE AMOUNT OF PROCEEDS, IF
ANY, OF INSURANCE POLICIES COVERING PROPERTY DAMAGE AND BUSINESS INTERRUPTION,
LOSS OR RENTAL INCOME IN

 

116

--------------------------------------------------------------------------------


 

connection with the Hotel/Casino Facility or Collateral damaged, destroyed or
condemned accruing and immediately forthcoming to the Agent Bank) to be
sufficient to service no less than seventy-five percent (75.0%) of the
Indebtedness secured hereby during the period of reconstruction, as reasonably
estimated by the Requisite Lenders;


 


I.                                          BEFORE COMMENCING ANY SUCH WORK,
BORROWERS SHALL, AT THEIR OWN COST AND EXPENSE, FURNISH AGENT BANK WITH
APPROPRIATE ENDORSEMENTS, IF NEEDED, TO THE “ALL RISK” INSURANCE POLICY WHICH
BORROWERS ARE THEN PRESENTLY MAINTAINING, AND COURSE OF CONSTRUCTION INSURANCE
TO COVER ALL OF THE RISKS DURING THE COURSE OF SUCH WORK;


 


J.                                          SUCH WORK SHALL BE COMMENCED BY
BORROWERS WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER (I) SETTLEMENT SHALL HAVE
BEEN MADE WITH THE INSURANCE COMPANIES OR CONDEMNATION PROCEEDS SHALL HAVE BEEN
RECEIVED, AND (II) ALL THE NECESSARY GOVERNMENTAL APPROVALS SHALL HAVE BEEN
OBTAINED, AND SUCH WORK SHALL BE COMPLETED WITHIN A REASONABLE TIME, FREE AND
CLEAR OF ALL LIENS AND ENCUMBRANCES SO AS NOT TO INTERFERE WITH THE LIEN OF THE
DEEDS OF TRUST; AND


 


K.                                       DISBURSEMENTS OF SUCH CAPITAL PROCEEDS
SHALL BE MADE IN THE CUSTOMARY MANNER USED BY AGENT BANK FOR THE DISBURSEMENT OF
CONSTRUCTION LOANS.


 


ARTICLE IX

 

AGENCY PROVISIONS

 


SECTION 9.01.                             APPOINTMENT.


 


A.                                       EACH LENDER HEREBY (I) DESIGNATES AND
APPOINTS WFB AS THE AGENT BANK OF SUCH LENDER UNDER THIS CREDIT AGREEMENT AND
THE LOAN DOCUMENTS, (II) AUTHORIZES AND DIRECTS AGENT BANK TO ENTER INTO THE
LOAN DOCUMENTS OTHER THAN THIS CREDIT AGREEMENT FOR THE BENEFIT OF LENDERS, AND
(III) AUTHORIZES AGENT BANK TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
PROVISIONS OF THIS CREDIT AGREEMENT AND THE LOAN DOCUMENTS AND TO EXERCISE SUCH
POWERS AS ARE SET FORTH HEREIN OR THEREIN, TOGETHER WITH SUCH OTHER POWERS AS
ARE REASONABLY INCIDENTAL THERETO, SUBJECT TO THE LIMITATIONS REFERRED TO IN
SECTIONS 9.10(A) AND 9.10(B).  AGENT BANK AGREES TO ACT AS SUCH ON THE EXPRESS
CONDITIONS CONTAINED IN THIS ARTICLE IX.


 


B.                                      THE PROVISIONS OF THIS ARTICLE IX ARE
SOLELY FOR THE BENEFIT OF AGENT BANK AND LENDERS, AND BORROWERS SHALL NOT HAVE
ANY RIGHTS TO RELY ON OR ENFORCE ANY OF THE PROVISIONS HEREOF (OTHER THAN AS SET
FORTH IN THE PROVISIONS OF SECTIONS 9.03, 9.09 AND 10.10), PROVIDED, HOWEVER,
THAT THE FOREGOING SHALL IN NO WAY LIMIT BORROWERS’ OBLIGATIONS UNDER THIS
ARTICLE IX.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS CREDIT AGREEMENT,
AGENT BANK SHALL ACT SOLELY AS AGENT BANK OF LENDERS AND DOES NOT ASSUME AND
SHALL NOT BE DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARD OR RELATIONSHIP OF
AGENCY OR TRUST WITH OR FOR BORROWERS OR ANY OTHER PERSON.

 

117

--------------------------------------------------------------------------------


 


SECTION 9.02.                             NATURE OF DUTIES.  AGENT BANK SHALL
NOT HAVE ANY DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH IN THIS
CREDIT AGREEMENT OR IN THE LOAN DOCUMENTS.  THE DUTIES OF AGENT BANK SHALL BE
ADMINISTRATIVE IN NATURE.  SUBJECT TO THE PROVISIONS OF SECTIONS 9.05 AND 9.07,
AGENT BANK SHALL ADMINISTER THE CREDIT FACILITY IN THE SAME MANNER AS IT
ADMINISTERS ITS OWN LOANS.  PROMPTLY FOLLOWING THE EFFECTIVENESS OF THIS CREDIT
AGREEMENT, AGENT BANK SHALL SEND TO EACH LENDER A DUPLICATE EXECUTED ORIGINAL,
TO THE EXTENT THE SAME ARE AVAILABLE IN SUFFICIENT NUMBERS, OF THE CREDIT
AGREEMENT AND A COPY OF EACH OTHER LOAN DOCUMENT IN FAVOR OF LENDERS AND A COPY
OF THE FILED OR RECORDED SECURITY DOCUMENTATION, WITH THE ORIGINALS OF THE
LATTER TO BE HELD AND RETAINED BY AGENT BANK FOR THE BENEFIT OF ALL LENDERS. 
AGENT BANK SHALL NOT HAVE BY REASON OF THIS CREDIT AGREEMENT A FIDUCIARY
RELATIONSHIP IN RESPECT OF ANY LENDER.  NOTHING IN THIS CREDIT AGREEMENT OR ANY
OF THE LOAN DOCUMENTS, EXPRESSED OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED
TO IMPOSE UPON AGENT BANK ANY OBLIGATION IN RESPECT OF THIS CREDIT AGREEMENT OR
ANY OF THE LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.  EACH
LENDER SHALL MAKE ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL CONDITION
AND AFFAIRS OF THE BORROWERS AND THE COLLATERAL IN CONNECTION WITH THE MAKING
AND THE CONTINUANCE OF THE CREDIT FACILITY HEREUNDER AND SHALL MAKE ITS OWN
APPRAISAL OF THE CREDITWORTHINESS OF THE BORROWERS AND THE COLLATERAL, AND,
EXCEPT AS SPECIFICALLY PROVIDED HEREIN, AGENT BANK SHALL NOT HAVE ANY DUTY OR
RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY LENDER
WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO, WHETHER COMING INTO
ITS POSSESSION BEFORE THE CLOSING DATE OR AT ANY TIME OR TIMES THEREAFTER.


 


SECTION 9.03.                             DISBURSEMENT OF BORROWINGS.


 


A.                                       NOT LATER THAN THE NEXT BANKING
BUSINESS DAY FOLLOWING RECEIPT OF A NOTICE OF BORROWING, AGENT BANK SHALL NOTIFY
EACH LENDER OF THE PROPOSED BORROWING AND THE FUNDING DATE.  EACH LENDER SHALL
MAKE AVAILABLE TO AGENT BANK (OR THE FUNDING BANK OR ENTITY DESIGNATED BY AGENT
BANK), THE AMOUNT OF SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING IN
IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN THE TIMES DESIGNATED IN SECTION
9.03(B).  UNLESS AGENT BANK SHALL HAVE BEEN NOTIFIED BY ANY LENDER NOT LATER
THAN THE CLOSE OF BUSINESS (SAN FRANCISCO TIME) ON THE BANKING BUSINESS DAY
IMMEDIATELY PRECEDING THE FUNDING DATE IN RESPECT OF ANY BORROWING THAT SUCH
LENDER DOES NOT INTEND TO MAKE AVAILABLE TO AGENT BANK SUCH LENDER’S PRO RATA
SHARE OF SUCH BORROWING, AGENT BANK MAY ASSUME THAT SUCH LENDER SHALL MAKE SUCH
AMOUNT AVAILABLE TO AGENT BANK.  IF ANY LENDER DOES NOT NOTIFY AGENT BANK OF ITS
INTENTION NOT TO MAKE AVAILABLE ITS PRO RATA SHARE OF SUCH BORROWING AS
DESCRIBED ABOVE, BUT DOES NOT FOR ANY REASON MAKE AVAILABLE TO AGENT BANK SUCH
LENDER’S PRO RATA SHARE OF SUCH BORROWING, SUCH LENDER SHALL PAY TO AGENT BANK
FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL
FUNDS RATE.  IN ANY CASE WHERE A LENDER DOES NOT FOR ANY REASON MAKE AVAILABLE
TO AGENT BANK SUCH LENDER’S PRO RATA SHARE OF SUCH BORROWING, AGENT BANK, IN ITS
SOLE DISCRETION, MAY, BUT SHALL NOT BE OBLIGATED TO, FUND TO BORROWERS SUCH
LENDER’S PRO RATA SHARE OF SUCH

 

118

--------------------------------------------------------------------------------


 

Borrowing.  If Agent Bank funds to Borrowers such Lender’s Pro Rata Share of
such Borrowing and if such Lender subsequently pays to Agent Bank such
corresponding amount, such amount so paid shall constitute such Lender’s Pro
Rata Share of such Borrowing.  Nothing in this Section 9.03(a) shall alter the
respective rights and obligations of the parties hereunder in respect of a
Defaulting Lender or a Non-Pro Rata Borrowing.


 


B.                                      REQUESTS BY AGENT BANK FOR FUNDING BY
LENDERS OF BORROWINGS WILL BE MADE BY FACSIMILE.  EACH LENDER SHALL MAKE THE
AMOUNT OF ITS PRO RATA SHARE OF SUCH BORROWING AVAILABLE TO AGENT BANK IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, TO SUCH BANK AND ACCOUNT, IN SAN
FRANCISCO, CALIFORNIA AS AGENT BANK MAY DESIGNATE, NOT LATER THAN 11:00 A.M.
(SAN FRANCISCO TIME) ON THE FUNDING DATE DESIGNATED IN THE NOTICE OF BORROWING
WITH RESPECT TO SUCH BORROWING, BUT IN NO EVENT LATER THAN ONE (1) BANKING
BUSINESS DAY NOTICE WITH RESPECT TO BASE RATE LOANS AND TWO (2) BANKING BUSINESS
DAYS NOTICE WITH RESPECT TO LIBOR LOANS, IN EACH CASE FOLLOWING LENDER’S RECEIPT
OF THE APPLICABLE NOTICE OF BORROWING.


 


C.                                       NOTHING IN THIS SECTION 9.03 SHALL BE
DEEMED TO RELIEVE ANY LENDER OF ITS OBLIGATION HEREUNDER TO MAKE ITS PRO RATA
SHARE OF BORROWINGS ON ANY FUNDING DATE, NOR SHALL ANY LENDER BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO PERFORM ITS OBLIGATIONS TO ADVANCE ITS PRO
RATA SHARE OF ANY BORROWING HEREUNDER, AND THE PRO RATA SHARE OF THE AGGREGATE
COMMITMENT OF ANY LENDER SHALL NOT BE INCREASED OR DECREASED AS A RESULT OF THE
FAILURE BY ANY OTHER LENDER TO PERFORM ITS OBLIGATION TO ADVANCE ITS PRO RATA
SHARE OF ANY BORROWING.


 


SECTION 9.04.                             DISTRIBUTION AND APPORTIONMENT OF
PAYMENTS.


 


A.                                       SUBJECT TO SECTION 9.04(B), PAYMENTS
ACTUALLY RECEIVED BY AGENT BANK FOR THE ACCOUNT OF LENDERS SHALL BE PAID TO THEM
PROMPTLY AFTER RECEIPT THEREOF BY AGENT BANK, BUT IN ANY EVENT WITHIN ONE (1)
BANKING BUSINESS DAY, PROVIDED THAT AGENT BANK SHALL PAY TO LENDERS INTEREST
THEREON, AT THE FEDERAL FUNDS RATE FROM THE BANKING BUSINESS DAY FOLLOWING
RECEIPT OF SUCH FUNDS BY AGENT BANK UNTIL SUCH FUNDS ARE PAID IN IMMEDIATELY
AVAILABLE FUNDS TO LENDERS.  SUBJECT TO SECTION 9.04(B), ALL PAYMENTS OF
PRINCIPAL AND INTEREST IN RESPECT OF FUNDED OUTSTANDINGS, ALL PAYMENTS OF THE
FEES DESCRIBED IN THIS CREDIT AGREEMENT, AND ALL PAYMENTS IN RESPECT OF ANY
OTHER OBLIGATIONS SHALL BE ALLOCATED AMONG SUCH OTHER LENDERS AS ARE ENTITLED
THERETO, IN PROPORTION TO THEIR RESPECTIVE PRO RATA SHARES OR OTHERWISE AS
PROVIDED HEREIN.  AGENT BANK SHALL PROMPTLY DISTRIBUTE, BUT IN ANY EVENT WITHIN
ONE (1) BANKING BUSINESS DAY, TO EACH LENDER AT ITS PRIMARY ADDRESS SET FORTH ON
THE APPROPRIATE SIGNATURE PAGE HEREOF OR ON THE APPLICABLE ASSIGNMENT AND
ASSUMPTION AGREEMENT, OR AT SUCH OTHER ADDRESS AS A LENDER MAY REQUEST IN
WRITING, SUCH FUNDS AS IT MAY BE ENTITLED TO RECEIVE, PROVIDED THAT AGENT BANK
SHALL IN ANY EVENT NOT BE BOUND TO INQUIRE INTO OR DETERMINE THE VALIDITY, SCOPE
OR PRIORITY OF ANY INTEREST OR ENTITLEMENT OF ANY LENDER AND MAY SUSPEND ALL

 

119

--------------------------------------------------------------------------------


 

payments and seek appropriate relief (including, without limitation,
instructions from Requisite Lenders or all Lenders, as applicable, or an action
in the nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby.  The order of priority herein
is set forth solely to determine the rights and priorities of Lenders as among
themselves and may at any time or from time to time be changed by Lenders as
they may elect, in writing in accordance with Section 10.01, without necessity
of notice to or consent of or approval by Borrowers or any other Person.  All
payments or other sums received by Agent Bank for the account of Lenders
(including, without limitation, principal and interest payments, the proceeds of
any and all insurance maintained with respect to any of the Collateral, and any
and all condemnation proceeds with respect to any of the Collateral) shall not
constitute property or assets of the Agent Bank and shall be held by Agent Bank,
solely in its capacity as administrative and collateral agent for itself and the
other Lenders, subject to the Loan Documents.


 


B.                                      NOTWITHSTANDING ANY PROVISION HEREOF TO
THE CONTRARY, UNTIL SUCH TIME AS A DEFAULTING LENDER HAS FUNDED ITS PRO RATA
SHARE OF BORROWING WHICH WAS PREVIOUSLY A NON PRO RATA BORROWING, OR ALL OTHER
LENDERS HAVE RECEIVED PAYMENT IN FULL (WHETHER BY REPAYMENT OR PREPAYMENT) OF
THE PRINCIPAL DUE IN RESPECT OF SUCH NON PRO RATA BORROWING, ALL PRINCIPAL SUMS
OWING TO SUCH DEFAULTING LENDER HEREUNDER SHALL BE SUBORDINATED IN RIGHT OF
PAYMENT TO THE PRIOR PAYMENT IN FULL OF ALL PRINCIPAL, IN RESPECT OF ALL NON PRO
RATA BORROWING IN WHICH THE DEFAULTING LENDER HAS NOT FUNDED ITS PRO RATA
SHARE.  THIS PROVISION GOVERNS ONLY THE RELATIONSHIP AMONG AGENT BANK, EACH
DEFAULTING LENDER, AND THE OTHER LENDERS; NOTHING HEREUNDER SHALL LIMIT THE
OBLIGATION OF BORROWERS TO REPAY ALL BORROWINGS IN ACCORDANCE WITH THE TERMS OF
THIS CREDIT AGREEMENT.  THE PROVISIONS OF THIS SECTION SHALL APPLY AND BE
EFFECTIVE REGARDLESS OF WHETHER AN EVENT OF DEFAULT OCCURS AND IS THEN
CONTINUING, AND NOTWITHSTANDING (I) ANY OTHER PROVISION OF THIS CREDIT AGREEMENT
TO THE CONTRARY, (II) ANY INSTRUCTION OF BORROWERS AS TO THEIR DESIRED
APPLICATION OF PAYMENTS OR (III) THE SUSPENSION OF SUCH DEFAULTING LENDER’S
RIGHT TO VOTE ON MATTERS WHICH ARE SUBJECT TO THE CONSENT OR APPROVAL OF
REQUISITE LENDERS OR ALL LENDERS.  NO COMMITMENT FEE OR L/C FEES SHALL ACCRUE IN
FAVOR OF, OR BE PAYABLE TO, SUCH DEFAULTING LENDER FROM THE DATE OF ANY FAILURE
TO FUND BORROWINGS OR REIMBURSE AGENT BANK FOR ANY LIABILITIES AND COSTS AS
HEREIN PROVIDED UNTIL SUCH FAILURE HAS BEEN CURED, AND AGENT BANK SHALL BE
ENTITLED TO (A) WITHHOLD OR SETOFF, AND TO APPLY TO THE PAYMENT OF THE DEFAULTED
AMOUNT AND ANY RELATED INTEREST, ANY AMOUNTS TO BE PAID TO SUCH DEFAULTING
LENDER UNDER THIS CREDIT AGREEMENT, AND (B) BRING AN ACTION OR SUIT AGAINST SUCH
DEFAULTING LENDER IN A COURT OF COMPETENT JURISDICTION TO RECOVER THE DEFAULTED
AMOUNT AND ANY RELATED INTEREST.  IN ADDITION, THE DEFAULTING LENDER SHALL
INDEMNIFY, DEFEND AND HOLD AGENT BANK AND EACH OF THE OTHER LENDERS HARMLESS
FROM AND AGAINST ANY AND ALL LIABILITIES AND COSTS, PLUS INTEREST THEREON AT THE
DEFAULT RATE, WHICH THEY MAY SUSTAIN OR INCUR BY REASON OF OR AS A DIRECT
CONSEQUENCE OF THE DEFAULTING LENDER’S FAILURE OR REFUSAL TO ABIDE BY ITS
OBLIGATIONS UNDER THIS CREDIT AGREEMENT.

 

120

--------------------------------------------------------------------------------


 


SECTION 9.05.                             RIGHTS, EXCULPATION, ETC.  NEITHER
AGENT BANK, ANY AFFILIATE OF AGENT BANK, NOR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS OR CONSULTANTS, SHALL BE LIABLE TO ANY
LENDER FOR ANY ACTION TAKEN OR OMITTED BY THEM HEREUNDER OR UNDER ANY OF THE
LOAN DOCUMENTS, OR IN CONNECTION HEREWITH OR THEREWITH, EXCEPT THAT AGENT BANK
SHALL BE LIABLE FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AGENT BANK SHALL NOT BE LIABLE FOR
ANY APPORTIONMENT OR DISTRIBUTION OF PAYMENTS MADE BY IT IN GOOD FAITH PURSUANT
TO SECTION 9.04, AND IF ANY SUCH APPORTIONMENT OR DISTRIBUTION IS SUBSEQUENTLY
DETERMINED TO HAVE BEEN MADE IN ERROR THE SOLE RECOURSE OF ANY PERSON TO WHOM
PAYMENT WAS DUE, BUT NOT MADE, SHALL BE TO RECOVER FROM THE RECIPIENTS OF SUCH
PAYMENTS ANY PAYMENT IN EXCESS OF THE AMOUNT TO WHICH THEY ARE DETERMINED TO
HAVE BEEN ENTITLED.  AGENT BANK SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES HEREIN OR FOR THE EXECUTION,
EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR
SUFFICIENCY OF THIS CREDIT AGREEMENT, ANY OF THE SECURITY DOCUMENTATION OR ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY; OR FOR THE FINANCIAL CONDITION OF THE BORROWERS OR ANY OF THEIR
AFFILIATES.  AGENT BANK SHALL NOT BE REQUIRED TO MAKE ANY INQUIRY CONCERNING
EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS OR
CONDITIONS OF THIS CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR THE
FINANCIAL CONDITION OF THE BORROWERS OR ANY OF THEIR AFFILIATES, OR THE
EXISTENCE OR POSSIBLE EXISTENCE OF ANY DEFAULT OR EVENT OF DEFAULT.


 


SECTION 9.06.                             RELIANCE.  AGENT BANK SHALL BE
ENTITLED TO RELY UPON ANY WRITTEN NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR
OTHER DOCUMENTS, TELECOPIES OR ANY TELEPHONE MESSAGE BELIEVED BY IT IN GOOD
FAITH TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE
PROPER PERSON, AND WITH RESPECT TO ALL MATTERS PERTAINING TO THIS CREDIT
AGREEMENT OR ANY OF THE LOAN DOCUMENTS AND ITS DUTIES HEREUNDER OR THEREUNDER,
UPON ADVICE OF LEGAL COUNSEL (INCLUDING COUNSEL FOR BORROWERS), INDEPENDENT
PUBLIC ACCOUNTANT AND OTHER EXPERTS SELECTED BY IT.


 


SECTION 9.07.                             INDEMNIFICATION.  TO THE EXTENT THAT
AGENT BANK IS NOT REIMBURSED AND INDEMNIFIED BY BORROWERS, LENDERS WILL
REIMBURSE, WITHIN TEN (10) BANKING BUSINESS DAYS AFTER NOTICE FROM AGENT BANK,
AND INDEMNIFY AND DEFEND AGENT BANK FOR AND AGAINST ANY AND ALL LIABILITIES AND
COSTS WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST IT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS CREDIT AGREEMENT, THE SECURITY DOCUMENTATION
OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY ACTION TAKEN OR OMITTED BY AGENT BANK
OR UNDER THIS CREDIT AGREEMENT, THE SECURITY DOCUMENTATION OR ANY OF THE OTHER
LOAN DOCUMENTS, IN PROPORTION TO EACH LENDER’S PRO RATA SHARE; PROVIDED THAT NO
LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES AND COSTS RESULTING
FROM AGENT BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  THE OBLIGATIONS OF
LENDERS UNDER THIS SECTION 9.07 SHALL SURVIVE THE PAYMENT IN FULL OF ALL
OBLIGATIONS AND THE TERMINATION OF THIS CREDIT AGREEMENT.  IN THE EVENT THAT
AFTER PAYMENT AND DISTRIBUTION OF ANY AMOUNT BY AGENT BANK TO LENDERS, ANY
LENDER OR THIRD

 

121

--------------------------------------------------------------------------------


 

party, including Borrowers, any creditor of Borrowers or a trustee in
bankruptcy, recovers from Agent Bank any amount found to have been wrongfully
paid to Agent Bank or disbursed by Agent Bank to Lenders, then Lenders, in
proportion to their respective Pro Rata Shares, shall reimburse Agent Bank for
all such amounts.  Notwithstanding the foregoing, Agent Bank shall not be
obligated to advance Liabilities and Costs and may require the deposit by each
Lender of its Pro Rata Share of any material Liabilities and Costs anticipated
by Agent Bank before they are incurred or made payable.


 


SECTION 9.08.                             AGENT INDIVIDUALLY.  WITH RESPECT TO
ITS PRO RATA SHARE OF THE AGGREGATE COMMITMENT HEREUNDER AND THE BORROWINGS MADE
BY IT, AGENT BANK SHALL HAVE AND MAY EXERCISE THE SAME RIGHTS AND POWERS
HEREUNDER AND IS SUBJECT TO THE SAME OBLIGATIONS AND LIABILITIES AS AND TO THE
EXTENT SET FORTH HEREIN FOR ANY OTHER LENDER.  THE TERMS “LENDERS”, “REQUISITE
LENDERS” OR ANY SIMILAR TERMS MAY INCLUDE AGENT BANK IN ITS INDIVIDUAL CAPACITY
AS A LENDER OR ONE OF THE REQUISITE LENDERS, BUT REQUISITE LENDERS SHALL NOT
INCLUDE AGENT BANK SOLELY IN ITS CAPACITY AS AGENT BANK AND NEED NOT NECESSARILY
INCLUDE AGENT BANK IN ITS CAPACITY AS A LENDER.  AGENT BANK AND ANY LENDER AND
ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY ENGAGE IN
ANY KIND OF BANKING, TRUST OR OTHER BUSINESS WITH BORROWERS OR ANY OF THEIR
AFFILIATES AS IF IT WERE NOT ACTING AS AGENT BANK OR LENDER PURSUANT HERETO.


 


SECTION 9.09.                             SUCCESSOR AGENT BANK; RESIGNATION OF
AGENT BANK; REMOVAL OF AGENT BANK.


 


A.                                       AGENT BANK MAY RESIGN FROM THE
PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AT ANY TIME BY GIVING AT
LEAST THIRTY (30) BANKING BUSINESS DAYS’ PRIOR WRITTEN NOTICE TO LENDERS AND
BORROWERS, AND SHALL AUTOMATICALLY CEASE TO BE AGENT BANK HEREUNDER IN THE EVENT
A PETITION IN BANKRUPTCY SHALL BE FILED BY OR AGAINST AGENT BANK OR THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AUTHORITY SHALL ASSUME
CONTROL OF AGENT BANK OR AGENT BANK’S INTERESTS UNDER THE BANK FACILITIES. 
FURTHER, LENDERS (OTHER THAN AGENT BANK) MAY UNANIMOUSLY REMOVE AGENT BANK AT
ANY TIME UPON THE OCCURRENCE OF GROSS NEGLIGENCE OR WILFUL MISCONDUCT BY AGENT
BANK BY GIVING AT LEAST THIRTY (30) BANKING BUSINESS DAYS’ PRIOR WRITTEN NOTICE
TO AGENT BANK, BORROWERS AND ALL OTHER LENDERS.  SUCH RESIGNATION OR REMOVAL
SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR AGENT BANK OF APPOINTMENT
PURSUANT TO CLAUSE (B) OR (C).


 


B.                                      UPON ANY SUCH NOTICE OF RESIGNATION BY
OR REMOVAL OF AGENT BANK, REQUISITE LENDERS SHALL APPOINT A SUCCESSOR AGENT BANK
WHICH APPOINTMENT SHALL BE SUBJECT TO BORROWERS’ CONSENT (OTHER THAN UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT), WHICH SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED.  ANY SUCCESSOR AGENT BANK MUST BE A BANK
(I) THE SENIOR DEBT OBLIGATIONS OF WHICH (OR SUCH BANK’S PARENT’S SENIOR
UNSECURED DEBT OBLIGATIONS) ARE RATED NOT LESS

 

122

--------------------------------------------------------------------------------


 

than Baa-2 by Moody’s Investors Services, Inc. or a comparable rating by a
rating agency acceptable to Requisite Lenders and (ii) which has total assets in
excess of Ten Billion Dollars ($10,000,000,000.00).


 


C.                                       IF A SUCCESSOR AGENT BANK SHALL NOT
HAVE BEEN SO APPOINTED WITHIN SAID THIRTY (30) BANKING BUSINESS DAY PERIOD, THE
RETIRING OR REMOVED AGENT BANK, WITH THE CONSENT OF BORROWERS (OTHER THAN UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT) (WHICH MAY
NOT BE UNREASONABLY WITHHELD OR DELAYED), SHALL THEN APPOINT A SUCCESSOR AGENT
BANK WHO SHALL MEET THE REQUIREMENTS DESCRIBED IN SUBSECTION (B) ABOVE AND WHO
SHALL SERVE AS AGENT BANK UNTIL SUCH TIME, IF ANY, AS REQUISITE LENDERS, WITH
THE CONSENT OF BORROWERS (OTHER THAN UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT), APPOINT A SUCCESSOR AGENT BANK AS PROVIDED
ABOVE.


 


SECTION 9.10.                             CONSENT AND APPROVALS.


 


A.                                       EACH CONSENT, APPROVAL, AMENDMENT,
MODIFICATION OR WAIVER SPECIFICALLY ENUMERATED IN THIS SECTION 9.10(A) SHALL
REQUIRE THE CONSENT OF REQUISITE LENDERS:


 

(I)                                     APPROVAL OF BORROWINGS WITH LESS THAN
FULL COMPLIANCE WITH REQUIREMENTS OF ARTICLE IIIB (SECTION 2.04);

 

(II)                                  CONSENT TO MODIFICATION TO FINANCIAL
REPORTING REQUIREMENTS OR PRODUCTION OF ADDITIONAL FINANCIAL OR OTHER
INFORMATION (SECTION 5.08);

 

(III)                               APPROVAL OF INVESTMENTS (SECTION 6.08);

 

(IV)                              APPROVAL OF A CHANGE IN THE METHOD OF
CALCULATION OF ANY FINANCIAL COVENANTS, STANDARDS OR TERMS AS A RESULT OF A
CHANGE IN ACCOUNTING PRINCIPLE (SECTION 6.18);

 

(V)                                 DIRECT AGENT BANK TO DECLARE THE UNPAID
BALANCE OF THE CREDIT FACILITY FULLY DUE AND PAYABLE (SECTION 7.02);

 

(VI)                              DIRECT THE DISPOSITION OF INSURANCE PROCEEDS
OR CONDEMNATION AWARDS UNDER CERTAIN CIRCUMSTANCES (SECTION 8.02);

 

123

--------------------------------------------------------------------------------


 

(VII)                           APPROVAL OF APPOINTMENT OF SUCCESSOR AGENT BANK
(SECTION 9.09);

 

(VIII)                        APPROVAL OF CERTAIN PROTECTIVE ADVANCES (SECTION
9.11(A));

 

(IX)                                APPROVAL OF A POST-FORECLOSURE PLAN AND
RELATED MATTERS (SECTION 9.11(E));

 

(X)                                   CONSENT TO ACTION OR PROCEEDING AGAINST
BORROWERS OR THE COLLATERAL BY ANY LENDER (SECTION 9.12);

 

(XI)                                EXCEPT AS REFERRED TO IN SUBSECTION (B)
BELOW, APPROVAL OF ANY AMENDMENT, MODIFICATION OR TERMINATION OF THIS CREDIT
AGREEMENT, OR WAIVER OF ANY PROVISION HEREIN (SECTION 10.01).

 


B.                                      EACH CONSENT, APPROVAL, AMENDMENT,
MODIFICATION OR WAIVER SPECIFICALLY ENUMERATED IN SECTION 10.01 SHALL REQUIRE
THE CONSENT OF ALL LENDERS.


 


C.                                       IN ADDITION TO THE REQUIRED CONSENTS OR
APPROVALS REFERRED TO IN SUBSECTION (A) ABOVE, AGENT BANK MAY AT ANY TIME
REQUEST INSTRUCTIONS FROM REQUISITE LENDERS WITH RESPECT TO ANY ACTIONS OR
APPROVALS WHICH, BY THE TERMS OF THIS CREDIT AGREEMENT OR OF ANY OF THE LOAN
DOCUMENTS, AGENT BANK IS PERMITTED OR REQUIRED TO TAKE OR TO GRANT WITHOUT
INSTRUCTIONS FROM ANY LENDERS, AND IF SUCH INSTRUCTIONS ARE PROMPTLY REQUESTED,
AGENT BANK SHALL BE ABSOLUTELY ENTITLED TO REFRAIN FROM TAKING ANY ACTION OR TO
WITHHOLD ANY APPROVAL AND SHALL NOT BE UNDER ANY LIABILITY WHATSOEVER TO ANY
PERSON FOR REFRAINING FROM TAKING ANY ACTION OR WITHHOLDING ANY APPROVAL UNDER
ANY OF THE LOAN DOCUMENTS UNTIL IT SHALL HAVE RECEIVED SUCH INSTRUCTIONS FROM
REQUISITE LENDERS.  WITHOUT LIMITING THE FOREGOING, NO LENDER SHALL HAVE ANY
RIGHT OF ACTION WHATSOEVER AGAINST AGENT BANK AS A RESULT OF AGENT BANK ACTING
OR REFRAINING FROM ACTING UNDER THIS CREDIT AGREEMENT, THE SECURITY
DOCUMENTATION OR ANY OF THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH THE
INSTRUCTIONS OF REQUISITE LENDERS OR, WHERE APPLICABLE, ALL LENDERS.  AGENT BANK
SHALL PROMPTLY NOTIFY EACH LENDER AT ANY TIME THAT THE REQUISITE LENDERS HAVE
INSTRUCTED AGENT BANK TO ACT OR REFRAIN FROM ACTING PURSUANT HERETO.


 


D.                                      EACH LENDER AGREES THAT ANY ACTION TAKEN
BY AGENT BANK AT THE DIRECTION OR WITH THE CONSENT OF REQUISITE LENDERS IN
ACCORDANCE WITH THE PROVISIONS OF THIS CREDIT AGREEMENT OR ANY LOAN DOCUMENT,
AND THE EXERCISE BY AGENT BANK AT THE

 

124

--------------------------------------------------------------------------------


 

direction or with the consent of Requisite Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders, except for actions
specifically requiring the approval of all Lenders.  All communications from
Agent Bank to Lenders requesting Lenders’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Lender,
including notice of the Lender Reply Period described immediately hereinbelow,
(ii) shall be accompanied by a description of the matter or thing as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Lender where such matter or thing may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Agent Bank by Borrowers in respect of the matter or issue to be resolved, and
(iv) shall include Agent Bank’s recommended course of action or determination in
respect thereof.  Each Lender shall reply promptly, but in any event within ten
(10) Banking Business Days (the “Lender Reply Period”).  Unless a Lender shall
give written notice to Agent Bank that it objects to the recommendation or
determination of Agent Bank (together with a written explanation of the reasons
behind such objection) within the Lender Reply Period, such Lender shall be
deemed to have approved of or consented to such recommendation or
determination.  With respect to decisions requiring the approval of Requisite
Lenders or all Lenders, Agent Bank shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Lenders and upon receiving the required approval or consent shall follow
the course of action or determination recommended to Lenders by Agent Bank or
such other course of action recommended by Requisite Lenders, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.


 


SECTION 9.11.                             AGENCY PROVISIONS RELATING TO
COLLATERAL.


 


A.                                       AGENT BANK IS HEREBY AUTHORIZED ON
BEHALF OF ALL LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR FURTHER CONSENT
FROM ANY LENDER, FROM TIME TO TIME PRIOR TO AN EVENT OF DEFAULT, TO TAKE ANY
ACTION WITH RESPECT TO ANY COLLATERAL OR LOAN DOCUMENT WHICH MAY BE NECESSARY TO
PERFECT AND MAINTAIN LIENS OF THE SECURITY DOCUMENTATION UPON THE COLLATERAL
GRANTED PURSUANT TO THE LOAN DOCUMENTS.  AGENT BANK MAY MAKE, AND SHALL BE
REIMBURSED BY LENDERS (IN ACCORDANCE WITH THEIR PRO RATA SHARES), TO THE EXTENT
NOT REIMBURSED BY BORROWERS, FOR, PROTECTIVE ADVANCE(S) DURING ANY ONE (1)
CALENDAR YEAR WITH RESPECT TO THE COLLATERAL UP TO THE SUM OF (I) AMOUNTS
EXPENDED TO PAY REAL ESTATE TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES IMPOSED UPON SUCH COLLATERAL, (II) AMOUNTS EXPENDED TO PAY INSURANCE
PREMIUMS FOR POLICIES OF INSURANCE RELATED TO SUCH COLLATERAL, AND (III) ONE
HUNDRED THOUSAND DOLLARS ($100,000.00).  PROTECTIVE ADVANCES IN EXCESS OF SAID
SUM DURING ANY CALENDAR YEAR FOR ANY COLLATERAL SHALL REQUIRE THE CONSENT OF
REQUISITE LENDERS.  IN ADDITION, AGENT BANK IS HEREBY AUTHORIZED ON BEHALF OF
ALL LENDERS, WITHOUT THE NECESSITY OF ANY NOTICE TO OR

 

125

--------------------------------------------------------------------------------


 

further consent from any Lender, to waive the imposition of the late fees
provided for in Section 2.09(a) up to a maximum of two (2) times per calendar
year, including any extensions.


 


B.                                      LENDERS HEREBY IRREVOCABLY AUTHORIZE
AGENT BANK, AT ITS OPTION AND IN ITS DISCRETION, TO RELEASE ANY SECURITY
DOCUMENTATION GRANTED TO OR HELD BY AGENT BANK UPON ANY COLLATERAL (I) UPON
CREDIT FACILITY TERMINATION AND REPAYMENT AND SATISFACTION OF ALL BORROWINGS,
AND ALL OTHER OBLIGATIONS AND THE TERMINATION OF THIS CREDIT AGREEMENT, OR
(II) IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY AGENT BANK AT THE
DIRECTION OF ALL LENDERS.  AGENT BANK SHALL NOT BE REQUIRED TO EXECUTE ANY
DOCUMENT TO EVIDENCE THE RELEASE OF THE SECURITY DOCUMENTATION GRANTED TO AGENT
BANK FOR THE BENEFIT OF LENDERS HEREIN OR PURSUANT HERETO UPON ANY COLLATERAL
IF, IN AGENT BANK’S OPINION, SUCH DOCUMENT WOULD EXPOSE AGENT BANK TO LIABILITY
OR CREATE ANY OBLIGATION OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF
SUCH SECURITY DOCUMENTATION WITHOUT RECOURSE OR WARRANTY, AND SUCH RELEASE SHALL
NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY SECURITY
DOCUMENTATION UPON (OR OBLIGATIONS OF BORROWERS IN RESPECT OF) ANY PROPERTY
WHICH SHALL CONTINUE TO CONSTITUTE PART OF THE COLLATERAL.


 


C.                                       EXCEPT AS PROVIDED IN THIS CREDIT
AGREEMENT, AGENT BANK SHALL HAVE NO OBLIGATION WHATSOEVER TO ANY LENDER OR TO
ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY BORROWERS
OR IS CARED FOR, PROTECTED OR INSURED OR HAS BEEN ENCUMBERED OR THAT THE
SECURITY DOCUMENTATION GRANTED TO AGENT BANK HEREIN OR IN ANY OF THE OTHER LOAN
DOCUMENTS OR PURSUANT HERETO OR THERETO HAVE BEEN PROPERLY OR SUFFICIENTLY OR
LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE ENTITLED TO ANY
PARTICULAR PRIORITY.


 


D.                                      SHOULD AGENT BANK (I) EMPLOY COUNSEL FOR
ADVICE OR OTHER REPRESENTATION (WHETHER OR NOT ANY SUIT HAS BEEN OR SHALL BE
FILED) WITH RESPECT TO ANY COLLATERAL OR ANY PART THEREOF, OR ANY OF THE LOAN
DOCUMENTS, OR THE ATTEMPT TO ENFORCE ANY SECURITY INTEREST OR SECURITY
DOCUMENTATION ON ANY OF THE COLLATERAL, OR (II) COMMENCE ANY PROCEEDING OR IN
ANY WAY SEEK TO ENFORCE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS,
IRRESPECTIVE OF WHETHER AS A RESULT THEREOF AGENT BANK SHALL ACQUIRE TITLE TO
ANY COLLATERAL, EITHER THROUGH FORECLOSURE, DEED IN LIEU OF FORECLOSURE OR
OTHERWISE, EACH LENDER, UPON DEMAND THEREFOR FROM TIME TO TIME, SHALL CONTRIBUTE
ITS SHARE (BASED ON ITS PRO RATA SHARE) OF THE REASONABLE COSTS AND/OR EXPENSES
OF ANY SUCH ADVICE OR OTHER REPRESENTATION, ENFORCEMENT OR ACQUISITION,
INCLUDING, BUT NOT LIMITED TO, FEES OF RECEIVERS OR TRUSTEES, COURT COSTS, TITLE
COMPANY CHARGES, FILING AND RECORDING FEES, APPRAISERS’ FEES AND FEES AND
EXPENSES OF ATTORNEYS TO THE EXTENT NOT OTHERWISE REIMBURSED BY BORROWERS;
PROVIDED THAT AGENT BANK SHALL NOT BE ENTITLED TO REIMBURSEMENT OF ITS
ATTORNEYS’ FEES AND EXPENSES INCURRED IN CONNECTION WITH THE RESOLUTION OF
DISPUTES BETWEEN AGENT BANK AND OTHER LENDERS UNLESS AGENT BANK SHALL BE THE
PREVAILING PARTY IN ANY SUCH DISPUTE.  ANY LOSS OF PRINCIPAL AND INTEREST
RESULTING FROM ANY EVENT OF DEFAULT SHALL BE SHARED BY LENDERS IN ACCORDANCE
WITH THEIR

 

126

--------------------------------------------------------------------------------


 

respective Pro Rata Shares.  It is understood and agreed that in the event Agent
Bank determines it is necessary to engage counsel for Lenders from and after the
occurrence of an Event of Default, said counsel shall be selected by Agent Bank.


 


E.                                       IN THE EVENT THAT ALL OR ANY PORTION OF
THE COLLATERAL IS ACQUIRED BY AGENT BANK AS THE RESULT OF A FORECLOSURE OR THE
ACCEPTANCE OF A DEED OR ASSIGNMENT IN LIEU OF FORECLOSURE, OR IS RETAINED IN
SATISFACTION OF ALL OR ANY PART OF BORROWERS’ OBLIGATIONS, TITLE TO ANY SUCH
COLLATERAL OR ANY PORTION THEREOF SHALL BE HELD IN THE NAME OF AGENT BANK OR A
NOMINEE OR SUBSIDIARY OF AGENT BANK, AS AGENT, FOR THE RATABLE BENEFIT OF AGENT
BANK AND LENDERS.  AGENT BANK SHALL PREPARE A RECOMMENDED COURSE OF ACTION FOR
SUCH COLLATERAL (THE “POST-FORECLOSURE PLAN”), WHICH SHALL BE SUBJECT TO THE
APPROVAL OF THE REQUISITE LENDERS.  UNLESS A LENDER SHALL GIVE WRITTEN NOTICE TO
AGENT BANK THAT IT OBJECTS TO THE RECOMMENDED POST-FORECLOSURE PLAN OR ANY
ALTERNATIVE POST-FORECLOSURE PLAN AS SET FORTH BELOW, WITHIN THE LENDER REPLY
PERIOD, SUCH LENDER SHALL BE DEEMED TO HAVE APPROVED SUCH POST-FORECLOSURE
PLAN.  IN THE EVENT THAT REQUISITE LENDERS DO NOT APPROVE SUCH POST-FORECLOSURE
PLAN, ANY LENDER SHALL BE PERMITTED TO SUBMIT AN ALTERNATIVE POST-FORECLOSURE
PLAN TO AGENT BANK, AND AGENT BANK SHALL SUBMIT ANY AND ALL SUCH ADDITIONAL
POST-FORECLOSURE PLANS TO THE LENDERS FOR EVALUATION AND THE APPROVAL OF
REQUISITE LENDERS.  IN ACCORDANCE WITH THE APPROVED POST-FORECLOSURE PLAN, AGENT
BANK SHALL MANAGE, OPERATE, REPAIR, ADMINISTER, COMPLETE, CONSTRUCT, RESTORE OR
OTHERWISE DEAL WITH THE COLLATERAL ACQUIRED AND ADMINISTER ALL TRANSACTIONS
RELATING THERETO, INCLUDING, WITHOUT LIMITATION, EMPLOYING A MANAGEMENT AGENT,
LEASING AGENT AND OTHER AGENTS, CONTRACTORS AND EMPLOYEES, INCLUDING AGENTS OF
THE SALE OF SUCH COLLATERAL, AND THE COLLECTING OF RENTS AND OTHER SUMS FROM
SUCH COLLATERAL AND PAYING THE EXPENSES OF SUCH COLLATERAL; ACTIONS TAKEN BY
AGENT BANK WITH RESPECT TO THE COLLATERAL, WHICH ARE NOT PROVIDED FOR IN THE
APPROVED POST-FORECLOSURE PLAN OR REASONABLY INCIDENTAL THERETO, SHALL REQUIRE
THE CONSENT OF REQUISITE LENDERS BY WAY OF SUPPLEMENT TO SUCH POST-FORECLOSURE
PLAN.  UPON DEMAND THEREFOR FROM TIME TO TIME, EACH LENDER WILL CONTRIBUTE ITS
SHARE (BASED ON ITS PRO RATA SHARE) OF ALL REASONABLE COSTS AND EXPENSES
INCURRED BY AGENT BANK PURSUANT TO THE POST-FORECLOSURE PLAN IN CONNECTION WITH
THE CONSTRUCTION, OPERATION, MANAGEMENT, MAINTENANCE, LEASING AND SALE OF SUCH
COLLATERAL.  IN ADDITION, AGENT BANK SHALL RENDER OR CAUSE TO BE RENDERED BY THE
MANAGING AGENT, TO EACH OF THE LENDERS, MONTHLY, AN INCOME AND EXPENSE STATEMENT
FOR SUCH COLLATERAL, AND EACH OF THE LENDERS SHALL PROMPTLY CONTRIBUTE ITS PRO
RATA SHARE OF ANY OPERATING LOSS FOR SUCH COLLATERAL, AND SUCH OTHER EXPENSES
AND OPERATING RESERVES AS AGENT BANK SHALL DEEM REASONABLY NECESSARY PURSUANT TO
AND IN ACCORDANCE WITH THE POST-FORECLOSURE PLAN.  TO THE EXTENT THERE IS NET
OPERATING INCOME FROM SUCH COLLATERAL, AGENT BANK SHALL, IN ACCORDANCE WITH ALL
APPLICABLE GAMING LAWS AND THE POST-FORECLOSURE PLAN, DETERMINE THE AMOUNT AND
TIMING OF DISTRIBUTIONS TO LENDERS.  ALL SUCH DISTRIBUTIONS SHALL BE MADE TO
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA SHARES.  LENDERS
ACKNOWLEDGE THAT IF TITLE TO ANY COLLATERAL IS OBTAINED BY AGENT BANK OR ITS
NOMINEE, SUCH COLLATERAL WILL NOT BE HELD AS A PERMANENT INVESTMENT BUT WILL BE
LIQUIDATED AS SOON AS PRACTICABLE.  AGENT BANK

 

127

--------------------------------------------------------------------------------


 

shall undertake to sell such Collateral, at such price and upon such terms and
conditions as the Requisite Lenders shall reasonably determine to be most
advantageous.  Any purchase money mortgage or deed of trust taken in connection
with the disposition of such Collateral in accordance with the immediately
preceding sentence shall name Agent Bank, as agent for Lenders, as the
beneficiary or mortgagee.  In such case, Agent Bank and Lenders shall enter into
an agreement with respect to such purchase money mortgage defining the rights of
Lenders in the same Pro Rata Shares as provided hereunder, which agreement shall
be in all material respects similar to this Article IX insofar as the same is
appropriate or applicable.


 


SECTION 9.12.                             LENDER ACTIONS AGAINST COLLATERAL. 
EACH LENDER AGREES THAT IT WILL NOT TAKE ANY ACTION, NOR INSTITUTE ANY ACTIONS
OR PROCEEDINGS, AGAINST BORROWERS OR ANY OTHER OBLIGOR HEREUNDER, UNDER THE
SECURITY DOCUMENTATION OR UNDER ANY OTHER LOAN DOCUMENTS WITH RESPECT TO
EXERCISING CLAIMS AGAINST OR RIGHTS IN ANY COLLATERAL WITHOUT THE CONSENT OF
REQUISITE LENDERS.


 


SECTION 9.13.                             RATABLE SHARING.  SUBJECT TO SECTION
9.03 AND 9.04, LENDERS AGREE AMONG THEMSELVES THAT (I) WITH RESPECT TO ALL
AMOUNTS RECEIVED BY THEM WHICH ARE APPLICABLE TO THE PAYMENT OF THE OBLIGATIONS,
EQUITABLE ADJUSTMENT WILL BE MADE SO THAT, IN EFFECT, ALL SUCH AMOUNTS WILL BE
SHARED AMONG THEM RATABLY IN ACCORDANCE WITH THEIR PRO RATA SHARES, WHETHER
RECEIVED BY VOLUNTARY PAYMENT, BY COUNTERCLAIM OR CROSS ACTION OR BY THE
ENFORCEMENT OF ANY OR ALL OF THE OBLIGATIONS, OR THE COLLATERAL, (II) IF ANY OF
THEM SHALL BY VOLUNTARY PAYMENT OR BY THE EXERCISE OF ANY RIGHT OF COUNTERCLAIM
OR OTHERWISE, RECEIVE PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF THE
OBLIGATIONS HELD BY IT WHICH IS GREATER THAN ITS PRO RATA SHARE OF THE PAYMENTS
ON ACCOUNT OF THE OBLIGATIONS, THE ONE RECEIVING SUCH EXCESS PAYMENT SHALL
PURCHASE, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION
(WHICH IT SHALL BE DEEMED TO HAVE DONE SIMULTANEOUSLY UPON THE RECEIPT OF SUCH
PAYMENT) IN SUCH OBLIGATIONS OWED TO THE OTHERS SO THAT ALL SUCH RECOVERIES WITH
RESPECT TO SUCH OBLIGATIONS SHALL BE APPLIED RATABLY IN ACCORDANCE WITH THEIR
PRO RATA SHARES; PROVIDED, THAT IF ALL OR PART OF SUCH EXCESS PAYMENT RECEIVED
BY THE PURCHASING PARTY IS THEREAFTER RECOVERED FROM IT, THOSE PURCHASES SHALL
BE RESCINDED AND THE PURCHASE PRICES PAID FOR SUCH PARTICIPATIONS SHALL BE
RETURNED TO THAT PARTY TO THE EXTENT NECESSARY TO ADJUST FOR SUCH RECOVERY, BUT
WITHOUT INTEREST EXCEPT TO THE EXTENT THE PURCHASING PARTY IS REQUIRED TO PAY
INTEREST IN CONNECTION WITH SUCH RECOVERY.  BORROWERS AGREE THAT ANY LENDER SO
PURCHASING A PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS SECTION 9.13
MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT
WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE THE DIRECT
CREDITOR OF BORROWERS IN THE AMOUNT OF SUCH PARTICIPATION.  NO LENDER SHALL
EXERCISE ANY SETOFF, BANKER’S LIEN OR OTHER SIMILAR RIGHT IN RESPECT TO ANY
OBLIGATIONS WITHOUT THE PRIOR WRITTEN APPROVAL BY AGENT BANK.

 

128

--------------------------------------------------------------------------------


 


SECTION 9.14.                             DELIVERY OF DOCUMENTS.  AGENT BANK
SHALL AS SOON AS REASONABLY PRACTICABLE DISTRIBUTE TO EACH LENDER AT ITS PRIMARY
ADDRESS SET FORTH ON THE APPROPRIATE COUNTERPART SIGNATURE PAGE HEREOF, OR AT
SUCH OTHER ADDRESS AS A LENDER MAY REQUEST IN WRITING, (I) COPIES OF ALL
DOCUMENTS TO WHICH SUCH LENDER IS A PARTY OR OF WHICH IS EXECUTED OR HELD BY
AGENT BANK ON BEHALF OF SUCH LENDER, (II) ALL DOCUMENTS OF WHICH AGENT BANK
RECEIVES COPIES FROM BORROWERS PURSUANT TO ARTICLE VI AND SECTION 10.03,
(III) ALL OTHER DOCUMENTS OR INFORMATION WHICH AGENT BANK IS REQUIRED TO SEND TO
LENDERS PURSUANT TO THE TERMS OF THIS CREDIT AGREEMENT, (IV) OTHER INFORMATION
OR DOCUMENTS RECEIVED BY AGENT BANK AT THE REQUEST OF ANY LENDER, AND (V) ALL
NOTICES RECEIVED BY AGENT BANK PURSUANT TO SECTION 5.20.  IN ADDITION, WITHIN
FIFTEEN (15) BANKING BUSINESS DAYS AFTER RECEIPT OF A REQUEST IN WRITING FROM A
LENDER FOR WRITTEN INFORMATION OR DOCUMENTS PROVIDED BY OR PREPARED BY
BORROWERS, AGENT BANK SHALL DELIVER SUCH WRITTEN INFORMATION OR DOCUMENTS TO
SUCH REQUESTING LENDER IF AGENT BANK HAS POSSESSION OF SUCH WRITTEN INFORMATION
OR DOCUMENTS IN ITS CAPACITY AS AGENT BANK OR AS A LENDER.


 


SECTION 9.15.                             NOTICE OF EVENTS OF DEFAULT.  AGENT
BANK SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY
DEFAULT OR EVENT OF DEFAULT (OTHER THAN NONPAYMENT OF PRINCIPAL OF OR INTEREST
ON THE CREDIT FACILITY) UNLESS AGENT BANK HAS RECEIVED NOTICE IN WRITING FROM A
LENDER OR BORROWERS REFERRING TO THIS CREDIT AGREEMENT OR THE OTHER LOAN
DOCUMENTS, DESCRIBING SUCH EVENT OR CONDITION AND EXPRESSLY STATING THAT SUCH
NOTICE IS A NOTICE OF A DEFAULT OR EVENT OF DEFAULT.  SHOULD AGENT BANK RECEIVE
SUCH NOTICE OF THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT, OR SHOULD AGENT
BANK SEND BORROWERS A NOTICE OF DEFAULT OR EVENT OF DEFAULT, AGENT BANK SHALL
PROMPTLY GIVE NOTICE THEREOF TO EACH LENDER.

 


ARTICLE X

 

GENERAL TERMS AND CONDITIONS

 

The following terms and conditions shall be applicable throughout the term of
this Credit Agreement:

 


SECTION 10.01.                       AMENDMENTS AND WAIVERS. (A) NO AMENDMENT OR
MODIFICATION OF ANY PROVISION OF THIS CREDIT AGREEMENT SHALL BE EFFECTIVE
WITHOUT THE WRITTEN AGREEMENT OF REQUISITE LENDERS (AFTER NOTICE TO ALL LENDERS)
AND BORROWERS (EXCEPT FOR RIGHTS AND PRIORITIES OF LENDERS AS AMONGST THEMSELVES
AS PROVIDED IN SECTION 9.04(A) WHICH DO NOT REQUIRE THE CONSENT OF BORROWERS),
AND (B) NO TERMINATION OR WAIVER OF ANY PROVISION OF THIS CREDIT AGREEMENT, OR
CONSENT TO ANY DEPARTURE BY BORROWERS THEREFROM (EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 9.11(A) WITH RESPECT TO WAIVERS OF LATE FEES), SHALL IN ANY EVENT BE
EFFECTIVE WITHOUT THE WRITTEN CONCURRENCE OF REQUISITE LENDERS (AFTER NOTICE TO
ALL LENDERS), WHICH REQUISITE LENDERS SHALL HAVE THE RIGHT TO GRANT OR WITHHOLD
AT THEIR SOLE DISCRETION, EXCEPT THAT THE FOLLOWING AMENDMENTS, MODIFICATIONS OR
WAIVERS SHALL REQUIRE THE CONSENT OF ALL LENDERS:

 

129

--------------------------------------------------------------------------------


 

(i)                                     modify any requirement hereunder that
any particular action be taken by all the Lenders or by the Requisite Lenders,
modify this Section 10.01 or change the definition of “Requisite Lenders”, or
remove Agent Bank under Section 9.09(a), shall be effective unless consented to
by all of the Lenders, without regard to the vote of Agent Bank as a Lender;

 

(ii)                                  increase the Aggregate Commitment or the
Syndication Interest of any Lender, release any Collateral except as
specifically provided in the Credit Agreement, extend the Maturity Date, release
any Subsidiary that has executed a Subsidiary Guaranty or change any provision
expressly requiring the consent of all Lenders shall be made without the consent
of each Lender; or

 

(iii)                               reduce any fees described in Section 2.10 or
extend the due date for, or reduce or postpone the amount of, any required
principal reduction on the Credit Facility, or reduce the rate of interest or
postpone the payment of interest on the Credit Facility, shall be made without
the consent of all of the Lenders.

 

No amendment, modification, termination or waiver of any provision of Article IX
or any other provision referring to Agent Bank shall be effective without the
written concurrence of Agent Bank, but only if such amendment, modification,
termination or waiver alters the obligations or rights of Agent Bank.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on Borrowers in
any case shall entitle Borrowers to any other further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.01 shall be
binding on each assignee, transferee or recipient of Agent Bank’s or any
Lender’s Syndication Interest under this Credit Agreement or the Credit Facility
at the time outstanding.  No modification of Section 2.08 shall be made without
the consent of Swingline Lender.  No modification of Section 2.14 shall be made
without the consent of the L/C Issuer.

 


SECTION 10.02.                       FAILURE TO EXERCISE RIGHTS.  NOTHING HEREIN
CONTAINED SHALL IMPOSE UPON BANKS OR BORROWERS ANY OBLIGATION TO ENFORCE ANY
TERMS, COVENANTS OR CONDITIONS CONTAINED HEREIN.  FAILURE OF BANKS OR BORROWERS,
IN ANY ONE OR MORE INSTANCES, TO INSIST UPON STRICT PERFORMANCE BY BORROWERS OR
BANKS OF ANY TERMS, COVENANTS OR CONDITIONS OF THIS CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS, SHALL NOT BE CONSIDERED OR TAKEN AS A WAIVER OR
RELINQUISHMENT BY BANKS OR BORROWERS OF THEIR RIGHT TO INSIST UPON AND TO
ENFORCE IN THE FUTURE, BY INJUNCTION OR OTHER APPROPRIATE LEGAL OR EQUITABLE
REMEDY, STRICT COMPLIANCE BY BORROWERS OR BANKS WITH ALL THE TERMS, COVENANTS
AND CONDITIONS OF THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE
CONSENT OF BANKS OR BORROWERS TO ANY ACT OR OMISSION BY BORROWERS OR BANKS SHALL
NOT BE CONSTRUED TO BE A CONSENT TO ANY OTHER OR SUBSEQUENT ACT OR OMISSION OR
TO WAIVE THE REQUIREMENT FOR BANKS’ OR BORROWERS’ CONSENT TO BE OBTAINED IN ANY
FUTURE OR OTHER INSTANCE.

 

130

--------------------------------------------------------------------------------


 


SECTION 10.03.                       NOTICES AND DELIVERY.  UNLESS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, ANY CONSENT, NOTICE OR OTHER COMMUNICATION HEREIN
REQUIRED OR PERMITTED TO BE GIVEN SHALL BE IN WRITING AND MAY BE PERSONALLY
SERVED, TELECOPIED OR SENT BY COURIER SERVICE OR UNITED STATES MAIL AND SHALL BE
DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED IN PERSON OR BY COURIER SERVICE, UPON
RECEIPT OF A TELECOPY (OR ON THE NEXT BANKING BUSINESS DAY IF SUCH TELECOPY IS
RECEIVED ON A NON-BANKING BUSINESS DAY OR AFTER 5:00 P.M. ON A BANKING BUSINESS
DAY) OR FOUR (4) BANKING BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL
(REGISTERED OR CERTIFIED, WITH POSTAGE PREPAID AND PROPERLY ADDRESSED).  NOTICES
TO AGENT BANK PURSUANT TO ARTICLE II SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY
AGENT BANK.  FOR THE PURPOSES HEREOF, THE ADDRESSES OF THE PARTIES HERETO (UNTIL
NOTICE OF A CHANGE THEREOF IS DELIVERED AS PROVIDED IN THIS SECTION 10.03) SHALL
BE AS SET FORTH BELOW EACH PARTY’S NAME ON THE SIGNATURE PAGES HEREOF, OR, AS TO
EACH PARTY, AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED BY SUCH PARTY IN AN
ASSIGNMENT AND ASSUMPTION AGREEMENT OR IN A WRITTEN NOTICE TO ALL OF THE OTHER
PARTIES.  ALL DELIVERIES TO BE MADE TO AGENT BANK FOR DISTRIBUTION TO THE
LENDERS SHALL BE MADE TO AGENT BANK AT THE ADDRESSES SPECIFIED FOR NOTICE ON THE
SIGNATURE PAGE HERETO AND IN ADDITION, A SUFFICIENT NUMBER OF COPIES OF EACH
SUCH DELIVERY SHALL BE DELIVERED TO AGENT BANK FOR DELIVERY TO EACH LENDER AT
THE ADDRESS SPECIFIED FOR DELIVERIES ON THE SIGNATURE PAGE HERETO OR SUCH OTHER
ADDRESS AS MAY BE DESIGNATED BY AGENT BANK IN A WRITTEN NOTICE.


 


SECTION 10.04.                       MODIFICATION IN WRITING.  THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN
THE PARTIES AND SUPERSEDE ALL PRIOR AGREEMENTS WHETHER WRITTEN OR ORAL WITH
RESPECT TO THE SUBJECT MATTER HEREOF, INCLUDING, BUT NOT LIMITED TO, ANY TERM
SHEETS FURNISHED BY ANY OF THE BANKS TO BORROWERS.  NEITHER THIS CREDIT
AGREEMENT, NOR ANY OTHER LOAN DOCUMENTS, NOR ANY PROVISION HEREIN, OR THEREIN,
MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE
CHANGE, WAIVER, DISCHARGE OR TERMINATION IS SOUGHT.


 


SECTION 10.05.                       OTHER AGREEMENTS.  IF THE TERMS OF ANY
DOCUMENTS, CERTIFICATES OR AGREEMENTS DELIVERED IN CONNECTION WITH THIS CREDIT
AGREEMENT ARE INCONSISTENT WITH THE TERMS OF THE LOAN DOCUMENTS, BORROWERS SHALL
USE THEIR BEST EFFORTS TO AMEND SUCH DOCUMENT, CERTIFICATE OR AGREEMENT TO THE
SATISFACTION OF AGENT BANK TO REMOVE SUCH INCONSISTENCY.


 


SECTION 10.06.                       COUNTERPARTS.  THIS CREDIT AGREEMENT MAY BE
EXECUTED BY THE PARTIES HERETO IN ANY NUMBER OF SEPARATE COUNTERPARTS WITH THE
SAME EFFECT AS IF THE SIGNATURES HERETO AND HEREBY WERE UPON THE SAME
INSTRUMENT.  ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME DOCUMENT.


 


SECTION 10.07.                       RIGHTS, POWERS AND REMEDIES ARE
CUMULATIVE.  NONE OF THE RIGHTS, POWERS AND REMEDIES CONFERRED UPON OR RESERVED
TO AGENT BANK, BANKS OR

 

131

--------------------------------------------------------------------------------


 

Borrowers in this Credit Agreement are intended to be exclusive of any other
available right, power or remedy, but each and every such right, power and
remedy shall be cumulative and not alternative, and shall be in addition to
every right, power and remedy herein specifically given or now or hereafter
existing at law, in equity or by statute.  Any forbearance, delay or omission by
Agent Bank, Banks or Borrowers in the exercise of any right, power or remedy
shall not impair any such right, power or remedy or be considered or taken as a
waiver or relinquishment of the right to insist upon and to enforce in the
future, by injunction or other appropriate legal or equitable remedy, any of
said rights, powers and remedies given to Agent Bank, Banks or Borrowers
herein.  The exercise of any right or partial exercise thereof by Agent Bank,
Banks or Borrowers shall not preclude the further exercise thereof and the same
shall continue in full force and effect until specifically waived by an
instrument in writing executed by Agent Bank or Banks, as the case may be.


 


SECTION 10.08.                       CONTINUING REPRESENTATIONS.  ALL
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS CREDIT AGREEMENT, THE MAKING OF THE CREDIT
FACILITY HEREUNDER AND THE EXECUTION AND DELIVERY OF EACH OTHER LOAN DOCUMENT
UNTIL AND FINAL PAYMENT OF ALL SUMS OWING UNDER THE CREDIT FACILITY AND THE
OCCURRENCE OF CREDIT FACILITY TERMINATION.


 


SECTION 10.09.                       SUCCESSORS AND ASSIGNS.  ALL OF THE TERMS,
COVENANTS, WARRANTIES AND CONDITIONS CONTAINED IN THIS CREDIT AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 10.10.                       ASSIGNMENT OF LOAN DOCUMENTS BY BORROWERS
OR SYNDICATION INTERESTS BY LENDERS.


 


A.                                       THIS CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH BORROWERS ARE A PARTY WILL BE BINDING UPON AND INURE TO
THE BENEFIT OF BORROWERS, THE AGENT BANK, EACH OF THE BANKS, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT, BORROWERS MAY NOT ASSIGN THEIR
RIGHTS HEREUNDER OR THEREUNDER OR ANY INTEREST HEREIN OR THEREIN WITHOUT THE
PRIOR WRITTEN CONSENT OF ALL THE LENDERS.  ANY ATTEMPTED ASSIGNMENT OR
DELEGATION IN CONTRAVENTION OF THE FOREGOING SHALL BE NULL AND VOID.  ANY LENDER
MAY AT ANY TIME PLEDGE ITS SYNDICATION INTEREST IN THE CREDIT FACILITY, THE
CREDIT AGREEMENT AND THE LOAN DOCUMENTS TO A FEDERAL RESERVE BANK, BUT NO SUCH
PLEDGE SHALL RELEASE THAT LENDER FROM ITS OBLIGATIONS HEREUNDER OR GRANT TO SUCH
FEDERAL RESERVE BANK THE RIGHTS OF A LENDER HEREUNDER ABSENT FORECLOSURE OF SUCH
PLEDGE.


 


B.                                      EACH LENDER MAY ASSIGN ALL OR ANY PART
OF ITS SYNDICATION INTEREST IN THE CREDIT FACILITY TO ANY AFFILIATE OF SUCH
LENDER WHICH IS AN ELIGIBLE ASSIGNEE OR TO ANY OTHER LENDER WITHOUT CONSENT AND
TO ONE OR MORE FINANCIAL INSTITUTIONS THAT ARE ELIGIBLE ASSIGNEES WITH THE PRIOR
CONSENT OF THE AGENT BANK AND BORROWERS (SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND REMAINS CONTINUING), WHICH CONSENTS SHALL NOT BE

 

132

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed; provided, however, that the minimum amount of
each such assignment shall be One Million Dollars ($1,000,000.00), or such
lesser amount as constitutes the remaining amount of a Lender’s Syndication
Interest in the Credit Facility (except that there shall be no minimum
assignment among the Lenders or to their Affiliates), and each assignee Lender
(or assignor if so agreed between the assignee Lender and such assignor) shall
pay to the Agent Bank an assignment fee of Three Thousand Five Hundred Dollars
($3,500.00) with respect to each such assignment.  Each such assignment shall be
evidenced by an assignment substantially in the form of the Assignment and
Assumption Agreement.  Upon any such assignment, the assignee financial
institution shall become a Lender for all purposes under the Credit Agreement
and each of the Loan Documents and the assigning Lender shall be released from
its further obligations hereunder to the extent of such assignment.  Agent Bank
agrees to give prompt notice to Borrowers of each assignment made under this
Section 10.10(b) and to deliver to Borrowers each revision to the Schedule of
Lenders’ Proportions in Credit Facility made as a consequence of each such
assignment.


 


C.                                       EACH LENDER MAY SELL PARTICIPATIONS FOR
ALL OR ANY PART OF ITS SYNDICATION INTEREST IN THE CREDIT FACILITY; PROVIDED,
HOWEVER, THAT (I) SUCH LENDER SHALL REMAIN RESPONSIBLE FOR ITS TOTAL OBLIGATIONS
UNDER THE CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS, (II) THE BORROWERS
AND THE AGENT BANK SHALL CONTINUE TO DEAL SOLELY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THE CREDIT AGREEMENT AND EACH OF
THE LOAN DOCUMENTS, AND (III) SUCH LENDER SHALL NOT SELL ANY PARTICIPATION UNDER
WHICH THE PARTICIPANT WOULD HAVE RIGHTS TO APPROVE ANY AMENDMENT OR WAIVER
RELATING TO THE CREDIT AGREEMENT OR ANY LOAN DOCUMENT EXCEPT TO THE EXTENT ANY
SUCH AMENDMENT OR WAIVER WOULD (W) EXTEND THE FINAL MATURITY DATE OR THE DATE
FOR THE PAYMENT OR ANY INSTALLMENTS OF FEES, PRINCIPAL OR INTEREST DUE IN
RESPECT OF THE CREDIT FACILITY, (X) REDUCE THE AMOUNT OF ANY REQUIRED PRINCIPAL
REDUCTION IN RESPECT TO THE CREDIT FACILITY, (Y) REDUCE THE INTEREST RATES OR
FEES APPLICABLE TO THE CREDIT FACILITY OR (Z) RELEASE ANY MATERIAL PORTION OF
THE COLLATERAL.  NOTWITHSTANDING THE FOREGOING, THE RIGHTS OF THE LENDERS TO
MAKE ASSIGNMENTS AND TO GRANT PARTICIPATIONS SHALL BE SUBJECT TO THE APPROVAL BY
THE GAMING AUTHORITIES OF THE ASSIGNEE OR PARTICIPANT, TO THE EXTENT REQUIRED BY
APPLICABLE GAMING LAWS, AND TO APPLICABLE SECURITIES LAWS.


 


D.                                      IN THE EVENT ANY LENDER IS FOUND
UNSUITABLE AS A LENDER UNDER THE CREDIT FACILITY BY THE NEVADA GAMING
AUTHORITIES (“UNSUITABLE LENDER”), THEN TO THE EXTENT PERMITTED BY APPLICABLE
LAWS: (A) AGENT BANK SHALL USE ITS BEST EFFORTS TO FIND A REPLACEMENT LENDER,
(B) BORROWERS SHALL HAVE THE RIGHT TO MAKE A VOLUNTARY PERMANENT REDUCTION IN
THE AMOUNT NECESSARY TO REDUCE THE AGGREGATE COMMITMENT BY THE AMOUNT OF THE
SYNDICATION INTEREST HELD BY THE UNSUITABLE LENDER, AND ANY PAYMENTS REQUIRED IN
CONNECTION WITH SUCH VOLUNTARY PERMANENT REDUCTION SHALL BE MADE TO THE
UNSUITABLE LENDER AND NOT ON A PRO RATA BASIS TO ALL LENDERS, (WITHOUT ANY
PENALTIES, INCLUDING ANY BREAKAGE CHARGES) UNTIL A REPLACEMENT LENDER, IF ANY,
COMMITS TO ACQUIRE THE SYNDICATION INTEREST OF THE UNSUITABLE LENDER, AT WHICH
TIME THE

 

133

--------------------------------------------------------------------------------


 

Aggregate Commitment shall be increased by the amount of the Voluntary Permanent
Reduction, and (c) upon full payment of all outstanding amounts of principal and
interest owing it, such Unsuitable Lender shall execute such documents as may be
required by Agent Bank, Borrowers or any applicable gaming authorities to
evidence the termination of its Syndication Interest in the Credit Facility.


 


SECTION 10.11.                       ACTION BY LENDERS.  WHENEVER BANKS SHALL
HAVE THE RIGHT TO MAKE AN ELECTION, OR TO EXERCISE ANY RIGHT, OR THEIR CONSENT
SHALL BE REQUIRED FOR ANY ACTION UNDER THIS CREDIT AGREEMENT OR THE LOAN
DOCUMENTS, THEN SUCH ELECTION, EXERCISE OR CONSENT SHALL BE GIVEN OR MADE FOR
ALL BANKS BY AGENT BANK IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.01. 
NOTICES, REPORTS AND OTHER DOCUMENTS REQUIRED TO BE GIVEN BY BORROWERS TO BANKS
HEREUNDER MAY BE GIVEN BY BORROWERS TO AGENT BANK ON BEHALF OF BANKS, WITH
SUFFICIENT COPIES FOR DISTRIBUTION TO EACH OF THE BANKS, AND THE DELIVERY TO
AGENT BANK SHALL CONSTITUTE DELIVERY TO BANKS.  IN THE EVENT ANY PAYMENT OR
PAYMENTS ARE RECEIVED BY A LENDER OTHER THAN AGENT BANK, BORROWERS CONSENT TO
SUCH PAYMENTS BEING SHARED AND DISTRIBUTED AS PROVIDED HEREIN.


 


SECTION 10.12.                       TIME OF ESSENCE.  TIME SHALL BE OF THE
ESSENCE OF THIS CREDIT AGREEMENT.


 


SECTION 10.13.                       CHOICE OF LAW AND FORUM.  THIS CREDIT
AGREEMENT AND EACH OF THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.  BORROWERS FURTHER AGREE THAT THE FULL AND
EXCLUSIVE FORUM FOR THE DETERMINATION OF ANY ACTION RELATING TO THIS CREDIT
AGREEMENT, THE LOAN DOCUMENTS, OR ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED IN
FAVOR OF BANKS PURSUANT TO THE TERMS HEREOF SHALL BE EITHER AN APPROPRIATE COURT
OF THE STATE OF NEVADA OR THE UNITED STATES DISTRICT COURT OR UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF NEVADA.


 


SECTION 10.14.                       ARBITRATION.


 


A.                                       UPON THE REQUEST OF ANY PARTY, WHETHER
MADE BEFORE OR AFTER THE INSTITUTION OF ANY LEGAL PROCEEDING, ANY ACTION,
DISPUTE, CLAIM OR CONTROVERSY OF ANY KIND (E.G., WHETHER IN CONTRACT OR IN TORT,
STATUTORY OR COMMON LAW, LEGAL OR EQUITABLE) (“DISPUTE”) NOW EXISTING OR
HEREAFTER ARISING BETWEEN THE PARTIES IN ANY WAY ARISING OUT OF, PERTAINING TO
OR IN CONNECTION WITH THE CREDIT AGREEMENT, LOAN DOCUMENTS OR ANY RELATED
AGREEMENTS, DOCUMENTS, OR INSTRUMENTS (COLLECTIVELY THE “DOCUMENTS”), MAY, BY
SUMMARY PROCEEDINGS (E.G., A PLEA IN ABATEMENT OR MOTION TO STAY FURTHER
PROCEEDINGS), BRING AN ACTION IN COURT TO COMPEL ARBITRATION OF ANY DISPUTE.


 


B.                                      ALL DISPUTES BETWEEN THE PARTIES SHALL
BE RESOLVED BY BINDING ARBITRATION GOVERNED BY THE COMMERCIAL ARBITRATION RULES
OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON THE AWARD RENDERED BY
THE ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.

 

134

--------------------------------------------------------------------------------


 


C.                                       NO PROVISION OF, NOR THE EXERCISE OF
ANY RIGHTS UNDER THIS ARBITRATION CLAUSE SHALL LIMIT THE RIGHTS OF ANY PARTY,
AND THE PARTIES SHALL HAVE THE RIGHT DURING ANY DISPUTE, TO SEEK, USE AND EMPLOY
ANCILLARY OR PRELIMINARY REMEDIES, JUDICIAL OR OTHERWISE, FOR THE PURPOSES OF
REALIZING UPON, PRESERVING, PROTECTING OR FORECLOSING UPON ANY PROPERTY, REAL OR
PERSONAL, WHICH IS INVOLVED IN A DISPUTE, OR WHICH IS SUBJECT TO, OR DESCRIBED
IN, THE DOCUMENTS, INCLUDING, WITHOUT LIMITATION, RIGHTS AND REMEDIES RELATING
TO: (I) FORECLOSING AGAINST ANY REAL OR PERSONAL PROPERTY COLLATERAL OR OTHER
SECURITY BY THE EXERCISE OF A POWER OF SALE UNDER THE SECURITY DOCUMENTATION OR
OTHER SECURITY AGREEMENT OR INSTRUMENT, OR APPLICABLE LAW, (II) EXERCISING
SELF-HELP REMEDIES (INCLUDING SETOFF RIGHTS) OR (III) OBTAINING PROVISIONAL OR
ANCILLARY REMEDIES SUCH AS INJUNCTIVE RELIEF, SEQUESTRATION, ATTACHMENT,
GARNISHMENT OR THE APPOINTMENT OF A RECEIVER FROM A COURT HAVING JURISDICTION
BEFORE, DURING OR AFTER THE PENDENCY OF ANY ARBITRATION.  THE INSTITUTION AND
MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF OR PURSUIT OF PROVISIONAL OR
ANCILLARY REMEDIES OR EXERCISE OF SELF-HELP REMEDIES SHALL NOT CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO SUBMIT THE DISPUTE
TO ARBITRATION NOR RENDER INAPPLICABLE THE COMPULSORY ARBITRATION PROVISION
HEREOF.


 


SECTION 10.15.                       WAIVER OF JURY TRIAL.  TO THE MAXIMUM
EXTENT PERMITTED BY LAW, BORROWERS AND EACH OF THE BANKS EACH MUTUALLY HEREBY
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF ACTION,
CLAIM, DEMAND, OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS CREDIT
AGREEMENT, THE REVOLVING CREDIT NOTE OR ANY OF THE LOAN DOCUMENTS, OR IN ANY WAY
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE DEALINGS OF BORROWERS AND BANKS
WITH RESPECT TO THIS CREDIT AGREEMENT, THE REVOLVING CREDIT NOTE, OR ANY OF THE
LOAN DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWERS AND EACH
OF THE BANKS EACH MUTUALLY AGREE THAT ANY SUCH ACTION, CAUSE OF ACTION, CLAIM,
DEMAND, OR PROCEEDINGS SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT
THE DEFENDING PARTY MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF THE COMPLAINING
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


 


SECTION 10.16.                       SCOPE OF APPROVAL AND REVIEW.  ANY
INSPECTION OF THE HOTEL/CASINO FACILITIES OR OTHER DOCUMENTS SHALL BE DEEMED TO
BE MADE SOLELY FOR BANKS’ INTERNAL PURPOSES AND SHALL NOT BE RELIED UPON BY THE
BORROWERS OR ANY THIRD PARTY.  IN NO EVENT SHALL LENDERS BE DEEMED OR CONSTRUED
TO BE JOINT VENTURERS OR PARTNERS OF BORROWERS.

 

135

--------------------------------------------------------------------------------


 


SECTION 10.17.                       SEVERABILITY OF PROVISIONS.  IN THE EVENT
ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS CREDIT AGREEMENT SHALL BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY
BE AFFECTED OR IMPAIRED THEREBY.


 


SECTION 10.18.                       CUMULATIVE NATURE OF COVENANTS.  ALL
COVENANTS CONTAINED HEREIN ARE CUMULATIVE AND NOT EXCLUSIVE OF EACH OTHER
COVENANT.  ANY ACTION ALLOWED BY ANY COVENANT SHALL BE ALLOWED ONLY IF SUCH
ACTION IS NOT PROHIBITED BY ANY OTHER COVENANT.


 


SECTION 10.19.                       COSTS TO PREVAILING PARTY.  IF ANY ACTION
OR ARBITRATION PROCEEDING IS BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY UNDER
THIS CREDIT AGREEMENT OR ANY OF THE LOAN DOCUMENTS, THE PREVAILING PARTY SHALL
BE ENTITLED TO RECOVER SUCH COSTS AND ATTORNEY’S FEES AS THE COURT IN SUCH
ACTION OR PROCEEDING MAY ADJUDGE REASONABLE.


 


SECTION 10.20.                       EXPENSES.


 


A.                                       GENERALLY.  BORROWERS AGREE UPON DEMAND
TO PAY, OR REIMBURSE AGENT BANK FOR, ALL OF AGENT BANK’S DOCUMENTED REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF EVERY TYPE AND NATURE (EXCLUDING, HOWEVER,
ALL SYNDICATION COSTS) INCURRED BY AGENT BANK AT ANY TIME (WHETHER PRIOR TO, ON
OR AFTER THE DATE OF THIS CREDIT AGREEMENT) IN CONNECTION WITH (I) ANY REQUESTS
FOR CONSENT, WAIVER OR OTHER MODIFICATION OF ANY LOAN DOCUMENT MADE BY
BORROWERS; (II) THE NEGOTIATION, PREPARATION AND EXECUTION OF THIS CREDIT
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE SATISFACTION OR ATTEMPTED
SATISFACTION OF ANY OF THE CONDITIONS SET FORTH IN ARTICLE III), THE SECURITY
DOCUMENTATION AND THE OTHER LOAN DOCUMENTS AND THE ADVANCE OF BORROWINGS;
(III) THE SUBORDINATION OF ANY COLLATERAL, INCLUDING TITLE CHARGES, RECORDING
FEES AND REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION THEREWITH;
(IV) ANY APPRAISALS PERFORMED AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT; (V)
THE CREATION, PERFECTION OR PROTECTION OF THE SECURITY DOCUMENTATION ON THE
COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY FEES AND EXPENSES FOR TITLE AND
LIEN SEARCHES, LOCAL COUNSEL IN VARIOUS JURISDICTIONS, FILING AND RECORDING FEES
AND TAXES, DUPLICATION COSTS AND CORPORATE SEARCH FEES); AND (VI) THE
PROTECTION, COLLECTION OR ENFORCEMENT OF ANY OF THE OBLIGATIONS OR THE
COLLATERAL, INCLUDING PROTECTIVE ADVANCES.


 


B.                                      AFTER EVENT OF DEFAULT.  BORROWERS
FURTHER AGREE TO PAY, OR REIMBURSE AGENT BANK AND LENDERS, FOR ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES, INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED BY AGENT BANK OR LENDERS AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT (I) IN ENFORCING ANY OBLIGATION OR IN
FORECLOSING AGAINST THE COLLATERAL OR EXERCISING OR ENFORCING ANY OTHER RIGHT OR
REMEDY AVAILABLE BY REASON OF SUCH EVENT OF DEFAULT; (II) IN CONNECTION WITH ANY
REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS
CREDIT AGREEMENT IN THE NATURE OF A “WORK-OUT” OR IN ANY INSOLVENCY OR

 

136

--------------------------------------------------------------------------------


 

bankruptcy proceeding; (iii) in commencing, defending or intervening in any
litigation or in filing a petition, complaint, answer, motion or other pleadings
in any legal proceeding relating to Borrowers and related to or arising out of
the transactions contemplated hereby; (iv) in taking any other action in or with
respect to any suit or proceeding (whether in bankruptcy or otherwise); (v) in
protecting, preserving, collecting, leasing, selling, taking possession of, or
liquidating any of the Collateral; or (vi) in attempting to enforce or enforcing
any lien in any of the Collateral or any other rights under the Security
Documentation.


 


SECTION 10.21.                       SETOFF.  IN ADDITION TO ANY RIGHTS AND
REMEDIES OF THE AGENT BANK PROVIDED BY LAW, IF ANY EVENT OF DEFAULT EXISTS,
AGENT BANK IS AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, WITHOUT PRIOR NOTICE
TO ANY BORROWER, ANY SUCH NOTICE BEING WAIVED BY THE BORROWERS TO THE FULLEST
EXTENT PERMITTED BY LAW, TO SET-OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR
SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD BY AGENT BANK TO
OR FOR THE CREDIT OR THE ACCOUNT OF BORROWERS AGAINST ANY AND ALL OBLIGATIONS OF
BORROWERS UNDER THE CREDIT FACILITY, NOW OR HEREAFTER EXISTING, IRRESPECTIVE OF
WHETHER OR NOT THE AGENT BANK SHALL HAVE MADE DEMAND UNDER THIS CREDIT AGREEMENT
OR ANY LOAN DOCUMENT AND ALTHOUGH SUCH AMOUNTS OWED MAY BE CONTINGENT OR
UNMATURED.  AGENT BANK AGREES PROMPTLY TO NOTIFY THE BORROWERS (AND AGENT BANK
SHALL PROMPTLY NOTIFY EACH OTHER LENDER) AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY AGENT BANK; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE
SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE RIGHTS OF
AGENT BANK UNDER THIS SECTION 10.21 ARE IN ADDITION TO THE OTHER RIGHTS AND
REMEDIES WHICH AGENT BANK MAY HAVE.


 


SECTION 10.22.                       BORROWER WAIVERS AND CONSENTS.


 


A.                                       EACH BORROWER SHALL BE JOINTLY AND
SEVERALLY LIABLE FOR THE REPAYMENT OF ALL SUMS OWING UNDER THE TERMS OF THIS
CREDIT AGREEMENT AND EACH THE LOAN DOCUMENTS.


 


B.                                      EACH BORROWER AGREES THAT NEITHER THE
AGENT BANK NOR ANY BANK SHALL HAVE ANY RESPONSIBILITY TO INQUIRE INTO THE
APPORTIONMENT, ALLOCATION OR DISPOSITION OF ANY BORROWINGS AS AMONG THE
BORROWERS OR WITHIN THE BORROWER CONSOLIDATION.


 


C.                                       FOR THE PURPOSE OF IMPLEMENTING THE
JOINT BORROWER PROVISIONS OF THIS CREDIT AGREEMENT AND EACH OF THE LOAN
DOCUMENTS, EACH BORROWER AND THE COLLATERAL AFFILIATE HEREBY IRREVOCABLY
APPOINTS EACH AUTHORIZED OFFICER AS ITS AGENT AND ATTORNEY-IN-FACT FOR ALL
PURPOSES OF THIS CREDIT AGREEMENT AND EACH OF THE LOAN DOCUMENTS, INCLUDING
WITHOUT LIMITATION THE GIVING AND RECEIVING OF NOTICES AND OTHER COMMUNICATIONS,
THE MAKING OF REQUESTS FOR, OR CONVERSIONS OR CONTINUATIONS OF, BORROWINGS, THE
EXECUTION AND DELIVERY OF CERTIFICATES AND THE RECEIPT AND ALLOCATION OF
DISBURSEMENTS FROM THE BANKS.

 

137

--------------------------------------------------------------------------------


 


D.                                      EACH BORROWER ACKNOWLEDGES THAT THE
HANDLING OF THE CREDIT FACILITY ON A JOINT BORROWING BASIS AS SET FORTH IN THIS
CREDIT AGREEMENT IS SOLELY AN ACCOMMODATION TO BORROWERS AND IS DONE AT THEIR
REQUEST.  EACH BORROWER AGREES THAT NEITHER THE AGENT BANK, NOR ANY LENDER,
SHALL INCUR ANY LIABILITY TO ANY BORROWER AS A RESULT THEREOF.  TO INDUCE THE
AGENT BANK AND THE LENDERS TO ENTER INTO THIS CREDIT AGREEMENT, AND IN
CONSIDERATION THEREOF, IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN SECTION
5.14 OF THIS CREDIT AGREEMENT, EACH BORROWER HEREBY AGREES TO INDEMNIFY THE
AGENT BANK AND EACH LENDER AND HOLD EACH SUCH ENTITY HARMLESS FROM AND AGAINST
ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND/OR CLAIMS OF DAMAGE OR
INJURY ASSERTED AGAINST SUCH ENTITY BY ANY BORROWER OR BY ANY OTHER PERSON
ARISING FROM OR INCURRED BY REASON OF THE STRUCTURING OF THE CREDIT FACILITY AS
HEREIN PROVIDED, RELIANCE BY THE AGENT BANK OR THE LENDERS ON ANY REQUESTS OR
INSTRUCTIONS FROM ANY BORROWER OR ANY AUTHORIZED OFFICER, OR ANY OTHER ACTION
TAKEN BY THE AGENT BANK OR A LENDER UNDER THE TERMS OF THIS CREDIT AGREEMENT OR
ANY OF THE LOAN DOCUMENTS AT THE REQUEST OF ANY BORROWER OR AUTHORIZED OFFICER. 
THIS SECTION 10.22(D) SHALL SURVIVE TERMINATION OF THIS CREDIT AGREEMENT.


 


E.                                       EACH BORROWER REPRESENTS AND WARRANTS
TO THE AGENT BANK AND THE LENDERS THAT (I) IT HAS ESTABLISHED ADEQUATE MEANS OF
OBTAINING FROM EACH BORROWER ON A CONTINUING BASIS FINANCIAL AND OTHER
INFORMATION PERTAINING TO THE BUSINESS, OPERATIONS AND CONDITION (FINANCIAL AND
OTHERWISE) OF EACH OF THE BORROWERS AND ITS RESPECTIVE PROPERTY, AND (II) EACH
BORROWER NOW IS AND HEREAFTER WILL BE COMPLETELY FAMILIAR WITH THE BUSINESS,
OPERATIONS AND CONDITION (FINANCIAL AND OTHERWISE) OF EACH BORROWER, AND ITS
PROPERTY.  EACH BORROWER HEREBY WAIVES AND RELINQUISHES ANY DUTY ON THE PART OF
THE AGENT BANK OR ANY LENDER TO DISCLOSE TO SUCH BORROWER ANY MATTER, FACT OR
THING RELATING TO THE BUSINESS, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE)
OF ANY BORROWER, OR THE PROPERTY OF ANY BORROWER, WHETHER NOW OR HEREAFTER KNOWN
BY THE AGENT BANK OR ANY LENDER AT ANY TIME THROUGH CREDIT FACILITY TERMINATION.


 


F.                                         EACH BORROWER ACKNOWLEDGES THAT THE
FUNDED OUTSTANDINGS, OR PORTIONS THEREOF, MAY DERIVE FROM VALUE PROVIDED
DIRECTLY TO ANOTHER BORROWER AND, IN FULL RECOGNITION OF THAT FACT, EACH
BORROWER CONSENTS AND AGREES THAT THE AGENT BANK AND ANY LENDER MAY, AT ANY TIME
AND FROM TIME TO TIME, WITHOUT NOTICE OR DEMAND, AND WITHOUT AFFECTING THE
ENFORCEABILITY OR SECURITY OF THE LOAN DOCUMENTS:


 

(I)                                     ACCEPT PARTIAL PAYMENTS ON THE CREDIT
FACILITY;

 

(II)                                  RECEIVE AND HOLD ADDITIONAL SECURITY OR
GUARANTIES FOR THE CREDIT FACILITY OR ANY PART THEREOF;

 

138

--------------------------------------------------------------------------------


 

(III)                               RELEASE, RECONVEY, TERMINATE, WAIVE,
ABANDON, SUBORDINATE, EXCHANGE, SUBSTITUTE, TRANSFER AND ENFORCE ANY SECURITY OR
GUARANTIES, AND APPLY ANY SECURITY AND DIRECT THE ORDER OR MANNER OF SALE
THEREOF, AS THE AGENT BANK OR REQUISITE LENDERS IN THEIR SOLE AND ABSOLUTE
DISCRETION MAY DETERMINE;

 

(IV)                              RELEASE ANY PARTY OR ANY GUARANTOR FROM ANY
PERSONAL LIABILITY WITH RESPECT TO THE CREDIT FACILITY OR ANY PART THEREOF;

 

(V)                                 SETTLE, RELEASE ON TERMS SATISFACTORY TO THE
AGENT BANK OR REQUISITE LENDERS OR BY OPERATION OF APPLICABLE LAWS OR OTHERWISE
LIQUIDATE OR ENFORCE THE CREDIT FACILITY AND ANY SECURITY OR GUARANTY IN ANY
MANNER, CONSENT TO THE TRANSFER OF ANY SECURITY AND BID AND PURCHASE AT ANY
SALE; AND/OR

 

(VI)                              CONSENT TO THE MERGER, CHANGE OR ANY OTHER
RESTRUCTURING OR TERMINATION OF THE CORPORATE EXISTENCE OF ANY OTHER BORROWER OR
ANY OTHER PERSON, AND CORRESPONDINGLY RESTRUCTURE THE CREDIT FACILITY,
CONTINUING EXISTENCE OF ANY LIEN OR ENCUMBRANCE UNDER ANY OTHER LOAN DOCUMENT TO
WHICH ANY BORROWER IS A PARTY OR THE ENFORCEABILITY HEREOF OR THEREOF WITH
RESPECT TO ALL OR ANY PART OF THE CREDIT FACILITY.

 

Each Borrower expressly waives any right to require the Agent Bank or any Lender
to marshal assets in favor of any Borrower, any other party or any other Person
or to proceed against any other Borrower or any other party or any Collateral
provided by any Borrower or any other party, and agrees that the Agent Bank and
Lenders may proceed against Borrowers and/or the Collateral in such order as
they shall determine in their sole and absolute discretion.  The Agent Bank and
Lenders may file a separate action or actions against any Borrower, whether
action is brought or prosecuted with respect to any other security or against
any other Person, or whether any other Person is joined in any such action or
actions.  Each Borrower agrees that the Agent Bank or Lenders and any other
Borrower may deal with each other in connection with the Credit Facility or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the obligations of such Borrower under the Loan Documents or the
perfection of the Security Documentation.  Each

 

139

--------------------------------------------------------------------------------


 

Borrower expressly waives any and all defenses now or hereafter arising or
asserted by reason of: (a) any disability or other defense of any Borrower or
any other party with respect to the Credit Facility, (b) the unenforceability or
invalidity as to any Borrower, or any other party of the Credit Facility, (c)
intentionally omitted, (d) the cessation for any cause whatsoever of the
liability of any Borrower or any other party (other than by reason of the full
payment and performance of the Credit Facility and the occurrence of Credit
Facility Termination), (e) any failure of the Agent Bank or any Lender to give
notice of sale or other disposition to any Borrower or any defect in any notice
that may be given in connection with any sale or disposition, (f) any act or
omission of the Agent Bank or any Lender or others that directly or indirectly
results in or aids the discharge or release of any Borrower or any other Person
or the Credit Facility or any other security or guaranty therefor by operation
of law or otherwise, (g) any law which provides that the obligation of a surety
or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation, (h) any failure of the
Agent Bank or any Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (i) the election by the Agent Bank or any
Lender, in any bankruptcy proceeding of any Person, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code,
(j) any extension of credit or the grant of any lien or encumbrance under
Section 364 of the United States Bankruptcy Code, (k) any use of cash collateral
under Section 363 of the United States Bankruptcy Code, (l) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (m) the avoidance of any lien or
encumbrance in favor of the Agent Bank or any Lender for any reason, (n) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any of the
obligations (or any interest thereon) in or as a result of any such proceeding,
or (o) any election of remedies by the Agent Bank or any Lender, even if the
effect thereof is to destroy or impair any Borrower’s right to subrogation,
reimbursement, exoneration, indemnification or contribution.

 


G.                                      EACH BORROWER AUTHORIZES THE AGENT BANK
AND ANY LENDER, UPON THE OCCURRENCE OF ANY ACCELERATION OF THE INDEBTEDNESS THEN
OWING UNDER THE

 

140

--------------------------------------------------------------------------------


 

Credit Facility, at their sole option, without any other notice or demand and
without affecting any of the Credit Facility or the validity or enforceability
of any liens or encumbrance in favor of the Agent Bank or any Lender on any
Collateral, to foreclose any or all of the Deeds of Trust by judicial or
nonjudicial sale.  To the extent permitted by applicable law, each Borrower
expressly waives any defenses to the enforcement of the Loan Documents or any
liens or encumbrances created or granted under the Loan Documents or to the
recovery by the Agent Bank or any Lender against any other Borrower or any
guarantor or any other Person liable therefor of any deficiency after a judicial
or nonjudicial foreclosure or sale, even though such a foreclosure or sale may
impair the subrogation rights of a Borrower and may preclude a Borrower from
obtaining reimbursement or contribution from any other Borrower.


 


H.                                      NOTWITHSTANDING ANYTHING TO THE CONTRARY
ELSEWHERE CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO WHICH ANY BORROWER
IS A PARTY, EACH BORROWER HEREBY EXPRESSLY AGREES WITH RESPECT TO THE BORROWERS
AND THEIR SUCCESSORS AND ASSIGNS (INCLUDING ANY SURETY) AND ANY OTHER PERSON
WHICH IS DIRECTLY OR INDIRECTLY A CREDITOR OF THE OTHER BORROWERS OR ANY SURETY
FOR ANY OTHER BORROWER, NOT TO EXERCISE, UNTIL CREDIT FACILITY TERMINATION HAS
IRREVOCABLY OCCURRED, ANY RIGHTS AT LAW OR IN EQUITY TO SUBROGATION, TO
REIMBURSEMENT, TO EXONERATION, TO CONTRIBUTION, TO SETOFF OR TO ANY OTHER RIGHTS
THAT COULD ACCRUE TO A SURETY AGAINST A PRINCIPAL, TO A GUARANTOR AGAINST A
MAKER OR OBLIGOR, TO AN ACCOMMODATION PARTY AGAINST THE PARTY ACCOMMODATED, OR
TO A HOLDER OR TRANSFEREE AGAINST A MAKER, AND WHICH SUCH BORROWER MAY HAVE OR
HEREAFTER ACQUIRE AGAINST ANY OF THE BORROWERS OR ANY OTHER SUCH PERSON IN
CONNECTION WITH OR AS A RESULT OF SUCH BORROWER’S EXECUTION, DELIVERY AND/OR
PERFORMANCE OF THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH SUCH
BORROWER IS A PARTY.


 


SECTION 10.23.                       CONFIDENTIALITY.  EACH OF THE BANKS AGREES
TO HOLD ANY NON-PUBLIC INFORMATION THAT IT MAY RECEIVE FROM BORROWERS PURSUANT
TO THIS CREDIT AGREEMENT (OR PURSUANT TO ANY OTHER LOAN DOCUMENT) IN CONFIDENCE
AND CONSISTENT WITH THEIR RESPECTIVE POLICIES FOR HANDLING MATERIAL NON-PUBLIC
INFORMATION, EXCEPT FOR DISCLOSURE: (A) TO THE OTHER BANKS; (B) TO LEGAL COUNSEL
AND ACCOUNTANTS FOR BORROWERS OR ANY OF THE BANKS;  (C) TO THE OTHER
PROFESSIONAL ADVISORS TO BORROWERS OR ANY OF THE BANKS, PROVIDED THAT THE
RECIPIENT HAS ACCEPTED SUCH INFORMATION SUBJECT TO A CONFIDENTIALITY AGREEMENT
SUBSTANTIALLY SIMILAR TO THIS SECTION 10.23; (D) TO REGULATORY OFFICIALS HAVING
JURISDICTION OVER THAT BANK; (E) TO ANY GAMING AUTHORITY HAVING REGULATORY
JURISDICTION OVER BORROWERS OR THEIR RESPECTIVE SUBSIDIARIES, PROVIDED THAT EACH
OF THE BANKS AGREES TO ENDEAVOR TO NOTIFY BORROWERS OF ANY SUCH DISCLOSURE;
(F) AS REQUIRED BY LAW OR LEGAL PROCESS OR IN CONNECTION WITH ANY LEGAL
PROCEEDING, PROVIDED THAT SUCH DISCLOSING BANK USES REASONABLE EFFORTS TO NOTIFY
BORROWERS PRIOR TO ANY SUCH DISCLOSURE; AND (G) TO ANOTHER FINANCIAL INSTITUTION
IN CONNECTION WITH A DISPOSITION OR PROPOSED DISPOSITION TO THAT FINANCIAL
INSTITUTION OF ALL OR PART OF THAT LENDER’S SYNDICATION INTEREST HEREUNDER OR IN
THE REVOLVING CREDIT NOTE, PROVIDED THAT THE RECIPIENT HAS ACCEPTED SUCH
INFORMATION SUBJECT TO A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY SIMILAR TO

 

141

--------------------------------------------------------------------------------


 

this Section 10.23.  For purposes of the foregoing, “non-public information”
shall mean any information respecting Borrowers or their respective Subsidiaries
reasonably considered by Borrowers to be material and not available to the
public, other than (i) information previously filed with any governmental agency
and available to the public, (ii) information which is available to the general
public at the time of use or disclosure, (iii) information which becomes
available to the general public, other than by manner of unauthorized disclosure
or use, or (iv) information previously published in any public medium from a
source other than, directly or indirectly, that Bank.  Nothing in this Section
shall be construed to create or give rise to any fiduciary duty on the part of
the Agent Bank or the Banks to Borrowers.


 


SECTION 10.24.                       THE EXISTING CREDIT AGREEMENT AND SECURITY
DOCUMENTS.  THE PARTIES HERETO AGREE THAT AS OF THE CLOSING DATE: (I) THE
EXISTING CREDIT AGREEMENT SHALL BE AND IS HEREBY AMENDED, SUPERSEDED AND
RESTATED IN ITS ENTIRETY BY THIS CREDIT AGREEMENT; AND (II) EACH OF THE EXISTING
SECURITY DOCUMENTS SHALL BE AND ARE HEREBY AMENDED, SUPERSEDED AND RESTATED IN
THEIR ENTIRETY BY THE SECURITY DOCUMENTATION.


 


SECTION 10.25.                       SCHEDULES ATTACHED.  SCHEDULES ARE ATTACHED
HERETO AND INCORPORATED HEREIN AND MADE A PART HEREOF AS FOLLOWS:

 

Schedule 2.01(a)


-


SCHEDULE OF LENDERS’ PROPORTIONS IN CREDIT FACILITY

 

 

 


SCHEDULE 3.18


-


SCHEDULE OF SIGNIFICANT LITIGATION

 

 

 


SCHEDULE 4.15


-


SCHEDULES OF SPACELEASES

 


(A)      MPI SCHEDULE OF SPACELEASES

 

(B)        SGLVI Schedule of Spaceleases

 

Schedule 4.16

-

Schedules of Equipment Leases and Contracts

 

 

 

 

 

(A)                                      MPI Schedule of Equipment Leases and
Contracts

 

 

 

 

 

(B)                                        SGLVI Schedule of Equipment Leases
and Contracts

 

 

 

Schedule 4.22

-

Schedule of Trademarks, Patents, Licenses, Franchises, Formulas and Copyrights

 

 

 

Schedule 4.23

-

Schedule of Contingent Liabilities

 

 

 

Schedule 4.24

-

Schedule of Restricted and Unrestricted Subsidiaries

 

 

 

 

142

--------------------------------------------------------------------------------


 


SECTION 10.26.                       EXHIBITS ATTACHED.  EXHIBITS ARE ATTACHED
HERETO AND INCORPORATED HEREIN AND MADE A PART HEREOF AS FOLLOWS:

 

Exhibit A

-

Revolving Credit Note

 

 

 


EXHIBIT B


-


NOTICE OF BORROWING - FORM

 

 

 


EXHIBIT C


-


CONTINUATION/CONVERSION NOTICE -FORM

 

 

 


EXHIBIT D


-


COMPLIANCE CERTIFICATE - FORM

 

 

 


EXHIBIT E


-


PRICING CERTIFICATE - FORM

 

 

 


EXHIBIT F


-


AUTHORIZED OFFICER CERTIFICATE -FORM

 

 

 


EXHIBIT G


-


CLOSING CERTIFICATE - FORM

 

 

 


EXHIBIT H


-


ASSIGNMENT AND ASSUMPTION AGREEMENT - FORM

 

 

 


EXHIBIT I


-


LEGAL OPINION - FORM

 

 

 


EXHIBIT J


-


SUBSIDIARY GUARANTY - FORM

 

 

 


EXHIBIT K


-


MPI REAL PROPERTY DESCRIPTION

 

 

 


EXHIBIT L


-


SGLVI REAL PROPERTY DESCRIPTION

 

 

 


EXHIBIT M-1


-


MPI ROUTE 2 CONDEMNATION PROPERTY DESCRIPTION

 

 

 


EXHIBIT M-2


-


MPI ROUTE 2 CONDEMNATION EASEMENTS DESCRIPTION

 

 

 


EXHIBIT N


-


LOGAN PRIMARY PARCEL DESCRIPTION

 

 

 


EXHIBIT O


-


LOGAN FILLY PARCEL DESCRIPTION

 

 

 


EXHIBIT P


-


SWINGLINE NOTE - FORM

 

 

 


EXHIBIT Q


-


NOTICE OF SWINGLINE ADVANCE - FORM

 

 

 


EXHIBIT R


-


CASH COLLATERAL PLEDGE AGREEMENT - FORM

 

 

 


EXHIBIT S


-


PIDI OPTIONS

 

143

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed as of the day and year first above written.

 

 

 

BORROWERS:

 

 

 

 

 

MTR GAMING GROUP, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

MOUNTAINEER PARK, INC.,
a West Virginia corporation

 

 

 

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,
a Nevada corporation

 

 

 

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,

 

 

 

President

 

S-1

--------------------------------------------------------------------------------


 

 

 

SPEAKEASY GAMING OF RENO, INC.,
a Nevada corporation

 

 

 

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

 

 

 

PRESQUE ISLE DOWNS, INC.,
a Pennsylvania corporation

 

 

 

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

RACING ACQUISITION, INC.,
an Ohio corporation

 

 

 

 

 

 

 

 

By

/s/ Edson R. Arneault

 

 

 

 

Edson R. Arneault,

 

 

 

President

 

 

 

 

 

Address for Borrowers:

 

 

 

 

 

State Route 2, South

 

 

P.O. Box 356

 

 

Chester, West Virginia 26034

 

 

 

 

 

Attn: Edson R. Arneault

 

 

 

 

 

Telephone: (304) 387-8300

 

 

Facsimile: (304) 387-1598

 

S-2

--------------------------------------------------------------------------------


 

 

 

BANKS:

 

 

 

 

 

WELLS FARGO BANK,
National Association, Agent Bank, Lender,
Swingline Lender and L/C Issuer

 

 

 

 

 

 

 

 

By

/s/ Virginia Christenson

 

 

 

 

Virginia Christenson,

 

 

 

Vice President

 

 

 

 

 

Address:

 

 

 

 

 

3800 Howard Hughes Parkway
Las Vegas, NV  89109

 

 

 

 

 

Telephone: (702) 791-6224

 

 

Facsimile: (702) 791-6248

 

S-3

--------------------------------------------------------------------------------


 

 

 

NATIONAL CITY BANK OF
PENNSYLVANIA, Lender

 

 

 

 

 

By

/s/ Neil Corry-Roberts

 

 

 

 

Neil Corry-Roberts,

 

 

 

Vice President

 

 

 

 

 

Address:

 

 

 

 

 

20 Stanwix Street
Pittsburgh, PA  15222-4802
Attn:  Neil Corry-Roberts, VP

 

 

 

 

 

Telephone: (412) 644-8218
Facsimile: (412) 644-8889

 

S-4

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING AND TRUST
COMPANY,
Lender

 

 

 

 

 

By

/s/ Robert J. Bowlby

 

 

 

 

Robert J. Bowlby

 

 

 

Vice President

 

 

 

 

 

Address:

 

 

 

 

 

496 High Street
Morgantown, WV  26505

 

 

 

 

 

Telephone: (304) 285-5638
Facsimile: (304) 285-5635

 

S-5

--------------------------------------------------------------------------------